Exhibit 10.4





EXECUTION VERSION
________________________________________________________________________


J.P. Morgan


REVOLVING CREDIT AND TERM LOAN AGREEMENT


dated as of


November 9, 2015


among


Four Corners Operating Partnership, LP,
as Borrower


FOUR CORNERS PROPERTY TRUST, INC.,
as the Company


The Lenders Party Hereto and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


BARCLAYS BANK PLC
and
BANK OF AMERICA, N.A.,
as Syndication Agents


FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
U.S. BANK, N.A.
and
WELLS FARGO BANK, N.A.,
as Documentation Agents
________________________________________________________________________


J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers
________________________________________________________________________









--------------------------------------------------------------------------------



 
Table of Contents
Page


ARTICLE I
Definitions
1


Section 1.01.
Defined Terms
1


Section 1.02.
Classification of Loans and Borrowings
36


Section 1.03.
Terms Generally
36


Section 1.04.
Accounting Terms; GAAP
37


ARTICLE II
The Credits
37


Section 2.01.
Commitments
37


Section 2.02.
Loans and Borrowings
38


Section 2.03.
Requests for Borrowings
38


Section 2.04.
Incremental Facilities
39


Section 2.05.
Letters of Credit
41


Section 2.06.
Funding of Borrowings
47


Section 2.07.
Interest Elections
48


Section 2.08.
Termination and Reduction of Commitments
49


Section 2.09.
Repayment of Loans; Evidence of Debt
50


Section 2.10.
Prepayment of Loans
50


Section 2.11.
Fees
51


Section 2.12.
Interest
52


Section 2.13.
Alternate Rate of Interest
53


Section 2.14.
Increased Costs
54


Section 2.15.
Break Funding Payments
55


Section 2.16.
Taxes
56


Section 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
60


Section 2.18.
Mitigation Obligations; Replacement of Lenders
62


Section 2.19.
Defaulting Lenders
63


Section 2.20.
Extension of Revolving Maturity Date
64


Section 2.21.
Amending and Extending Classes within the Facilities
65


ARTICLE III
Representations and Warranties
69


Section 3.01.
Organization; Powers
69


Section 3.02.
Authorization; Enforceability
69


Section 3.03.
Governmental Approvals; No Conflicts
69


Section 3.04.
Financial Condition; No Material Adverse Change
70


Section 3.05.
Properties
70


Section 3.06.
Litigation and Environmental Matters
70


Section 3.07.
Compliance with Laws and Agreements
72


Section 3.08.
Investment Company Status
72


Section 3.09.
Taxes
72


Section 3.10.
ERISA
72


Section 3.11.
Disclosure
72


Section 3.12.
Anti-Corruption Laws and Sanctions
73


Section 3.13.
Federal Reserve Board Regulations; Use of Proceeds
73


Section 3.14.
Subsidiaries
73


Section 3.15.
Solvency
74


Section 3.16.
REIT Status
74


Section 3.17.
Insurance
74







--------------------------------------------------------------------------------



 
Table of Contents (Continued)
Page


Section 3.18.
Intellectual Property
74


Section 3.19.
Collateral
74


Section 3.20.
Labor Matters
75


ARTICLE IV
Conditions
75


Section 4.01.
Effective Date
75


Section 4.02.
Each Credit Event
79


ARTICLE V
Affirmative Covenants
80


Section 5.01.
Financial Statements; Ratings Change and Other Information
80


Section 5.02.
Notices of Material Events
83


Section 5.03.
Existence; REIT Status; Conduct of Business; Compliance with Leases and Other
Material Contracts
83


Section 5.04.
Payment of Obligations
84


Section 5.05.
Maintenance of Properties; Insurance
84


Section 5.06.
Books and Records; Inspection Rights
84


Section 5.07.
Compliance with Laws
84


Section 5.08.
Use of Proceeds and Letters of Credit
85


Section 5.09.
Accuracy of Information
85


Section 5.10.
Additional Guarantors; Additional Pledgors
85


Section 5.11.
Designation as Senior Indebtedness
86


Section 5.12.
Further Assurances
86


Section 5.13.
Post-Effective Date Covenants
86


ARTICLE VI
Negative Covenants
87


Section 6.01.
Indebtedness
88


Section 6.02.
Liens
88


Section 6.03.
Fundamental Changes; Changes in Business; Asset Sales
89


Section 6.04.
Passive Holding Company
90


Section 6.05.
Swap Agreements
91


Section 6.06.
Restricted Payments
91


Section 6.07.
Transactions with Affiliates
93


Section 6.08.
Restrictive Agreements
93


Section 6.09.
Sale and Leaseback
94


Section 6.10.
Changes in Fiscal Periods
94


Section 6.11.
Payments of Subordinate Debt
94


Section 6.12.
Financial Covenants
94


Section 6.13.
Indemnification Obligations
95


ARTICLE VII
Events of Default
96


ARTICLE VIII
The Administrative Agent
99


ARTICLE IX
Miscellaneous
103


Section 9.01.
Notices
103


Section 9.02.
Waivers; Amendments
105


Section 9.03.
Expenses; Indemnity; Damage Waiver
107


Section 9.04.
Non-Recourse to the Company; Exceptions thereto
110


Section 9.05.
Successors and Assigns
111


Section 9.06.
Survival
115


Section 9.07.
Counterparts; Integration; Effectiveness; Electronic Execution
115


Section 9.08.
Severability
116







--------------------------------------------------------------------------------



 
Table of Contents (Continued)
Page


Section 9.09.
Right of Setoff
116


Section 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
116


Section 9.11.
WAIVER OF JURY TRIAL
117


Section 9.12.
Headings
118


Section 9.13.
Confidentiality
118


Section 9.14.
Material Non-Public Information
118


Section 9.15.
Interest Rate Limitation
119


Section 9.16.
USA PATRIOT Act
119


Section 9.17.
No Advisory or Fiduciary Responsibility
119







--------------------------------------------------------------------------------





SCHEDULES:
Schedule DT -- Darden Tenants
Schedule EDL -- Excluded Darden Leases
Schedule ES -- Excluded Subsidiaries
Schedule NGP -- Non-Guarantor Pool
Schedule 2.01 -- Lenders; Commitments
Schedule 3.14 -- Subsidiaries


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Request
Exhibit C-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 -- U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit C-3 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-1 -- Form of Revolving Loan Note
Exhibit D-2 -- Form of Term Loan Note
Exhibit E-1 -- Form of Effective Date Compliance Certificate
Exhibit E-2 -- Form of Compliance Certificate
Exhibit F -- Form of Guaranty
Exhibit G -- Form of Pledge Agreement
Exhibit H -- Form of Darden Lease
Exhibit I -- Asset Transfer Certificate






--------------------------------------------------------------------------------





REVOLVING CREDIT AND TERM LOAN AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of November 9, 2015, among FOUR CORNERS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership, as borrower (the “Borrower”), FOUR CORNERS PROPERTY TRUST,
INC., a Maryland corporation (the “Company”), the LENDERS from time to time
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower certain extensions of credit; and
WHEREAS, the Lenders have agreed to make available to the Borrower certain
extensions of credit on the terms, and subject to the conditions, set forth in
this Agreement;
In consideration of the foregoing premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, and with the intent to be legally bound hereby, the
parties hereto hereby agree as follows:
ARTICLE I
Definitions
Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“1031 Property” means any Real Property Asset that is at any time held by a
“qualified intermediary” (a “QI”), as defined in the Treasury Regulations
promulgated pursuant to Section 1031 of the Internal Revenue Code, or an
“exchange accommodation titleholder” (an “EAT”), as defined in Internal Revenue
Service Revenue Procedure 2000-37, as modified by Internal Revenue Procedure
2004-51, (or in either case, by one or more Wholly-Owned Subsidiaries thereof,
singly or as tenants in common) which is a single purpose entity and has entered
into an “exchange agreement” or a “qualified exchange accommodation agreement”
with the Borrower or a Wholly-Owned Subsidiary in connection with the
acquisition (or possible disposition) of such Real Property Asset by the
Borrower or a Wholly-Owned Subsidiary pursuant to, and intended to qualify for
tax treatment under, Section 1031 of the Internal Revenue Code.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Revolving Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Commitments and/or New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent, the Company and the Borrower.
“Adjusted Annualized Net Operating Income” means (i) Net Operating Income for
the immediately preceding fiscal quarter multiplied by four (4), minus (ii) the
Capital Expenditure Reserve.
“Adjusted EBITDA” means, with respect to any Person for any period of time, (i)
EBITDA for the immediately preceding fiscal quarter multiplied by four (4),
minus (ii) the Capital Expenditure Reserve.




--------------------------------------------------------------------------------



“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agreement” has the meaning assigned to it in the recitals.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
(1) month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Annualized Assumed Debt Service Payments” means, with respect to any Person for
the immediately preceding fiscal quarter, (i) the assumed principal and interest
debt service payments on the amount of Borrowing Base Debt (excluding any
Included Swap Exposure) outstanding at the end of such fiscal quarter multiplied
by (ii) four (4); provided that for purposes of clause (i), the calculation of
assumed payments shall be determined on the basis of “mortgage-style” debt
service payments on such Borrowing Base Debt based upon a twenty-five (25)-year
amortization schedule and an assumed rate which is the greatest of (i) the
interest rate per annum payable in respect of a US Treasury Security having a
maturity of ten (10) years plus 2.50% per annum, (ii) 6.00% per annum and (iii)
the actual rate of interest applicable to such Borrowing Base Debt (determined
taking into account the effect of any interest rate Swap Agreement in relation
to such Borrowing Base Debt; provided that such Swap Agreement is permitted
pursuant to Section 6.05).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation,
the Foreign Corrupt Practices Act of 1977, as amended.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum determined as set forth below.
From and after the Effective Date, the Applicable Rates shall be determined as
follows:




--------------------------------------------------------------------------------



(i)    for Term Loans and Revolving Loans, the “Eurodollar - Applicable Rate”
shall be determined by the range into which the Total Leverage Ratio falls in
the table below:
 
Level I
Total Leverage Ratio < 40%
Level II
Total Leverage Ratio > 40% and < 45%
Level III
Total Leverage Ratio > 45% and < 50%
Level IV
Total Leverage Ratio > 50%
Revolving Loan Applicable Rate
1.75%
1.875%
2.00%
2.50%
Term Loan Applicable Rate
1.70%
1.825%
1.95%
2.45%



(ii)    for Term Loans and Revolving Loans, the “ABR - Applicable Rate” shall be
determined by the range into which the Total Leverage Ratio falls in the table
below:


 
Level I
Total Leverage Ratio < 40%
Level II
Total Leverage Ratio > 40% and < 45%
Level III
Total Leverage Ratio > 45% and < 50%
Level IV
Total Leverage Ratio > 50%
Revolving Loan Applicable Rate
0.75%
0.875%
1.00%
1.50%
Term Loan Applicable Rate
0.70%
0.825%
0.95%
1.45%



For purposes of this definition, any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered in accordance with Section 5.01(d); provided that if such
Compliance Certificate is not delivered in accordance with Section 5.01(d) and
has not been delivered within thirty (30) days after notice from the
Administrative Agent or the Required Lenders to the Borrower notifying the
Borrower of the failure to deliver such Compliance Certificate on the date when
due in accordance with Section 5.01(d), then the Applicable Rate shall be the
percentage that would apply to the Level IV Ratio and it shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered. The Applicable Rate from the Effective Date
until the delivery of the Compliance Certificate for the fiscal quarter ending
December 31, 2015 shall be based on Level I.
If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its




--------------------------------------------------------------------------------



business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Asset Growth Achievement” has the meaning assigned to it in Section 5.10.
“Asset Growth Capitalization Value” means, with respect to any Real Property
Asset that is acquired after the Asset Transfer, the Adjusted Annualized Net
Operating Income of such Real Property Asset (which shall be determined, for the
quarter in which such acquisition occurs, by reference to the projected Net
Operating Income for such Real Property Asset, and for each quarter thereafter,
by reference to the actual Net Operating Income for such Real Property Asset)
capitalized at the applicable Capitalization Rate. Notwithstanding the
foregoing, (i) the Asset Growth Capitalization Value of any Special Real
Property Asset shall be fifty percent (50%) of the otherwise applicable Asset
Growth Capitalization Value and the Asset Growth Capitalization Value of any
Special Real Property Asset shall be zero (0) six (6) months after the date on
which the applicable Real Property Asset first became a Special Real Property
Asset, in each case, so long as such property continues to be a Special Real
Property Asset and (ii) in calculating Asset Growth Capitalization Value, the
Adjusted Annualized Net Operating Income attributable to a Real Property Asset
leased to a Darden Tenant shall be excluded to the extent that the inclusion of
such amount would exceed 10% of the aggregate Asset Growth Capitalization Value.
For the purposes of calculation of Asset Growth Capitalization Value, Real
Property Assets that are ground leases shall only include Qualifying Ground
Leases.
“Asset Transfer” means the acquisition on the Effective Date by the Borrower,
directly or indirectly, from Darden, pursuant to a contribution, assignment or
similar transaction, of ownership of equity interests of Subsidiaries that own
approximately 420 Real Property Assets and the lease to Darden thereof, in each
case, pursuant to the Asset Transfer Documents.
“Asset Transfer Documents” means the Separation and Distribution Agreement,
dated October 21, 2015, between Darden and the Company, together with the
exhibits thereto, and other related documentation in form and substance
reasonably acceptable to the Administrative Agent, pursuant to which the Asset
Transfer shall be consummated on the Effective Date.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of the general partner of the Borrower.
“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Effective Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.
“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Credit Exposure then
outstanding.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any




--------------------------------------------------------------------------------



action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned thereto in the preamble to this Agreement.
“Borrower Materials” has the meaning assigned to it in Section 5.01.
“Borrowing” means Loans (or in the case of Term Loans, each portion thereof) of
the same Type and Class, made, converted or continued on the same date and, in
the case of Eurodollar Loans (or in the case of Term Loans, each portion
thereof), as to which a single Interest Period is in effect.
“Borrowing Base Debt” means (i) the Facility Exposure and (ii) any Pari Passu
Debt.
“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrower for a Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditure Reserve” means, (i) with respect to any Real Property Asset
that is not subject to a triple net lease, an imputed annual capital reserve of
$0.10 per weighted average gross leasable square foot and (ii) in all other
cases, zero.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capitalization Rate” means (i) for Real Property Assets that are leased to
tenants that are not Investment Grade Tenants, 7.50%, (ii) for Real Property
Assets that are leased to tenants that are Investment Grade Tenants, 7.00%, and
(iii) for Real Property Assets that are leased to a Darden Tenant, during
periods when Darden is or is deemed to be an Investment Grade Tenant, 6.75%.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one (1)
year from the date of acquisition thereof;




--------------------------------------------------------------------------------



(b)    marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after the
date of issuance and having, at the time of the acquisition thereof, a rating of
at least A1 from S&P or at least P1 from Moody’s;
(c)    investments in commercial paper maturing within three hundred and
sixty-five (365) days from the date of acquisition thereof and having, at such
date of acquisition, the highest credit rating obtainable from S&P or from
Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within three hundred and sixty-five (365) days from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(f)    money market funds that (i) comply with the criteria set forth in the SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C §9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Charges” has the meaning set forth in Section 9.15.
“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the Effective Date) shall
beneficially own a percentage of the then outstanding Equity Interests of the
Company having the power, directly or indirectly, to vote for the election of
directors (or their equivalent) of the Company (“Voting Equity Interests”) that
is more than 35% of the outstanding Voting Equity Interests of the Company; or
any “person” or “group” otherwise acquires the power to direct, directly or
indirectly, the management or policies of the Company; (b) during any period of
twelve (12) consecutive months beginning on the Effective Date, individuals who
at the beginning of any such twelve (12)-month period constituted the Board of
Directors of any Parent Company (together with any new directors whose election
by such Board of Directors or whose nomination for election by the shareholders
of such Parent Company was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of such Parent
Company then in office; (c) any Person other than a Parent Company shall be the
sole general partner of the Borrower or shall have the sole and exclusive power
to exercise all Control over the Borrower; or (d) the Company shall cease to
directly or indirectly own at least 70% of the issued and outstanding Equity
Interests of the Borrower.




--------------------------------------------------------------------------------



“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.14(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.
“Class Maturity Default” has the meaning specified in Section 2.21(f).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, its Revolving Commitment and/or
its Term Loan Commitment, as the context may require.
“Commitment Fee Rate” means to the extent in effect as calculated on a daily
basis, for any calendar quarter (a) 0.35% per annum, if the average daily
Revolving Commitment Utilization Percentage for such quarter is less than 50%,
and (b) 0.25% per annum, if the average daily Revolving Commitment Utilization
Percentage for such quarter is greater than or equal to 50%.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Company” has the meaning assigned thereto in the preamble to this Agreement.
“Compliance Certificate” means a certificate in substantially the form of
Exhibit E-1 or E-2, as applicable, hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization Value” means the Total Capitalization Value of the
Company and its Subsidiaries.
“Consolidated Tangible Net Worth” means, for the Company and its Subsidiaries as
of any date of determination, (i) stockholders’ equity on a consolidated basis
determined in accordance with GAAP (inclusive of preferred equity that is
treated as stockholders’ equity in accordance with GAAP but only if the same
involves no stated maturity or mandatory redemption date), less (ii) all
intangible assets, less (iii) minority interests, plus (iv) all accumulated
depreciation and amortization, all determined in accordance with GAAP.
“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with




--------------------------------------------------------------------------------



GAAP, and (b) any obligation required to be included in the disclosure contained
in the footnotes to such Person’s financial statements in accordance with GAAP,
guaranteeing partially or in whole any Nonrecourse Indebtedness, lease, dividend
or other obligation, exclusive of (i) contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and (ii) guarantees of
non-monetary obligations (other than guarantees of completion), in each case
under clauses (i) and (ii) which have not yet been called on or quantified, of
such Person or of any other Person. The amount of any Contingent Obligation
described in clause (b) above in this definition shall be deemed to be (A) with
respect to a guaranty of interest, interest and principal, or operating income,
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (x) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (B) with respect to all guarantees not covered by the preceding
clause (A), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements
required to be delivered pursuant to Sections 5.01(a) and (c). Notwithstanding
anything contained herein to the contrary, guarantees of completion or other
performance shall not be deemed to be Contingent Obligations unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion or other performance shall be deemed to be a Contingent Obligation in
an amount equal to any such claim. Subject to the preceding sentence, (1) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is Recourse Indebtedness, directly or
indirectly to such Person or any of its Subsidiaries), the amount of such
guaranty shall be deemed to be 100% thereof unless and only to the extent that
(i) such other Person has delivered cash or Cash Equivalents to secure all or
any part of such Person’s obligations under such joint and several guaranty (in
which case the amount of such guaranty shall be reduced by the amount of such
cash or Cash Equivalents) or (ii) such other Person holds an Investment Grade
Rating, or has creditworthiness otherwise reasonably acceptable to the
Administrative Agent (in which case the amount of such guaranty shall be zero),
and (2) in the case of a guaranty (whether or not joint and several) of an
obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person. Notwithstanding
anything contained herein to the contrary, “Contingent Obligations” shall not be
deemed to include guarantees of loan commitments or of construction loans to the
extent the same have not been drawn.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.
“Darden” means Darden Restaurants, Inc., a Florida corporation.
“Darden Acquired Tenant” means a Subsidiary of Darden that is a lessee under any
existing lease of a Real Property Asset acquired after the Effective Date by the
Borrower or its Subsidiaries where such lease was originally entered into with a
lessor other than the Company or any of its Subsidiaries.




--------------------------------------------------------------------------------



“Darden Lease Form” means a form of triple net lease that is substantially in
accordance with the form attached hereto as Exhibit H or otherwise in form and
substance acceptable to Administrative Agent.
“Darden Tenant” means a Subsidiary of Darden that is the lessee under any lease
of a Real Property Asset. On the Effective Date, the Darden Tenants are listed
on Schedule DT hereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
direct or indirect parent company that has, become the subject of a Bankruptcy
Event.
“Documentation Agent” means Fifth Third Bank, Goldman Sachs Bank USA, Morgan
Stanley Senior Funding, Inc., U.S. Bank, N.A. and Wells Fargo Bank, N.A., each
in its capacity as a documentation agent hereunder.
“dollars” or “$” refers to lawful money of the United States of America.
“EAT” has the meaning given that term in the definition of 1031 Property.
“EBITDA” means, with respect to any Person for any period of time, such Person’s
share of revenues less operating costs (including general and administrative
expenses and including property management fees) before interest, income taxes,
depreciation and amortization, extraordinary, non-recurring or unusual items of
such Person (including, without limitation, non-recurring items such as gains or
losses from asset sales or associated with hedging agreements, non-recurring
severance expenses, early extinguishment or restructuring of Indebtedness
(including prepayment premiums), acquisition costs (including pursuit costs and
broken deal costs), lease termination fees, write-offs and forgiveness of debt),
and before other non-cash charges (including amortization expense for stock
options and impairment charges or expenses (other than non-cash charges that
constitute an accrual of a reserve for future cash payments)). EBITDA shall also
include such Person’s pro rata share of EBITDA of each unconsolidated Joint
Venture and Subsidiary in which such Person holds an interest.




--------------------------------------------------------------------------------



“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) the Borrower or a Wholly-Owned Subsidiary thereof
leases such 1031 Property from the applicable EAT (or Wholly-Owned
Subsidiary(ies) thereof, as applicable) and the Borrower or a Wholly-Owned
Subsidiary thereof manages such 1031 Property; (b) the Borrower or a
Wholly-Owned Subsidiary thereof is obligated to purchase such 1031 Property (or
Wholly-Owned Subsidiary(ies) of the applicable EAT that owns such 1031 Property)
from the applicable EAT (or such Wholly-Owned Subsidiary(ies) of the EAT, as
applicable) (other than in circumstances where the 1031 Property is disposed of
by the Borrower or any Subsidiary); (c) the applicable EAT is obligated to
transfer such 1031 Property (or its Wholly-Owned Subsidiary(ies) that owns such
1031 Property, as applicable) to the Borrower or a Wholly-Owned Subsidiary
thereof, directly or indirectly (including through a QI); (d) the applicable EAT
(or Wholly-Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) acquired such 1031 Property with the proceeds of a loan made by the
Borrower or a Wholly-Owned Subsidiary, which loan is secured either by a
mortgage on such 1031 Property and/or a pledge of all of the Equity Interests of
the applicable Wholly-Owned Subsidiary(ies) of an EAT that owns such 1031
Property, as applicable); (e) neither such 1031 Property, nor if such Real
Property Asset is owned or leased by a Subsidiary, any of the Borrower’s direct
or indirect ownership interest in such Subsidiary, is subject to (i) any Lien
(other than Permitted Encumbrances or the Lien of a mortgage or pledge referred
to in the immediately preceding clause (c)) or (ii) a Negative Pledge, except
(x) Negative Pledges permitted in accordance with Section 6.08 and (y) a
Negative Pledge binding on the EAT in favor of the Borrower or any Wholly-Owned
Subsidiary; and (f) such 1031 Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such property. In no event shall a 1031 Property qualify as an
Eligible 1031 Property for a period in excess of 185 consecutive days or such
later period (plus 5 consecutive days) if the relevant period under Section 1031
of the Code (including the Treasury Regulations thereunder, and including as
provided under Rev. Proc. 2000-37 (as modified by Rev. Proc. 2004-51)) is
extended pursuant to Rev. Proc. 2007-56 (or relevant successor or replacement
guidance). A Real Property Asset shall be excluded from calculations of Total
Capitalization Value as an Eligible 1031 Property if such Real Property Asset
shall cease to be an Eligible 1031 Property; provided that a Real Property Asset
so excluded shall again be included in such calculations upon satisfying the
requirements of an Eligible 1031 Property. Notwithstanding anything to the
contrary set forth herein, for purposes of determining Total Capitalization
Value, such 1031 Property shall be deemed to have been owned or leased by a
Wholly-Owned Subsidiary of the Borrower from the date acquired by the applicable
EAT (or Wholly-Owned Subsidiary(ies) of the EAT that owns such 1031 Property, as
applicable).
“Eligible Assignee” means any Person other than an Ineligible Person.




--------------------------------------------------------------------------------



“Eligible Unencumbered Mortgage Note Value” means, at any time of determination,
a Mortgage Note valued in accordance with GAAP at the lower of cost and market
value that complies with the following criteria: (a) such Mortgage Note is not
subject to any (i) Lien other than Permitted Encumbrances or (ii) any Negative
Pledge; (b) such Mortgage Note is not more than sixty (60) days past due; (c)
such Mortgage Note is owned solely by the Borrower or a Wholly-Owned Subsidiary
of the Borrower; (d) such Mortgage Note is secured by a first priority Lien on
real property located on a Real Property Asset that meets the criteria for
Eligible Unencumbered Real Property Asset (excluding clauses (a) (with respect
to ownership by an Eligible Unencumbered Property Owner Subsidiary), (c) (with
respect to a Lien in connection with the Mortgage Note), (g), (j), (h), (k),
(n), (o), (p) and (q)); and (e) if such Mortgage Note is owned by a Subsidiary
of the Borrower, (i) none of the Borrower’s direct or indirect Equity Interest
in such Subsidiary is subject to any Lien (other than Permitted Encumbrances,
Liens securing Obligations or Liens in favor of the Borrower or a Wholly-Owned
Subsidiary of the Borrower) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such Mortgage Note without the need to obtain the consent
of any Person.
“Eligible Unencumbered Property Owner Subsidiary” means (A) a Wholly-Owned
Subsidiary of the Borrower (i) that is in compliance with the restrictions
applicable to a Subsidiary described in Section 6.01 and 6.02 and (ii) to which
no Bankruptcy Event has occurred and is continuing and (B) any EAT.
“Eligible Unencumbered Real Property Asset” means, at any time of determination,
a Real Property Asset that complies with the following criteria:
(a)    Such Real Property Asset shall be wholly-owned in fee simple interest or
leased pursuant to a Qualifying Ground Lease by an Eligible Unencumbered
Property Owner Subsidiary, and, in the case of Real Property Assets acquired
after the Effective Date, the title of such Eligible Unencumbered Property Owner
Subsidiary in and to such Real Property Asset shall be insured pursuant to a
title insurance policy with financially sound and reputable title insurance
companies in such amounts and containing such coverages as would be customarily
maintained by Persons engaged in similar businesses as such Eligible
Unencumbered Property Owner Subsidiary;
(b)    Such Real Property Asset shall be improved with a freestanding structure
that is used as an income producing retail property;
(c)    Such Real Property Asset shall be in good condition and repair, except
for ordinary wear and tear and casualty events where the tenant remains
obligated to pay rent and restore the property under the applicable lease
between such tenant and the applicable landlord so long as such tenant is paying
rent and restoring the property in accordance with the terms of such lease,
without waste, and free from all mortgages, pledges, mechanics’ liens or other
Liens or claims for Lien, and from any agreement or arrangement that prohibits
or restricts the creation or assumption of any Lien on such Real Property Asset
or on the direct or indirect Equity Interests in the Borrower or its Subsidiary
that owns or leases such Real Property Asset, in each case, other than (i)
Permitted Encumbrances, (ii) any Negative Pledge permitted pursuant to Section
6.08 and (iii) in the case of any Eligible 1031 Property, Liens described in the
definition of Eligible 1031 Property;
(d)    Such Real Property Asset shall be in compliance with applicable laws,
regulations and orders of any Governmental Authority in all material respects,
including all municipal ordinances or restrictions of record with respect to
such property and the operation or use thereof;




--------------------------------------------------------------------------------



(e)    Such Real Property Asset shall not be subject to any past-due taxes,
special taxes, special assessments, water charges, sewer service charges or
other charges that have and continue to result or could reasonably be expected
to result in a Lien imposed against such property or any portion thereof, unless
the validity or amount of such Lien is being contested in compliance with
Section 5.04 hereof;
(f)    Such Real Property Asset and the applicable Eligible Unencumbered
Property Owner Subsidiary which is the owner thereof shall be in compliance with
the provisions of Section 3.17 hereof;
(g)    If leased to a Darden Tenant (other than a Darden Acquired Tenant), such
Real Property Asset shall be leased in accordance with the Darden Lease Form,
and if leased to a Darden Acquired Tenant or any other tenant that is not a
Darden Tenant, shall be leased pursuant to a net lease;
(h)    The inclusion of such Real Property Asset as an Eligible Unencumbered
Real Property Asset shall not result in more than 5.0% of the aggregate Property
Capitalization Values of the Eligible Unencumbered Real Property Assets being
Special Real Property Assets;
(i)    Such Real Property Asset shall be free of any material structural issues,
shall be in compliance with the representations concerning environmental matters
set forth in Section 3.06, and shall have adequate access to public utilities;
(j)    If such Real Property Asset is leased to a Darden Tenant (other than a
Darden Acquired Tenant), Darden shall be bound by a guaranty of such tenant’s
obligations under the lease in accordance with the form of guaranty that is
attached to the Darden Lease Form (provided that the Excluded Darden Leases
shall not be required to be guaranteed by Darden);
(k)    The leases to Darden Tenants (other than Darden Acquired Tenants), in the
aggregate, shall have a Weighted Average Term of at least thirteen (13) years as
of the Effective Date;
(l)    The leases of the Real Property Assets that are Eligible Unencumbered
Real Property Assets, in the aggregate, shall have a Weighted Average Term of at
least nine (9) years remaining from the date that any new asset with a term of
less than nine (9) years is initially counted as an Eligible Unencumbered Real
Property Asset for purposes of the Facilities;
(m)    Such Real Property Asset shall not be subject to any lease under which
any portion of the rent due thereunder has been prepaid more than thirty (30)
days in advance;
(n)    The inclusion of such Real Property Asset as an Eligible Unencumbered
Real Property Asset shall not result in more than sixty-five percent (65%) of
the aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets being leased to Non-Investment Grade Tenants;
(o)    Beginning on the fourth anniversary of the Effective Date, the inclusion
of such Real Property Asset as an Eligible Unencumbered Real Property Asset
shall not result in more than twenty percent (20%) of the aggregate Eligible
Unencumbered Real Property Assets (based on Property Capitalization Value) being
leased to the same tenant or its Affiliates (other than Darden Tenants);
(p)    The inclusion of such Real Property Asset as an Eligible Unencumbered
Real Property Asset shall not result in more than fifteen percent (15%) of the
aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets being Real Property Assets that are ground leased; and




--------------------------------------------------------------------------------



(q)    Beginning on the fourth anniversary of the Effective Date, the inclusion
of such Real Property Asset as an Eligible Unencumbered Real Property Asset
shall not result in more than fifteen percent (15%) of the aggregate Property
Capitalization Values of the Eligible Unencumbered Real Property Assets being
located in any single standard metropolitan statistical area.
For clarity, for purposes of the limitations set forth in each of clauses (h),
(n), (o), (p) and (q) above, the Property Capitalization Value attributable to
an Eligible Unencumbered Real Property Asset that is indicated to be excluded
shall nevertheless be included in the calculation of Property Capitalization
Value of the aggregate Eligible Unencumbered Real Property Assets, but only to
the extent that such inclusion does not result in a violation of the applicable
limitation set forth in such clauses.
“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws by
a court or governmental agency having jurisdiction.
“Environmental Claims” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damage, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Hazardous Material at any location,
whether or not owned by such Person or (ii) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law, in each case as
to which could reasonably be expected to have a Material Adverse Effect.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, the Borrower or any their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (including preferred equity interests)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.




--------------------------------------------------------------------------------



“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Darden Lease” means any lease entered into with a Darden Tenant for
any of the locations that are described on Schedule EDL attached hereto.
“Excluded Subsidiaries” means the (i) Separately Financed Subsidiaries,
including any Subsidiaries expected to become Separately Financed Subsidiaries
within ninety (90) days after the formation or acquisition thereof (“Expected
Separately Financed Subsidiary”) (provided that if an Expected Separately
Financed Subsidiary does not become a Separately Financed Subsidiary within
ninety (90) days of formation or acquisition thereof, (1) such Expected
Separately Financed Subsidiary shall immediately cease to be an Excluded
Subsidiary under the Loan Documents and (2) if such Subsidiary were otherwise
required to become a Guarantor or Pledgor under Section 5.10, such Subsidiary
shall comply with the terms and conditions of Section 5.10 within ten (10)
Business Days after the end of such ninety (90) day period); (ii) Non-Guarantor
Pool Subsidiaries; and (iii) direct or indirect Subsidiaries of Separately
Financed Subsidiaries or Non-Guarantor Pool Subsidiaries. On the Effective Date,
the Excluded Subsidiaries are as listed on Schedule ES.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it




--------------------------------------------------------------------------------



changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.
“Existing Loan Facility” has the meaning set forth in Section 2.21(a).
“Expected Separately Financed Subsidiary” has the meaning assigned to it in the
definition of “Excluded Subsidiaries.”
“Extended Loans” has the meaning set forth in Section 2.21(a).
“Extended Revolving Commitments” has the meaning set forth in Section 2.21(a).
“Extending Lender” has the meaning set forth in Section 2.21(c).
“Extension” has the meaning set forth in Section 2.21(a).
“Extension Election” has the meaning set forth in Section 2.21(c).
“Extension Request” has the meaning set forth in Section 2.21(b).
“Facility” means each of the Term Facility and the Revolving Facility (and
collectively, the “Facilities”).
“Facility Exposure” means, at any time, the aggregate amount of Indebtedness
under the Facilities outstanding at such time (excluding Included Swap Exposure
to the extent that such Included Swap Exposure does not exceed $10,000,000;
provided that if such Included Swap Exposure exceeds $10,000,000, the full
amount of such Included Swap Exposure shall be treated as Indebtedness for
purposes of calculating such Indebtedness).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Fee Letter” means the Fee Letter dated as of October 8, 2015 between the
Administrative Agent, the Joint Lead Arrangers, Bank of America, N.A. and
Darden, as such Fee Letter was assigned to and assumed by the Borrower on the
Effective Date.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
and, in the case of the Borrower, shall mean any such officer of the general
partner of the Borrower.




--------------------------------------------------------------------------------



“Fitch” means Fitch, Inc., or any successor.
“Fixed Charges” means, with respect to any Person for any period of
determination, the sum of each of the following for the immediately preceding
fiscal quarter multiplied by four (4): (i) consolidated interest expense (but
excluding any deferred financing costs and calculated without taking into
account gains or losses on early retirement of debt, debt modification charges,
and prepayment premiums), (ii) dividends paid or accrued on preferred Equity
Interests of such Person during such period, and (iii) all scheduled principal
payments made or required to be made during such period on Indebtedness of such
Person, excluding, however, balloon payments of principal due upon the stated
maturity of any such Indebtedness. Fixed Charges shall also include such
Person’s pro rata share of the Fixed Charges of each unconsolidated Joint
Venture and Subsidiary in which such Person holds an interest.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Funds From Operations” for any period means the consolidated net income
attributable to the Company and its Subsidiaries for such period determined in
conformity with GAAP, plus depreciation and amortization (excluding (i)
amortization of deferred financing costs and debt discounts and (ii) gains (or
losses) from sales of property) and impairment losses.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantor” means each Material Subsidiary, other than Excluded Subsidiaries.
“Guaranty” means the Guaranty dated as of the date hereof from the Guarantors in
favor of the Administrative Agent for the benefit of the Lenders in
substantially the form of Exhibit F.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that was a Lender or an Affiliate of a Lender at
the time it entered into a Swap Agreement (regardless of whether such Person
subsequently ceases to be a Lender or an Affiliate of a Lender).
“ICC” has the meaning assigned to such term in the definition of “UCP.”
“Included Swap Exposure” means, as of any date of determination, the
mark-to-market value of any Swap Agreement provided by any Hedge Bank to the
Company or any of its Subsidiaries, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such agreements.
“Increased Amount Date” has the meaning assigned to such term in Section 2.04.




--------------------------------------------------------------------------------



“Incremental Commitments” has the meaning assigned to such term in Section 2.04.
“Indebtedness” means, with respect to any Person as of any date of
determination, (i) all obligations for borrowed money, (ii) all obligations
evidenced by notes, bonds, debentures or other similar instruments, including
preferred stock which, by its terms, or by the terms of any security into which
it is convertible or for which it is exchangeable, or upon the happening of any
event, matures or is mandatorily redeemable (other than as a result of a Change
in Control or asset sale, unless such Change in Control or asset sale has
occurred) or is redeemable at the option of the holder thereof, (iii) all direct
or contingent obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guarantees, surety bonds, keep-well
agreements and similar instruments, to the extent such instruments or agreements
support financial, rather than performance, obligations, (iv) all Contingent
Obligations in respect of Indebtedness, (v) all Capital Lease Obligations and
synthetic lease obligations, (vi) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (vii) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business) and only to the extent such
obligations constitute liabilities for purposes of GAAP, (viii) all cash-settled
payment obligations under any Swap Agreement in respect of which a termination
event or other similar early termination event has occurred, valued based on the
mark-to-market value of such agreements as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such agreements and (ix) without duplication of any sums included
pursuant to clause (viii) above, all Included Swap Exposure. Indebtedness shall
also include such Person’s pro rata share of the Indebtedness of each
unconsolidated Joint Venture or Subsidiary in which such Person holds an
interest.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to it in Section 9.03(b).
“Individual Issuing Bank Sublimit” means $15,000,000.
“Ineligible Person” means (a) a natural person, (b) a Defaulting Lender or (c)
the Company or any of its Affiliates.
“Information” has the meaning assigned to it in Section 9.13.
“Information Memorandum” means the Confidential Information Memorandum dated
October 20, 2015 relating to the Borrower and the Transactions.
“Initial Lease Documents” means those certain leases entered into on the
Effective Date with the Darden Tenants pursuant to the leases substantially in
the form of the Darden Lease Form.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day




--------------------------------------------------------------------------------



of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), three (3) or six (6)
months thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Grade Rating” means, with respect to any Person (other than a
natural person), a credit rating of Baa3 or better from Moody’s, BBB- or better
from S&P or BBB- or better from Fitch.
“Investment Grade Tenant” means a tenant that has (or the parent entity of which
has) an Investment Grade Rating (provided that the credit rating of the parent
entity shall qualify a tenant as an Investment Grade Tenant only if such
tenant’s obligations under its lease are guaranteed by such parent entity);
provided that each Darden Tenant shall be deemed to be an Investment Grade
Tenant if Darden guaranties the obligations of such Darden Tenant under its
lease and Darden maintains a credit rating of (i) BB+ or higher by S&P, (ii) Ba1
or higher by Moody’s or (iii) BB+ or higher by Fitch.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking & Practice,
Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means, as applicable, JPMorgan Chase Bank, N.A., Bank of America,
N.A. or Barclays Bank PLC, in each case, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank (or
another Lender, with the consent of such Lender and the Borrower), in which case
the term “Issuing Bank” shall include any such Affiliate (or such Lender) with
respect to Letters of Credit issued by such Affiliate (or such Lender).
“Joint Bookrunners” means J.P. Morgan Securities LLC, Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in its capacity as a
joint bookrunner hereunder.




--------------------------------------------------------------------------------



“Joint Lead Arrangers” has the meaning set forth in Section 2.11(d).
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time, subject to the operation of Section 2.21. For all purposes of this
Agreement, if on any date of determination, a Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining to be drawn.
“LC Sublimit” means $45,000,000.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Issuing Bank.
“Letter of Credit” means a standby letter of credit issued in dollars pursuant
to Section 2.05.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that is any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien (statutory or other), or other
preferential arrangement in the nature of a security interest (including any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing).




--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by the Company, the
Borrower or any other Loan Party with or in favor of the Administrative Agent,
the Issuing Banks and/or the Lenders, including the Notes, the Guaranty, the
Pledge Agreement, any amendments, modifications or supplements thereto or
waivers thereof, and any other documents executed and delivered by any Loan
Party in connection with the other Loan Documents, if any; provided that no Swap
Agreement shall constitute a Loan Document.
“Loan Extension Amendment” has the meaning set forth in Section 2.21(d).
“Loan Parties” means the Borrower, the Company, each Guarantor and each Pledgor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under this Agreement or any other Loan Document
or (c) the validity or enforceability of this Agreement or any other Loan
Document or the rights of or remedies available to the Administrative Agent and
the Lenders under this Agreement or any other Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding (x) $20,000,000, in the case of Recourse Indebtedness, and (y)
$50,000,000, in the case of Nonrecourse Indebtedness. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.
“Material Subsidiary” means (a) each direct or indirect Wholly-Owned Subsidiary
of the Borrower that directly or indirectly owns or leases an Eligible
Unencumbered Real Property Asset, (b) each other direct or indirect Wholly-Owned
Subsidiary of the Borrower that has assets that constitute more than 5% of Total
Capitalization Value and (c) each Subsidiary of the Borrower that directly or
indirectly owns Mortgage Notes included in the computation of Eligible
Unencumbered Mortgage Note Value.
“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.
“Maximum Unencumbered Leverage Ratio” has the meaning set forth in Section
6.12(g).
“Maximum Rate” has the meaning set forth in Section 9.15.
“Minimum Unencumbered Debt Service Coverage Ratio” has the meaning set forth in
Section 6.12(h).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Note” means a note receivable held by the Borrower or one of its
Subsidiaries that is secured by a mortgage Lien on real property.




--------------------------------------------------------------------------------



“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person; provided that an agreement that conditions a Person’s
ability to encumber its assets upon the maintenance of one or more specified
ratios that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge..
“Net Operating Income” means, with respect to any Real Property Asset for any
period of time, (i) the aggregate gross revenues from the operations of such
Real Property Asset on a standalone basis calculated in accordance with GAAP,
minus (ii) the sum of (x) all expenses and other proper charges incurred in
connection with the operation of such Real Property Asset during such period
(including accruals for real estate taxes and insurance, but excluding any
management fees, corporate overhead allocation charges, capital expenses, debt
service charges, losses to the extent covered by insurance, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP, (y) a management fee of
2.0% of the aggregate net revenues from the operations of such Real Property
Asset during such period and (z) revenues from Real Property Assets leased to
tenants that are in default in the payment of rent under the applicable lease
for a period of sixty (60) days or more; provided that to the extent that any
expenses described in clause (x) are required to be paid by the tenant under
such lease, such expenses will not be subtracted (except to the extent such
payment is included as rent or other revenue under clause (i) above). Net
Operating Income shall also include the Net Operating Income of such Person’s
pro rata share of Net Operating Income of each unconsolidated Joint Venture and
Subsidiary in which such Person holds an interest.
“New Revolving Commitments” has the meaning assigned to such term in Section
2.04.
“New Revolving Loan Lender” has the meaning assigned to such term in Section
2.04.
“New Term Loan Commitments” has the meaning assigned to such term in Section
2.04.
“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.
“New Term Loan” has the meaning assigned to such term in Section 2.04.
“Non-Extended Loan” has the meaning set forth in Section 2.21(a).
“Non-Extended Loan Maturity Date” has the meaning set forth in Section 2.21(b).
“Non-Extended Revolving Commitments” has the meaning set forth in Section
2.21(a).
“Non-Extension Notice Date” has the meaning set forth in Section 2.05(c).
“Non-Guarantor Pool Subsidiaries” means Subsidiaries of the Borrower as
designated by the Borrower from time to time so long as the aggregate value of
the assets of the Subsidiaries so designated do not exceed at any time 10% of
the aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets. On the Effective Date, the Non-Guarantor Pool Subsidiaries are
listed on Schedule NGP hereto.




--------------------------------------------------------------------------------



“Non-Investment Grade Tenant” means any tenant other than an Investment Grade
Tenant.
“Nonrecourse Indebtedness” means, with respect to a Person or group of Persons,
Indebtedness for borrowed money (or the portion thereof) in respect of which
recourse for payment (except for Nonrecourse Indebtedness Exceptions) is
contractually limited to specific assets of such Persons, including Equity
Interests in any such Persons, encumbered by a Lien securing such Indebtedness.
“Nonrecourse Indebtedness Exceptions” means, with respect to Indebtedness for
which recourse for payment is generally limited to specific assets encumbered by
a Lien securing such Indebtedness, customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other customary exceptions to nonrecourse liability.
“Note” means any promissory note delivered by the Borrower pursuant to Section
2.09(e).
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, the LC Disbursements and all other obligations and
liabilities (including any Included Swap Exposure) of the Borrower and the other
Loan Parties to the Administrative Agent, any Lender or any Hedge Bank, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any of the Letters of Credit, any
Swap Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest (including, in
each case, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Parent Companies” means, collectively, the Company and each Wholly-Owned
Subsidiary thereof from time to time that directly or indirectly owns Equity
Interests in the Borrower.
“Pari Passu Debt” has the meaning set forth in Section 6.01.




--------------------------------------------------------------------------------



“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Patriot Act” has the meaning assigned to such term in Section 9.16.
“Payment in Full” means the occurrence of all of the following conditions: (i)
all Commitments have terminated, (ii) the principal of and interest on each Loan
and all fees and other Obligations payable under the Loan Documents have been
paid in full (other than indemnities and other Contingent Obligations not then
due and payable and as to which no claim has been made), (iii) LC Disbursements
have been reimbursed in full and (iv) all Letters of Credit have expired or
terminated (other than Letters of Credit as to which the Borrower has provided
cash collateral in accordance with the terms and conditions of Section 2.05(j)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“PCB” means polychlorinated biphenyl.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g)    the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;
(h)    customary Liens and rights of setoff of banks and securities
intermediaries in respect of deposit accounts and securities accounts maintained
in the ordinary course of business and that do not secure Indebtedness; and




--------------------------------------------------------------------------------



(i)    customary Liens securing assessments or charges payable to a property
owner association or similar entity in the ordinary course of business, which
assessments are not yet due or are being contested in compliance with Section
5.04.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Separately Financed Subsidiary Debt” means Nonrecourse Indebtedness
(i) incurred by one or more Subsidiaries, none of which own an Eligible
Unencumbered Real Property Asset which, following the incurrence of such
Nonrecourse Indebtedness, will be included in the determination of the
Unencumbered Leverage Ratio, or any Mortgage Notes included in the definition of
Eligible Unencumbered Mortgage Note Value and (ii) the incurrence of which will
not cause a pro forma breach of any restriction set forth in Section 6.12(b) or
(c).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system.
“Pledge Agreement” means the Pledge Agreement dated as of the date hereof from
the Pledgors in favor of the Administrative Agent for the benefit of the Lenders
in substantially the form of Exhibit G.
“Pledged Collateral” means the Equity Interests described in the Pledge
Agreement, and all other Equity Interests and other collateral now existing or
hereafter acquired which may at any time be or become subject to a Lien in favor
of the Lender pursuant to the Pledge Agreement or otherwise, securing the
payment and performance of the Obligations.
“Pledgors” means, collectively, the Borrower, each Guarantor and each other
direct or indirect Subsidiary (other than any Excluded Subsidiary) that owns any
Equity Interest in any Material Subsidiary (other than Material Subsidiaries
that are Separately Financed Subsidiaries).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective (such rate may not necessarily be the lowest rate charged to
any customer).
“Property Capitalization Value” means, with respect to any Eligible Unencumbered
Real Property Asset (or, if applicable, any Real Property Asset), the Adjusted
Annualized Net Operating Income of such Eligible Unencumbered Real Property
Asset (or Real Property Asset) capitalized at the applicable Capitalization
Rate; provided that the value of any Eligible Unencumbered Real Property Asset
(or Real Property Asset) that has been generating operating income for a period
of less than four (4) full fiscal quarters after the date such property was
acquired shall be valued at the actual cost (purchase price) of such property if
greater than the Adjusted Annualized Net Operating Income of such Eligible
Unencumbered Real Property Asset (or Real Property Asset) capitalized at the
applicable Capitalization Rate. Notwithstanding the foregoing, the Property
Capitalization Value of any Special Real Property




--------------------------------------------------------------------------------



Asset shall be fifty percent (50%) of the otherwise applicable Property
Capitalization Value and the Property Capitalization Value of any Special Real
Property Asset shall be zero six (6) months after the date on which the
applicable Real Property Asset first became a Special Real Property Asset, in
each case, so long as such property continues to be a Special Real Property
Asset.
“Public Lender” has the meaning assigned to it in Section 5.01.
“Purging Distribution” has the meaning assigned to it in Section 5.08.
“QI” has the meaning given that term in the definition of 1031 Property.
“Qualifying Ground Lease” means a ground lease that complies with each of the
following: (i) such ground lease has a remaining term (including renewal options
exercisable at the ground lessee’s sole option) of at least thirty-five (35)
years as calculated from the date such asset is initially counted as an Eligible
Unencumbered Real Property Asset for purposes this Agreement (or less if lessee
has the unilateral option to purchase the fee interest at the end of the lease
term for a de minimis purchase price), (ii) payments under such ground lease are
not past due, and (iii) such ground lease includes mortgagee protections that
are consistent with the mortgagee protection requirements of institutional
mortgage lenders or otherwise reasonably acceptable to the Administrative Agent.
“Real Property Asset” means a real property asset owned by the Borrower or any
of its Subsidiaries or any EAT, as applicable, in fee simple or leased pursuant
to a ground lease located in the United States and for retail use.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.
“Recourse Obligations” has the meaning assigned to such term in Section 9.04.
“Register” has the meaning assigned to such term in Section 9.05(b).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et seq. of the Code or any
successor provisions.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, deposit, discharge, leaching or migration.
“Required Class Approval” has the meaning specified in Section 2.21(e).
“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of the Revolving
Commitments, the holders of more than 50% of the total Revolving Credit
Exposures); provided that, in the event any Lender shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Required Facility
Lenders” means Lenders (excluding all Defaulting Lenders) having more than 50%
of




--------------------------------------------------------------------------------



the total Term Loan Exposures or the total Revolving Commitments (or total
Revolving Credit Exposures), as the case may be, outstanding under such Facility
(excluding the Term Loan Exposures, Revolving Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).
“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that in the event any of the Lenders shall be
a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Loan Exposures, Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Term Loan Exposures, Revolving Credit
Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party and any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company, the Borrower or any their respective Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) increased
from time to time pursuant to Section 2.04, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.05. The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, in the Additional Credit Extension Amendment, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $350,000,000.
“Revolving Commitment Utilization Percentage” means, on any date, the percentage
equal to a fraction (a) the numerator of which is the total Revolving Credit
Exposures and (b) the denominator of which is the total Revolving Commitments.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and LC Exposure at such time.
“Revolving Facility” means the Revolving Commitments and the Revolving Loans
made, and Letters of Credit issued, thereunder.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a)(i) and Section
2.03.




--------------------------------------------------------------------------------



“Revolving Maturity Date” means November 9, 2019, subject to extension as
provided in Section 2.20.
“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that, in the case of Section 2.19 when a
Defaulting Lender shall exist, “Revolving Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Revolving Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
“S&P” means Standard & Poor’s Ratings Services.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Indebtedness” means the portion of Total Indebtedness which is secured
by a Lien on any properties or assets.
“Separately Financed Subsidiary” means each Subsidiary (or group of
Subsidiaries, in the case of single financing or a series of related financings
involving multiple Subsidiaries) of the Borrower that has incurred Permitted
Separately Financed Subsidiary Debt.
“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets, on a going concern basis, is in excess of the total amount of their
liabilities (including, without limitation, contingent liabilities); (b) the
present fair saleable value of their assets, on a going concern basis, is
greater than the probable liability on their existing debts as such debts mature
in the ordinary course of business; (c) they are then able and expect to be able
to pay their debts (including, without limitation, contingent debts and other
commitments) as they mature in the ordinary course of business; and (d) they
have capital sufficient to carry on their business as conducted and as proposed
to be conducted.
“Special Real Property Asset” means a Real Property Asset (A) that is leased to
a tenant that (i) has ceased occupancy or regular operations at such location;
(ii) is in default in the payment of rent under the applicable lease, or (iii)
is the subject of any liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency or
reorganization




--------------------------------------------------------------------------------



proceeding, or (B) on which a casualty event has occurred, which individually or
in the aggregate with other casualty events on such Real Property Asset, could
reasonably be expected to materially affect the profitable operation of business
conducted on such Real Property Asset.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified or
required by context, the term “Subsidiary” refers to a Subsidiary of the Company
(including the Borrower).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the
Borrower or their respective Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means Barclays Bank PLC and Bank of America, N.A., each in
its capacity as a syndication agent hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.
“Term Loan” means a Loan made pursuant to Section 2.01(b) and Section 2.03, and
includes any New Term Loans made pursuant to Section 2.04.
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any New Term
Loan Commitments. The initial




--------------------------------------------------------------------------------



amount of each Lender’s Term Loan Commitment is set forth on Schedule 2.01. The
initial aggregate amount of the Lenders’ Term Loan Commitments is $400,000,000.
“Term Loan Commitment Expiry Date” has the meaning assigned to such term in
Section 2.01(b).
“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.
“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.
“Term Loan Maturity Date” means November 9, 2020.
“Total Capitalization Value” means, with respect to any Person, the sum of (i)
the Property Capitalization Value for the Real Property Assets (including any
1031 Property) of such Person (or attributable to such Person’s interest in
unconsolidated Joint Ventures or Subsidiaries), (ii) cash and Cash Equivalents,
(iii) the aggregate sums expended on the construction or redevelopment of
improvements (including land acquisition costs) with respect to properties on
which construction or redevelopment has commenced but has not yet been
completed, (iv) undeveloped land, valued, in accordance with GAAP, at the lower
of cost and market value, (v) such Person’s economic interest in Mortgage Notes,
valued, in accordance with GAAP, at the lower of cost and market value; provided
that any Mortgage Notes that are more than sixty (60) days past due, shall not
be included in this clause (v), (vi) investments in publicly traded securities,
valued at such Person’s book value determined in accordance with GAAP, (vii)
investments in non-publicly traded securities, valued at such Person’s book
value determined in accordance with GAAP and (viii) investments in non-Wholly
Owned Subsidiaries and unconsolidated Joint Ventures; provided that the
calculation of Total Capitalization Value shall be subject to the following
limitations (each of which, for clarity, shall be determined on a consolidated
basis for the Borrower and its Subsidiaries):
(a)    the value of the interests described in clauses (iii) and (iv) in excess
of 10% of Total Capitalization Value shall be excluded;
(b)    the value of the interests in Mortgage Notes described in clause (v) in
excess of 10% of Total Capitalization Value shall be excluded;
(c)    the value of the interests in Real Property Assets consisting of ground
leaseholds in excess of 15% of Total Capitalization Value shall be excluded;
(d)    the value of the interests in Real Property Assets consisting of other
than Real Property Assets that are improved with free-standing structures that
are net leased income producing retail locations in excess of 10% of Total
Capitalization Value shall be excluded;
(e)    the value attributable to interests in publicly traded securities and
non-publicly traded securities described in clauses (vi) and (vii) in excess of
10% of Total Capitalization Value shall be excluded;
(f)    the value attributable to interests in non-Wholly Owned Subsidiaries and
unconsolidated Joint Ventures described in clause (viii) in excess of 10% of
Total Capitalization Value shall be excluded;
(g)    the value of the interests in Eligible 1031 Properties in excess of 5% of
Total Capitalization Value shall be excluded; and




--------------------------------------------------------------------------------



(h)    the aggregate investments of the types described in clauses (a) through
(g) above, to the extent not already excluded by such clauses, in excess of 25%
of Total Capitalization Value shall be excluded.
“Total Leverage Ratio” means the ratio of Total Indebtedness to Consolidated
Capitalization Value
“Total Indebtedness” means, without duplication, all Indebtedness of the Company
and its Subsidiaries (excluding Included Swap Exposure to the extent that such
Included Swap Exposure does not exceed $10,000,000; provided that if such
Included Swap Exposure exceeds $10,000,000, the full amount of such Included
Swap Exposure shall be treated as Indebtedness for purposes of calculating Total
Indebtedness).
“Total Secured Recourse Indebtedness” means Indebtedness (other than the
Obligations) that is (i) secured by a Lien on any assets of the Company or any
of its Subsidiaries and (ii) is not Nonrecourse Indebtedness.
“Transaction Documents” means, collectively, the Loan Documents and the Asset
Transfer Documents.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof, the Asset Transfer and the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance.
“Unencumbered Leverage Ratio” means the ratio of the Borrowing Base Debt to the
Property Capitalization Values of the aggregate Eligible Unencumbered Real
Property Assets.
“Unhedged Floating Rate Debt” means Indebtedness (including the Obligations) at
a floating rate of interest of the Company and its Subsidiaries that is not
subject to an interest rate hedging arrangement reasonably satisfactory to the
Administrative Agent.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
“US Treasury Security” means any marketable obligations which mature within
thirty (30) years after the relevant date of calculation with respect to any
such marketable obligations, issued by the United States Treasury Department.
“Weighted Average Term” means, when applied to the leases of any group of Real
Property Assets, at any date, the amount that is the sum of Individual Weighted
Average Terms of all leases in such group. “Individual Weighted Average Term”
for any such lease shall be the product of (1) the remaining




--------------------------------------------------------------------------------



lease term of such lease and (2) the quotient of the annual rent amount under
such lease divided by the aggregate annual rent amount of all leases in the
applicable group of leases.
“Wholly-Owned Subsidiary” of a Person means any Subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under




--------------------------------------------------------------------------------



Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Company or any of its
Subsidiaries at “fair value”, as defined therein.
ARTICLE II
The Credits
Section 2.01. Commitments.
(a)    (i) Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make Revolving Loans to the Borrower from time to
time in dollars during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments.
(ii)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
(b)    Subject to the terms and conditions set forth herein, each Term Loan
Lender severally agrees to make a Term Loan (other than New Term Loans) to the
Borrower in dollars in a single Borrowing on the Effective Date in the principal
amount requested by the Borrower in accordance with Section 2.03 (not to exceed
such Lender’s Term Loan Commitment). The Term Loan Commitments of the Lenders to
make the Term Loans (other than the New Term Loan Commitments, which shall be
governed by Section 2.04) shall expire on the earlier of (a) the date specified
in Section 4.01 in the event that the conditions set forth in Section 4.01 are
not satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m. New
York City time on such date, or (b) the date of the Borrowings of Term Loans
(but immediately after giving effect to such Borrowings) (the “Term Loan
Commitment Expiry Date”). Any portion of the Term Loans that is repaid may not
be reborrowed.
Section 2.02. Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders with a Revolving Commitment ratably in
accordance with their respective Revolving Commitments. Each Term Loan shall be
made as part of a Borrowing consisting of Term Loans made by the Term Loan
Lenders ratably in accordance with their respective Term Loan Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing of any Class shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total




--------------------------------------------------------------------------------



Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding, which may be increased by the Administrative Agent in its sole
discretion in connection with any Incremental Commitments.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.
Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York Time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing (including any ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e)), not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, telecopy or electronic communication to
the Administrative Agent of a written Borrowing Request and signed by an
Authorized Officer of the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing, and whether such
Borrowing is a Revolving Borrowing or a Term Loan Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and account number to which funds are to be disbursed, which
shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one (1)
month. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04. Incremental Facilities. On one or more occasions at any time after
the Effective Date, the Borrower may by written notice to the Administrative
Agent elect to request (A) an increase to the existing Revolving Commitments
(any such increase, the “New Revolving Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “New Term Loan
Commitments”, together with the New Revolving Commitments, the “Incremental
Commitments”), by up to an aggregate amount not to exceed $250,000,000 for all
Incremental Commitments. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that such Incremental




--------------------------------------------------------------------------------



Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period as the Administrative Agent may
agree). The Administrative Agent and/or its Affiliates shall use commercially
reasonable efforts, with the assistance of the Borrower, to arrange a syndicate
of Lenders or other Persons that are Eligible Assignees willing to hold the
requested Incremental Commitments; provided that (x) any Incremental Commitments
on any Increased Amount Date shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000, (y) any Lender approached
to provide all or a portion of the Incremental Commitments may elect or decline,
in its sole discretion, to provide an Incremental Commitment and if any Lender
so approached fails to respond, such Lender shall be deemed to have declined to
provide such Incremental Commitments, and (z) any Lender or other Person that is
an Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender”, as applicable) to whom any portion of such Incremental Commitment shall
be allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Commitment, each of the Issuing Banks (each
of which approvals shall not be unreasonably withheld or delayed), unless such
New Revolving Loan Lender or New Term Loan Lender is an existing Lender, an
Affiliate of an existing Lender or an Approved Fund.
Except as set forth in this Section 2.04, the terms and provisions of any New
Revolving Commitments shall be identical to the existing Revolving Commitments.
The terms and provisions of any New Term Loan Commitments and any New Term Loans
shall (a) provide that the maturity date of any New Term Loan that is a separate
tranche shall be no earlier than the Term Loan Maturity Date and shall not have
any scheduled amortization payments, (b) share ratably in any prepayments of the
existing Term Facility, unless the Borrower and the New Term Loan Lenders in
respect of such New Term Loans elect lesser payments and (c) except as set forth
in this Section 2.04, otherwise be identical to the existing Term Loans or
reasonably acceptable to the Administrative Agent.
The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and, in the case of a New Term Loan
Commitment, the borrowings and the use of proceeds thereof, (i) no Default or
Event of Default shall exist as of the effective date of such an increase and
after giving effect thereto and (ii) as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01, the Borrower would have been in pro forma compliance with the
financial covenants set forth in Section 6.12; (y) the representations and
warranties made or deemed made in any Loan Document shall be true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the effective date of such Incremental
Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments and (B) all
corporate, partnership, member, or other necessary action taken by each
Guarantor authorizing the Guaranty by such Guarantor of such Incremental
Commitments; (ii) if requested by the Administrative Agent, a customary opinion
of counsel to the Borrower and the Guarantors (which may be in substantially the
same form as delivered on the Effective Date and may be




--------------------------------------------------------------------------------



delivered by internal counsel of the Borrower), and addressed to the
Administrative Agent and the Lenders, and (iii) if requested by any Lender, new
notes executed by the Borrower, payable to any new Lender, and replacement notes
executed by the Borrower, payable to any existing Lenders; provided that such
Lender shall promptly return any existing Notes held by such Lender to the
Borrower (or, if lost, destroyed or mutilated, if requested by the Borrower, a
lost note affidavit including a customary indemnity).
On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Loan Lenders shall purchase from each of the
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by such existing
Revolving Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (b) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment, and each
Loan made thereunder shall be deemed, for all purposes, a Revolving Loan and (c)
each New Revolving Loan Lender shall become a Lender with respect to its New
Revolving Commitment and all matters relating thereto.
On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Loan Lenders or the New Term
Loan Commitments and the New Term Loan Lenders, as applicable, and (z) in the
case of each notice to any Revolving Lender, the respective interests in such
Revolving Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.
The upfront fees payable to the New Revolving Loan Lenders and/or New Term Loan
Lenders shall be determined by the Borrower and the applicable New Revolving
Loan Lenders and/or New Term Loan Lenders.
The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New
Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as are consistent with this Section 2.04 and may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.04.
Section 2.05. Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request, as the applicant thereof, and each Issuing Bank agrees,
subject to the terms and conditions set forth in this Agreement, to issue,
Letters of Credit denominated in dollars for the support of its or its




--------------------------------------------------------------------------------



Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period; provided that the aggregate LC Exposure of all Issuing
Banks shall not at any time exceed the LC Sublimit; provided, further, that the
aggregate LC Exposure of any Issuing Bank (including any Affiliates thereof)
shall not at any time exceed the Individual Issuing Bank Sublimit; provided,
further, that the Borrower shall alternate the selection of the applicable
Issuing Bank based on the number and size of the Letters of Credit requested by
the Borrower in order for each Issuing Bank to be selected for the issuance of
Letters of Credit on an equivalent basis. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement (including,
without limitation, any inconsistency resulting from more burdensome covenants
or events of default contained therein) submitted by the Borrower to, or entered
into by the Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and no Issuing Bank shall issue, any Letter of
Credit the proceeds of which would be made to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory, that at the time of such funding is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Letters of Credit shall be issued in minimum amounts of
$100,000 (or such lesser amount agreed to by the applicable Issuing Bank in its
sole discretion).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
(or transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the Issuing Bank which is being
requested to issue (or issued, in the case of an amendment, renewal or
extension) the Letter of Credit and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three (3) Business Days) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the amount of the LC Exposure of
such Issuing Bank shall not exceed the Individual Issuing Bank Sublimit and (ii)
the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments, excluding the Revolving Credit Exposure and Revolving Commitment of
any Lender that is not participating by operation of Section 2.21. The Borrower
shall pay any customary documentary and processing charges payable to the
applicable Issuing Bank in accordance with such Issuing Bank’s standard schedule
for such charges with respect to the issuance, amendment, cancellation,
negotiation or transfer of each Letter of Credit and each drawing made
thereunder.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank that issued such Letter of Credit to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one (1) year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one (1) year after
such renewal or extension) and (ii) the date that is thirty (30) days prior to
the Maturity Date of the Revolving Facility (unless fully




--------------------------------------------------------------------------------



cash collateralized in a manner satisfactory to the Administrative Agent in
compliance with the terms and conditions of Section 2.05(j) and such Issuing
Bank not less than thirty (30) days prior to the then-current Maturity Date of
the Revolving Facility); provided that any Letter of Credit with a one (1)-year
term may provide for the automatic renewal thereof for additional one (1)-year
periods (which shall in no event extend beyond the date referred to in clause
(ii) above) so long as such Letter of Credit permits such Issuing Bank to
prevent any such extension at least once in each twelve (12)-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice of non-renewal to the beneficiary thereof not later than thirty (30) days
prior to the then-applicable expiration date of such Letter of Credit (the
“Non-Extension Notice Date”). Once an automatic renewal Letter of Credit has
been issued, the other Revolving Lenders shall be deemed to have authorized
Issuing Bank that issued such Letter of Credit to permit the extension of such
Letter of Credit at any time to an expiry date not later than the date referred
to in clause (ii) above; provided that such Issuing Bank shall not permit any
such extension if it has received written notice on or before the day that is
five (5) Business Days before the Non-Extension Notice Date from any Lender or
the Administrative Agent that a Default or Event of Default has occurred and is
continuing directing the Issuing Bank not to permit such extension.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issued such Letter of Credit or the
Lenders, but subject to Section 2.21(b)(xi), such Issuing Bank hereby grants to
each other Revolving Lender (in the case of the Letter of Credit), and each such
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each such Revolving Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank that issued such Letter of Credit, such Lender’s applicable
Revolving Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank that issued a Letter of Credit shall
make any LC Disbursement in respect of such Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent such LC
Disbursement in dollars not later than 12:00 noon, New York time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount of such LC Disbursement and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender (other than the Issuing Bank that issued such
Letter of Credit) of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Revolving Percentage thereof.
Promptly following receipt of such notice, each




--------------------------------------------------------------------------------



such Revolving Lender shall pay to the Administrative Agent its Revolving
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
such Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank that issued such Letter of Credit the amounts so received by it
from such Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank that
issued a Letter of Credit or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank that issued a Letter of Credit for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank that issued a
Letter of Credit under such Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank that issued a Letter of Credit, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit issued by such Issuing Bank
comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence, bad faith or willful misconduct on the part of the
Issuing Bank that issued a Letter of Credit (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit issued by an Issuing Bank, such Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit. The Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to the Borrower, and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately




--------------------------------------------------------------------------------



notify the Issuing Bank that issued such Letter of Credit or amendment thereto.
The Borrower shall conclusively be deemed to have waived any such claim against
the Issuing Bank that issued such Letter of Credit or amendment thereto and such
Issuing Bank’s correspondents unless such notice is given by the Borrower as
aforesaid.
(g)    Disbursement Procedures. The Issuing Bank issuing a Letter of Credit
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under such Letter of Credit. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by electronic communication) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank that issued a Letter of Credit
shall make any LC Disbursement under such Letter of Credit, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the reimbursement is due and payable, at the rate per annum then
applicable to ABR Revolving Loans and such interest shall be due and payable on
the date when such reimbursement is payable; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor as well as the previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Facility Lenders under the Revolving
Facility (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to 102% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative




--------------------------------------------------------------------------------



Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse an Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount shall be returned to the Borrower (to the extent not
applied as aforesaid) within three (3) Business Days after all Events of Default
have been cured or waived.
(k)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed in writing by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights or remedies against the Borrower
shall be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of any jurisdiction whether the applicable Issuing Bank or the applicable
beneficiary is located, the practice stated in the ISP or the UCP, as
applicable, or in the decisions, opinions, practice statements or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
Section 2.06. Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
case of Loans, by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds (x) to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account as is designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank that issued the
relevant Letter of Credit.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank




--------------------------------------------------------------------------------



compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Section 2.07. Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or irrevocable written
notice by hand delivery, telecopy or electronic communication to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer of the Borrower,
in each case, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic communication to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer of the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.




--------------------------------------------------------------------------------



(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein and
subject to the next sentence, at the end of such Interest Period such Borrowing
shall be converted to a Eurodollar Borrowing with an Interest Period of one (1)
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Facility Lenders under the applicable Facility, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing under such Facility may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 2.08. Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Revolving Maturity Date and (b) the Term Loan Commitments (other than New
Term Loan Commitments) shall terminate on the Term Loan Commitment Expiry Date
as provided in Section 2.01(b).
(b)    The Borrower may at any time terminate in full, or from time to time
reduce, the Commitments under a particular Facility; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Credit Exposures would exceed the total Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one (1) Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof; provided
that if any Revolving Loan is to be terminated or reduced, the Borrower shall
comply with Section 2.10(c). Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that if such a notice of termination of the Revolving Commitments
delivered by the Borrower expressly states that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of a specified
transaction, such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments under a particular
Facility shall be made ratably among the Lenders in accordance with their
respective Commitments under such Facility.
Section 2.09. Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan on the Revolving Maturity Date, and (ii)
to the Administrative Agent for the account of each Term Loan Lender, the then
unpaid principal amount of each Term Loan on the Term Loan Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.




--------------------------------------------------------------------------------



(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D-1 or Exhibit D-2
hereto, as applicable. In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note(s) and
interest thereon shall at all times (including after assignment pursuant to
Section 9.05), unless such assignee elects not to receive a Note (in which case
such assignor shall return to the Borrower any Note issued to it, or in the case
of any loss, theft or destruction of any such Note, a lost note affidavit in
customary form, be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Upon request of
the Borrower, promptly following Payment in Full, each Lender shall return to
the Borrower any Note issued to it, or in the case of any loss, theft or
destruction of any such Note, a lost note affidavit in customary form.
Section 2.10. Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
prior notice in accordance with paragraph (c) of this Section.
(b)    If at any time, the sum of the aggregate principal amount of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitments, the
Borrower shall in each case within three (3) Business Days following the written
demand of the Administrative Agent therefor at the Borrower’s option repay
Borrowings or cash collateralize the LC Exposure in an account with the
Administrative Agent pursuant to Section 2.05(j), as applicable, in an aggregate
principal amount sufficient to cause the sum of the aggregate principal amount
of the Revolving Credit Exposures to be less than or equal to the aggregate
Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic communication) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three (3) Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing, not later than 12:00
noon, New York City time on the date of prepayment (or such shorter times as the
Administrative Agent may agree in its sole discretion). Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the




--------------------------------------------------------------------------------



contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type and Class as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the applicable Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and all amounts, if any, payable pursuant to Section 2.15. Any
portion of the Term Loan that is prepaid may not be reborrowed.
Section 2.11. Fees.
(a)    From the Effective Date until the last day of the Availability Period,
the Borrower agrees to pay to the Administrative Agent, for the pro rata account
of each Revolving Lender, a commitment fee, computed at the Commitment Fee Rate
on the average daily amount of the Available Revolving Commitment of such
Revolving Lender during the period for which payment is made, payable quarterly
in arrears on the last day of each March, June, September and December of each
year and on the date on which the Revolving Commitments terminate, commencing on
the first such date to occur after the Effective Date. All commitment fees shall
be computed on the basis of a year of three hundred and sixty (360) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to such
Revolving Lender’s participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank its standard fees with respect to the issuance,
amendment, renewal, cancellation, negotiation, transfer or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to each Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after written demand. All participation fees shall be computed on
the basis of a year of three hundred and sixty (360) days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Participation fees in respect of Letters of Credit shall be paid in
dollars.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon by
and between the Borrower and the Administrative Agent.
(d)    The Borrower agrees to pay on the Effective Date to each of J.P. Morgan
Securities LLC, Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (collectively, the “Joint Lead Arrangers”), for their own accounts,
arrangement fees payable in the amounts separately agreed upon by and among the
Borrower and the Joint Lead Arrangers.
(e)    The Borrower agrees to pay to the Administrative Agent on the Effective
Date, for the pro rata account of each Lender, an up-front fee, in an amount
specified in the Fee Letter.




--------------------------------------------------------------------------------



(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it pursuant to Section 2.11(b), or to the Joint Lead
Arrangers, in the case of fees payable to them pursuant to Section 2.11(d)) for
distribution, in the case of participation fees, to the applicable Lenders. Fees
paid shall not be refundable under any circumstances.
Section 2.12. Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of three
hundred and sixty (360) days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate or the Federal Funds Effective Rate shall be computed on the basis of a
year of three hundred and sixty-five (365) days (or three hundred and sixty-six
(366) days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Facility Lenders
under a particular Facility that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing under such Facility for such
Interest Period;




--------------------------------------------------------------------------------



then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing shall be ineffective and, unless repaid, such Borrowing
shall be made as an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing in dollars, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Class of Borrowings, then the other Class of Borrowings shall be
permitted.
Section 2.14. Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or




--------------------------------------------------------------------------------



such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. Notwithstanding the foregoing, no Lender shall
submit a claim for compensation under paragraph (a) or (b) of this Section
unless the making of such claim is consistent with such Lender’s general
practices under similar circumstances in respect of similarly situated borrowers
with credit agreements entitling it to make such claims.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred and seventy (270) days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred and seventy (270)-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert into, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of (x) the operation of Section 2.04 or (y) a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (excluding any lost profit or
loss of margin or Applicable Rate), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the Adjusted LIBO Rate
determined as of the date of such event, for dollar deposits of a comparable
amount and period. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
Section 2.16. Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any




--------------------------------------------------------------------------------



Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at




--------------------------------------------------------------------------------



a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    if the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the




--------------------------------------------------------------------------------



Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified




--------------------------------------------------------------------------------



pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.16 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to, or apply for or seek any
refund of any Taxes for or on behalf of, the indemnifying party or any other
Person.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) dollars, and (ii) to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to any Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the Term Loan Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Revolving Lenders.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder,




--------------------------------------------------------------------------------



ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or each Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.06(b), Section 2.17(d)
or Section 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
Section 2.18. Mitigation Obligations; Replacement of Lenders.




--------------------------------------------------------------------------------



(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (w) any Lender requests compensation under Section 2.14, or (x) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders or
each Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.05), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.14 or 2.16) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, each Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments, and
(iv) in the case of any such assignment resulting from a Lender’s refusal to
consent to a proposed amendment, modification, waiver, termination or consent,
the assignee shall approve the proposed amendment, modification, waiver,
termination or consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
Section 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(b)    the Commitments, Term Loan Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that (i) such Defaulting Lender’s Commitments may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees




--------------------------------------------------------------------------------



payable on, Loans may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Percentages but only to the extent
that (x) the sum of all such non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02(a) and Section 4.02(b) are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) days following notice
by the Administrative Agent cash collateralize for the benefit of each relevant
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding; provided that the
Borrower shall be permitted to make a Borrowing of Revolving Loans in order to
post all or any portion of such cash collateral;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized.
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Lender
is a Defaulting Lender, such Issuing Bank shall not be required to issue, amend
or increase any Letter of Credit, unless such Issuing Bank shall have entered
into arrangements with the Borrower, satisfactory to such Issuing Bank in its
sole discretion, as the case may be, to defease all risk to it in respect of
such Lender.
In the event that the Administrative Agent, the Borrower, and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s




--------------------------------------------------------------------------------



Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.
Section 2.20. Extension of Revolving Maturity Date. The Borrower shall have two
(2) options (which shall be binding on the Revolving Lenders), exercisable by
written notice to the Administrative Agent (which shall promptly notify each of
the Lenders) given no more than ninety (90) days nor less than thirty (30) days
prior to the then-current Revolving Maturity Date, in each case, to extend the
Revolving Maturity Date for a period of six (6) months. Upon delivery of such
notice, the Revolving Maturity Date shall be extended for six (6) months so long
as the following conditions are satisfied: (i) no Default or Event of Default
has occurred and is continuing as of the effective date of such extension and
after giving effect thereto; (ii) the representations and warranties made or
deemed made in any Loan Document shall be true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the effective date of such extension
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of such earlier date); (iii) each Guarantor shall have provided to the
Administrative Agent an affirmation and consent to such extension, in form and
substance reasonably acceptable to the Administrative Agent; (iv) the Borrower
shall have paid an extension fee equal to 0.075% of the aggregate amount of the
then outstanding Revolving Commitments (to the Administrative Agent for the
ratable benefit of the Revolving Lenders); and (v) the Borrower shall have paid
all other outstanding fees, expenses and other amounts which are due and payable
pursuant to this Agreement.
Section 2.21. Amending and Extending Classes within the Facilities. (a) The
Borrower may at any time and from time to time request that all or any portion
of the Term Loans, the Revolving Loans or the Revolving Commitments (each, an
“Existing Loan Facility”) be modified to extend the scheduled Maturity Date(s)
(or, in the case of the Revolving Commitments, the Availability Period) with
respect to all or a portion of any principal amount of such Term Loans,
Revolving Loans or Revolving Commitments, as applicable, and to otherwise modify
the terms of such Term Loans, Revolving Loans or Revolving Commitments to the
extent not prohibited in this Section 2.21 or in Section 9.02(b) and to provide
for other terms consistent with this Section 2.21 (an “Extension”). Any such
Term Loans or Revolving Loans which have been so amended, being “Extended
Loans”; any such Revolving Commitments which have been so amended, being
“Extended Revolving Commitments”; any Term Loans or Revolving Loans that are not
Extended Loans, being “Non-Extended Loans”, any Revolving Commitments that are
not Extended Revolving Commitments, being “Non-Extended Revolving Commitments”.
Any such request shall be made on a pro rata basis and on the same terms to each
applicable Revolving Lender or Term Loan Lender that holds an interest in the
applicable Existing Loan Facility, and shall be subject to the terms and
conditions set forth in this Section 2.21.
(b)    In order to make such request, the Borrower shall deliver a notice to the
Administrative Agent (and the Administrative Agent shall deliver a copy of such
notice to each of the Lenders under the applicable Existing Loan Facility) (an
“Extension Request”) setting forth the proposed date(s) to which the scheduled
Maturity Date(s) or the scheduled Availability Period(s), as applicable, with
respect to all or a portion of any principal amount of such Term Loans,
Revolving Loans or Revolving Commitments, as applicable, in the Existing Loan
Facility would be extended, and the proposed terms of the Extended Loans or
Extended Revolving Commitments to be established; provided that:




--------------------------------------------------------------------------------



(i)    Each Extension shall become effective only with respect to the Loans and
Commitments of those Lenders that accept an Extension Request and only if the
Required Facility Lenders of the applicable Facility for which such Extension
has been requested have approved the applicable Extension Request;
(ii)    No Extension Request with respect to the Revolving Facility may be
delivered unless the Borrower shall have first exercised and satisfied (as
determined by the Administrative Agent) all of the conditions precedent to the
effectiveness of all available extension options in respect of the Revolving
Maturity Date pursuant to, and in accordance with, Section 2.20;
(iii)    None of the Maturity Dates of the Non-Extended Loans or Non-Extended
Revolving Commitments shall be extended, and none of the other terms of any of
the Non-Extended Loans or Non-Extended Revolving Commitments may be modified in
violation of the terms of this Agreement, as a result of such Extension;
(iv)    The interest rate margins and unused commitment fees with respect to the
Extended Loans or Extended Revolving Commitments may be different than the
interest margins and unused commitment fees for the Term Loans, Revolving Loans
or Revolving Commitments, as applicable, of such Existing Loan Facility, and
extension fees may be paid to the Extending Lenders, in each case, to the extent
provided in the applicable Loan Extension Amendment;
(v)    The Loan Extension Amendment may provide for amortization solely to the
extent that such amortization shall apply solely to any period after all of the
Non-Extended Loans have been paid in full and all of the Non-Extended Revolving
Commitments have been terminated;
(vi)    The Loan Extension Amendment may provide for other covenants and other
terms (including additional mandatory prepayments) only to the extent that such
terms apply solely to any period after all of the Non-Extended Loans have been
paid in full and all of the Non-Extended Revolving Commitments have been
terminated;
(vii)    No Extended Loans that are Term Loans may be optionally prepaid prior
to the date on which all of the Non-Extended Loans that are Term Loans are
repaid in full unless such optional prepayment is accompanied by a pro rata
optional prepayment of the Non-Extended Loans that are Term Loans;
(viii)    Such Extension shall not result in any extension of the date on which
the commitments of the Issuing Banks to provide Letters of Credit expires or the
date on which the Borrower is obligated to cash collateralize any Letters of
Credit that remain outstanding without the prior written consent of each
affected Issuing Bank;
(ix)    The borrowing of Loans with respect to Revolving Commitments after the
applicable Extension shall continue to be made on a pro rata basis in accordance
with the respective Revolving Commitments of the Revolving Lenders, until the
termination date of the Non-Extended Revolving Commitments, and thereafter shall
be made on a pro rata basis in accordance with the respective Revolving
Commitments of the Revolving Lenders that have Extended Revolving Commitments,
until the termination date of the Extended Revolving Commitments;




--------------------------------------------------------------------------------



(x)    Except for (A) payments of interest and fees at different rates on
Extended Revolving Commitments and Non-Extended Revolving Commitments (and
related Borrowings), and (B) repayments required upon the Maturity Date of the
Non-Extended Revolving Commitments), subject to Section 2.21(f), payments upon
the Loans after the applicable Extension date shall continue to be made and
applied on a pro rata basis and subject to the terms in Section 2.17;
(xi)    All Letters of Credit shall continue to be participated after such
Extension on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their percentage of the Revolving Commitments subject to the
express terms herein; provided that no Lender that has a Non-Extended Revolving
Commitment shall participate in the LC Exposure under any Letter of Credit that
has an expiration date beyond the maturity date of such Non-Extended Revolving
Commitment;
(xii)    The permanent repayment of Revolving Loans with respect to, and
termination of, Extended Revolving Commitments after the applicable Extension
date shall be made on a pro rata basis with all other Revolving Commitments;
(xiii)    Assignments and participations of Extended Revolving Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans; and
(xiv)    At no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and Non-Extended Revolving Commitments) which
have more than two (2) different maturity dates.
Any Extended Loans consisting of Term Loans or Revolving Loans and/or any
Extended Revolving Commitments resulting from any Loan Extension Amendment shall
be designated a separate Class of Term Loans or Revolving Loans, as applicable,
or Revolving Commitments, as the case may be, for all purposes of this
Agreement. The Maturity Date that is applicable to any Class of Non-Extended
Loan hereunder is referred to herein as the “Non-Extended Loan Maturity Date”
for such Class.
(c)    The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Loan
Facility are requested to respond. It shall be a condition precedent to the
effectiveness of any Extension that no Default or Event of Default shall exist
on the date of the Extension Request and on the date on which the Extension
becomes effective. No Extension Request is required to be in any minimum amount
or increment; provided that the Borrower may specify as a condition to
consummating any such Extension that a minimum amount (to be specified in the
applicable Extension Request) of Term Loans, Revolving Loans or Revolving
Commitments be extended or modified (subject to waiver by the Borrower in its
sole discretion). No Lender shall have any obligation to agree to have any of
its Term Loans, Revolving Loans or Revolving Commitments, as applicable, of any
Existing Loan Facility modified into Extended Loans or Extended Revolving
Commitments pursuant to any Extension Request. Any Lender (an “Extending
Lender”) wishing in its sole and individual discretion to have all or any
portion of its Term Loans, Revolving Loans or Revolving Commitments, as
applicable, under the Existing Loan Facility subject to such Extension Request
modified into Extended Loans or Extended Revolving Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Loans or
Revolving Commitments, as applicable, under the Existing Loan Facility which it
consents to be modified into Extended Loans or Extended Revolving Commitments.
In the event that the aggregate amount of Term Loans, Revolving Loans and




--------------------------------------------------------------------------------



Revolving Commitments under the Existing Loan Facility subject to Extension
Elections delivered by Lenders exceeds the amount of Extended Loans or Extended
Revolving Commitments requested pursuant to the Extension Request, Term Loans,
Revolving Loans and Revolving Commitments subject to Extension Elections shall
be modified to Extended Loans or Extended Revolving Commitments on a pro rata
basis based on the amount of Term Loans, Revolving Loans and Revolving
Commitments, as applicable, included in such Extension Election.
(d)    Each Class of Extended Loans and Extended Revolving Commitments shall be
established pursuant to an amendment (a “Loan Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
providing an Extended Loan or Extended Revolving Commitment thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Lender, except with respect to
amendments for which the consent of each Lender affected thereby, all Lenders or
the Required Lenders is required and have not been obtained) and which may
include such ministerial amendments to this Agreement as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower. Each Loan Extension Amendment shall be binding on the Lenders, the
other parties hereto and the Guarantors. In connection with any Loan Extension
Amendment, the Borrower shall deliver a reaffirmation of the Guaranty from each
Guarantor and such resolutions, certificates, opinions of counsel and other
documents in connection therewith as may be reasonably requested by the
Administrative Agent.
(e)    Notwithstanding any other provision of this Agreement, in the case any
amendment to or waiver of any of the terms of this Agreement would affect only
the rights or duties of a specific Class of Extended Loans or Non-Extended Loans
or Extended Revolving Commitments or Non-Extended Revolving Commitments, or
would adversely affects the rights of a specific Class of Extended Loans or
Non-Extended Loans or Extended Revolving Commitments or Non-Extended Revolving
Commitments in a manner that is different than such amendment or waiver would
affect any other specific Class of Extended Loans or Non-Extended Loans or
Extended Revolving Commitments or Non-Extended Revolving Commitments, then,
subject to the rights of each affected Lender with respect to any amendment or
waiver provided for in Section 9.02(b), such amendment or waiver shall not be
effective unless it shall have received the prior written approval of a majority
in interest of the Lenders holding more than fifty percent (50%) of the Term
Exposures or total Revolving Commitments of such specific Class of affected
Extended Loans, Non-Extended Loans, Extended Revolving Commitments or
Non-Extended Revolving Commitments (the approval, with respect to such Class, of
such portion of the applicable Lenders is referred to herein as the “Required
Class Approval”).
(f)    Notwithstanding any other provision of this Agreement, if the Borrower
shall fail to pay any portion of any principal on any Class of Non-Extended Loan
on the applicable Non-Extended Loan Maturity Date for such Class (such failure,
a “Class Maturity Default”), then (i) no forbearance with respect to such Class
Maturity Default may be granted, and no waiver of any Default or Event of
Default resulting from such Class Maturity Default may be granted, unless, in
each case, the Required Class Approval from the holders of interests in such
Class shall have been obtained, and (ii) during the continuance of any such
Class Maturity Default, unless all Loans, LC Disbursements and other Obligations
then outstanding shall have been declared due and payable or otherwise have
become due and payable, all sums received by the Administrative Agent or any
Lender in connection with any enforcement of any of the Loan Documents shall be
applied in the order of priority set forth in Article VII, except that no sums
shall be payable to the holders of any Class other than the Class with respect
to which such Class Maturity Default has occurred unless and until all amounts
that are due and payable to the holders of the Class with respect to which such
Class Maturity Default has occurred, and all amounts required to be retained by
the Administrative Agent on account of any portion of the Letters of Credit that
are




--------------------------------------------------------------------------------



outstanding that have been issued pursuant to the Class of Non-Extended
Revolving Commitments with respect to which such Class Maturity Default has
occurred, have been paid in full in cash.
ARTICLE III
Representations and Warranties
The Borrower (and solely to the extent such representations and warranties
relate to the Company, the Company) represents and warrants to the Lenders that:
Section 3.01. Organization; Powers. Each of the Company, the Borrower and their
respective Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own or lease its properties and to carry on its
business as now conducted, except for the failure to be in good standing of any
Subsidiary of the Borrower that is not a Loan Party, where such failure could
not reasonably be expected to , individually or in the aggregate, result in a
Material Adverse Effect and (b) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.
Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter or any order, judgment or decree of any Governmental
Authority, by-laws or other organizational documents of the Company, the
Borrower or any of their respective Subsidiaries, (c) will not violate or result
in a default under any material indenture, loan agreement, credit agreement,
promissory note, letter of credit or other agreement binding upon the Company,
the Borrower or any of their respective Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company, the
Borrower or any of their respective Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Company, the Borrower or
any of their Subsidiaries (other than Liens created under the Loan Documents).
Section 3.04. Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders the unaudited pro
forma consolidated balance sheet as of June 30, 2015 and unaudited pro forma
statements of income of the Company and its Subsidiaries as of and for the six
(6) months ended June 30, 2015 and for the fiscal year ended December 31, 2014,
certified by an Authorized Officer. Such financial statements present fairly, in
all material respects, the financial condition and results of operations of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with the requirements of the SEC, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.




--------------------------------------------------------------------------------



(b)    Since December 31, 2014, no event, development or circumstance has
occurred which has had, or would reasonably be expected to have, a Material
Adverse Effect.
Section 3.05. Properties.
(a)    After giving effect to the Transactions, each of the Company, the
Borrower and their respective Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business
(including all Eligible Unencumbered Real Property Assets), except for Permitted
Encumbrances, Liens permitted by Section 6.02, or minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes. Each of the Real
Property Assets included as Eligible Unencumbered Real Property Asset for
purposes of this Agreement satisfies the requirements for an Eligible
Unencumbered Real Property Asset set forth in the definition thereof. As of the
Effective Date, the Compliance Certificate delivered as of such date sets forth
a list of (i) each Eligible Unencumbered Real Property Asset and whether such
Eligible Unencumbered Real Property Asset is subject to a Qualifying Ground
Lease and (ii) any Mortgage Notes included in Eligible Unencumbered Mortgage
Note Value.
(b)    After giving effect to the Transactions, each of the Company, the
Borrower and their respective Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company, the Borrower and
their respective Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.06. Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company or
the Borrower, threatened in writing against the Company, the Borrower or any of
their respective Subsidiaries (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the Transactions. As of the date of this
Agreement, the Company, the Borrower and their respective Subsidiaries have no
material Contingent Obligations that are not disclosed in the financial
statements referred to in Section 3.04.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company, the Borrower or any of their respective
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability.
(c)    After giving effect to the Transactions, with respect to any Eligible
Unencumbered Real Property Asset, (i) there are in effect all Environmental
Approvals which are required to be obtained under all Environmental Laws with
respect to such Real Property Asset, except for such Environmental Approvals the
absence of which would not have a Material Adverse Effect, (ii) the Company, the
Borrower and each applicable Subsidiary is in compliance (and will be in pro
forma compliance) in all material respects with the terms and conditions of all
such Environmental Approvals, and with all other Environmental Laws or any plan,
order, decree, judgment, injunction, notice or demand letter issued, entered or
approved thereunder, except to the extent failure to comply would not have a
Material Adverse Effect.




--------------------------------------------------------------------------------



(d)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, there are no Environmental Claims or investigations pending or
threatened by any Governmental Authority with respect to any alleged failure by
the Company, the Borrower or any applicable Subsidiary or lessee to have any
Environmental Approval required in connection with the conduct of business on
such Real Property Asset, or with respect to any generation, treatment, storage,
recycling, transportation, Release or disposal of any Hazardous Material
generated by the Company, the Borrower or any applicable Subsidiary or any
lessee on such Real Property Asset.
(e)    No Hazardous Material has been Released at any Real Property Asset to an
extent that, individually or in the aggregate with Releases in other Real
Property Assets, could reasonably be expected to have a Material Adverse Effect.
(f)    No PCB (in amounts or concentrations which exceed those set by applicable
Environmental Laws) is present at any Real Property Asset to an extent that,
individually or in the aggregate with PCB present in other Real Property Assets,
could reasonably be expected to have a Material Adverse Effect.
(g)    No friable asbestos is present at any Real Property Asset to an extent
that, individually or in the aggregate with friable asbestos present in other
Real Property Assets, could reasonably be expected to have a Material Adverse
Effect.
(h)    There are no underground storage tanks for Hazardous Material, active or
abandoned, at such Real Property Asset that could reasonably be expected to have
a Material Adverse Effect.
(i)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Environmental Claims have been filed with a Governmental Authority
with respect to such Real Property Asset, and such Real Property Asset is not
listed or proposed for listing on the National Priority List promulgated
pursuant to CERCLA, on CERCLIS or on any similar state list of sites requiring
investigation or clean-up.
Section 3.07. Compliance with Laws and Agreements. Each of the Company, the
Borrower and their respective Subsidiaries is in compliance (and, after giving
effect to the Transactions, will be in pro forma compliance) with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. On the Effective Date, both before and after giving effect to the
Transactions, no Default or Event of Default has occurred and is continuing or
would result from the consummation of the Transactions.
Section 3.08. Investment Company Status. None of the Company, the Borrower or
any of their respective Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
Section 3.09. Taxes. Each of the Company, the Borrower and their respective
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company, the Borrower or such
Subsidiary, as




--------------------------------------------------------------------------------



applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.10. ERISA. As of the Effective Date, none of the Company, the Borrower
or any of their respective Subsidiaries or any of their respective ERISA
Affiliates (i) maintains, contributes to or has any obligation with respect to,
or during the preceding five (5) plan years has maintained, contributed to or
had any obligation with respect to, any Plan or (ii) has any liability to the
PBGC, the Internal Revenue Service or any trust established under Title IV of
ERISA with respect to any Plan. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section 3.11. Disclosure. All written information of a factual nature other than
projections, other forward-looking information and information of a general
economic or industry specific nature provided by the Company and the Borrower to
the Administrative Agent or any Lender, when taken as a whole, is complete and
correct in all material respects under the circumstances under which they are
furnished. Neither the Information Memorandum nor any of the other written
reports, financial statements, certificates or other information of a factual
nature furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other written information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, each of the Company and the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood and agreed that actual results may
vary materially from the projections).
Section 3.12. Anti-Corruption Laws and Sanctions. Each of the Company, the
Borrower and their respective Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Company, the
Borrower, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, the Borrower, their respective Subsidiaries and
their respective officers and employees and to the knowledge of the Company or
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in the
Company, the Borrower or any of their respective Subsidiaries being designated
as a Sanctioned Person. None of (a) the Company, the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, the Borrower, any agent of the Company or the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Section 3.13. Federal Reserve Board Regulations; Use of Proceeds. None of the
Company or any Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of extending credit for the purposes
of “purchasing” or “carrying” any “Margin Stock” within the respective meanings
of such term under regulation U of the Board. No part of the proceeds of the
Loans will be used for “purchasing” or “carrying” “Margin Stock” or to extend
credit to others for the purpose of purchasing or carrying Margin Stock as so
defined or for any purpose which violates, or which would be inconsistent with,
the provisions of, any applicable laws or regulations of any Governmental
Authority (including, without limitation, the regulations of the Board). None of
the proceeds of any of the Loans has been or




--------------------------------------------------------------------------------



will be used for, and no Letter of Credit has been or will be issued to support,
any purpose not expressly permitted pursuant to Section 5.08.
Section 3.14. Subsidiaries. As of the Effective Date, (a) Schedule 3.14 (x) sets
forth the name and jurisdiction of incorporation or organization of each
Subsidiary and each Joint Venture of each of the Company, the Borrower and their
respective Subsidiaries, (y) specifies (A) which such Subsidiaries are Excluded
Subsidiaries (and which type of Excluded Subsidiary), (B) which such
Subsidiaries are Material Subsidiaries, (C) which such Subsidiaries are
Guarantors and (z) describes in detail the nature, amount and ownership of all
of the issued and outstanding Equity Interests of such Subsidiary and (b) except
as disclosed on Schedule 3.14, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests owned by the Company, the Borrower or any of
their respective Subsidiaries, in any Subsidiary or Joint Venture.
Section 3.15. Solvency. The Loan Parties, taken as a whole, are, and after
giving effect to the incurrence of all Loans and Obligations being incurred in
connection herewith will be, Solvent.
Section 3.16. REIT Status. The Company (i) commencing with its taxable year
beginning January 1, 2016, will elect to be treated as a REIT and will operate
in a manner to qualify as a REIT and (ii) to the extent that the Company is a
REIT, it has not revoked its election to be a REIT.
Section 3.17. Insurance. The Company, the Borrower and their respective
Subsidiaries (a) keep and maintain all property material to the conduct of its
business in good working order and condition, except for ordinary wear and tear
and casualty and condemnation events that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, and (b)
maintain (either directly or indirectly by causing its tenants to maintain),
with financially sound and reputable insurance companies (or through
self-insurance provisions), insurance in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
Section 3.18. Intellectual Property. Each of the Company, the Borrower and their
respective Subsidiaries has the right to use all licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, that are necessary for the conduct of its business and
operations, without any conflict with the rights of others. There is no
violation by any Person of any right of the Company, the Borrower or any of
their respective Subsidiaries with respect to any license, patent, copyright,
service mark, trademark, trade name or other right used by the Company, the
Borrower or any of their respective Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect. As of the Effective Date, none
of the Company or any of its Subsidiaries own any registered patents, copyrights
or trademarks, or applications therefor.
Section 3.19. Collateral. The respective Liens and security interests granted to
the Administrative Agent (for the benefit of the Lenders) in the Pledged
Collateral pursuant to the Pledge Agreement constitute a valid first priority
security interest. The security interest granted to Administrative Agent (for
the benefit of the Lenders) pursuant to the Pledge Agreement has been perfected
(i) with respect to any Pledged Collateral that can be perfected by filing, upon
the filing of financing statements in the appropriate Governmental Authority,
and (ii) with respect to any Pledged Collateral that can only be perfected by
possession, upon Lenders receiving possession thereof, and in each case such
security interest will be, as to such Pledged Collateral perfected under
applicable law or otherwise as aforesaid, superior and prior to the rights of
all third Persons now existing or hereafter arising whether by way of Lien of
any type, assignment or otherwise, except Permitted Encumbrances. Upon the
filing of a UCC financing statement that describes the Pledged Collateral and
names the applicable Pledgor as debtor and




--------------------------------------------------------------------------------



the Administrative Agent as secured party in the jurisdiction of organization of
each Pledgor, all such action as is necessary to establish and perfect Lenders’
rights in and to existing Pledged Collateral has been taken (or will be taken
immediately following the consummation of the Asset Transfer) to the extent
Lenders’ security interest can be perfected by filing, including any recording,
filing, registration, giving of notice or other similar action. The Borrower has
properly delivered or caused to be delivered (or immediately following the
consummation of the Asset Transfer, will deliver or cause to be delivered), and
the Company and the Borrower have caused each other Pledgor to properly deliver
or cause to be delivered (or immediately following the consummation of the Asset
Transfer, will cause each other Pledgor to deliver or cause to be delivered), to
the Administrative Agent all Pledged Collateral under the Pledge Agreement that
permits perfection of the Lien and security interest described above by
possession.
Section 3.20. Labor Matters. As of the Effective Date, there are no collective
bargaining agreements or Multiemployer Plans covering the employees of the
Company, the Borrower or any of their respective Subsidiaries. There are no
strikes, lockouts, slowdowns or other material labor disputes against the
Company or the Borrower pending or, to the knowledge of the Company or the
Borrower, threatened, in each case that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of each of the Company, the Borrower and any
of their respective Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Company, the Borrower and
any of their respective Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Company, the Borrower or such Subsidiary to the extent required
by GAAP, except to the extent such failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
ARTICLE IV
Conditions
Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other
Transaction Document signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic communication of a signed signature page of this
Agreement or such Transaction Document) that such party has signed a counterpart
of this Agreement or such Transaction Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hogan Lovells US LLP, counsel for the Company, the Borrower and the
other Loan Parties, together with any other counsel as may be reasonably
satisfactory to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent and covering such other matters relating
to the Borrower, this Agreement, other Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. Each of the Company and the
Borrower hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received the following items from the
Borrower:




--------------------------------------------------------------------------------



(i)    Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;
(ii)    Copies of the formation and other organizational documents of each Loan
Party, certified by an officer of such Loan Party, together with all amendments
thereto, which shall be in form and substance acceptable to the Administrative
Agent;
(iii)    Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Transaction Documents on behalf of such Loan Party (and
to make borrowings and request other extensions of credit hereunder on behalf of
the Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower;
(iv)    Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Transactions, with respect to the Borrower, and the execution, delivery and
performance of the Transaction Documents to be executed and delivered by the
other Loan Parties;
(v)    The unaudited pro forma consolidated balance sheet as of June 30, 2015
and unaudited pro forma statements of income of the Company and its Subsidiaries
as of and for the six (6) months ended June 30, 2015 and for the fiscal year
ended December 31, 2014;
(vi)    UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization;
(vii)    With respect to the Borrowing of the Term Loan to be made on the
Effective Date, written money transfer instructions in form and substance
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and signed by an officer of the Borrower, together with
such other related money transfer authorizations as the Administrative Agent may
have reasonably requested;
(viii)    Compliance Certificate substantially in the form of Exhibit E-1 and
otherwise in form and substance acceptable to the Administrative Agent, executed
by a Financial Officer of the Borrower, demonstrating pro forma compliance with
the financial covenants set forth in Section 6.12 on a pro-forma basis as of the
Effective Date based on the financial statements for the six month period ended
June 30, 2015 and after giving effect to the Transactions (assuming a borrowing
of all amounts intended to be borrowed on the Effective Date and the application
of proceeds of such borrowings to the payment of the consideration for the Asset
Transfer);
(ix)    A certificate, dated the Effective Date and signed by an Authorized
Officer of the Borrower, confirming (1) compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02, (2) that all authorizations or
approvals of any Governmental Authority and approvals or consents of any other
Person required to be obtained by any Loan Party or, to the knowledge of an
Authorized Officer, Darden or its Subsidiaries in connection with the execution,
delivery and performance of the Transaction Documents,




--------------------------------------------------------------------------------



shall have been obtained and are in full force and effect, (3) that all
authorizations or approvals of any Governmental Authority required to be
obtained by the Company, the Borrower or their respective Subsidiaries in
connection with the conduct by the Company, the Borrower and their respective
Subsidiaries of its business in compliance with the Transaction Documents have
been obtained and are in full force and effect, (4) since the date of the
financial statements for the fiscal year ended December 31, 2014, there shall
have occurred no Material Adverse Effect, (5) there are no actions, suits,
investigations or proceedings by or before any Governmental Authority or
arbitrator pending or, to Company’s or the Borrower’s knowledge, threatened in
writing by or against the Company, the Borrower or any Guarantor that are (y)
related to the Facilities or (z) that could reasonably be expected to have a
Material Adverse Effect, (6) after giving pro forma effect to the Borrowings on
the Effective Date and the use of proceeds thereof, no Default or Event of
Default shall exist, and (7) the representations and warranties made or deemed
made in any Loan Document shall be true and correct in all material respects
(other than any representation or warranty qualified as to “materiality”,
“Material Adverse Effect” or similar language, which shall be true and correct
in all respects) on the effective date of such Borrowing except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects) (on and as of such earlier
date);
(x)    Satisfactory financial statements and income and cash flow projections
inclusive of underlying assumptions for the Borrower, the Company and the
Eligible Unencumbered Real Property Assets (including rent rolls);
(xi)    Copies of each Asset Transfer Document, all of which shall (1) have been
duly authorized, executed and delivered by the parties thereto, and (2) be
certified by the Borrower as being true, complete and correct and, to its
knowledge, in full force and effect as of the Effective Date;
(xii)    A certificate, dated the Effective Date and signed by an officer of the
Borrower, certifying (y) that each Initial Lease Document shall be in the form
of the Darden Lease and (z) that each Initial Lease Document shall be executed
and delivered by all parties party thereto and shall be effective, in each case,
not later than the Effective Date;
(xiii)    Evidence reasonably satisfactory to the Administrative Agent that, all
conditions precedent to the consummation of the Asset Transfer (other than the
initial funding of Loans on the Effective Date and the conditions set forth in
Sections 3.2(b) and (l) of the Separation and Distribution Agreement described
in the definition of Asset Transfer Documents, which shall be satisfied in each
case not later than the Effective Date) as set forth in the Asset Transfer
Documents have been satisfied or waived by each party to the Asset Transfer
Documents permitted to waive such condition and that, on the Effective Date, the
Asset Transfer shall be consummated;
(xiv)    Copies of each of the executed certificates or instruments representing
all certificated Pledged Collateral under the Pledge Agreement, together with
copies of the undated stock powers or indorsements, as the case may be, executed
in blank, with respect thereto;




--------------------------------------------------------------------------------



(xv)    Evidence reasonably satisfactory to the Administrative Agent that all
filings, registrations and recordings have been made in the appropriate
governmental offices, and all other action has been taken, which shall be
necessary to create, in favor of the Lenders, a perfected first priority Lien on
the Pledged Collateral, including the filing of completed UCC‑1 financing
statements in the appropriate governmental offices;
(xvi)    To the extent reasonably requested by the Administrative Agent, all
real estate agreements, leases and ground leases for the proposed Eligible
Unencumbered Real Property Assets and estoppel certificates from the Darden
Tenants;
(xvii)    A Borrowing Request signed by an Authorized Officer of the Borrower,
in form and substance acceptable to the Administrative Agent, shall have been
delivered in accordance with the applicable provisions of Article II; and
(xviii)    A certificate, dated the Effective Date and signed by a Financial
Officer of the Borrower, certifying that the Loan Parties, taken as a whole, as
of the Effective Date and after giving pro forma effect to the incurrence of all
Loans and Obligations being incurred in connection herewith will be, Solvent.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one (1) Business Day prior the date hereof, reimbursement or
payment of all reasonable and documented out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(e)    The Administrative Agent, the Lenders and the Issuing Banks shall have
received all documentation and other information about the Loan Parties as shall
have been reasonably requested by the Administrative Agent or such Lender that
it shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.
(f)    The Administrative Agent shall have received a letter of undertaking from
Darden regarding the spin-off of the Company in form and substance acceptable to
the Administrative Agent, duly executed by Darden.
The Administrative Agent shall notify the Borrower, the Issuing Banks and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of each of the Company and the
Borrower set forth in this Agreement shall be true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the date of such Borrowing except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.




--------------------------------------------------------------------------------



(c)    The Borrower shall have requested a Borrowing in accordance with Section
2.03, and/or requested the issuance of a Letter of Credit in accordance with
Section 2.05(b) (as applicable).
(d)    Prior to the Asset Growth Achievement, in the case of a Borrowing or an
issuance of Letter of Credit that results in an increase of $25,000,000 or more
in the aggregate principal balance outstanding under the Facilities as compared
to the outstanding amount under the Facilities as reflected in the Compliance
Certificate most recently delivered by the Borrower, if required pursuant to
Section 5.01(e), a Compliance Certificate that complies with the requirements
specified in Section 5.01(d) or is otherwise is in form and substance reasonably
acceptable to the Administrative Agent.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each of
the Company and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until Payment in Full, the Borrower (and with respect to Section 5.03(b), the
Company) covenants and agrees with the Lenders that:
Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity, and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and certified by a Financial Officer of the Borrower;
(b)    within ninety (90) days after the end of each fiscal year of the Company,
one (1)-year projected consolidated balance sheet, income statement, statements
of cash flows and sources and uses and covenant compliance projections of the
Company and its Subsidiaries commencing from the end of such fiscal year;
(c)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its unaudited consolidated
balance sheet and related unaudited statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a)
or (c) above, a Compliance Certificate in the form attached hereto as Exhibit
E-2 signed by a Financial Officer of the




--------------------------------------------------------------------------------



Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) certifying (and setting forth reasonably
detailed calculations demonstrating) compliance with Section 6.12, together with
reports on newly acquired Eligible Unencumbered Real Property Assets, including
a listing thereof and their Net Operating Income and acquisition cost, any
updates to Schedule ES and Schedule 3.14 and financial reporting to support the
financial covenant calculations (including that the applicable Real Property
Asset satisfies the eligibility criteria set forth in the definition of
“Eligible Unencumbered Real Property Asset”) , (iii) specifying each (if any)
sale, encumbrance with a Lien to secure Indebtedness or other transfer occurring
during the most recently ended fiscal quarter of (x) any Eligible Unencumbered
Real Property Asset or (y) any other Real Property Assets for consideration in
excess of $5,000,000, (iv) in the case of the inclusion of any new Mortgage Note
in the computation of Eligible Unencumbered Mortgage Note Value, the Borrower
shall include an updated description of all Mortgage Notes included in the
computation of Eligible Unencumbered Mortgage Note Value, (v) to the extent such
information has been provided to the Borrower or any of its Subsidiaries by the
applicable lessees, lessee reporting of sales under the leases entered into with
Darden Tenants and under the other leases of the Eligible Unencumbered Real
Property Assets (provided that, to the extent not provided by such lessees in
accordance with any applicable lease requirements, the Borrower shall request
such lessee reporting of sales from the applicable lessees), and (vi) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 that
affects the Borrower and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate (it
being understood that the Real Property Assets or Mortgage Notes acquired during
the compliance reporting period that comply with the eligibility requirements
for Eligible Unencumbered Real Property Assets or Eligible Unencumbered Mortgage
Note Value, as applicable, as of the date of the Compliance Certificate shall be
included in the calculation of financial covenants set forth in Section 6.12);
at any time prior to the occurrence of the Asset Growth Achievement, in the
event that any Eligible Unencumbered Real Property Asset has been sold or
otherwise ceased to be an Eligible Unencumbered Real Property Asset since the
most recently ended quarter for which a Compliance Certificate has been
delivered, the Borrower shall deliver an additional Compliance Certificate (with
supporting calculations) with respect to the Maximum Unencumbered Leverage Ratio
and the Minimum Unencumbered Debt Service Coverage Ratio with each Borrowing
under the Facility, whether individually or in the aggregate, that results in an
increase of $25,000,000 or more in the aggregate principal balance outstanding
under the Facilities as compared to the outstanding amount under the Facilities
as reflected in the Compliance Certificate most recently delivered by the
Borrower (it being understood that (i) such additional Compliance Certificate
shall calculate the Property Capitalization Values and Adjusted Annualized Net
Operating Incomes of the Eligible Unencumbered Real Property Assets that remain
owned by the Borrower and its Subsidiaries on the date of such certificate and
that were not acquired after the quarter-end for which a Compliance Certificate
was most recently delivered with the same values and incomes as were previously
reported for such Real Property Assets and (ii) the Property Capitalization
Values and Adjusted Annualized Net Operating Incomes of Real Property Assets
acquired by Borrower and its Subsidiaries after the quarter-end for which a
Compliance Certificate was most recently delivered that otherwise comply with
the eligibility requirements for Eligible Unencumbered Real Property Assets
shall be included in the calculation of pro forma compliance with the Maximum
Unencumbered Leverage Ratio and the Minimum Unencumbered Debt Service Coverage
Ratio without regard to whether the applicable Subsidiaries have been joined as
Guarantors or Pledgors, as applicable, of the Facility so long as such
Subsidiaries are not in violation of the requirements with respect to joinder as
Guarantors pursuant to Section 5.10(a) or Pledgors pursuant to Section 5.10(b));






--------------------------------------------------------------------------------



(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company,
the Borrower or any of their respective Subsidiaries with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
provided that any statements, reports, notices, press releases or other
information referred to in this Section 5.01(e) that are either (x) filed with
any securities exchange or with the SEC or any governmental or private
regulatory authority and publicly available or (y) available to the public on
the Company’s web site shall be deemed delivered to the Administrative Agent
hereunder;
(f)    as, when and by the dates specified in Section 5.10, the deliverables
required pursuant to such Section 5.10; and
(g)    promptly following any request therefor, such other additional data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Company, the Borrower or any of their respective
Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that in no
event shall the Company or the Borrower be required to disclose information (x)
to the extent that such disclosure to the Administrative Agent or such Lender
violates any bona fide contractual confidentiality obligations by which it is
bound, so long as (i) such obligations were not entered into in contemplation of
this Agreement or any of the other Transactions and (ii) such obligations are
owed by it to a third party, or (y) as to which it has been advised by counsel
that the provision of such information to the Administrative Agent or such
Lender would give rise to a waiver of attorney-client privilege.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on an
Electronic System and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of an Electronic System designated “Public Investor;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion or an Electronic System not designated “Public Investor.”
Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that (x) individually or in the aggregate with all other actions, suits or
proceedings, could reasonably be expected to result in a Material




--------------------------------------------------------------------------------



Adverse Effect, (y) could reasonably be expected to result in liability in
excess of $5,000,000 or (z) is related to, or reasonably could be expected to
affect, any of the Transaction Documents;
(c)    the occurrence of any ERISA Event that, alone or together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company, the Borrower and their respective Subsidiaries in an
aggregate amount exceeding $1,000,000;
(d)    any material change in any accounting or financial reporting practices of
the Company, the Borrower or any of their respective Subsidiaries; and
(e)    any other development that, individually or in the aggregate with all
other developments, results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Authorized Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.03. Existence; REIT Status; Conduct of Business; Compliance with
Leases and Other Material Contracts.
(a)    The Borrower will, and will cause the Company and each of their
respective Subsidiaries to, (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (A) its legal existence in its
jurisdiction of organization and (B) the rights, licenses, permits, privileges
and franchises, and (ii) perform and/or comply with all of its contractual
obligations under its material contracts and leases (other than in the case of
Indebtedness, for the purposes of the covenant in this paragraph (a), if such
failure to perform and/or comply with any material contract (other than this
Agreement) or lease would not be an Event of Default under clause (f) or (g) of
Article VII), except in each case (other than the maintenance of the legal
existence of the Company or the Borrower) where failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
(b)    The Company will maintain its REIT status under the Code commencing on
the Company’s taxable year beginning January 1, 2016.
Section 5.04. Payment of Obligations. The Borrower will, and will cause the
Company and each of their respective Subsidiaries to, pay timely all of its
obligations (including Tax liabilities (other than in the case of Indebtedness,
for the purposes of the covenant in this Section 5.04, if such failure to
perform and/or comply with any such obligations (other than any Obligation)
would not be an Event of Default under clause (f) or (g) of Article VII) that,
if not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company, the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause the Company and each of their respective Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, except for ordinary wear and tear and casualty and
condemnation events that, individually or in the aggregate, could reasonably be
expected to




--------------------------------------------------------------------------------



result in a Material Adverse Effect, and (b) maintain (either directly or
indirectly by causing its tenants to maintain), with financially sound and
reputable insurance companies (or through self-insurance provisions), insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause the Company and each of their respective Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will, and will cause the Company and each of their respective
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all during normal business hours and as often as reasonably
requested, in each case, at the cost and expense of the Borrower; provided that,
in the absence of an Event of Default that is continuing, not more than one
visit and inspection per calendar year shall be at the cost and expense of the
Borrower.
Section 5.07. Compliance with Laws. The Borrower will, and will cause the
Company and each of their respective Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Environmental Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will, and will cause the Company and
each of their respective Subsidiaries to, comply with, and to maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Company, the Borrower, their respective Subsidiaries and their respective
directors, officers, employees and agents with, Anti-Corruption Laws and
applicable Sanctions.
Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and the Letters of Credit will be issued only to support,
any of the following: (i) to pay Darden the consideration for the Asset Transfer
pursuant to the Asset Transfer Documents; (ii) to pay the cash portion of
special distribution to be made by the Borrower to the Company to purge earnings
and profits allocated to the Borrower from Darden in connection with the Asset
Transfer (the “Purging Distribution”), and (iii) for general corporate purposes
of the Borrower and its Subsidiaries, including funding working capital and
capital expenditures and financing acquisitions of properties and repayment of
other Indebtedness. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including regulations T, U and X. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower and the Company
shall not use, and shall procure that their respective Subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
Section 5.09. Accuracy of Information. The Borrower will, and will cause the
Company to, ensure that all written information of a factual nature other than
the projections, other forward-looking information and information of a general
economic or industry specific nature, furnished to the Administrative Agent or
the Lenders in connection with this Agreement or any amendment or modification
hereof or waiver hereunder, when taken as a whole, is complete and correct in
all material respects under the circumstances under which they were provided,
and the furnishing of such information shall be deemed to be a representation
and warranty by the Company and the Borrower on the date thereof as to the
matters specified in this Section 5.09.




--------------------------------------------------------------------------------



Section 5.10. Additional Guarantors; Additional Pledgors.
(a)    With respect to each Material Subsidiary of the Borrower that is not an
Excluded Subsidiary (including any Subsidiary that has ceased to be an Excluded
Subsidiary), unless such Subsidiary is not required to become a Guarantor
pursuant to paragraphs 8, 9 or 10 of Article VIII or the definition of
“Guarantor” (or any component definition thereof), not later than concurrently
with the first delivery of financial statements under such clauses (a) or (c) of
Section 5.01 following the date when such Subsidiary of the Borrower becomes a
Material Subsidiary (other than an Excluded Subsidiary) (or such later date as
the Administrative Agent may agree in its sole discretion), the Borrower shall
cause such Material Subsidiary (A) to become a party to the Guaranty as a
Guarantor and (B) deliver to the Administrative Agent those items that were
delivered by each Guarantor on the Effective Date pursuant to Section 4.01. For
the purposes of calculation of compliance with the financial covenants set forth
in Section 6.12 in the applicable Compliance Certificate delivered concurrently
with the delivery of financial statements under clauses (a) or (c) of Section
5.01, any joinder of a new Guarantor completed by such date shall be deemed to
have occurred as of the end of the period to which such Compliance Certificate
relates.
(b)    At all times prior to the occurrence of the Asset Growth Achievement (as
confirmed in writing by the Administrative Agent in accordance with the
requirements of clause (c) below), not later than concurrently with the first
delivery of financial statements under such clauses (a) or (c) of Section 5.01
following the date when a Subsidiary becomes a Person described in the
definition of “Pledgor” (or such later date as the Administrative Agent may
agree in its sole discretion), each of the Company and the Borrower shall cause
such Subsidiary (including any such Subsidiary that has ceased to be an Excluded
Subsidiary) to (A) become a party to the Pledge Agreement and (B) pledge and
deliver to the Administrative Agent items of the nature of those that were
delivered by each Pledgor on the Effective Date pursuant to Section 4.01(c)(xiv)
and (xv)).
(c)    If (i) the Borrower delivers to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Borrower’s
aggregate Asset Growth Capitalization Value with respect to the Real Property
Assets (which in respect of ground leases shall only include Qualifying Ground
Leases) acquired by the Borrower after the Asset Transfer exceeds $300,000,000,
which shall be promptly confirmed in writing by the Administrative Agent (such
confirmation not to be unreasonably withheld or delayed) (“Asset Growth
Achievement”), which evidence shall include reasonable calculations and back-up
documentation reasonably requested by the Administrative Agent, and (ii) at such
time, no Default or Event of Default has occurred and is continuing, then the
Pledgors shall be released from their obligations under the Pledge Agreement
(other than those expressly stated to survive such termination) all without
delivery of any instrument or performance of any act by any Person, and the
Administrative Agent shall cause the prompt return to the Borrower of all
original certificates and instruments evidencing the Pledged Collateral
previously delivered to the Administrative Agent pursuant to the Pledge
Agreement and the other Loan Documents and provide such other documents or
authorizations as may be reasonably requested by the Borrower to evidence such
release and release any liens of record.
Section 5.11. Designation as Senior Indebtedness. The Borrower will, and will
cause the Company and each of their respective Subsidiaries to, ensure that the
Obligations at all times constitute senior Indebtedness of each of the Loan
Parties and will be identified as “senior obligations” or “senior indebtedness”
or similar term in each other financing document of any Loan Party, which
contains such a designation (it being understood that Pari Passu Debt and
Permitted Separately Financed Subsidiary Debt would not be expected to contain
such a designation).




--------------------------------------------------------------------------------



Section 5.12. Further Assurances. Upon the request of the Administrative Agent,
the Borrower will, and will cause the Company and each of their respective
Subsidiaries to, execute and deliver all documents as shall be necessary or that
the Administrative Agent shall reasonably request in connection with the rights
or remedies of Lenders under the Loan Documents, and perform such other
reasonable acts as may be necessary to carry out the obligations under and
uphold the rights of the parties to the Loan Documents.
Section 5.13. Post-Effective Date Covenants. The Borrower will, and will cause
the Company and each of their respective Subsidiaries to, consummate the Asset
Transfer on the Effective Date pursuant to, and in compliance with, the terms of
the Asset Transfer Documents. Not later than 12:00 noon (New York City time) on
the Business Day immediately following the Effective Date, the Borrower will
execute and deliver, and will, as applicable, cause the Company and each of
their respective Subsidiaries to execute and deliver, to the Administrative
Agent (i) the Asset Transfer Certificate substantially in the form of Exhibit I
and otherwise in form and substance acceptable to the Administrative Agent,
executed by an officer of the Borrower and each other Loan Party and certifying
as to the matters contemplated in the Asset Transfer Certificate (including
certifications (x) as to the effectiveness of the Asset Transfer on the
Effective Date, (y) that no Default or Event of Default has occurred and
continuing under any of the Transaction Documents and (z) as to the
effectiveness on the Effective Date of the pledges by the Borrower and each of
the other Loan Parties (other than any Parent Company) pursuant to the Pledge
Agreement), (ii) copies of the formation and other organizational documents of
each Loan Party and each other issuer of any Pledged Collateral (as defined in
the Pledge Agreement), certified by an officer of such Loan Party (and, solely
in the case of an issuer of Pledged Collateral where such issuer is not a Loan
Party, by the officer of the Loan Party that is pledging such Pledged
Collateral), together with all amendments thereto, all of which shall be in form
and substance reasonably acceptable to the Administrative Agent, (iii)
incumbency certificates, executed by officers of each Loan Party, which shall
identify by name and title and bear the signature of the Persons authorized to
sign the Transaction Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower; (iv) copies,
certified by a Secretary or an Assistant Secretary of each Loan Party of the
resolutions ratifying the Loan Documents, with respect to the Borrower, and,
with respect to each other Loan Party, the execution, delivery and performance
of the Loan Documents to which such Loan Party is or will be a party, (v) copies
of each Initial Lease Document (provided that such copies shall be deemed to
delivered to the Administrative Agent if all such Initial Lease Documents shall
have made available in a data room or other electronic format acceptable to the
Administrative Agent to which the Administrative Agent has been provided
unrestricted access with respect to viewing and printing such Initial Lease
Documents), together with a certification of the Borrower that all such Initial
Lease Documents (1) have been duly authorized, executed and delivered by each of
the parties thereto, and (2) are true, complete and correct and, to each Loan
Party’s knowledge, in full force and effect as of the Effective Date and (vi)
the original executed certificates or instruments representing all certificated
Pledged Collateral under the Pledge Agreement, together with original undated
stock powers or indorsements, as the case may be, executed in blank, with
respect thereto, all of which shall (1) have been duly authorized, executed and
delivered by each of the parties thereto, and (2) be certified by the Borrower
as being true, complete and correct and as representing one hundred percent
(100%) of the issued and outstanding Pledged Collateral as of such date.




--------------------------------------------------------------------------------



ARTICLE VI
Negative Covenants
Until the Payment in Full, the Borrower (and with respect to Sections 6.04, 6.06
and 6.13, the Company) covenants and agrees with the Lenders that:
Section 6.01. Indebtedness. The Borrower will not, and will not permit the
Company or any of their respective Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness (i) solely among the Borrower and any of its Subsidiaries or
(ii) solely among any of the Subsidiaries of the Borrower;
(c)    Indebtedness of the Borrower and its Subsidiaries in respect of customary
cash management obligations, netting services, automatic clearing house
arrangements, overdraft protections and similar arrangements, in each case in
connection with deposit accounts incurred in the ordinary course;
(d)    any obligations (contingent or otherwise) of the Borrower and its
Subsidiaries existing or arising under any Swap Agreement permitted pursuant to
Section 6.05;
(e)    other Indebtedness of the Borrower and its Subsidiaries (including any
Permitted Separately Financed Subsidiary Debt) that will not cause a breach of
the financial covenants set forth in Section 6.12 (calculated on a pro forma
basis) or otherwise cause a Default or Event of Default; provided that any
Indebtedness incurred by the Borrower or any of its Subsidiaries in reliance on
this Section 6.01(e) (other than any Permitted Separately Financed Subsidiary
Debt) shall: (1) only be incurred after the occurrence of Asset Growth
Achievement in compliance with Section 5.12(c), (2) be unsecured, (3) not
contain covenants or events of default that, taken as a whole, are more
favorable to the lenders under such other Indebtedness in any material respect
than the terms of the Facilities (as reasonably determined by the Borrower or,
if requested by the Borrower, as approved by the Administrative Agent) unless
the Loan Documents are amended with the approval of the Administrative Agent
(without the need for approval by any other Lender) to reflect such more
favorable terms, and (4) have a weighted average maturity not earlier than the
latest scheduled maturity of the Facilities (“Pari Passu Debt”); and
(f)    prior to the Asset Growth Achievement, other Indebtedness of the Borrower
and its Subsidiaries in an aggregate principal amount at any time outstanding
not in excess of $1,000,000.
The Borrower will, and will cause the Company and each of their respective
Subsidiaries to, cause all intercompany Indebtedness issued by the Borrower or
any other Loan Party to be contractually subordinated in right of payment to the
Facilities on terms reasonably acceptable to the Administrative Agent.
Section 6.02. Liens. The Borrower will not, and will not permit the Company or
any of their respective Subsidiaries to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
except:
(a)    Liens pursuant to any Loan Documents;
(b)    Permitted Encumbrances;




--------------------------------------------------------------------------------



(c)    Liens securing Permitted Separately Financed Subsidiary Debt; provided
that in the case of any Permitted Separately Financed Subsidiary Debt, (i) such
Lien will only be on the assets of the Separately Financed Subsidiary (or group
of Separately Financed Subsidiaries) incurring such Permitted Separately
Financed Subsidiary Debt and the Equity Interests issued by such Separately
Financed Subsidiary (or group of Separately Financed Subsidiaries) and (ii) the
only assets of the Separately Financed Subsidiary (or group of Separately
Financed Subsidiaries) incurring such Permitted Separately Financed Subsidiary
Debt shall be the Real Property Asset(s) which are being financed by such
Permitted Separately Financed Subsidiary Debt and any income or other assets
reasonably related thereto or derived therefrom;
(d)    Liens on cash and Cash Equivalents of the Borrower or any of its
Subsidiaries securing obligations under Swap Agreements permitted by this
Agreement;
(e)    Liens in favor of the Borrower or its Subsidiaries of the type described
in the definition of Eligible 1031 Property; and
(f)    other customary Liens arising in the ordinary course of business on
assets of the Borrower and its Subsidiaries; provided that such Liens (i) are
not on any Eligible Unencumbered Real Property Asset, (ii) have not had and
could not reasonably be expect to, individually or in the aggregate, result in a
Material Adverse Effect, (iii) have not resulted in and could not reasonably be
expected to result, individually or in the aggregate, in a Default or an Event
of Default and (iv) do not secure any Indebtedness.
Section 6.03. Fundamental Changes; Changes in Business; Asset Sales.
(a)    The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (including all or
substantially all of the Equity Interests in any of their respective
Subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default exists at the time
of such transaction or would result therefrom (i) any Person (other than the
Company or any other Parent Company) may merge into the Borrower in a
transaction in which the Borrower is the surviving entity, (ii) any Subsidiary
of the Borrower may merge into any other Subsidiary of the Borrower or any other
Person; provided that, (A) if such merger involves a Guarantor or Pledgor, the
surviving entity shall be a Guarantor or a Pledgor, as applicable, or shall
become a Guarantor or a Pledgor, as applicable, upon the consummation of such
merger and (B) in the case of a merger with a Person who is not the Borrower or
a Subsidiary of the Borrower, the conditions in Section 6.03(c) shall be
satisfied as a condition thereto if the Borrower or Subsidiary of the Borrower
is not the surviving entity, (iii) any Subsidiary of the Borrower who is not a
Material Subsidiary or a Guarantor may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, would not reasonably be expected to have a Material Adverse
Effect and (iv) the Borrower and its Subsidiaries may make dispositions
permitted by Section 6.03(c).
(b)    The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Company, the Borrower and their
respective Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto or reasonable extensions thereof.




--------------------------------------------------------------------------------



(c)    The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, sell, encumber, transfer or otherwise dispose of any
or all of their assets, except (to the extent not otherwise prohibited by this
Agreement or any other Loan Document):
(i)    dispositions of cash and Cash Equivalents in connection with any
transactions not otherwise prohibited by the Loan Documents;
(ii)    other dispositions by the Borrower and its Subsidiaries; provided that
(x) after giving effect thereto, the Borrower is in pro forma compliance with
each of the financial covenants set forth in this Agreement (including the
financial covenants under Section 6.12 and (y) no Default or Event of Default
exists at the time of such disposition or would result therefrom; and
(iii)    Liens permitted pursuant to Section 6.02.
(d)    The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, amend, repeal or otherwise modify (x) any
organizational documents of any of the foregoing that could reasonably be
expected to impair the rights of any Credit Party or otherwise have a Material
Adverse Effect, or (b) any accounting policies or reporting policies (other than
those changes required by the Financial Accounting Standards Board, the SEC or
other Governmental Authority that is an applicable regulatory body).
Section 6.04. Passive Holding Company. The Company will not, and will cause each
other Parent Company not to, conduct, transact or otherwise engage in any active
trade or business or operations or incur any Indebtedness or other liability
other than through the Borrower, and the Company will not, and will cause each
of the other Parent Companies not to own any assets other than the Equity
Interests of the Borrower and any other Parent Company (other than the Company);
provided that the foregoing will not prohibit the Company or any other Parent
Company from the following: (a) the maintenance of its legal existence and,
solely in the case of the Company, its status as a public company and a REIT
(including the ability to incur reasonable fees, costs, expenses and other
liabilities relating to such maintenance), (b) solely in the case of the
Company, obligations that are limited to (i) obligations under the Transaction
Documents to which it is a party or with respect to the Facilities and (ii) any
obligations similar to those under the Loan Documents arising under Pari Passu
Debt of the Borrower, where such similar obligations (A) are not more burdensome
to the Company in any material respect than the obligations of the Company set
forth in the Loan Documents and are non-recourse to the Company and the other
Parent Companies in a manner substantially similar to, or not more burdensome
than, the provisions set forth in Section 9.04 hereof, including in its or their
respective capacities as general partners or equity holders of any of their
respective Subsidiaries (in each case, as reasonably determined by the Borrower
or, if requested by the Borrower, as approved by the Administrative Agent), (B)
could not reasonably be expected to have material and adverse effect on the
rights or remedies of any of the Credit Parties, and (C) do not require the
Company or any other Parent Company to, and will not result in the grant by the
Company or any other Parent Company of any guaranty of (except as permitted
pursuant to the immediately preceding clause (B)), or any pledge or grant of
security interest or the imposition of any Lien on any assets of the Company or
any other Parent Company to secure, payment or performance of any such
obligations and (iii) any obligations in respect of Permitted Separately
Financed Subsidiary Debt that are limited to Nonrecourse Indebtedness
Exceptions, (c) any offering of its common stock or any mandatorily redeemable
preferred stock or any other equity or equity-linked security, so long as all
proceeds thereof are promptly contributed downstream to the Borrower, (d) the
making of contributions to (or other equity investments in) the Borrower and any
other Parent Company (other than the Company); provided that, in the case of any
such contributions to or investments in such other Parent Company, all such
contributions




--------------------------------------------------------------------------------



and proceeds of such investments promptly are contributed by each applicable
Parent Company downstream to the Borrower, (e) participating in tax, accounting
and other administrative and fiduciary matters as a parent of the consolidated
group (in the case of the Company) or as a direct or indirect owner of the
Borrower, in each case, in accordance with the terms of the Transaction
Documents to which it is a party, (f) holding any cash or Cash Equivalents
(including cash and Cash Equivalents received in connection with Restricted
Payments) and of any other assets on a temporary basis that are in the process
of being transferred through the Company or any Parent Company as part of a
downstream contribution, directly or indirectly through any Parent Company, to
the Borrower, (g) providing customary compensation, indemnification and
insurance coverage to officers and directors and (h) activities incidental to
the businesses or activities described above and incurred in the ordinary course
of business.
Section 6.05. Swap Agreements. The Borrower will not, and will not permit the
Company or any of their respective Subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company, the
Borrower or any of their respective Subsidiaries, and (b) non-speculative Swap
Agreements entered into with a Hedge Bank made in accordance with Section 6.12,
to hedge or mitigate risks to which the Company, the Borrower or any of their
respective Subsidiaries has actual or anticipated exposure (other than those in
respect of Equity Interests of the Company, the Borrower or any of their
respective Subsidiaries).
Section 6.06. Restricted Payments. Each of the Company and the Borrower will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, make any Restricted Payment, except that:
(a)    so long as no Event of Default of the type contemplated by any of clauses
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing or would
result after giving pro forma effect to such Restricted Payment, (i) the Company
may make Restricted Payments for any taxable year of the Company in the form of
distributions to its shareholders with respect to such taxable year to the
extent necessary to maintain the REIT status of the Company for U.S. federal
income tax purposes, (ii) the Company may make the Purging Distribution and
(iii) the Subsidiaries of the Company may make Restricted Payments directly or
indirectly to the Company so that the Company may make the Restricted Payments
in clauses (i) and (ii);
(b)    so long as no Default or Event of Default has occurred and is continuing
or would result after giving pro forma effect to such Restricted Payment, the
Company may make Restricted Payments not in excess of 95% of Funds From
Operations in the aggregate for any four (4) consecutive fiscal quarter period
and the Subsidiaries of the Company may make Restricted Payments directly or
indirectly to the Company so that the Company may make such Restricted Payments;
(c)    so long as no Default or Event of Default has occurred and is continuing
or would result after giving pro forma effect to such Restricted Payment, the
Borrower, the Company and their respective Subsidiaries may make one or more
repurchases, retirements or other acquisitions or retirements for value of
Equity Interests of the Borrower or the Company in an aggregate amount not to
exceed $100,000,000, so long as, after giving effect to such Restricted Payment
on a pro forma basis (i) the Borrower shall have (1) unrestricted cash balances
and (2) availability in (dollars) to make a Borrowing of Revolving Loans,
totaling in the aggregate, not less than $100,000,000 and (ii) each of the Total
Leverage Ratio and the Unencumbered Leverage Ratio shall not exceed 50%;




--------------------------------------------------------------------------------



(d)    so long as no Event of Default has occurred and is continuing or would
result after giving pro forma effect to such Restricted Payment, (i) the Company
may make Restricted Payments for any taxable year of the Company in the form of
distributions to its shareholders with respect to such taxable year to the
extent necessary to (A) avoid the imposition of U.S. federal income taxes or
state level entity or income taxes and (B) avoid the imposition of the excise
tax described by Section 4981 of the Code on the Company, and (ii) the
Subsidiaries of the Company may make Restricted Payments directly or indirectly
to the Company so that the Company may make the Restricted Payments in clause
(i);
(e)    on the Effective Date, the Borrower, the Company and their respective
Subsidiaries may make a payment to Darden in the aggregate amount of $315.1
million in connection with the Asset Transfer;
(f)    the Company may declare and make dividend payments or other distributions
payable solely in its common stock and the Borrower may declare and make
dividend payments or other distributions payable solely in its limited
partnership interests;
(g)    each Subsidiary of the Borrower may make Restricted Payments to the
Borrower and any Guarantor;
(h)    so long as no Default or Event of Default has occurred and is continuing
or would result after giving pro forma effect to such Restricted Payment, each
Subsidiary of the Borrower may make Restricted Payments to any other Subsidiary
of the Borrower and any other Person that owns a direct Equity Interest in such
Subsidiary so long as such Restricted Payment is made to such Persons ratably in
accordance with their Equity Interests of the same class or series therein;
(i)    the Borrower, the Company and their respective Subsidiaries may make
distributions to the extent required to fund reasonable out-of-pocket
administrative and operating expenses of the Parent Companies incurred in the
ordinary course of business and to the extent attributable to any activity of or
with respect to the Parent Companies that is not otherwise prohibited by this
Agreement; and
(j)    so long as no Default or Event of Default has occurred and is continuing
or would result after giving pro forma effect to such Restricted Payment, the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower or any
other Subsidiary of the Borrower so that the Borrower or any such Subsidiary may
acquire the Equity Interests held by any minority shareholder in any direct or
indirect Joint Venture of the Borrower or direct or indirect Subsidiary of the
Borrower that is not a Wholly-Owned Subsidiary.
Section 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit the Company or any of their respective Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) the transactions pursuant
to the Asset Transfer Documents, (b) any transactions among the Company, the
Borrower and their Subsidiaries (including an entity that becomes a Subsidiary
as a result of such transaction) which is not otherwise prohibited by this
Agreement and that do not involve any other Affiliate, (c) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company, the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (d) any Restricted Payment
permitted by Section 6.06 and (e) loans to, purchases of any Equity Interests
of, contributions to or other investment in any unconsolidated Joint Venture not
otherwise prohibited under the Loan Documents.
Section 6.08. Restrictive Agreements.




--------------------------------------------------------------------------------



(a)    The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that (i) contains a Negative Pledge,
(ii) prohibits, restricts or imposes any condition upon the ability of the
Borrower or any of its Subsidiaries to enter into a contractual agreement that
would prohibit a Negative Pledge, or (iii) prohibits, restricts or imposes any
condition upon the ability of any Subsidiaries of the Borrower to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any of its Subsidiaries or to
guarantee Indebtedness of the Borrower or any of its Subsidiaries; provided that
the foregoing shall not apply to (A) restrictions and conditions imposed by law
or by this Agreement, (B) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale
(provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder), (C) customary
provisions in joint venture agreements restricting the transfer or encumbrance
of Equity Interests in such joint venture or the assets owned by such joint
venture, or otherwise restricting transactions between the joint venture and the
Borrower and its Subsidiaries, (D) any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and the direct
or indirect Equity Interests in the issuer of such Secured Indebtedness, (E)
restrictions in leases, licenses and other contracts entered into in the
ordinary course of business restricting the assignment or transfer thereof, and
(F) the foregoing shall not apply to restrictions or conditions contained in
agreements evidencing Pari Passu Debt of the Company, the Borrower or any of
their respective Subsidiaries incurred in compliance with the obligations under
Section 6.01.
(b)    The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement in relation to Indebtedness for
borrowed money which would entitle a Person to the benefit of any Lien upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable clause”) on the assets of the Company, the Borrower or any of
their respective Subsidiaries.
Section 6.09. Sale and Leaseback. Other than the Asset Transfer and transactions
in an aggregate amount not to exceed $5,000,000 at any time outstanding, the
Borrower will not, and will not permit the Company or any of their respective
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby the
Company, the Borrower or such Subsidiary shall sell or transfer any property
owned by it in order then or thereafter to lease such property or lease other
property that the Company, the Borrower or such Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred.
Section 6.10. Changes in Fiscal Periods. The Borrower will not, and will not
permit the Company or any of their respective Subsidiaries to, (i) permit the
fiscal years of the Company, the Borrower and their respective Subsidiaries to
end on a day other than December 31 or (ii) change the Company’s, the Borrower’s
or their respective Subsidiaries’ method of determining fiscal quarters.
Section 6.11. Payments of Subordinate Debt. The Borrower will not, and will not
permit the Company or any of their respective Subsidiaries to, make or offer to
make any payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds (whether scheduled or
voluntary) with respect to principal or interest on any Indebtedness which is
contractually subordinate to the Obligations in a manner that would violate the
terms of such subordination provisions.
Section 6.12. Financial Covenants. The Borrower will not at any time permit the
following to occur, but shall in any event only report on compliance as required
pursuant to Section 5.01(d) or as otherwise expressly required pursuant to any
other provision of this Agreement:




--------------------------------------------------------------------------------



(a)    Total Leverage Ratio. The ratio of Total Indebtedness to Consolidated
Capitalization Value to exceed 60%.
(b)    Mortgage-Secured Leverage Ratio. The ratio of the aggregate amount of all
Indebtedness (other than the Obligations) of the Company and its Subsidiaries
that is secured by a mortgage Lien on any Real Property Assets (or a Lien on the
Equity Interests of the owner of such Real Property Assets) to Consolidated
Capitalization Value to exceed 40%.
(c)    Secured Recourse Debt. Total Secured Recourse Indebtedness to exceed 5%
of Consolidated Capitalization Value.
(d)    Fixed Charge Coverage Ratio. For any period of four (4) consecutive
fiscal quarters, the ratio of Adjusted EBITDA of the Company and its
Subsidiaries to Fixed Charges of the Company and its Subsidiaries to be less
than 1.75 to 1.00.
(e)    Consolidated Adjusted Net Worth. Consolidated Tangible Net Worth to be
less than the sum of (i) $845,744,000 (which is equal to eighty-five percent
(85%) of the Consolidated Tangible Net Worth of the Company and its Subsidiaries
as of the Effective Date) plus (ii) 75% of net cash proceeds from issuances of
Equity Interests by the Company after the Effective Date.
(f)    Unhedged Floating Rate Debt. Unhedged Floating Rate Debt to exceed 50% of
the aggregate amount of all Indebtedness (including Indebtedness under the
Facilities) of the Company and its Subsidiaries at any time.
(g)    Maximum Unencumbered Leverage Ratio. Borrowing Base Debt to exceed 60% of
the sum of (without duplication) (A) Property Capitalization Values of the
aggregate Eligible Unencumbered Real Property Assets (including any Eligible
1031 Properties) and (B) the Eligible Unencumbered Mortgage Note Value (the
“Maximum Unencumbered Leverage Ratio”); provided that at no time shall (x)
Eligible 1031 Properties included in the calculation of Maximum Unencumbered
Leverage Ratio hereunder exceed 5% of the sum, without duplication, of (A) and
(B) of this clause (g), or (y) Eligible Unencumbered Mortgage Note Value
included in the calculation of Maximum Unencumbered Leverage Ratio hereunder
exceed 5% of the sum, without duplication, of (A) and (B) of this clause (g).
(h)    Minimum Unencumbered Debt Service Coverage Ratio. The ratio of Adjusted
Annualized Net Operating Income of the Eligible Unencumbered Real Property
Assets to Annualized Assumed Debt Service Payments of the Company and its
Subsidiaries be less than 1.50 to 1.00 (the “Minimum Unencumbered Debt Service
Coverage Ratio”); provided that solely for the purpose of calculations pursuant
to this clause (h), in the case of an Eligible Unencumbered Real Property Asset
that has been owned for less than one (1) full fiscal quarter, the Adjusted
Annualized Net Operating Income shall be calculated on a pro forma basis as if
such Eligible Unencumbered Real Property Asset had been owned for the full
fiscal quarter.
Section 6.13. Indemnification Obligations. Each of the Company and the Borrower
will not, and will not permit any of their respective Subsidiaries to, take, or
fail to take, any action that gives rise to, or reasonably could be expected to
give rise to, an indemnification obligation of the Company pursuant to Section
2.4(b)(ii) of that certain Tax Matters Agreement, dated November 9, 2015, by and
between Darden and the Company that could reasonably be expected to result in a
Material Adverse Effect.




--------------------------------------------------------------------------------



ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or LC
Disbursement or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company, the Borrower or any of their respective Subsidiaries in or in
connection with this Agreement and the other Transaction Documents or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder (i) shall be untrue or incorrect in any
material respect when made or deemed made or when furnished, or (ii) if such
representation or warranty was qualified by Material Adverse Effect or other
material qualifier, shall be untrue or incorrect in any respect;
(d)    the Company or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), Section
5.03(a)(i)(A) (with respect to the Loan Parties), Section 5.03(b), Section
5.05(b), Section 5.06, Section 5.08, Section 5.13 or in Article VI; provided
that the failure of any Eligible Unencumbered Real Property Asset to comply with
the requirements set forth in the definition of “Eligible Unencumbered Real
Property Asset” shall be deemed to be cured if, at any time within fifteen (15)
days after the Borrower becomes aware of such non-compliance, such purported
Eligible Unencumbered Real Property Asset is withdrawn as an “Eligible
Unencumbered Real Property Asset” and, after such withdrawal, no other Default
or Event of Default exists, and, prior to the end of such fifteen (15)-day
period, the Borrower delivers to the Administrative Agent a Compliance
Certificate certifying that no Default or Event of Default has occurred and is
continuing;
(e)    the Company, the Borrower or any of their respective Subsidiaries shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement or any other Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) days after the earlier of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and (ii) knowledge of a Responsible Officer of the Company or the
Borrower;
(f)    the Company, the Borrower or any of their respective Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, in each case that is not cured within the applicable
grace period, if any;
(g)    the Company, the Borrower or any of their respective Subsidiaries shall
fail to observe or perform any other agreement or condition relating to any
Material Indebtedness contained in




--------------------------------------------------------------------------------



any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs (other than customary non-default mandatory prepayment
events, such as prepayment requirements associated with asset sales or casualty
or condemnation events), the effect of which default or other event is to cause,
or to permit the holder or holders of such Material Indebtedness to cause (after
giving effect to any waiver, amendment, cure or grace period), with the giving
of notice if required, such Material Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Company, the Borrower or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, the Borrower or
any Material Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    the Company, the Borrower or any Material Subsidiary shall admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by insurance for which the
insurer has not accepted the tender of defense) shall be rendered against the
Company, the Borrower, any of their respective Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of forty-five (45)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company, the Borrower or any such Subsidiary to enforce any such
judgment, which action is not stayed or bonded pending appeal;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company, the Borrower and their respective Subsidiaries in an
aggregate amount exceeding $5,000,000;
(m)    the Borrower or any other Loan Party shall disavow, revoke or terminate
(or attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, a Guaranty or any other Loan Document or any Lien granted in favor of
any Credit Party pursuant to any Loan Document; or this Agreement, a Guaranty or
any other Loan Document, or any Lien granted in favor of any Credit Party
pursuant to any Loan Document, shall cease to be in full force and effect
(except as a result of the express terms thereof);




--------------------------------------------------------------------------------



(n)    the first lien priority of any of the Liens in favor of any of the Credit
Parties in any Pledged Collateral shall be invalid, unenforceable or lost at any
time prior to the Asset Growth Achievement; or
(o)    a Change in Control shall occur.
then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h), (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
In addition to any other rights and remedies granted to the Administrative
Agent, the Issuing Banks and the Lenders in this Agreement, the Administrative
Agent on behalf of the Issuing Banks and the Lenders may exercise all rights and
remedies of a secured party under the New York Uniform Commercial Code or any
other applicable law, and exercise all rights and remedies under the Pledge
Agreement, the Guaranty and the other Loan Documents.
In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:
First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
Second, to pay any fees or expense reimbursements then due to the Lenders from
the Loan Parties;
Third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;
Fourth, to pay (i) principal on the Loans, (ii) unreimbursed LC Disbursements
and (iii) obligations and liabilities owing to Hedge Banks under Swap Agreements
in accordance with the terms thereof, ratably based on the amounts payable to
the Lenders, Issuing Banks and Hedge Banks described in this clause Fourth
(provided that proceeds of the Guaranty or Pledge Agreement shall not be applied
to pay




--------------------------------------------------------------------------------



obligations and liabilities owing to Hedge Banks under Swap Agreements to the
extent such obligations and liabilities are Excluded Swap Obligation (as defined
in the Guaranty));
Fifth, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;
Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;
Seventh, to the payment of any other Obligation due to the Administrative Agent,
any Issuing Bank or any Lender; and
Eighth, to the Borrower or whoever may be legally entitled thereto.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and the Loan Parties shall not have rights as a third-party beneficiary
of any of such provisions, except as set forth in the sixth, eighth and ninth
paragraphs below. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such bank and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with the Company, the Borrower or any of their respective
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the




--------------------------------------------------------------------------------



Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company, the Borrower or
any of their respective Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith is necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or the occurrence of any default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank issuing such Letter of Credit, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
The Administrative Agent (a) may resign at any time by notifying the Lenders,
the Issuing Banks and the Borrower, subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, or (b) may be
removed as Administrative Agent by the Required Lenders




--------------------------------------------------------------------------------



(excluding the Lender then acting as Administrative Agent) if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence, bad faith or willful
misconduct in the course of performing its duties hereunder or (ii) has become a
Defaulting Lender. Upon any such resignation or removal, the Required Lenders
shall have the right, with the consent of the Borrower (unless an Event of
Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or upon the removal, then, in the case of
resignation by the Administrative Agent, the retiring Administrative Agent may,
or in the case of removal of the Administrative Agent, the Required Lenders may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.02) to take any action requested by the Borrower
having the effect of releasing any guarantee or collateral obligations (i) in
connection with any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.02, (ii) solely with respect to
any Pledged Collateral obligations, upon the occurrence of the Asset Growth
Achievement in accordance with Section 5.10(c), (iii) in connection with any
Guarantor ceasing to be a Material Subsidiary or otherwise becoming an Excluded
Subsidiary as a result of a transaction permitted under the Loan Documents or
(iv) under the circumstances described in the immediately succeeding paragraph
below.
Upon the Payment in Full, the Guarantors and Pledgors shall be automatically
released from their obligations under the Loan Documents (other than those
expressly stated to survive such termination), all without delivery of any
instrument or performance of any act by any Person. In the case of any




--------------------------------------------------------------------------------



disposition of any Pledged Collateral in a transaction permitted pursuant to
Section 6.03(c), the Liens created by any of the Loan Documents on such property
shall be automatically released without need for further action by any Person
upon the consummation of such disposition.
Upon request of the Borrower, the Administrative Agent shall, at the Borrower’s
expense, take all such action reasonably requested by the Borrower to evidence
the release of such Pledged Collateral from the assignment and security interest
granted under the Loan Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section.
ARTICLE IX
Miscellaneous
Section 9.01. Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic communication, as follows:
(i)    if to the Borrower or the Company, to it at
591 Redwood Highway, Suite 1150
Mill Valley, CA 94941
Attention: Mr. Gerry Morgan
Phone: 415.965.8033
Email: gerry@fourcornerspropertytrust.com


With copy to:


591 Redwood Highway, Suite 1150
Mill Valley, CA 94941
Attention: James L. Brat, Esq.
Phone: 415.965.8033
Email: jim@fourcornerspropertytrust.com;
(ii)    if to the Administrative Agent in the case of Borrowings or Letters of
Credit, to it at:
JPMorgan Chase Bank, N.A.
10 South Dearborn
Floor L2S
Chicago, IL 60603-2300
Attention: Ryan T. Bowman, Client Processing Specialist
With copy to:






--------------------------------------------------------------------------------



Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019-9601
Attention: Geoffrey R. Peck, Esq.


(iii)    if to any Issuing Bank in the case of Letters of Credit, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address, telecopy number or electronic
communication for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the




--------------------------------------------------------------------------------



Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, any Issuing
Bank or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
any Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
Section 9.02. Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) or
(c) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (it being understood that
changes to definitions of financial covenants set forth in Section 6.12 that may
indirectly affect the interest rate determinations shall not constitute
reductions in the rate of interest), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby; provided, however,
only the consent of the Required Lenders shall be necessary to waive any
applicability of the default rate, (iii) except as provided in Sections 2.20 and
2.21, postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Sections 2.17(a) (last two sentences
only), 2.17(b) or 2.17(c) or the last paragraph of Article VII in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section, the definition of “Required Lenders,” the definition of “Required Class
Approval,” the provisions of clauses (e) and (f) of Section 2.21 or any other
provision hereof specifying the number or percentage of Lenders




--------------------------------------------------------------------------------



required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) reduce the percentage specified in the definition of “Required
Facility Lenders” with respect to any Facility without the written consent of
all Lenders under such Facility, (vii) release any Pledgor from its obligations
under the Pledge Agreement or release all or any material portion of the value
Pledged Collateral (except as otherwise provided in Article VIII or upon the
Asset Growth Achievement) without the written consent of each Lender or (viii)
release any of the Guarantors from their obligations under the Guaranty to which
it is a party (except as otherwise provided in Article VIII), without the
written consent of each Lender; provided, further, that (w) no agreement shall
amend, modify or waive Section 4.02 without the prior written consent of the
Required Facility Lenders under the Revolving Facility (it being understood,
however, any amendment, modification or waiver in relation to any
representation, warranty, affirmative covenant, negative covenant or event of
default contained in Articles III, V, VI or VII hereof, together with similar
provisions contained in any other Loan Document, shall not require the consent
of such Required Facility Lenders as a result of the operation of this clause
(w)), (x) no such agreement shall amend, modify or otherwise affect the rights
or duties of the Administrative Agent or any Issuing Bank hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be, (y) the consent of the Required Facility Lenders of a Facility
shall be required for any amendment, waiver or modification that adversely
affects the rights of such Facility in a manner different than such amendment,
waiver or modification affects the other Facility, and (z) no such agreement
shall amend or modify Section 2.19 without the prior written consent of the
Administrative Agent and each Issuing Bank. After Non-Extended Loans have been
paid in full in accordance with Section 2.21, only the applicable Extending
Lenders and their Extended Loans shall be included for the calculation of
“Required Lenders” under this Section 9.02(b).
(c)    Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders or any of and the
Issuing Banks. Any such amendment shall become effective without any further
action or consent of any party to this Agreement other than the Borrower and the
Administrative Agent.
Section 9.03. Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, the Joint Lead Arrangers and
their Affiliates, (including and, in the case of legal counsel, limited to, the
reasonable fees, charges and disbursements of one primary counsel and, to the
extent reasonably necessary, one local counsel in each applicable jurisdiction),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank (including and, in the case of legal counsel, limited to,
the reasonable fees, charges and disbursements of one primary counsel and, to
the extent reasonably necessary, one local counsel in each applicable
jurisdiction) in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender (including and, in the case of legal
counsel, limited to, the reasonable fees, charges and disbursements of one
primary counsel and, to the extent reasonably necessary, one local counsel in
each applicable jurisdiction, and, in the case of a conflict of interest, where




--------------------------------------------------------------------------------



the Persons affected by such conflict inform the Borrower in writing prior to
obtaining additional counsel, one additional counsel for each such affected
Person), in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all other
charges of the Administrative Agent, the Joint Lead Arrangers and their
Affiliates (including and, in the case of legal counsel, limited to, the
reasonable fees, charges and disbursements of one primary counsel and, to the
extent reasonably necessary, one local counsel in each applicable
jurisdiction)arising from or relating to due diligence. All amounts payable
pursuant to this Section 9.03(a) shall be due and payable 15 Business Days after
receipt of a reasonably detailed invoice therefor.
(b)    Each of the Company and the Borrower shall indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company, the Borrower
or any of their respective Subsidiaries, or any Environmental Liability related
in any way to the Company, the Borrower or any of their respective Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any other Loan Party,
any Parent Company or any of its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee, (ii) a bad faith breach of the Loan Documents by
such Indemnitee (or its Related Parties), or (iii) any dispute solely among
Indemnitees (other than any dispute involving an Indemnitee in its capacity or
fulfilling its role as an Administrative Agent, arranger, bookrunner or similar
role under the Loan Documents); provided, further, that no Indemnitee shall be
indemnified or held harmless against any amounts that are required to be paid by
such Indemnitee to the Borrower or the Company, as applicable, by a court of
competent jurisdiction in a final and non-appealable judgment in respect of any
suit, claim, action or other proceeding by the Borrower or the Company, as
applicable, against such indemnified party for material breach of the Loan
Documents; provided, further, that the Borrower and the Company shall be
responsible for the fees and expenses of only one primary counsel for all
indemnified parties in connection with indemnification claims arising out of the
same facts or circumstances and, if necessary or advisable, a single special
counsel and a single local counsel to the Indemnitees in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional primary counsel and, if necessary or advisable, a
single special counsel and a single local counsel in each applicable
jurisdiction, in each case to the affected Indemnitee or similarly situated
Indemnitee. Provided that each of the Company and the Borrower is in compliance
with its indemnification obligations, the indemnity contemplated by this Section
9.03(b) shall not apply to any




--------------------------------------------------------------------------------



settlement or compromise by any Indemnitee of any suit, claim, action or other
proceeding in respect of which indemnity could have been sought, without the
Company’s or the Borrower’s, as applicable, prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, further,
that the Company or the Borrower, as applicable, shall be deemed to have
consented to any such settlement unless the Company or the Borrower, as
applicable, shall object thereto by written notice to the applicable
Indemnitee(s) within ten (10) Business Days after having received written notice
thereof; provided, further, that the Company’s or the Borrower’s, as applicable,
written consent shall not be required if such Indemnitee reasonably determines
(after consultation with the Borrower or the Company, as applicable) that the
continuance of such suit, claim, action or other proceeding exposes such
Indemnitee or any of its Affiliates to risks of reputational harm. The Company
and the Borrower shall not, without the prior written consent of the affected
Indemnitee, effect any settlement or compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened claim, or
any action or proceeding in respect of which indemnity could have been sought
under the by such Indemnitee, unless such settlement, compromise or termination
(a) includes an unconditional release of such Indemnitee and its Affiliates from
all liability known or unknown, suspected or unsuspected, arising from the
subject matter of such claim, action or proceeding in form and substance
reasonably satisfactory to such Indemnitee, (b) does not include any statement
as to any admission of fault, culpability or failure to act on the part of such
Indemnitee or any of its Affiliates, (c) involves no remedial action to be
performed on the part of such Indemnitee or any of its Affiliates, other than
the payment of sums that the Company or the Borrower, as applicable, shall fully
fund as a condition to such settlement and (d) contains customary
confidentiality and non-disparagement provisions. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim or yield maintenance obligations
described in Section 2.14 and Section 2.15.
(c)    To the extent that the Company or the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower or the Company of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the Transactions, except to the extent such damages are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(e)    All amounts due under this Section shall be payable not later than three
(3) Business Days after written demand therefor.




--------------------------------------------------------------------------------



(f)    Each party’s obligations under this Section shall survive the termination
of this Agreement and payment of the obligations hereunder.
Section 9.04. Non-Recourse to the Company; Exceptions thereto. This Agreement
and the Obligations of the Borrower hereunder and under the other Loan Documents
are fully recourse to the Borrower. The parties hereto acknowledge and agree
that neither the Company nor the general partner of the Borrower is a guarantor
of the Obligations of the Borrower or otherwise liable with respect to the
repayment of Indebtedness of the Borrower hereunder. Notwithstanding any
applicable law that would make the owner or general partner of a partnership or
general partner liable for the debts and obligations of the partnership, nothing
contained herein or in the Loan Documents shall be construed to create or impose
upon the Company (in its capacity as owner of the Borrower and owner of the
Borrower’s general partner), the general partner of the Borrower (in its
capacity as general partner of the Borrower), or any limited partner of the
Borrower (in its capacity as such), any obligation with respect to the repayment
of Indebtedness hereunder; provided that nothing contained in this Section 9.04
shall be deemed to (i) release the Borrower, or any Guarantor from any liability
pursuant to, or from any of its obligations under, this Agreement or the other
Loan Documents to which it is a party, including, without limitation, with
respect to any obligations that depend on compliance by any Parent Company with
the requirements hereof, (ii) constitute a waiver of any Obligation arising
under this Agreement or any of the other Loan Documents, (iii) limit the rights
of the Administrative Agent or any of the Lenders to proceed against or realize
upon any collateral pledged or guaranty given for the Obligations or the rights
of the Administrative Agent or the Lenders to realize upon the assets of the
Borrower or any Guarantor or (iv) release the Company from any personal
liability for any claims on account of any loss, damage, cost or expense
incurred by the Administrative Agent or any of the Lenders as a result of any of
the matters set forth in clauses (a) through (f), inclusive, below (all of the
foregoing in this clause (iv), the “Recourse Obligations”):
(a)    fraud or material misrepresentation in connection with any Loan, any
Letter of Credit or any of the other Obligations or any Loan Documents,
including, without limitation, any misrepresentation in any material respect by
the Company in Article III hereof;
(b)    misappropriation of the proceeds of any Loan or LC Disbursement or of any
rents or other revenues, insurance proceeds or condemnation awards attributable
to any collateral for the Obligations or any Eligible Unencumbered Real Property
Asset;
(c)    gross negligence, willful misconduct or waste with respect to any
collateral for the Obligations or any Eligible Unencumbered Real Property Asset;
(d)    any transfer of or creation of a Lien on all or any part of any Eligible
Unencumbered Real Property Asset or any collateral for the Obligations, in each
case, in violation of the terms of the Loan Documents;
(e)    bad faith interference, directly or indirectly, with any foreclosure upon
any collateral for the Obligations or with any other enforcement of
Administrative Agent’s, any Issuing Bank or any Lender’s rights, powers or
remedies under any of the Loan Documents (whether by making any motion, seeking
any extension, asserting any defense, claim, counterclaim or right of offset,
seeking any injunction or other restraint, commencing any action, seeking to
consolidate any such foreclosure or other enforcement with any other action, or
otherwise) after the occurrence and during the continuance of an Event of
Default; or
(f)    failure of the Company to comply with the requirements of Sections 3.16,
5.03(b), 6.04, 6.06 or 6.13.




--------------------------------------------------------------------------------



Section 9.05. Successors and AssignsSection 9.04.    Successors and Assigns. (a)
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate of any Issuing Bank that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted such assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)    the Borrower; provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Issuing Bank, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; provided, further, that the Borrower’s consent
shall not be required during the primary syndication of the Facilities;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Revolving Lender (other than a Defaulting Lender) immediately
prior to giving effect to such assignment and (y) all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender, an Issuing Bank or an Approved Fund;
and
(C)    each Issuing Bank; provided that no consent of the Issuing Banks (in such
capacity) shall be required for an assignment of all or any portion of a Term
Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of a
Term Loan, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;




--------------------------------------------------------------------------------



(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Facility;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts as such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks, and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(iv)    Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03); provided that except to the extent otherwise
expressly agreed by the




--------------------------------------------------------------------------------



affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(v)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(vi)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(d),
Section 2.05(e), Section 2.06(b), Section 2.17(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Banks, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Person, in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or




--------------------------------------------------------------------------------



waiver described in the first proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f), it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment, or grant of a
security interest; provided that no such pledge or assignment, or grant of a
security interest, shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.
Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or




--------------------------------------------------------------------------------



termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
Section 9.07. Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution”,
“signed”, “signature”, “delivery”, and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 9.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender
or its Affiliate, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender agrees to notify the Administrative Agent promptly after
any such setoff and applicable; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.




--------------------------------------------------------------------------------



(a)    This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by and construed in accordance with the law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.13. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons




--------------------------------------------------------------------------------



to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that notice of such
requirement or order shall be promptly furnished to the Borrower unless such
notice is legally prohibited, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) to the extent necessary or desirable to establish, enforce or assert any
claims or defenses in connection with any legal proceeding by or against the
Administrative Agent, any Issuing Bank or any Lender, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (h) with the consent
of the Borrower, (i) to any rating agency in connection with rating the Company,
any of its Subsidiaries or the Facilities, (j) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities, or (k) to the extent such Information (1)
becomes publicly available other than as a result of a breach of this Section,
(2) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower or (3)
is independently developed by the Administrative Agent, any Issuing Bank or any
Lender without use of or reference to the Information. For the purposes of this
Section, “Information” means all information received from the Borrower and its
representatives relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 9.14. Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.13)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE




--------------------------------------------------------------------------------



INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act.
Section 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Company and the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Bookrunners, the Joint Lead Arrangers, the Syndication Agents, the
Documentation Agents, the Issuing Banks, and the Lenders are arm’s-length
commercial transactions between the Loan Parties and its Affiliates, on the one
hand, and the Administrative Agent, the Joint Bookrunners, the Joint Lead
Arrangers, the Syndication Agents, the Documentation Agents, the Issuing Banks,
and the Lenders, on the other hand, (B) each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Loan Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger, each Joint Bookrunner, each Syndication Agent,
each Documentation Agent, each Issuing Bank and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, any Joint
Bookrunner, any Joint Lead Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank nor any Lender has any obligation to any of the Loan
Parties or any their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, the Syndication Agents, the Documentation
Agents, the Issuing Banks and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any Joint Bookrunner, any Joint Lead Arranger, any
Syndication Agent, any Documentation Agent, any Issuing Bank nor any Lender has
any obligation to disclose any of such interests to the Loan Parties or any
their respective Affiliates. To the




--------------------------------------------------------------------------------



fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, any Joint Lead
Arranger, any Syndication Agent, any Documentation Agent, any Issuing Bank or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Syndication Agents or the Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
FOUR CORNERS OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
By: FOUR CORNERS GP, LLC, its general partner
By: /s/ William H. Lenehan
Name: William H. Lenehan
Title: Chief Executive Officer







--------------------------------------------------------------------------------





 
FOUR CORNERS PROPERTY TRUST, INC., a Maryland corporation


By: /s/ William H. Lenehan
Name: William H. Lenehan
Title: President and Chief Executive Officer







--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A. individually and as Administrative Agent,


By: /s/ John A. Horst
Name: John A Horst
Title: Executive Director





--------------------------------------------------------------------------------





 
Barclays Bank PLC


By: /s/ Craig J. Malloy
Name: Craig J. Malloy
Title: Director





--------------------------------------------------------------------------------





 
Bank of America, N.A.


By: /s/ Kurt Mathison
Name: Kurt Mathison
Title: Senior Vice President





--------------------------------------------------------------------------------





 
Fifth Third Bank


By: /s/ John A. Marian
Name: John A. Marian
Title: Vice President





--------------------------------------------------------------------------------





 
US Bank, National Association


By: /s/ Steven L. Sawyer
Name: Steven L. Sawyer
Title: Senior Vice President







--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Stephen Leon
Name: Stephen Leon
Title: Managing Director







--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA


By: /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory





--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.


By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory





--------------------------------------------------------------------------------





 
Seaside National Bank & Trust


By: /s/ Joseph B. Kabourek
Name: Joseph B. Kabourek
Title: Client Advisor/Vice President





--------------------------------------------------------------------------------





SCHEDULE DT


DARDEN TENANTS


1.
Bahama Breeze Holdings, LLC

2.
Eddie V’s Holdings, LLC

3.
Florida SE, LLC

4.
GMR Anne Arundel, Inc.

5.
GMR Restaurants of Pennsylvania, LLC

6.
GMRI, Inc.

7.
N and D Restaurants, LLC

8.
Olive Garden of Texas, LLC

9.
Rare Hospitality International, Inc.

10.
Rare Hospitality Management, LLC

11.
Seasons 52 Holdings, LLC





--------------------------------------------------------------------------------





SCHEDULE EDL


EXCLUDED DARDEN LEASES


3001 I-Drive, FL
3004 Tampa, FL
3005 Raleigh, NC
3006 Gwinnett, GA
3012 Kendall, FL
3013 Ft. Myers, FL
3017 Pembroke Pines, FL
3019 Livonia, MI
3031 Sunrise, FL
3044 Jacksonville, FL
3045 Waterford Lakes, FL
4519 Naples, FL
4520 Jacksonville, FL
8505 WF San Antonio, TX
5164 Lee's Summit, MO
5219 Jefferson City, MO
5395 McAllen, TX
5397 Council Bluffs, IA
5406 Rapid City, SD
5431 North McAllen, TX
5500 Minot, ND









--------------------------------------------------------------------------------







SCHEDULE ES


EXCLUDED SUBSIDIARIES


Kerrow Restaurants, LLC
Kerrow Holdings, LLC




--------------------------------------------------------------------------------





SCHEDULE NGP


NON-GUARANTOR POOL SUBSIDIARIES


Kerrow Restaurants, LLC
Kerrow Holdings, LLC




--------------------------------------------------------------------------------





SCHEDULE 2.01
LENDERS; COMMITMENTS






Revolving Commitments
Lender Name
Commitment Amount
JPMorgan Chase Bank, N .A.
$58,333,333.33
Barclays Bank PLC
$58,333,333.33
Bank of America, N.A.
$58,333,333.33
Fifth Third Bank
$35,000,000.00
US Bank, National Association
$35,000,000.00
Wells Fargo Bank, National Association
$35,000,000.00
Goldman Sachs Bank USA
$32,666,666.67
Morgan Stanley Bank, N.A.
$32,666,666.67
Seaside National Bank & Trust
$4,666,666.67
TOTAL:
$350,000,000.00







--------------------------------------------------------------------------------





Term Loan Commitments
Lender Name
Commitment Amount
JPMorgan Chase Bank, N .A.
$66,666,666.67
Barclays Bank PLC
$66,666,666.67
Bank of America, N.A.
$66,666,666.67
Fifth Third Bank
$40,000,000.00
US Bank, National Association
$40,000,000.00
Wells Fargo Bank, National Association
$40,000,000.00
Goldman Sachs Bank USA
$37,333,333.33
Morgan Stanley Bank, N.A.
$37,333,333.33
Seaside National Bank & Trust
$5,333,333.33
TOTAL:
$400,000,000.00







--------------------------------------------------------------------------------





SCHEDULE 3.14


SUBSIDIARIES


Name
Jurisdiction of Organization
Excluded Subsidiary (and Type)
Material Subsidiary
Guarantor
Equity Interests
Four Corners Operating Partnership, LP
Delaware
N/A
N/A
N/A
Four Corners GP, LLC owns 1% of issued and outstanding partnership interests;
Four Corners Property Trust, Inc. owns 99% of issued and outstanding partnership
interests
Kerrow Holdings, LLC
Texas
Yes (Non-Guarantor Pool Subsidiary)
[Yes]
No
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
Kerrow Restaurants, LLC
Texas
Yes (Non-Guarantor Pool Subsidiary)
[Yes]
No
Kerrow Holdings, LLC owns 100% of the issued and outstanding membership
interests
FCPT Garden Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT Sunshine Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT SW Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT International Drive, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT Keystone Properties 11, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1





--------------------------------------------------------------------------------



Name
Jurisdiction of Organization
Excluded Subsidiary (and Type)
Material Subsidiary
Guarantor
Equity Interests
FCPT Keystone Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 89% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1;
FCPT Keystone Properties 11, LLC owns 11% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 2
FCPT Restaurant Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT Remington Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT Hospitality Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT PA Hospitality Properties 11, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 100% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1
FCPT PA Hospitality Properties, LLC
Delaware
No
Yes
Yes
Four Corners Operating Partnership, LP owns 89% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 1;
FCPT PA Hospitality Properties 11, LLC owns 11% of the issued and outstanding
membership interests, as evidenced by membership interest certificate number 2







--------------------------------------------------------------------------------





EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and pledges
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.




--------------------------------------------------------------------------------



1. Assignor:
______________________________________
2. Assignee:
______________________________________
[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]Select as
applicable.]]
3. Borrower:
Four Corners Operating Partnership, LP
4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
5. Credit Agreement:
The Revolving Credit and Term Loan Agreement dated as of November 9, 2015 among
Four Corners Operating Partnership, LP, Four Corners Property Trust, Inc., the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders
6. Assigned Interest:
 
Facility Assigned2
2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)
Aggregate Amount of Commitment/Loans
for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned
of
Commitment/Loans3
3Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.
 
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



Effective Date:        , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.




--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
By: ___________________________
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
By: ___________________________
Title:
[Consented to and]4
4To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.  Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By: ___________________________
Title:
 
[Consented to:]5
5To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Banks) is required by the terms of the Credit Agreement.
[NAME OF RELEVANT PARTY]
By: ___________________________
Title:
 







--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Company, the Borrower, any other Loan Party, any of their respective
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, the
Borrower, any other Loan Party, any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 3.04 thereof or delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance




--------------------------------------------------------------------------------



and adoption of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------





EXHIBIT B
FORM OF BORROWING REQUEST
Date:_________, 201_
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).
The undersigned hereby requests (select one):
A Borrowing of Revolving Loans
1.
On [__________________], 201_ (the “Borrowing Date”)1. 1The Borrowing Date must
be a Business Day.

2.
In the principal amount of $______________.2 2Subject to the exceptions set
forth in Section 2.02(c) of the Credit Agreement, (1) any Borrowing of
Eurodollar Loans must be in a minimum principal amount of $1,000,000 or an
integral multiple of $500,000 in excess of that amount and (2) any Borrowing of
ABR Loans shall be in a principal amount of $1,000,000 or an integral multiple
of $500,000 in excess of that amount.

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing].

4.
For Eurodollar Borrowings: with an Interest Period of _____ months.

5.
To be wired to the following account in accordance with Section 2.06 of the
Credit Agreement: [Location] [Name] [Account Number].

A Borrowing of Term Loans
1.
On [_________________], 201_ (the “Borrowing Date”)3 3The Borrowing Date must be
a Business Day..

2.
In the principal amount of $_______________.4 4Subject to the exceptions set
forth in Section 2.02(c) of the Credit Agreement, (1) any Borrowing of
Eurodollar Loans must be in a minimum principal amount of $1,000,000 or an
integral multiple of $500,000 in excess of that amount and (2) any Borrowing of
ABR Loans must be in a principal amount of $1,000,000 or an integral multiple of
$500,000 in excess of that amount.

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing].

4.
For Eurodollar Borrowings: with an Interest Period of _____ months.





--------------------------------------------------------------------------------



5.
To be wired to the following account in accordance with Section 2.06 of the
Credit Agreement: [Location] [Name] [Account Number].

The [issuance][amendment][renewal][extension] of a Letter of Credit
1.
On [________________], 201_ (the “Effective Date”)5. 5The Effective Date must be
a Business Day.

2.
With an expiration date of [________________].

3.
In the amount of $______________________.

4.
The name and address of the beneficiary is: [________________].

5.
Issuing Bank: [JPMorgan Chase Bank, N.A.] [Bank of America, N.A.] [Barclays Bank
PLC].6 6Issuing Banks to be alternated based on the number and size of Letters
of Credit issued by each Issuing Bank in order for each Issuing Bank to be
selected for the issuance of Letters of Credit on an equivalent basis.

[6.
The identification number of the Letter of Credit is [_____________].]7 7Line 6
to be included only for an amendment to, or a renewal or extension of, an issued
and outstanding Letter of Credit.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the [Borrowing Date][Effective Date] and after giving effect to the
requested [Borrowing][issuance, amendment, renewal or extension]:
(a)    The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the [Borrowing Date][Effective Date] (except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty is true and correct in all material
respects on and as of such earlier date); and
(b)    No Default or Event of Default has occurred and is continuing.
If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]






--------------------------------------------------------------------------------



 
 
 
Borrower
FOUR CORNERS OPERATING PARTNERSHIP, LP
By: FOUR CORNERS GP, LLC, its general partner


By:
Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT C-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).
Pursuant to the provisions of Section 2.16(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:     
Name:
Title:
Date:________, 201[_]






--------------------------------------------------------------------------------





EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).
Pursuant to the provisions of 2.16(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8ECI from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:     
Name:
Title:
Date:_________, 201[_]




--------------------------------------------------------------------------------





EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).
Pursuant to the provisions of 2.16(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date:__________, 201[_]




--------------------------------------------------------------------------------





EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).
Pursuant to the provisions of 2.16(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(h)(3)(B) of the Code and none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8ECI from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date:__________, 201[_]






--------------------------------------------------------------------------------





EXHIBIT D-1
FORM OF REVOLVING LOAN NOTE
$[__________]    [Date]
FOR VALUE RECEIVED, the undersigned, Four Corners Operating Partnership, LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to the order of [_______________] (hereinafter, together with
its successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 10 South Dearborn,
Chicago, Illinois 60603, or at such other address as may be specified in writing
by the Administrative Agent to the Borrower, the principal sum of [__________]
dollars ($[____________]) or, if less, the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of November 9, 2015, among the Lender,
the Borrower, Four Corners Property Trust, Inc., a Maryland corporation, the
other lending institutions named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) (as amended, restated,
replaced, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by the Borrower in accordance
with, and subject to, the terms and conditions of the Credit Agreement. The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Revolving
Maturity Date. The Lender may endorse the record relating to this Note with
appropriate notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement. Such notations shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower in the absence of manifest
error; provided, however, that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Revolving Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.15 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.
In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance,




--------------------------------------------------------------------------------



performance and enforcement of this Note (except for notices expressly required
by the Credit Agreement), and also hereby assent to extensions of time of
payment or forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Page to Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.
 
 
 
FOUR CORNERS OPERATING PARTNERSHIP, LP
By: FOUR CORNERS GP, LLC, its general partner


By:
Name:
Title:







--------------------------------------------------------------------------------





REVOLVING LOANS AND PRINCIPAL PAYMENTS
Date
Amount of
Loan
Made
Interest
Period
(If Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
Total
Notation Made By
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





EXHIBIT D-2
FORM OF TERM LOAN NOTE
$[_____________]    [Date]
FOR VALUE RECEIVED, the undersigned, Four Corners Operating Partnership, LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to the order of [______________] (hereinafter, together with
its successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 10 South Dearborn,
Chicago, Illinois 60603, or at such other address as may be specified in writing
by the Administrative Agent to the Borrower, the principal sum of [__________]
dollars ($[________________]) or, if less, the aggregate unpaid principal amount
of all Term Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of November 9, 2015, among the Lender,
the Borrower, Four Corners Property Trust, Inc., a Maryland corporation, the
other lending institutions named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) (as amended, restated,
replaced, extended, supplemented or modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by the Borrower in accordance
with, and subject to, the terms and conditions of the Credit Agreement. The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Term Loan
Maturity Date. The Lender may endorse the record relating to this Note with
appropriate notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement. Such notations shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower in the absence of manifest
error; provided that the failure of any Lender to make any such notations shall
not limit or otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.15 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.
In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance,




--------------------------------------------------------------------------------



performance and enforcement of this Note (except for notices expressly required
by the Credit Agreement), and also hereby assent to extensions of time of
payment or forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Page to Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.
 
 
 
FOUR CORNERS OPERATING PARTNERSHIP, LP
By: FOUR CORNERS GP, LLC, its general partner


By:
Name:
Title:







--------------------------------------------------------------------------------





TERM LOANS AND PRINCIPAL PAYMENTS
Date
Amount of
Loan
Made
Interest
Period
(If Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
Total
Notation Made By
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





EXHIBIT E-1
FORM OF EFFECTIVE DATE COMPLIANCE CERTIFICATE
As of November 9, 2015
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation (the “Company”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMorgan Chase Bank, N.A., as the Administrative
Agent. Capitalized terms used and not defined herein shall have the meanings
assigned thereto in the Agreement.
This Compliance Certificate is being delivered pursuant to Section 4.01(c)(viii)
of the Agreement.
The undersigned Financial Officer hereby certifies as of the date hereof that he
is the President and Treasurer of Four Corners GP, LLC, the general partner of
the Borrower, and that, as such, he is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, in his capacity as an officer of the Borrower and not individually,
and that:
1.
The Borrower is in compliance with the financial covenants set forth in Section
6.12 of the Agreement on a pro-forma basis as of as of the date of this
Compliance Certificate based on the financial statements for the six month
period ended June 30, 2015 and after giving effect to the Transactions (assuming
a borrowing of all amounts intended to be borrowed on the Effective Date and the
application of proceeds of such borrowings to the payment of the consideration
for the Asset Transfer). Attached hereto as Schedule 1 are reasonably detailed
calculations demonstrating such compliance.



2.
Schedule 2 attached hereto sets forth a list of each Eligible Unencumbered Real
Property Asset and whether such Eligible Unencumbered Real Property Asset is
subject to a Qualifying Ground Lease.



3.
Schedule 3 attached hereto sets forth a list of each Mortgage Note included in
the calculation of Eligible Unencumbered Mortgage Note Value.



[Signature Page to Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first set forth above.
 
Name: William R. White III
Title: President and Treasurer









--------------------------------------------------------------------------------





SCHEDULE 1
Financial Covenant Analysis
See attached.




--------------------------------------------------------------------------------



SCHEDULE 2
Eligible Unencumbered Real Property Asset
#
Brand
Lessor
Lessee
Address
City
State
Ground Lease
1.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
5021 West Irlo Bronson Hwy
Kissimmee
FL
No
2.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1274 US Highway 31
Greenwood
IN
No
3.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6130 E 82nd Street
Indianapolis
IN
No
4.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1545 Flamingo Road
Las Vegas
NV
No
5.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
3363 SW College Road
Ocala
FL
No
6.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3730 University Dr NW
Huntsville
AL
No
7.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6410 Grape Road
Mishawaka
IN
No
8.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1919 S Reynolds Road
Toledo
OH
No
9.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
4420 West 14th Street
Bradenton
FL
No
10.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
29461 US Hwy 19 North
Clearwater
FL
No
11.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
3911 US 98 N
Lakeland
FL
No
12.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
3816 Towne Crossing Blvd
Mesquite
TX
No
13.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
8020 Bedford/Euless Road
North Richland Hills
TX
No
14.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
925 Alta Mere Drive Ridgmartown Ctr
Fort Worth
TX
No
15.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
8155 E Washington
Indianapolis
IN
No
16.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
8833 Burnet Road
Austin
TX
No
17.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1176 Mount Zion Road
Morrow
GA
No
18.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
12870 Cleveland Avenue
Fort Myers
FL
No
19.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
7019 S Memorial Drive
Tulsa
OK
No
20.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3701 Airport Blvd Festival Center
Mobile
AL
No
21.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
4810 Dressler Road
Canton
OH
No
22.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1025 Dana Drive
Redding
CA
No
23.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
6700 Hwy 19
Pinellas Park
FL
No
24.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3565 Mall Blvd
Duluth
GA
No
25.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
17500 Bagley Road
Middleburg Heights
OH
No





--------------------------------------------------------------------------------



26.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
25 Ludwig Dr
Fairview Heights
IL
No
27.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
12361 State Road 535
Orlando
FL
No
28.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
13835 Lakeside Circle
Sterling Heights
MI
No
29.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4900 S Virginia
Reno
NV
No
30.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
3924 Medina Road
Akron
OH
No
31.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3883 28th St SE
Grand Rapids
MI
No
32.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
4110 South Mooney Blvd
Visalia
CA
No
33.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
7206 Kingston Pike
Knoxville
TN
No
34.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
7179 Dixie Hwy
Fairfield
OH
No
35.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
5120 Monroe Street
Toledo
OH
No
36.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
16601 N Torrence Ave
Lansing
IL
No
37.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4701 American Blvd W
Bloomington
MN
No
38.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
701 N Milwaukee Avenue
Vernon Hills
IL
No
39.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2736 Washington Rd
Augusta
GA
No
40.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2200 Hamilton Place Blvd
Chattanooga
TN
No
41.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3699 Miller Rd
Flint
MI
No
42.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
807 S University Drive
Plantation
FL
No
43.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
14000 Middlebelt Rd
Livonia
MI
No
44.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
4900 S Tamiami Trail
Sarasota
FL
No
45.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3630 Bay Road
Saginaw
MI
No
46.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
4001 W Airport Freeway
Irving
TX
No
47.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
2602 West Brandon Blvd
Brandon
FL
No
48.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
7160 Sawmill Road
Columbus
OH
No
49.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
25984 Lorain Road
North Olmsted
OH
No
50.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
5102 Jonestown Road
Harrisburg
PA
No
51.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2321 W I 240 Service Rd
Oklahoma City
OK
No
52.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3600 Westown Parkway
West Des Moines
IA
No
53.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
6155 NW Loop 410
San Antonio
TX
No





--------------------------------------------------------------------------------



54.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
429 Barrett Pkwy
Kennesaw
GA
No
55.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6700 Westnedge Ave S
Portage
MI
No
56.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
800 North 8th St
West Dundee
IL
No
57.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5815 Suemandy Drive
Saint Peters
MO
No
58.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
13730 San Pedro
San Antonio
TX
No
59.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
5258 S Padre Island Drive
Corpus Christi
TX
No
60.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
7525 FM 1960 W
Houston
TX
No
61.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
585 I-10 North
Beaumont
TX
No
62.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
405 Cypress Garden Blvd SE
Winter Haven
FL
No
63.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
15355 Eureka Road
Southgate
MI
No
64.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
30 East Anthony Drive
Champaign
IL
No
65.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
11882 E Colonial Drive
Orlando
FL
No
66.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
315 Coliseum Blvd W
Fort Wayne
IN
No
67.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4339 13th Avenue SW
Fargo
ND
No
68.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2943 Lakewood Village Drive
North Little Rock
AR
No
69.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
6050 Youngerman Circle Orange Park
Jacksonville
FL
No
70.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1361 S. Decatur Blvd
Las Vegas
NV
No
71.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1701 New Stine Road
Bakersfield
CA
No
72.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
1565 5th Avenue S
Naples
FL
No
73.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
532 Jefferson Road
Rochester
NY
No
74.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1631 Ring Road
Chesapeake
VA
No
75.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1749 Beam Avenue
Maplewood
MN
No
76.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
234 N Mc Pherson Church Rd
Fayetteville
NC
No
77.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4221 196th Street SW
Lynnwood
WA
No
78.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1300 Interstate 70 Dr S.W.
Columbia
MO
No
79.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1925 SW Wanamaker Rd
Topeka
KS
No
80.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
323 N Rock Road
Wichita
KS
No
81.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1131 Bell Road
Antioch
TN
No
82.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4760 S 76th Street
Greenfield
WI
No





--------------------------------------------------------------------------------



83.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
2530 Enterprise Road
Orange City
FL
No
84.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3820 South US Hwy 41
Terre Haute
IN
No
85.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
7113 West Broad Street
Richmond
VA
No
86.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
274 Harbison Blvd
Columbia
SC
No
87.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
305 Rocky Run Parkway
Talleyville
DE
No
88.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5380 S Wadsworth Blvd
Littleton
CO
No
89.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
8201 W Flagler
Miami
FL
No
90.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1525 County Road C
Roseville
MN
No
91.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
513 Academy Boulevard
Colorado Springs
CO
No
92.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2390 S Havana Street
Aurora
CO
No
93.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
320 N Milwaukee Street
Boise
ID
No
94.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
24845 Gratiot Avenue
Eastpointe
MI
No
95.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
109 Grand Central Avenue
Parkersburg
WV
No
96.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
12330 Amargosa Rd
Victorville
CA
No
97.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
9079 Vantage Point Dr
Dallas
TX
No
98.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
12711 Gulf Freeway
Houston
TX
No
99.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
8315 Benson Drive
Columbia
MD
No
100.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
222 Expressway 83
McAllen
TX
No
101.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
10144 Phillips Hwy
Jacksonville
FL
No
102.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
853 Boardman-Poland Rd
Boardman
OH
No
103.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
4403 E. Mills Circle
Ontario
CA
No
104.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
2508 W New Haven Avenue
West Melbourne
FL
No
105.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
9080 SW Freeway
Houston
TX
No
106.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
9251 Monte Vista
Montclair
CA
No
107.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
14405 Gideon Drive
Woodbridge
VA
No
108.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1925 Valley View Blvd NW
Roanoke
VA
No
109.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
504 W 2230 North
Provo
UT
No
110.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
7505 Dodge Street
Omaha
NE
No





--------------------------------------------------------------------------------



111.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
5163 Route 30
Greensburg
PA
No
112.
Olive Garden
FCPT Hospitality PA Properties, LLC
Rare Hospitality International, Inc.
100 Rockhill Drive
Bensalem
PA
No
113.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
9421 Pineville Matthews Road
Pineville
NC
No
114.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1051 W Rancho Vista Blvd
Palmdale
CA
No
115.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3003 Brittany Court
Elkhart
IN
No
116.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5743 Johnston Street
Lafayette
LA
No
117.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
10715 N Rodney Parham Rd
Little Rock
AR
No
118.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
475 Ohio Pike
Cincinnati
OH
No
119.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1405 N. Kings Highway
Myrtle Beach
SC
No
120.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1320 Hurstbourne Lane
Louisville
KY
No
121.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2520 E Co Line Road
Highlands Ranch
CO
No
122.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
43300 Crescent Blvd
Novi
MI
No
123.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
104 W Loop 281
Longview
TX
No
124.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
715 Grape St
Whitehall
PA
No
125.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
1010 Pittsburgh Mills Blvd
Tarentum
PA
No
126.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
905 Holcomb Bridge Rd
Roswell
GA
No
127.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2782 Wilma Rudolph Blvd
Clarksville
TN
No
128.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2819 Oneida Street
Green Bay
WI
No
129.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
4900 Fields-Ertel Road
Cincinnati
OH
No
130.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3121 West 41st Street
Sioux Falls
SD
No
131.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
222 Yakima Avenue
Yakima
WA
No
132.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
1802 W Lincoln St
Harlingen
TX
No
133.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
72225 Highway 111
Palm Desert
CA
No
134.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6850 W. Cheyenne Ave.
Las Vegas
NV
No
135.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
14650 Baltimore Ave.
Laurel
MD
No
136.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
4604 S. Cooper Street
Arlington
TX
No
137.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6000 Durand Avenue
Racine
WI
No





--------------------------------------------------------------------------------



138.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
6201 E. Southern Ave.
Mesa
AZ
No
139.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3905 S. College Ave.
Fort Collins
CO
No
140.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4805 Capital Blvd
Raleigh
NC
No
141.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
263 N Dupont Hwy
Dover
DE
No
142.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4151 South Street
Lafayette
IN
No
143.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
4240 Beltline Rd
Addison
TX
No
144.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1275 N. Casaloma
Appleton
WI
No
145.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
2397 SR 77
Panama City
FL
No
146.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
10212 Emmett F. Lowry Expressw
Texas City
TX
No
147.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
304 W. McGalliard Rd.
Muncie
IN
No
148.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1315 W. Esplanade Ave.
Kenner
LA
No
149.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
639 N. Cockrell Hill
Duncanville
TX
No
150.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
11425 Pines Blvd
Pembroke Pines
FL
No
151.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
2044 South Road
Poughkeepsie
NY
No
152.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2201 Grant Rd
Billings
MT
No
153.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
100 Paddy Creek Circle
Rochester
NY
No
154.
Olive Garden
FCPT Hospitality PA Properties, LLC
Rare Hospitality International, Inc.
410 West Waterfront Dr
West Homestead
PA
No
155.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5150 Hinkleville Rd
Paducah
KY
No
156.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
16151 Ford Rd.
Dearborn
MI
No
157.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
741 Hogan Rd
Bangor
ME
No
158.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3030 Alpine Ave Nw
Grand Rapids
MI
No
159.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3915 W War Memorial Dr
Peoria
IL
No
160.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2048 Woodbury Ave.
Newington
NH
No
161.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
5520 S. Broadway Ave.
Tyler
TX
No
162.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2813 Humes Rd.
Janesville
WI
No
163.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
80 N. Nellis Blvd.
Las Vegas
NV
No
164.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
6710 Roosevelt Ave
Middletown
OH
No
165.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
223 Loudon Rd.
Concord
NH
No
166.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3790 W 76 Country Blvd
Branson
MO
No





--------------------------------------------------------------------------------



167.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
150 Coon Rapids Blvd.
Coon Rapids
MN
No
168.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
12980 Fair Lakes Ctr
Fairfax
VA
No
169.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
3951 Maple Rd.
Amherst
NY
No
170.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
10280 E. Technology Blvd
Dallas
TX
No
171.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
121 Tunnel Rd
Asheville
NC
No
172.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3620 Crain Hwy
Waldorf
MD
No
173.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
2865 Centre Dr.
Fairborn
OH
No
174.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3031 E Hammonds Blvd
Joplin
MO
No
175.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
200 N. Galleria Dr.
Middletown
NY
No
176.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
367 Collins Rd.
Cedar Rapids
IA
No
177.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4920 Golf Rd.
Eau Claire
WI
No
178.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
202 Laurel Oak Rd
Voorhees
NJ
No
179.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4400 E. Sunset Rd.
Henderson
NV
No
180.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
4125 Route 31
Clay
NY
No
181.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
117 Ed Noble Parkway
Norman
OK
No
182.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
898 Hebron Rd.
Heath
OH
No
183.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3500 O'Neill Dr.
Jackson
MI
No
184.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1049 W. Mercury Blvd
Hampton
VA
No
185.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1010 W. Elliott Rd.
Tempe
AZ
No
186.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1315 E. San Marnan Dr
Waterloo
IA
No
187.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
12 Mall Rd. Huntington Mall
Barboursville
WV
No
188.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
7889 W Bell Rd.
Peoria
AZ
No
189.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
9413 State Rd 16
Onalaska
WI
No
190.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
301 W. State Highway 114
Grapevine
TX
No
191.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
2705 W. Loop 250 N.
Midland
TX
No
192.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
26715 Interstate 45 N.
Spring
TX
No
193.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
178 Wolf Road
Colonie
NY
No
194.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
7515 Rogers Ave.
Fort Smith
AR
No
195.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6347 I-55 North
Jackson
MS
No





--------------------------------------------------------------------------------



196.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
2093 Schorrway Dr.
Lancaster
OH
No
197.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1936 Roschman Ave
Lima
OH
No
198.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2150 Richmond Rd.
Williamsburg
VA
No
199.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3350 Dodge St
Dubuque
IA
No
200.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
907 Howard St.
Zanesville
OH
No
201.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5609 Spectrum Dr.
Frederick
MD
No
202.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
500 Gorsuch Rd
Westminster
MD
No
203.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1095 Iyannough Rd
Hyannis
MA
No
204.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
40 McIntyre Square Drive
Pittsburgh
PA
No
205.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1077 Valley River Dr
Eugene
OR
No
206.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
11333 Abercorn St
Savannah
GA
No
207.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
7740 Mentor Ave
Mentor
OH
No
208.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6710 Douglas Blvd
Douglasville
GA
No
209.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3220 Buford Dr
Buford
GA
No
210.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
12520 Elm Creek Blvd N
Maple Grove
MN
No
211.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
15090 West 119th Street
Olathe
KS
No
212.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
12827 Ranch Rd 620 N
Austin
TX
No
213.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
525 W. Canfield Ave
Coeur D'Alene
ID
No
214.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
2886 Preston Road
Frisco
TX
No
215.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
215 S. Weber Road
Bolingbrook
IL
No
216.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1651 Sternberg Road
Muskegon
MI
No
217.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
8405 US Highway 64
Memphis
TN
No
218.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1420 N Louisiana Ave
Kennewick
WA
No
219.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
100 Sundance Pkwy
Round Rock
TX
No
220.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
2811 E. Central Texas Expwy
Killeen
TX
No
221.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
460 Hospitality Lane
San Bernardino
CA
No
222.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
16929 Lakeside Hills Plaza
Omaha
NE
No
223.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
320 North Jacobs Dr
Bloomington
IN
No





--------------------------------------------------------------------------------



224.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
6722 Miller Lane
Dayton
OH
No
225.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3616 North Mall Ave
Fayetteville
AR
No
226.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1844 Northwest Expressway
Oklahoma City
OK
No
227.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3011 Turner Hill Road
Lithonia
GA
No
228.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
380 17th Ave. NW
Rochester
MN
No
229.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
12560 Jefferson Ave
Newport News
VA
No
230.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
10500 Coors Blvd By-Pass NW
Albuquerque
NM
No
231.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4210 24th Avenue
Fort Gratiot
MI
No
232.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
2809 I-35E South
Denton
TX
No
233.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4038 Wards Road
Lynchburg
VA
No
234.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
901 Mall Dr
Duluth
MN
No
235.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1213 West Irvington Road
Tucson
AZ
No
236.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
10136-112 Two Notch Road
Columbia
SC
No
237.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
389 Shaw Avenue
Clovis
CA
No
238.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
15814 Interstate 10 West
San Antonio
TX
No
239.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
200 Station Drive
Anderson
SC
No
240.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1725 West Prien Lake Rd
Lake Charles
LA
No
241.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1757 Martin Luther King Drive
Houma
LA
No
242.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3242 North Gloster Street
Tupelo
MS
No
243.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1067 Vann Drive
Jackson
TN
No
244.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
510 Earl Rudder Freeway South
College Station
TX
No
245.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
212 Newnan Crossing By-Pass
Newnan
GA
No
246.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5204 Frederica Street
Owensboro
KY
No
247.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1261 W Southern Ave
Mesa
AZ
No
248.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6615 Airways Blvd
Southaven
MS
No
249.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1720 E. 16th Street
Yuma
AZ
No
250.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
8367 3rd Street N.
Oakdale
MN
No
251.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
4840 North George Bush Hwy
Garland
TX
No





--------------------------------------------------------------------------------



252.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
1700 Crossing Drive
Wyomissing
PA
No
253.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
3101 Mall Drive
Texarkana
TX
No
254.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4108 Central Ave
Hot Springs
AR
No
255.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2901 W Radio Rd
Florence
SC
No
256.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
7609 NE Zac Lentz Parkway
Victoria
TX
No
257.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3360 Ross Clark Circle
Dothan
AL
No
258.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
4399 W. Houston Harte Expy
San Angelo
TX
No
259.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
1354 IH 35 North
New Braunfels
TX
No
260.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1514 Stringtown Rd
Grove City
OH
No
261.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2254 Tiger Town Parkway
Opelika
AL
No
262.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2641 N. Maize Rd
West Wichita
KS
No
263.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3240 N. Elizabeth St
Pueblo
CO
No
264.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4930 Sergeant Road
Sioux City
IA
No
265.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6870 Whitmore Lake Rd
Brighton
MI
No
266.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
2626 N. 75th Avenue
Phoenix
AZ
No
267.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1415 Western Blvd
Jacksonville
NC
No
268.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1417 N Bridge St
Chillicothe
OH
No
269.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
401 South Mt. Juliet Road Suite 115
Mount Juliet
TN
No
270.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
510 Cabela Drive
Triadelphia
WV
No
271.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
2439 Taylor Square Drive
Reynoldsburg
OH
No
272.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
7844 Mall Road
Florence
KY
No
273.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
3725 Stone Creek Blvd
Cincinnati
OH
No
274.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3400 North 14th Street
Bismarck
ND
No
275.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1098 Crossings Circle
Spring Hill
TN
No
276.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
7811 S IH 35
San Antonio
TX
No
277.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4441 S. Franklin St
Michigan City
IN
No
278.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1301 E Hillside Dr
Broken Arrow
OK
No
279.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2935 Meadow Creek Drive
Bossier City
LA
No





--------------------------------------------------------------------------------



280.
Olive Garden
FCPT Sunshine Properties, LLC
Florida SE, LLC
13040 City Station Drive
Jacksonville
FL
No
281.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2168 Lantern Ridge Drive
Richmond
KY
No
282.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
770 SE Oralabor Rd
Ankeny
IA
No
283.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1919 N Eastman Road
Kingsport
TN
No
284.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
100 N Telshor Blvd
Las Cruces
NM
No
285.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
715 Tuttle Creek Blvd
Manhattan
KS
No
286.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
10110 77th Street
Pleasant Prairie
WI
No
287.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
5152 Highway 70
Morehead City
NC
No
288.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4811 R Outer Loop
Louisville
KY
No
289.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3401 Raleigh Road Parkway W Bldg. 7
Wilson
NC
No
290.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
3707 Denmark Drive
Council Bluffs
IA
No
291.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
21422 S Ellsworth Loop Road
Queen Creek
AZ
No
292.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
4636 Commercial Dr
New Hartford
NY
No
293.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
1532 Military Road
Niagara Falls
NY
No
294.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
1175 Dawsonville Hwy NW
Gainesville
GA
No
295.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4499 Keith St. NW
Cleveland
TN
No
296.
Bahama Breeze
FCPT International Drive, LLC
Bahama Breeze Holdings, LLC
8849 International Drive
Orlando
FL
No
297.
Bahama Breeze
FCPT Sunshine Properties, LLC
Bahama Breeze Holdings, LLC
3045 N Rocky Point Dr. East
Tampa
FL
No
298.
Bahama Breeze
FCPT Restaurant Properties, LLC
Bahama Breeze Holdings, LLC
3309 Wake Forest Dr.
Raleigh
NC
No
299.
Bahama Breeze
FCPT Restaurant Properties, LLC
Bahama Breeze Holdings, LLC
3590 Breckinridge Blvd
Duluth
GA
No
300.
Bahama Breeze
FCPT Sunshine Properties, LLC
Bahama Breeze Holdings, LLC
12395 SW 88th Sreet
Miami
FL
No
301.
Bahama Breeze
FCPT Sunshine Properties, LLC
Bahama Breeze Holdings, LLC
14701 S. Tamiami Trail
Fort Myers
FL
No
302.
Bahama Breeze
FCPT Sunshine Properties, LLC
Bahama Breeze Holdings, LLC
11000 Pines Blvd
Pembroke Pines
FL
No
303.
Bahama Breeze
FCPT Restaurant Properties, LLC
Bahama Breeze Holdings, LLC
19600 Haggerty Rd
Livonia
MI
No
304.
Bahama Breeze
FCPT Sunshine Properties, LLC
Bahama Breeze Holdings, LLC
2750 Sawgrass Mills Circle
Sunrise
FL
No
305.
Bahama Breeze
FCPT Restaurant Properties, LLC
Bahama Breeze Holdings, LLC
10205 River Coast Drive
Jacksonville
FL
No
306.
Bahama Breeze
FCPT Sunshine Properties, LLC
Bahama Breeze Holdings, LLC
1200 N Alafaya Trail
Orlando
FL
No
307.
Olive Garden
FCPT SW Properties, LLC
Olive Garden of Texas, LLC
21220 Katy Freeway
Katy
TX
No
308.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
4289 Robert C. Byrd Drive
Beckley
WV
No





--------------------------------------------------------------------------------



309.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
2048 N State Route 50
Bourbonnais
IL
No
310.
Olive Garden
FCPT Restaurant Properties, LLC
GMRI, Inc.
6330 SW 3rd St
Oklahoma City
OK
No
311.
Olive Garden
FCPT Garden Properties, LLC
N and D Restaurants, LLC
5450 Renner Rd
Columbus
OH
No
312.
Seasons 52
FCPT Sunshine Properties, LLC
Seasons 52 Holdings, LLC
8930 Tamiami Trail North
Naples
FL
No
313.
Seasons 52
FCPT Sunshine Properties, LLC
Seasons 52 Holdings, LLC
5096 Big Island Dr
Jacksonville
FL
No
314.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4315 Hugh Howell Road
Tucker
GA
No
315.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2120 Killian Hill Road
Snellville
GA
No
316.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3072 Riverside Drive
Macon
GA
No
317.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3241 Washington Road
Augusta
GA
No
318.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
307 S E 17th Street
Ocala
FL
No
319.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
149 Douglas Avenue
Altamonte Springs
FL
No
320.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
7501 Foltz Drive
Florence
KY
No
321.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1709 Browns Bridge Road
Gainesville
GA
No
322.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2633 Floy Farr Parkway
Peachtree City
GA
No
323.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
800 Lawrenceville-Suwanee Rd
Lawrenceville
GA
No
324.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
2901 NW Federal Hwy
Jensen Beach
FL
No
325.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
34863 Emerald Coast Parkway
Destin
FL
No
326.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2733 Dawson Road
Albany
GA
No
327.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
6035 Blazer Memorial Pkwy
Dublin
OH
No
328.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
171 Harbison Road
Columbia
SC
No
329.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
10605 Centrum Parkway
Pineville
NC
No
330.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
10845 Medlock Bridge Rd
Johns Creek
GA
No
331.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
6012 Landmark Center Blvd
Greensboro
NC
No
332.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1450 Perimeter Pkwy
Huntsville
AL
No
333.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1332 Highway 70 SE
Hickory
NC
No
334.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
8212 Citrus Park Drive
Tampa
FL
No
335.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2788 Wilma Rudolph Blvd
Clarksville
TN
No
336.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
12901 S Orange Blossom Trail
Orlando
FL
No
337.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
217 Loudon Rd
Concord
NH
No





--------------------------------------------------------------------------------



338.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
309 North Alafaya Trail
Orlando
FL
No
339.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4907 Grande Blvd
Medina
OH
No
340.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4775 Hwy 280 South
Hoover
AL
No
341.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
953 Boardman-Poland Rd
Boardman
OH
No
342.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2295 Cobbs Ford Rd
Prattville
AL
No
343.
LongHorn
FCPT Hospitality PA Properties, LLC
Rare Hospitality International, Inc.
1000 Pittsburgh Mills Blvd
Tarentum
PA
No
344.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1696 NW Chipman
Lee's Summit
MO
No
345.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
20017 Century Blvd
Germantown
MD
No
346.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4171 Rockside Rd
Independence
OH
No
347.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4800 Jimmy Lee Smith Pkwy
Hiram
GA
No
348.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2535 Hurstbourne Gem Lane
Louisville
KY
No
349.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4100 Town Center Blvd
Bowie
MD
No
350.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3315 Crain Highway
Waldorf
MD
No
351.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
6841 Okeechobee Blvd
West Palm Beach
FL
No
352.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
8650 Snowden River Pkwy
Columbia
MD
No
353.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3480 Camp Creek Pkwy
East Point
GA
No
354.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2217 Harrodsburg Rd
Lexington
KY
No
355.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
875 1st Street SW
Winter Haven
FL
No
356.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
1366 Airport Rd
Jacksonville
FL
No
357.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
6870 US Highway 90
Daphne
AL
No
358.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3730 Clemson Blvd
Anderson
SC
No
359.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
35645 US Hwy 19
Palm Harbor
FL
No
360.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
7711 Voice of America Centre D
West Chester
OH
No
361.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3545 Missouri Blvd
Jefferson City
MO
No
362.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
14056 Thunderbolt Place
Chantilly
VA
No
363.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
795 Hwy 400 South
Dawsonville
GA
No
364.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2601 Gateway Dr
Opelika
AL
No
365.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
10240 East Washington St
Indianapolis
IN
No
366.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1742 Stringtown Rd
Grove City
OH
No





--------------------------------------------------------------------------------



367.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
2451 Wabash Ave
Springfield
IL
No
368.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
6112 Pavilion Way NW
Covington
GA
No
369.
LongHorn
FCPT Hospitality PA Properties, LLC
Rare Hospitality International, Inc.
1035 Grape Street
Whitehall
PA
No
370.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1155 Bankhead Hwy
Carrollton
GA
No
371.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
1340 Kenneth Road
York
PA
No
372.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
30769 Hwy 441 South
Commerce
GA
No
373.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
30 Highland Xing South
East Ellijay
GA
No
374.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3366 Cobb Parkway NW
Acworth
GA
No
375.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
7401 North Grand Praire Dr
Peoria
IL
No
376.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
5583 Highway 153
Hixson
TN
No
377.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
10012 Southpoint Pkwy
Fredericksburg
VA
No
378.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1201 University Town Center Bl
Morgantown
WV
No
379.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3021 West Radio Dr
Florence
SC
No
380.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1650 Olmstead Dr
Portage
IN
No
381.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
100 Hampton Court
Perry
GA
No
382.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
15721 Panama City Beach Pkwy
Panama City Beach
FL
No
383.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1518 Lafayette Pkwy
LaGrange
GA
No
384.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1301 Lovers Lane Rd
Calhoun
GA
No
385.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
106 Travel Center Blvd
Dublin
GA
No
386.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
185 Martin Luther King Jr. Blv
Monroe
GA
No
387.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
249 Range 12 Blvd
Denham Springs
LA
No
388.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
278 Carpenters Cove Lane
Cornelia
GA
No
389.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4409 S. Laburnum Ave
Richmond
VA
No
390.
LongHorn
FCPT Hospitality Properties, LLC
GMR Anne Arundel, Inc.
7059 Arundel Mills Circle
Hanover
MD
No
391.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
5449 Gateway Village Circle
Orlando
FL
No
392.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1294 SW Iris Drive
Conyers
GA
No
393.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
21 Constitution Avenue
Thomasville
GA
No
394.
Olive Garden
FCPT Keystone Properties, LLC
GMR Restaurants of Pennsylvania, LLC
5945 Peach Street
Erie
PA
No





--------------------------------------------------------------------------------



395.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3805 Phoenix Ave
Fort Smith
AR
No
396.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
631 Vann Drive
Jackson
TN
No
397.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
121 Crown Pointe
Kingsland
GA
No
398.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2626 Red Wolf Blvd.
Jonesboro
AR
No
399.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3600 Expressway 83
McAllen
TX
No
400.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3727 Denmark Drive
Council Bluffs
IA
No
401.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
3574 North Gloster Street
Tupelo
MS
No
402.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
2101 N Prospect Ave
Champaign
IL
No
403.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1510 Eglin St.
Rapid City
SD
No
404.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
255 Palm Bay Rd
West Melbourne
FL
No
405.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2170 W Broad Street
Athens
GA
No
406.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
114 Laurel Park Cove
Flowood
MS
No
407.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
1440 Almonesson Road
Deptford
NJ
No
408.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
7401 N 10th Street
McAllen
TX
No
409.
LongHorn
FCPT Hospitality PA Properties, LLC
Rare Hospitality International, Inc.
25 Bear Creek Blvd
Wilkes Barre
PA
No
410.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
5120 Hwy 70
Morehead City
NC
No
411.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2023 Highway 45 N
Columbus
MS
No
412.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
5219 Milan Road
Sandusky
OH
No
413.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
2671 James Street
Coralville
IA
No
414.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
9681 Colerain Ave
Cincinnati
OH
No
415.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
4305 Holiday Inn Express Way N
Cleveland
TN
No
416.
LongHorn
FCPT Remington Properties, LLC
Rare Hospitality Management, LLC
1707 22nd Ave SW
Minot
ND
No
417.
LongHorn
FCPT Hospitality Properties, LLC
Rare Hospitality International, Inc.
420 Exchange Blvd
Bethlehem
GA
No
418.
Wild Fish
FCPT SW Properties, LLC
Eddie V's Holdings, LLC
1834 N Loop 1604 W.
San Antonio
TX
No





--------------------------------------------------------------------------------



SCHEDULE 3
Mortgage Notes
None.






--------------------------------------------------------------------------------





EXHIBIT E-2


FORM OF COMPLIANCE CERTIFICATE
[For the Fiscal [Quarter][Year] ended______________, ____][As of ___________,
20__]
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of [_________], 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., a Maryland corporation (the “Company”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMorgan Chase Bank, N.A., as the Administrative
Agent. Capitalized terms used and not defined herein shall have the meanings
assigned thereto in the Agreement.
This Compliance Certificate is being delivered pursuant to Section [4.02(d)]1
1Compliance Certificates delivered pursuant to Section 4.02(d) should comply
with the requirements specified in 5.01(d) or otherwise in form and substance
reasonably acceptable to the Administrative Agent. [5.01(d)][5.01(e)][Article
VII, paragraph (d)] of the Agreement.
The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the __________________________________ of Four Corners GP, LLC, the
general partner of the Borrower, and that, as such, [he][she] is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower in [his][her] capacity as an officer of the Borrower
and not individually, and that:
1.
[The financial statements attached hereto as Schedule 1 and delivered herewith
pursuant to Section 5.01[(a)] [(c)] of the Agreement have been prepared in
accordance with GAAP consistently applied, and present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis [(subject to normal
year-end audit adjustments and the absence of footnotes)]2 2Include only for
quarterly certifications..]3 3For Compliance Certificates to be delivered
pursuant to Section 5.01(d).



2.
[[No change in GAAP or in the application thereof that affects the Borrower has
occurred since December 31, 2014.] [The following is a list of each change in
GAAP or in the application thereof that has occurred since December 31, 2014 and
the effect of such change on the financial statements referred to in paragraph
1:]]4 4For Compliance Certificates to be delivered pursuant to Section 5.01(d).



3.
[I have reviewed the terms of the Agreement and the related Loan Documents, and
have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 1 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default, nor do I have any knowledge of the existence of any such
event as at the date of this certificate.] [The following is a





--------------------------------------------------------------------------------



list of each Default that has occurred during the accounting period covered by
the financial statements referred to in Paragraph 1 above and the actions taken
or proposed to be taken with respect thereto:]5 5For Compliance Certificates to
be delivered pursuant to Section 5.01(d).


4.
[The Borrower is in compliance with the financial covenants in Section 6.12 of
the Agreement as of the last day of the accounting period covered by the
financial statements referred to in Paragraph 1 above. Attached hereto as
Schedule 2 are reasonably detailed calculations demonstrating such compliance,
which Schedule 2 includes, among other things (1) a list of each Eligible
Unencumbered Real Property Asset as of the end of the accounting period covered
by the financial statements referred to in Paragraph 1 above, together with an
indication of whether each Eligible Unencumbered Real Property Asset is subject
to a Qualifying Ground Lease, (2) a list or notation of any new Eligible
Unencumbered Real Property Asset that has been acquired during such period ,
including the cost of acquisition and Net Operating Income of each such newly
acquired Eligible Unencumbered Real Property Asset and whether such Eligible
Unencumbered Real Property Asset is subject to a Qualifying Ground Lease, (3) a
list or notation with respect to each sale, encumbrance with a Lien to secure
Indebtedness or other transfer of any (x) Eligible Unencumbered Real Property
Asset or (y) Real Property Asset (other than an Eligible Unencumbered Real
Property Asset, if any) for consideration in excess of $5,000,000 that has
occurred during such period and (4) a description of all Mortgage Notes included
in the computation of Eligible Unencumbered Mortgage Note Value, including a
list or notation of any new Mortgage Notes have been acquired during such period
and added to the computation of Eligible Unencumbered Mortgage Note Value. Each
Eligible Unencumbered Real Property Asset satisfies the eligibility criteria set
forth in the definition of “Eligible Unencumbered Real Property Asset”).]6 6For
the Compliance Certificate to be delivered pursuant to Section 5.01(d).



5.
[The Borrower is in compliance with the Maximum Unencumbered Leverage Ratio and
the Minimum Unencumbered Debt Service Coverage Ratio, in each case calculated in
the manner described in Section 5.01(e) of the Agreement as of the date hereof.
Attached hereto as Schedule 2 are reasonably detailed calculations demonstrating
such compliance, which Schedule 2 includes substantially the same information as
the Schedule 2 attached to the Compliance Certificate most recently delivered
pursuant to Section 5.01(d) of the Agreement, but with updates to the
calculation of the Unencumbered Leverage Ratio and the Unencumbered Debt Service
Coverage Ratio to reflect the acquisition, disposition or encumbrance of
Unencumbered Real Property and Mortgage Notes included in the computation of
Eligible Unencumbered Mortgage Note Value since the end of the most recent
quarter for which a Compliance Certificate was delivered pursuant to Section
5.01(d) of the Agreement]7 7For Compliance Certificates to be delivered pursuant
to Section 5.01(e).



6.
[An updated Schedule ES to the Agreement reflecting any new Excluded
Subsidiaries formed during the accounting period covered by the financial
statements referred to in Paragraph 1 above] [and an updated Schedule 3.14 to
the Agreement reflecting any new Subsidiaries formed during the accounting
period covered by the financial statements referred to in Paragraph 1 above],
are attached hereto as Schedule 3.]8 8For the Compliance Certificate to be
delivered pursuant to Section 5.01(d).



7.
[Attached hereto as Schedule 4 is lessee reporting of sales under the leases
entered into with Darden Tenants and under the other leases of the Eligible
Unencumbered Real Property Assets provided to the Borrower or any of its
Subsidiaries by the applicable lessees. To the extent such reporting of sales
have not been provided by such lessees to the Borrower or any of its
Subsidiaries in accordance with any applicable lease requirements, the Borrower
has requested such lessee reporting of sales from the applicable lessees.]9 9For
Compliance Certificates to be delivered pursuant to Section 5.01(d).







--------------------------------------------------------------------------------



8.
[The Borrower has become aware on ________________, 20___, that the following
Eligible Unencumbered Real Property Asset has failed to comply with the
requirements set forth in the definition of “Eligible Unencumbered Real Property
Asset”:



The Borrower hereby withdraws the above asset from Eligible Unencumbered Real
Property Asset and attached hereto as Schedule 1 is an updated list of each
Eligible Unencumbered Real Property Asset and whether such Eligible Unencumbered
Real Property Asset is subject to a Qualifying Ground Lease. After giving effect
to this withdrawal I have reviewed the terms of the Agreement and the related
Loan Documents, and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries as of the date hereof. Such review has not
disclosed the existence of any other condition or event that constitutes a
Default or Event of Default, nor do I have any knowledge of the existence of any
such event as at the date of this certificate.]10 10For Compliance Certificates
to be delivered pursuant to Article VII, paragraph (d).


[Signature Page to Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, ____.
 
Name:
Title:11 11To be executed by a Financial Officer of the Borrower







--------------------------------------------------------------------------------





[SCHEDULE 1
Financial Statements]12 12For Compliance Certificates to be delivered pursuant
to Section 5.01(d).




--------------------------------------------------------------------------------





[SCHEDULE 2
Financial Covenant Compliance]13 13For Compliance Certificates to be delivered
pursuant to Section 5.01(d) and 5.01(e).




--------------------------------------------------------------------------------





[SCHEDULE 3
Updates to Schedule ES and Schedule 3.14]14 14For Compliance Certificates to be
delivered pursuant to Section 5.01(d).






--------------------------------------------------------------------------------





[SCHEDULE 4
Lessee Reporting]15 15 For Compliance Certificates to be delivered pursuant to
Section 5.01(d).




--------------------------------------------------------------------------------





[SCHEDULE 1
Eligible Unencumbered Real Property Asset]16 16For Compliance Certificates to be
delivered pursuant to Article VII, paragraph (d).






--------------------------------------------------------------------------------







EXHIBIT F
FORM OF GUARANTY
THIS GUARANTY (this “Guaranty”) is executed as of November 9, 2015, by each of
the parties that is a signatory to this Guaranty (together with any other entity
that may hereafter become a party hereto as provided herein, individually, a
“Guarantor” and, collectively, the “Guarantors”), for the benefit of JPMORGAN
CHASE BANK, N.A., (the “Administrative Agent”, and, together with the
Guarantors, collectively, the “Parties” and individually, a “Party”), in its
capacity as the administrative agent for the Lenders under the Credit Agreement
defined below, for the benefit of itself and such Lenders. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement defined below.
RECITALS
A.    Four Corners Operating Partnership, LP, a Delaware limited partnership
(the “Borrower”), Four Corners Property Trust, Inc., a Maryland corporation, the
Administrative Agent and the Lenders have entered into that certain Revolving
Credit and Term Loan Agreement of even date herewith (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed to make available to the Borrower Loans and
certain other financial accommodations on the terms and conditions set forth in
the Credit Agreement;
B.    The Lenders are not willing to make the Loans, issue Letters of Credit, or
otherwise extend credit, to the Borrower unless each of the Guarantors
unconditionally guarantees payment and performance to the Administrative Agent,
for the benefit of the Lenders, of the Obligations; and
C.    Each of the Guarantors is a subsidiary of the Borrower, and each of the
Guarantors will directly benefit from the Lenders’ making the Loans and other
financial accommodations to the Borrower.
AGREEMENT
NOW, THEREFORE, as an inducement to the Lenders to make the Loans, issue Letters
of Credit and make other financial accommodations to the Borrower, and for other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each Guarantor agrees with the Administrative Agent, for
the benefit of the Lenders, as follows:
Section 1.    Guaranty of Obligations.
(a)    Each of the Guarantors hereby absolutely, irrevocably and
unconditionally, and jointly and severally, guarantees to the Administrative
Agent, for the benefit of the Lenders the payment and performance of the
Obligations other than all Excluded Swap Obligations with respect to such
Guarantor (the “Guaranteed Obligations”) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Each of the Guarantors hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally, for the
Guaranteed Obligations as a primary obligor, and that each Guarantor shall fully
perform each and every term and provision hereof. This Guaranty is a guaranty of
payment and performance in full and not solely a guaranty of collection. Neither
the Administrative Agent nor any Lender shall be required to exhaust any right
or remedy or take any action against the Borrower or any other person or entity.
Upon the occurrence of any Bankruptcy Event




--------------------------------------------------------------------------------



with respect to the Company or the Borrower or any Event of Default under clause
(h), (i) or (j) of Article VII of the Credit Agreement, notwithstanding the
existence of any dispute between the Administrative Agent and the Borrower with
respect to the existence of such Bankruptcy Event or such Event of Default, the
Guaranteed Obligations will immediately and automatically (without the
requirement of the giving of any notice) become due and payable notwithstanding
any stay, injunction or other prohibition which may prevent, delay or vitiate
any declaration or notice with respect to the Borrower, the Company or any other
Loan Party. Upon the occurrence of any Event of Default under Article VII of the
Credit Agreement (other than under clause (h), (i) or (j) of Article VII of the
Credit Agreement), notwithstanding the existence of any dispute between the
Administrative Agent and the Borrower with respect to the existence of such
Event of Default, then, notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration or notice with
respect to the Borrower, the Company or any other Loan Party, in the event of a
declaration, attempted declaration, notice or attempted notice by the
Administrative Agent (whether or not acting at the direction of the Required
Lenders), the Guaranteed Obligations will immediately become due and payable by
each of the Guarantors pursuant to this Guaranty. Without limiting the
generality of the foregoing, each Guarantor, and by its acceptance of this
Guaranty, the Administrative Agent, for the benefit of the Lenders, hereby
confirms that the Parties intend that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Law (as defined below),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar federal, state or foreign law to the extent applicable to this
Guaranty. In furtherance of that intention, the liabilities of each Guarantor
under this Guaranty (the “Liabilities”) shall be limited to the maximum amount
that will, after giving effect to such maximum amount and all other contingent
and fixed liabilities of such Guarantor that are relevant under such laws, and
after giving effect to any collections from, rights to receive contribution from
or payments made by or on behalf of any other Person with respect to the
Liabilities, result in the Liabilities of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means the Bankruptcy Code (as defined below), or any similar
federal, state or foreign law for the relief of debtors. This paragraph with
respect to the maximum liability of each Guarantor is intended solely to
preserve the rights of the Administrative Agent, for the benefit of the Lenders,
to the maximum extent not subject to avoidance under applicable law, and neither
a Guarantor nor any other Person shall have any right or claim under this
paragraph with respect to such maximum liability, except to the extent necessary
so that the obligations of a Guarantor hereunder shall not be rendered voidable
under applicable law. Each Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the maximum liability of such Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent on behalf of the Lenders, hereunder; provided that nothing
in this sentence shall be construed to increase such Guarantor’s obligations
hereunder beyond its maximum liability. Notwithstanding the foregoing, with
respect to the grant of any Lien by any Guarantor under the Pledge Agreement,
the “Secured Obligations” thereunder shall exclude all Excluded Swap Obligations
with respect to such Guarantor.
(b)    For the purposes of Sections 1 and 27, the following terms shall have the
following meanings:
(i)    “Commodity Exchange Act” means the Commodity Exchange Act of 1936, as
amended from time to time, and any successor statute.
(ii)    “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty
hereunder of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity




--------------------------------------------------------------------------------



Exchange Act and the regulations thereunder at the time the guaranty of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty
hereunder or security interest is or becomes illegal.
(iii)    “Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
Section 2.    Guaranty Absolute.
(a)    Each Guarantor guarantees that the Guaranteed Obligations shall be paid
strictly in accordance with the terms of the Loan Documents. The liability of
each Guarantor under this Guaranty is absolute, irrevocable and unconditional
irrespective of: (i) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of any
Loan Document, including any increase or decrease in the rate of interest
thereon; (ii) any release or amendment or waiver of, or consent to departure
from, or failure to act by the Administrative Agent or the Lenders with respect
to, or any impairment of any Lien on, any other guaranty or support document, or
any exchange, release or non-perfection of, or failure to act by the
Administrative Agent or the Lenders with respect to, any collateral securing
payment or performance, of all or any part of the Guaranteed Obligations; (iii)
any present or future law, regulation or order of any jurisdiction (whether of
right or in fact) or of any agency thereof purporting to reduce, amend,
restructure or otherwise affect any term of the Guaranteed Obligations or any
Loan Document; (iv) any change in the corporate existence, structure, or
ownership of the Borrower, the Company or any other Loan Party; (v) without
being limited by the foregoing, any lack of validity or enforceability of any
Loan Document; and (vi) any other setoff, recoupment, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower, the Company or a Guarantor, other than the Payment in Full of
the Guaranteed Obligations.
(b)    Each Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall such Guarantor be exonerated or discharged
by, any of the following events:
(i)    any insolvency proceeding with respect to the Borrower, the Company, any
Guarantor, any other Loan Party or any other Person;
(ii)    any limitation, discharge, or cessation of the liability of the
Borrower, the Company, any Guarantor, any other Loan Party or any other Person
for any Guaranteed Obligations due to any statute, regulation or rule of law, or
any invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;
(iii)    any merger, acquisition, consolidation or change in structure of the
Borrower, the Company, any Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the Borrower, the Company, any Guarantor, any other Loan Party or other
Person;
(iv)    any assignment or other transfer, in whole or in part, of the
Administrative Agent’s interests in and rights under this Guaranty or the other
Loan Documents, including the Administrative




--------------------------------------------------------------------------------



Agent’s right to receive payment of the Guaranteed Obligations, or any
assignment or other transfer, in whole or in part, of the Administrative Agent’s
interests in and to any of the collateral specified in the Pledge Agreement;
(v)    any claim, defense, counterclaim or setoff, other than that of prior
performance or Payment in Full of the Guaranteed Obligations, that the Borrower,
the Company, any Guarantor, any other Loan Party or other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;
(vi)    the Administrative Agent’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, any
collateral securing payment or performance of all or any part of the Guaranteed
Obligations, or the Administrative Agent’s exchange, release, or waiver of any
collateral securing the payment or performance of all or any part of the
Guaranteed Obligations;
(vii)    the Administrative Agent’s exercise or nonexercise of any power, right
or remedy with respect to any of any collateral securing payment or performance
of all or any part of the Guaranteed Obligations, including the Administrative
Agent’s compromise, release, settlement or waiver with or of the Borrower, the
Company, any Guarantor, any other Loan Party or any other Person;
(viii)    the Administrative Agent’s vote, claim, distribution, election,
acceptance, action or inaction in any insolvency proceeding related to the
Guaranteed Obligations;
(ix)    any impairment or invalidity of any of any collateral securing payment
or performance of all or any part of the Guaranteed Obligations or any failure
to perfect any of the Administrative Agent’s Liens thereon or therein; and
(x)    any other guaranty, whether by such Guarantor or any other Person, of all
or any part of the Guaranteed Obligations or any other indebtedness, obligations
or liabilities of the Borrower to the Administrative Agent.
(c)    The obligations of each Guarantor hereunder are independent of and
separate from the obligations of the Borrower, the Company and any other Loan
Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against any Guarantor,
whether or not the Borrower, the Company or any other Loan Party is joined
therein or a separate action or actions are brought against the Borrower, the
Company or any other Loan Party.
Section 3.    Guaranty Irrevocable. This Guaranty is a continuing guaranty of
the payment of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until this Guaranty is terminated pursuant to
Section 17 hereof.
Section 4.    Waiver of Certain Rights and Notices; Financial Condition of Loan
Parties. To the fullest extent not prohibited by applicable law, except as
specifically provided herein, each Guarantor hereby waives and agrees not to
assert or take advantage of (a) any right to require the Administrative Agent or
any Lender to proceed against or exhaust its recourse against the Borrower, the
Company, any other Loan Party, any other guarantor or endorser, or any security
or collateral securing payment or performance, of all or any part of the
Guaranteed Obligations held by the Administrative Agent (for the benefit of
Lenders) at any time or to pursue any other remedy in its power before
proceeding against such Guarantor hereunder; (b) the defense of the statute of
limitations in any action hereunder; (c) any defense that may arise by reason of
(i) the incapacity, lack of authority, death or disability, as applicable, of
the Borrower, the Company, any other




--------------------------------------------------------------------------------



Loan Party, any of their respective Related Parties or any other Person, (ii)
the revocation or repudiation hereof by any Guarantor or the revocation or
repudiation of any of the Loan Documents by the Borrower, the Company, any other
Loan Party or any other Person, (iii) the failure of the Administrative Agent
(on behalf of the Lenders) to file or enforce a claim against the estate (either
in administration, bankruptcy or any other proceeding) of the Borrower, the
Company or any other Loan Party, (iv) the unenforceability in whole or in part
of any Loan Document, (v) the Administrative Agent’s election (on behalf of the
Lenders), in any proceeding instituted under the Title 11 of the United States
Code entitled “Bankruptcy” (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code, or (vi) any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code; (d) presentment,
demand for payment, protest, notice of discharge, notice of acceptance of this
Guaranty, and indulgences and notices of any other kind whatsoever; (e) any
defense based upon an election of remedies by the Administrative Agent (on
behalf of the Lenders) which destroys or otherwise impairs the subrogation
rights of any Guarantor or the right of such Guarantor to proceed against the
Borrower, the Company or any other Loan Party for reimbursement; (f) any defense
based upon any taking, modification or release of any collateral securing
payment or performance, or other guarantees, of all or any part of the
Guaranteed Obligations, or any failure to perfect, or any impairment of, any
Lien on, or the taking of or failure to take any other action with respect to,
any collateral securing payment or performance of the Guaranteed Obligations;
(g) any right to require marshaling of assets and liabilities, sale in inverse
order of alienation, notice of acceptance of this Guaranty and of any
obligations to which it applies or may apply; (h) any rights or defenses based
upon an offset by any Guarantor against any obligation now or hereafter owed to
such Guarantor by the Borrower, the Company or any other Loan Party; (i) any
defense based on the Administrative Agent’s errors or omissions in the
administration of the Guaranteed Obligations; and (j) without limiting the
generality of the foregoing, to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties, or which may
conflict with the terms of this Guaranty; provided, however, that this Section 4
shall not constitute a waiver on the part of any Guarantor of any defense of
payment. Each Guarantor shall remain liable hereunder to the extent set forth
herein, notwithstanding any act, omission or thing which might otherwise operate
as a legal or equitable discharge of such Guarantor, until the termination of
this Guaranty under Section 17 hereof. In addition, each Guarantor shall not
have any right to require the Administrative Agent to obtain or disclose any
information with respect to: (i) the financial condition or character of any
Loan Party or the ability of any Loan Party to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral securing
payment or performance of all or any of the Guaranteed Obligations; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of the
Administrative Agent or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.
Section 5.    Continuing Guaranty; Reinstatement. This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each Guarantor
until this Guaranty is terminated pursuant to Section 17 hereof. This Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Guaranteed Obligations is rescinded or must
otherwise be returned by the Lenders on the insolvency, bankruptcy or
reorganization of the Borrower, the Company or any other Loan Party or
otherwise, all as though the payment had not been made, whether or not the
Administrative Agent is in possession of the Guaranty; provided, however, that
no such reinstatement shall occur if this Guaranty has terminated pursuant to
Section 17(b) hereof.




--------------------------------------------------------------------------------



Section 6.    Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Guaranteed Obligations have been paid in full and the
Loan Documents are no longer in effect. If any amount is paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Guaranteed Obligations have not been paid in full, the amount shall be held in
trust for the benefit of the Lenders and shall be promptly paid to the
Administrative Agent, for the benefit of the Lenders, to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of the Loan Documents. If any Guarantor
makes payment to the Administrative Agent, for the benefit of the Lenders, of
all or any part of the Guaranteed Obligations and all the Guaranteed Obligations
are paid in full and the Loan Documents are no longer in effect, the
Administrative Agent shall, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of the interest in the Guaranteed Obligations resulting from such
payment.
Section 7.    Subordination. Without limiting the Administrative Agent’s rights
under any other agreement, any liabilities owed by the Borrower, the Company or
any other Loan Party to a Guarantor in connection with any extension of credit
or financial accommodation by such Guarantor to or for the account of the
Borrower, the Company or any other Loan Party, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Guaranteed
Obligations, and such liabilities of the Borrower, the Company or any other Loan
Party to such Guarantor, if the Administrative Agent so requests, shall be
collected, enforced and received by such Guarantor as trustee for the Lenders
and shall be paid over to the Administrative Agent, for the benefit of the
Lenders, on account of the Guaranteed Obligations but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.
Section 8.    Payments; Certain Taxes.
(a)    Each Guarantor hereby agrees, in furtherance of the foregoing provisions
of this Guaranty and not in limitation of any other right which the
Administrative Agent, any Lender or any other Person may have against such
Guarantor by virtue hereof, upon the failure of the Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), such Guarantor shall
forthwith pay, or cause to be paid, in cash, to the Administrative Agent an
amount equal to the amount of the Guaranteed Obligations then due as aforesaid
(including interest which, but for the filing of a petition in any insolvency
proceeding with respect to the Borrower, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Borrower for such
interest in any such insolvency proceeding). Each Guarantor shall make each
payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, on the day when due in dollars and in same day or immediately
available funds, to the Administrative Agent at such office of the
Administrative Agent specified in the Credit Agreement.
(b)    Each Guarantor further agrees that all payments to be made hereunder
shall be made without setoff or counterclaim and free and clear of, and without
deduction for, any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or restrictions or conditions of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any country or by
any political subdivision or taxing authority thereof or therein as provided in
Section 2.16 of the Credit Agreement.
Section 9.    Representations and Warranties. Each Guarantor represents and
warrants that:




--------------------------------------------------------------------------------



(a)    (i) such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own or lease its properties and to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, (ii) the execution, delivery
and performance of this Guaranty are within such Guarantor’s corporate, limited
liability company or other organizational powers and have been duly authorized
by all necessary corporate, limited liability company or other organizational
action, (iii) this Guaranty has been duly executed and delivered by such
Guarantor and constitutes a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iv) the execution, delivery and performance of this Guaranty by
such Guarantor (A) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (B) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Guarantor or any order, decree or judgment of
any Governmental Authority, except for any violation of any applicable law or
regulation that would not reasonably be expected to have a Material Adverse
Effect, (C) will not violate or result in a default under any indenture,
agreement or other instrument binding upon such Guarantor or its assets, or give
rise to a right thereunder to require any payment to be made by such Guarantor,
except for any violation or default that would not reasonably be expected to
have a Material Adverse Effect, and (D) will not result in the creation or
imposition of any Lien on any asset of such Guarantor;
(b)    in executing and delivering this Guaranty, such Guarantor has (i) without
reliance on the Administrative Agent or any Lender or any information received
from the Administrative Agent or any Lender and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Borrower’s, the Company’s and any other
Loan Party’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrower, the Company or any other Loan Party or the obligations and risks
undertaken herein with respect to the Guaranteed Obligations; (ii) adequate
means to obtain from the Borrower, the Company or any other Loan Party on a
continuing basis information concerning the Borrower, the Company or any other
Loan Party; (iii) full and complete access to the Loan Documents and any other
documents executed in connection with the Loan Documents; and (iv) not relied
and will not rely upon any representations or warranties of the Administrative
Agent or any Lender not embodied herein or any acts heretofore or hereafter
taken by the Administrative Agent or any Lender (including but not limited to
any review by the Administrative Agent or any Lender of the affairs of the
Borrower, the Company or any other Loan Party);
(c)    [Reserved].
(d)    each Guarantor has received at least “reasonably equivalent value” (as
such phrase is used in Section 548 of the Bankruptcy Code and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Loan Documents to which it is a party; and
(e)    each representation and warranty in the Credit Agreement made by the
Company and the Borrower with respect to each Guarantor is true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects).




--------------------------------------------------------------------------------



Section 10.    Covenants.
(a)    Each Guarantor will perform and comply with all covenants applicable to
such Guarantor, or which the Borrower, the Company or any other Loan Party is
required to cause such Guarantor to comply with, under the terms of the Credit
Agreement or any of the other Loan Documents as if the same were more fully set
forth herein.
(b)    At such time following the date hereof as any direct or indirect Material
Subsidiary of any Guarantor is required to accede hereto pursuant to the terms
of Section 5.10(a) of the Credit Agreement, such Guarantor shall cause such
Subsidiary to execute and deliver to the Administrative Agent an Joinder
Agreement and comply with Section 24 hereof.
(c)    Each Guarantor shall furnish to the Administrative Agent such information
respecting the operations, properties, business or condition (financial or
otherwise) of such Guarantor or its Subsidiaries as the Administrative Agent may
from time to time reasonably request.
(d)     Each Guarantor shall maintain and preserve its legal existence, its
rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties, except (other than the maintenance of legal
existence of such Guarantor) as could not reasonably be expected to result in a
Material Adverse Effect or as may otherwise be permitted under the Credit
Agreement.
(e)    Each Guarantor shall maintain all authorizations, consents, approvals,
licenses, exemptions of, or filings or registrations with, any Governmental
Authority, or approvals or consents of any other Person, required in connection
with this Guaranty or any other Loan Document to which it is a party.
(f)    Each Guarantor shall execute, acknowledge, deliver, file, notarize and
register at its own expense all such further agreements, instruments,
certificates, documents and assurances and perform such acts as the
Administrative Agent shall deem necessary to effectuate the purposes of this
Guaranty and the other Loan Documents to which such Guarantor is a party, and
promptly provide the Administrative Agent with evidence of the foregoing
reasonably satisfactory in form and substance to the Administrative Agent.
Section 11.    Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.
Section 12.    Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, and to the
extent permitted under Section 9.09 of the Credit Agreement, to setoff and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Guarantor against any of
and all the Guaranteed Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Guaranty and although
such Guaranteed Obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender shall notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.




--------------------------------------------------------------------------------



Section 13.    Formalities. Each Guarantor waives presentment, demand, notice of
dishonor, default or nonpayment, protest, notice of acceptance of this Guaranty
or incurrence of any of the Guaranteed Obligations and any other formality with
respect to any of the Guaranteed Obligations or this Guaranty.
Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty, nor consent to any departure by any Guarantor therefrom, shall
be effective unless it is in writing and signed by the Administrative Agent
(acting with the requisite consent of the Lenders as provided in the Credit
Agreement) and each Guarantor, and then the waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
failure on the part of the Administrative Agent to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver or preclude
any other or further exercise thereof or the exercise of any other right.
Section 15.    Expenses. Each of the Guarantors shall reimburse the
Administrative Agent and the Lenders on demand for all reasonable and documented
out-of-pocket costs, expenses and charges incurred by the Administrative Agent
and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms and limitations set forth in
Section 9.03 of the Credit Agreement. The obligations of the Guarantors under
this Section shall survive the termination of this Guaranty.
Section 16.    Assignment; Benefits of Guaranty. This Guaranty shall be binding
on, and shall inure to the benefit of each Guarantor, the Administrative Agent,
the Lenders and their respective successors and assigns; provided that no
Guarantor may assign or transfer its rights or obligations under this Guaranty
without the prior written consent of the Administrative Agent and each Lender
(and any attempted such assignment or transfer by any Guarantor without such
consent shall be null and void) (it being understood that a merger or
consolidation permitted by the Credit Agreement will not constitute an
assignment, transfer or delegation and does not require the consent of the
Administrative Agent). Without limiting the generality of the foregoing, the
Administrative Agent and each Lender may assign, sell participations in or
otherwise transfer its rights under the Loan Documents to any other Person in
accordance with the terms of the Credit Agreement, and the other person or
entity shall then become vested with all the rights granted to the
Administrative Agent or such Lender, as applicable, in this Guaranty or
otherwise. This Guaranty is entered into for the sole protection and benefit of
the Administrative Agent and the Lenders and their respective successors and
assigns, and no other Person (other than any Related Party specified herein)
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Guaranty. The
Administrative Agent, by its acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Guarantors, and
such obligations shall be limited to those expressly stated herein.
Section 17.    Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate and the Guarantors shall be
automatically released from their obligations under this Guaranty (other than
those expressly stated to survive such termination), all without delivery of any
instrument or performance of any act by any Person, upon (a) Payment in Full, or
(b) the release of such Guarantor pursuant to the last three (3) paragraphs of
Article VIII of the Credit Agreement. At the request and sole expense of any
Guarantor following any such termination or release, the Administrative Agent
shall take all such action reasonably requested by such Guarantor to evidence
the release of such Guarantor from its obligations under this Guaranty.
Section 18.    Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.




--------------------------------------------------------------------------------



Section 19.    Notices. All notices or other written communications hereunder
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:
(a)    if to any Guarantor, to it at c/o Four Corners Operating Partnership, LP,
591 Redwood Highway, Suite 1150, Mill Valley, CA 94941, Attention of Mr. Gerry
Morgan and James L. Brat, Esq. (Email address:
gerry@fourcornerspropertytrust.com and jim@fourcornerspropertytrust.com); and
(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Floor L2S Chicago, IL 60603-2300, Attention of Ryan T. Bowman, Client
Processing Specialist (Telecopy No. 13127324754), (Email address:
ryan.t.bowman@jpmorgan.com), with a copy to Morrison & Foerster LLP, 250 W. 55th
Street, New York, NY 10019-9601, Attention of Geoffrey R. Peck, Esq.
Each Guarantor and the Administrative Agent may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other Party. All notices and other communications given to Guarantor or
the Administrative Agent in accordance with the provisions of this Guaranty
shall be deemed to have been given on the date of receipt, in the case of email
notices, as evidenced by sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt function”).
Section 20.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined solely
in such New York State or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Guaranty
against any Guarantor or its properties in the courts of any jurisdiction.
(c)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
subsection (b) above. Each Guarantor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each Guarantor irrevocably consents to service of process in the manner
provided for notices herein. Nothing in this Guaranty will affect the right of
any Party to serve process in any other manner permitted by law.
Section 21.    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable




--------------------------------------------------------------------------------



provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the Parties as expressed herein.
Section 22.    ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY
ANY GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH GUARANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
EXECUTED BY EACH GUARANTOR ARE INTENDED BY EACH GUARANTOR, ADMINISTRATIVE AGENT
AND THE LENDERS AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND
THEREOF, AND NO COURSE OF DEALING AMONG ANY GUARANTOR, ADMINISTRATIVE AGENT AND
THE LENDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER
EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT
OR MODIFY ANY TERM OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY ANY
GUARANTOR. THERE ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS.
Section 23.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 24.    Additional Guarantors. Each direct or indirect Material
Subsidiary of the Borrower that is required to become a Party to this Guaranty
pursuant to Section 5.10(a) of the Credit Agreement shall become a Guarantor for
all purposes of this Guaranty upon execution and delivery by such Subsidiary of
a Joinder Agreement in the form of Annex I hereto.
Section 25.    Limitation of Liability. To the extent permitted by applicable
law, no Guarantor shall assert, and each Guarantor hereby waives, any claim
against the Administrative Agent or any Lender on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
Section 26.    Guaranteed Parties Not Fiduciaries to any Guarantor. The
relationship between each Guarantor and its Affiliates, on the one hand, and
each of the Administrative Agent, the Lenders and their respective Affiliates,
on the other hand, is solely that of debtor and creditor, and neither such
guaranteed




--------------------------------------------------------------------------------



party nor any Affiliate thereof shall have any fiduciary or other special
relationship with any Guarantor or any of its Affiliates, and no term or
provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.
Section 27.    Keepwell Agreement. Each Guarantor that is a Qualified ECP
Guarantor hereby unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Guarantor
to permit such other Guarantor to honor all of its obligations under this
Guaranty in respect of Swap Obligations; provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 27 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this this Section 27, or otherwise under this Guaranty, as they relate to
such Qualified ECP Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this this Section 27 shall
remain in force and effect so long as any Lender has any Commitment or any
Guaranteed Obligations remain unsatisfied. Each Qualified ECP Guarantor intends
that this Section 27 constitute, and this Section 27 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. For the purposes of this Section 27, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Guarantor that has total assets
exceeding $10,000,000 at the time the relevant guaranty or grant of the relevant
security interest becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
Section 28.    Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.
FCPT GARDEN PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT SUNSHINE PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT SW PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT INTERNATIONAL DRIVE, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT REMINGTON PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT HOSPITALITY PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:




--------------------------------------------------------------------------------





FCPT KEYSTONE PROPERTIES 11, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT PA HOSPITALITY PROPERTIES 11, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT KEYSTONE PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT PA HOSPITALITY PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:




--------------------------------------------------------------------------------





ANNEX I to
Guaranty
JOINDER AGREEMENT (this “Joinder Agreement”), dated as of _______, 201_, made by
_________________ (the “Additional Guarantor”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meanings ascribed to them in such Credit Agreement.
W I T N E S S E T H:
WHEREAS, Four Corners Operating Partnership, LP, a Delaware limited partnership
(the “Borrower”), Four Corners Property Trust, Inc., a Maryland corporation, the
Lenders and the Administrative Agent have entered into a Revolving Credit and
Term Loan Agreement, dated as of November 9, 2015 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made Loans and other financial
accommodations available to the Borrower that will benefit the Borrower and its
Subsidiaries (including the Guarantors);
WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower have entered into the Guaranty, dated as of November 9, 2015 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Guaranty”) in favor of the Administrative Agent for the benefit of
the Lenders, pursuant to which such Subsidiaries guaranteed the Guaranteed
Obligations (as defined in the Guaranty);
WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty, and the Additional Guarantor’s failure to do so shall
constitute a breach of the Credit Agreement; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty;
NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, IT IS AGREED:
1.    Joinder to Guaranty. By executing and delivering this Joinder Agreement,
the Additional Guarantor, as provided in Section 24 of the Guaranty, hereby
becomes a party to the Guaranty as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor, and, without limiting
the generality of the foregoing, hereby expressly assumes and agrees to be bound
by all obligations and liabilities of a Guarantor thereunder and shall jointly
and severally guaranty the payment and performance of the Guaranteed Obligations
as set forth therein. From and after the date hereof, all references in the
Guaranty and the other Loan Documents to the “Guarantors” shall include the
Additional Guarantor for all purposes. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Section 9 of the Guaranty is true and correct on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date.






--------------------------------------------------------------------------------



2.    Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR]






By:    
Name:
Title:






--------------------------------------------------------------------------------





EXHIBIT G
FORM OF PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (this “Agreement”), dated as of November 9, 2015, is made
between each Pledgor named in the signature pages hereof (each a “Pledgor” and,
collectively, the “Pledgors”) and JPMorgan Chase Bank, N.A., in its capacity as
the administrative agent (the “Administrative Agent”) for the Lenders under the
Credit Agreement (defined below).
RECITALS
A.    Four Corners Operating Partnership, LP, a Delaware limited partnership
(the “Borrower”), Four Corners Property Trust, Inc., a Maryland corporation, the
Administrative Agent and the Lenders have entered into that certain Revolving
Credit and Term Loan Agreement of even date herewith (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed to make available to the Borrower Loans and
certain other financial accommodations on the terms and conditions set forth in
the Credit Agreement.
B.    The Lenders are not willing to make the Loans, issue Letters of Credit, or
otherwise extend credit, to the Borrower unless each Pledgor enter into this
Agreement and grant to the Administrative Agent, for itself and for the ratable
benefit of the other Lender Parties, the security interests hereinafter provided
to secure the Secured Obligations.
C.    Each of the Pledgors, other than the Borrower, is a subsidiary of the
Borrower, and each of the Pledgors will directly benefit from the Lenders’
making the Loans and other financial accommodations to the Borrower.
Accordingly, the parties hereto agree as follows:
SECTION 1    Definitions; Interpretation.
(a)    Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
(b)    Certain Defined Terms. As used in this Agreement (including in the
recitals hereof), the following terms shall have the following meanings:
“Additional Collateral” means the Additional Pledged LLC Collateral, the
Additional Pledged Partnership Collateral and the Additional Pledged Stock
Collateral.
“Additional Pledged LLC Collateral” means any and all interest in (a)  any and
all additional interests in any limited liability company owned by any Pledgor
that is a Pledged Subsidiary hereafter acquired by such Pledgor, including any
additional membership interests in any such Pledged Subsidiary, any and all of
such Pledgor’s other additional rights and interests in and to such Pledged
Subsidiary and any and all of such Pledgor’s rights to and interests in any
proceeds and distributions under or pursuant to any Operating Agreements of or
with respect to such Pledged Subsidiary or otherwise, including (i) all rights
of such Pledgor to receive moneys in repayment of loans made to such Pledged
Subsidiary pursuant to any Operating Agreements or otherwise, (ii) all rights of
such Pledgor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Pledged LLC Interests in such Pledged Subsidiary,
(iii) all claims of such Pledgor for damages arising out of or for breach of or
default or misrepresentation under any Operating




--------------------------------------------------------------------------------



Agreements or any documents, instruments or opinions delivered pursuant thereto,
(iv) any right of such Pledgor to terminate any Operating Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder and (v) all rights of such Pledgor to vote and give appraisals,
consents, decisions and directions and exercise any other similar rights with
respect to any lawful action of such Pledged Subsidiary, and (b) to the extent
not included in the foregoing, all cash and non-cash proceeds and supporting
obligations of or with respect to the Pledged LLC Interests in such Pledged
Subsidiary and any such Additional Pledged LLC Collateral, in each case from
time to time received or receivable by, or otherwise paid or distributed to or
acquired by, such Pledgor.
“Additional Pledged Partnership Collateral” means any and all interests in
(a) any and all additional interests in any general partnership, limited
partnership, limited liability partnership or other partnership owned by any
Pledgor that is a Pledged Subsidiary hereafter acquired by such Pledgor, any and
all of such Pledgor’s other additional rights and interests in and to such
Pledged Subsidiary and any and all of such Pledgor’s rights to and interests in
any proceeds and distributions under or pursuant to the Partnership Agreement or
other equivalent or similar organizational agreement relating to the Pledged
Partnership Interests in such Pledged Subsidiary or otherwise, including (i) all
rights of such Pledgor to receive moneys in repayment of loans made to such
Pledged Subsidiary pursuant to such Partnership Agreement or other equivalent or
similar organizational agreement or otherwise, (ii) all rights of such Pledgor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to the Pledged Partnership Interests in such Pledged Subsidiary,
(iii) all claims of such Pledgor for damages arising out of or for breach of or
default or misrepresentation under such Partnership Agreement, other equivalent
or similar organizational agreement or any documents, instruments or opinions
delivered pursuant thereto, (iv) any right of such Pledgor to terminate such
Partnership Agreement, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder and (v) all rights of such Pledgor to
vote and give appraisals, consents, decisions and directions and exercise any
other similar rights with respect to any lawful action of such Pledged
Subsidiary, and (b) to the extent not included in the foregoing, all cash and
non-cash proceeds and supporting obligations of or with respect to the Pledged
Partnership Interests in such Pledged Subsidiary and any such Additional Pledged
Partnership Collateral, in each case from time to time received or receivable
by, or otherwise paid or distributed to or acquired by, such Pledgor.
“Additional Pledged Stock Collateral” means any and all (i) additional capital
stock or other equity securities issued by, or interests in, any Pledged
Subsidiary hereafter acquired by any Pledgor, (ii) warrants, options or other
rights entitling such Pledgor to acquire any interest in capital stock or other
equity securities of or other equity interests in such Pledged Subsidiary,
(iii) securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, the
Pledged Shares of such Pledged Subsidiary or such additional capital stock or
other equity securities or other interests in such Pledged Subsidiary, and
(iv) cash and non-cash proceeds and supporting obligations of or with respect to
the Pledged Shares of such Pledged Subsidiary and any such Additional Pledged
Stock Collateral, in each case from time to time received or receivable by, or
otherwise paid or distributed to or acquired by, such Pledgor.
“Lender Parties” means the Administrative Agent, the Issuing Bank and the
Lenders.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Operating Agreement” means each operating or similar agreement to which any
Pledgor is a party with respect to any Pledged LLC Interests.




--------------------------------------------------------------------------------



“Partnership Agreement” means each limited partnership agreement, general
partnership agreement or other partnership agreement to which any Pledgor is a
party with respect to any Pledged Partnership Interests.
“Pledged Collateral” has the meaning set forth in Section 2(a).
“Pledged Equity Interests” means the Pledged LLC Interests, the Pledged
Partnership Interests and the Pledged Shares.
“Pledged LLC Interests” means all interests in any limited liability company
owned by any Pledgor that is a Pledged Subsidiary, including the interests in
each limited liability company identified on Schedule 1 (as amended or
supplemented from time to time).
“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership owned by
any Pledgor that is a Pledged Subsidiary, including the interests in each
general partnership, limited partnership, limited liability partnership and
other partnership identified on Schedule 1 (as amended or supplemented from time
to time).
“Pledged Shares” means, at any given time, all of the issued and outstanding
shares of the capital stock, whether certificated or uncertificated, of any
Pledged Subsidiary owned by any Pledgor. Pledged Shares as of the date hereof
are identified on Schedule 1.
“Pledged Subsidiary” means, at any given time, any Material Subsidiary (other
than Material Subsidiaries that are Separately Financed Subsidiaries) of the
Pledgors. Pledged Subsidiaries as of the date hereof are identified on Schedule
1.
“Quarterly Reporting Date” means each date on which financial statements are
required to be delivered pursuant to Section 5.01(a) or (c) of the Credit
Agreement.
“Secured Obligations” means the Obligations other than Excluded Swap Obligations
(as defined in the Guaranty).
“Securities Act” means the Securities Act of 1933, as amended.
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.
(c)    Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC; provided, however, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 shall govern.
(d)    Interpretation. The rules of interpretation set forth in Section 1.03 of
the Credit Agreement shall be applicable to this Agreement and are incorporated
herein by this reference.
SECTION 2    Security Interest.
(a)    Grant of Security Interest. As security for the payment and performance
of the Secured Obligations, upon the effectiveness of the Asset Transfer, each
Pledgor hereby pledges to the Administrative Agent, for itself and on behalf of
and for the ratable benefit of the other Lender Parties, and hereby grants to
the Administrative Agent, for itself and on behalf of and for the ratable
benefit of the other Lender Parties,




--------------------------------------------------------------------------------



a security interest in, all of such Pledgor’s right, title and interest in, to
and under (i) the Pledged Equity Interests and the Additional Collateral and any
certificates and instruments now or hereafter representing the Pledged Equity
Interests and the Additional Collateral, (ii) all rights, interests and claims
with respect to the Pledged Equity Interests and Additional Collateral,
including under any and all Partnership Agreements, Operating Agreements, other
equivalent or similar organizational agreements and other related agreements,
instruments and other documents, and (iii) all books, records and other
documentation of such Pledgor related to the Pledged Equity Interests and
Additional Collateral, in each case whether presently existing or owned or
hereafter arising or acquired and wherever located (collectively, the “Pledged
Collateral”). The Pledgors shall promptly confirm to the Administrative Agent
the effectiveness of the Asset Transfer by executing and delivering to the
Administrative Agent an Asset Transfer Certificate substantially in the form of
Exhibit J to the Credit Agreement. The parties hereto agree that delivery of
such Asset Transfer Certificate shall be conclusive evidence of the consummation
of the Asset Transfer for all purposes of this Agreement.
(b)    Delivery of Pledged Equity Interests. Each Pledgor hereby agrees to
deliver to or for the account of the Administrative Agent, at the address and to
the Person to be designated by the Administrative Agent, all certificates
representing the Pledged Equity Interests, which shall be in suitable form for
transfer by delivery, and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    Additional Pledged Subsidiaries. In the event that any Pledgor acquires
rights in any Pledged Subsidiary after the date hereof, it shall, not later than
the next Quarterly Reporting Date after the acquisition of such rights (or such
later date as the Administrative Agent may agree in its sole discretion),
deliver to the Administrative Agent a completed pledge supplement, substantially
in the form of Annex 1 (the “Pledge Supplement”)-and otherwise in form and
substance reasonably acceptable to the Administrative Agent, together with all
schedules thereto, reflecting such new Pledged Subsidiary. Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Administrative Agent shall attach to any such Pledged Subsidiary immediately
upon any Pledgor’s acquisition of rights therein and shall not be affected by
the failure of any Pledgor to deliver a Pledge Supplement.
(d)    Delivery of Additional Collateral. If any Pledgor shall become entitled
to receive or shall receive any Additional Collateral, such Pledgor shall accept
any such Additional Collateral as the agent for the Administrative Agent, shall
hold it in trust for the Administrative Agent, shall segregate it from other
property or funds of such Pledgor, and shall deliver not later than the next
Quarterly Reporting Date after the date of acquisition thereof (or such later
date as the Administrative Agent may agree in its sole discretion) all
Additional Collateral and all certificates, instruments and other writings
representing such Additional Collateral forthwith to or for the account of the
Administrative Agent, at the address and to the Person to be designated by the
Administrative Agent, which shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, as the Administrative Agent shall reasonably request, to
be held by the Administrative Agent subject to the terms hereof, as part of the
Pledged Collateral.
(e)    Financing Statements and Other Action. Each Pledgor hereby authorizes the
Administrative Agent to file at any time and from time to time any financing
statements describing the Pledged Collateral, and each Pledgor shall execute and
deliver to the Administrative Agent, and such Pledgor hereby authorizes the
Administrative Agent to file (with or without such Pledgor’s signature), at any
time and from time to time, all amendments to financing statements, assignments,
continuation financing statements, termination statements, and other documents
and instruments, in form reasonably satisfactory to the Administrative Agent, as
the Administrative Agent may reasonably request, to effect a transfer of a
perfected first priority security interest in and pledge of the Pledged
Collateral to the Administrative Agent pursuant to the UCC and to continue
perfected, maintain the priority of or provide notice of the security interest
of the




--------------------------------------------------------------------------------



Administrative Agent in the Pledged Collateral and to accomplish the purposes of
this Agreement. Without limiting the generality of the foregoing, each Pledgor
ratifies and authorizes the filing by the Administrative Agent of any financing
statements filed prior to the date hereof. Each Pledgor will cooperate with the
Administrative Agent in obtaining control (as defined in the UCC) of Pledged
Collateral consisting of investment property. Each Pledgor will join with the
Administrative Agent in notifying any third party who has possession of any
Pledged Collateral of the Administrative Agent’s security interest therein and
obtaining an acknowledgment from the third party that it is holding the Pledged
Collateral for the benefit of the Administrative Agent.
(f)    Continuing Security Interest. Each Pledgor agrees that this Agreement
shall create a continuing security interest in and pledge of the Pledged
Collateral which shall remain in effect until terminated in accordance with
Section 21.
SECTION 3    Representations and Warranties. Each Pledgor represents and
warrants to the Lender Parties that:
(a)    Existence, Power and Authority. Each Pledgor is duly organized, validly
existing and in good standing under the law of the jurisdiction of its
organization and has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.
(b)    Authorization. The execution, delivery and performance by each Pledgor of
this Agreement have been duly authorized by all necessary action of such
Pledgor, and this Agreement constitutes the legal, valid and binding obligation
of such Pledgor, enforceable against such Pledgor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c)    Filings and Consents. No authorization, consent, approval, license,
exemption of, or filing or registration with, any Governmental Authority, or
approval or consent of any other Person (including any party to any shareholders
agreement, Partnership Agreement, Operating Agreement or other equivalent or
similar organizational agreement), is required for the due execution, delivery
or performance by any Pledgor of this Agreement, except as have been obtained or
made and are in full force and effect.
(d)    Valid Issuance of Pledged Collateral. All the Pledged Equity Interests
have been, and upon issuance of any Additional Collateral will be, duly and
validly issued, and, to the extent applicable, are and will be fully paid and
non-assessable.
(e)    Ownership of Pledged Collateral. With respect to the Pledged Equity
Interests of any Pledgor such Pledgor is, and with respect to any Additional
Collateral such Pledgor will be, the legal record and beneficial owner thereof,
and has and will have good and marketable title thereto, subject to no Lien
except for the pledge and security interest created by this Agreement or
Permitted Encumbrances.
(f)    Capitalization of the Pledged Subsidiaries. The Pledged Equity Interests
constitute 100% of the issued and outstanding shares of capital stock and other
ownership interests of the Pledged Subsidiaries. All of the Pledged Equity
Interests are in certificated form.
(g)    Options, Warrants, Etc. No securities convertible into or exchangeable
for any shares of capital stock or other ownership interests of the Pledged
Subsidiaries, or any options, warrants or other commitments entitling any Person
to purchase or otherwise acquire any shares of capital stock or other ownership
interests of the Pledged Subsidiaries, are issued and outstanding.




--------------------------------------------------------------------------------



(h)    Transfer Restrictions. Except for restrictions and limitations imposed by
applicable securities laws generally, there are no restrictions on the
transferability of the Pledged Collateral to the Administrative Agent or with
respect to the foreclosure, transfer or disposition thereof by the
Administrative Agent.
(i)    Shareholders Agreements. Except as previously disclosed in writing to the
Administrative Agent on or prior to the date of this Agreement, there are no
shareholders, partners or members agreements, voting trusts, proxy agreements or
other agreements or understandings which affect or relate to the voting or
giving of written consents with respect to any of the Pledged Collateral.
(j)    Location of Chief Executive Office. Each Pledgor’s chief executive office
and principal place of business, and all books and records concerning the
Pledged Collateral, are located at its address set forth in this Agreement; such
Pledgor’s jurisdiction of organization is as set forth in Schedule 1 (as amended
or supplemented from time to time); and such Pledgor’s exact legal name each is
as set forth on the signature pages of this Agreement.
(k)    Other Financing Statements. Other than financing statements in favor of
the Administrative Agent on behalf of itself and the other Lender Parties, no
effective financing statement naming any Pledgor as debtor, assignor, grantor,
mortgagor, pledgor or the like and covering all or any part of the Pledged
Collateral is on file in any filing or recording office in any jurisdiction.
(l)    Enforceability; Priority of Security Interest. This Agreement (i) creates
an enforceable security interest in the Pledged Collateral and (ii) upon
delivery thereof pursuant to Section 2(b) or 2(d), as applicable, and filing of
a UCC financing statement in such Pledgor’s jurisdiction of organization, will
create an enforceable perfected and first priority security interest in the
Pledged Collateral, securing the payment and performance of the Secured
Obligations.
(m)    Control Agreements. No control agreements exist with respect to any
Pledged Collateral other than any control agreements in favor of the
Administrative Agent.
(n)    Partnership Agreements and Operating Agreements. Each Partnership
Agreement, each Operating Agreement and each other equivalent or similar
organizational agreement contains the entire agreement between the parties
thereto with respect to the subject matter thereof, has not been amended or
modified, and is in full force and effect in accordance with its terms. To the
best knowledge of each Pledgor, there exists no material violation or material
default under any Partnership Agreement, Operating Agreement or other equivalent
or similar organizational agreement by such Pledgor or the other parties
thereto. No Pledgor has knowingly waived or released any of its material rights
under or otherwise consented to a material departure from the terms and
provisions of any Partnership Agreement, Operating Agreement or other equivalent
or similar organizational agreement.
Each Pledgor agrees that the foregoing representations and warranties shall be
deemed to have been made by it on the date of each delivery of Pledged
Collateral by it hereunder.
SECTION 4    Covenants. Until the earlier of Payment in Full and the delivery by
the Borrower to the Administrative Agent of evidence reasonably satisfactory to
the Administrative Agent of the Asset Growth Achievement in accordance with
Section 5.10(c) of the Credit Agreement, each Pledgor agrees that:
(a)    Defense of Pledged Collateral. Each Pledgor will, at its own expense,
appear in and defend any action, suit or proceeding which purports to affect its
title to, or right or interest in, the Pledged Collateral or the security
interest of the Administrative Agent therein and the pledge to the
Administrative Agent thereof.




--------------------------------------------------------------------------------



(b)    Preservation of Collateral. Except as may otherwise be permitted under
the Credit Agreement, each Pledgor will do and perform all reasonable acts that
may be necessary and appropriate to maintain, preserve and protect the Pledged
Collateral.
(c)    Compliance with Laws, Etc. Each Pledgor will comply with all laws,
regulations and ordinances relating in a material way to the possession,
maintenance and control of the Pledged Collateral.
(d)    Location of Books and Chief Executive Office. Each Pledgor will: (i) keep
all books and records pertaining to the Pledged Collateral at the location set
forth in Section 3(j); and (ii) give at least 15 days’ (or such shorter period
as the Administrative Agent may agree in its sole discretion) prior written
notice to the Administrative Agent of (A) any changes in any such location where
books and records pertaining to the Pledged Collateral are kept, or (B) any
change in the location of such Pledgor’s chief executive office or principal
place of business.
(e)    Change in Name, Identity or Structure. Each Pledgor will give at least 15
days’ (or such shorter period as the Administrative Agent may agree in its sole
discretion) prior written notice to the Administrative Agent of: (i) any change
in its name; (ii) any changes in its identity or structure in any manner which
might make any financing statement filed hereunder incorrect or misleading;
(iii) any change in its registration as an organization (or any new such
registration); and (iv) any change in its jurisdiction of organization. No
Pledgor will change its jurisdiction of organization to a jurisdiction outside
of the United States.
(f)    Disposition of Pledged Collateral. No Pledgor will surrender or lose
possession of (other than to the Administrative Agent or, with the prior consent
of the Administrative Agent, to a depositary or financial intermediary),
exchange, sell, convey, assign or otherwise dispose of or transfer any of the
Pledged Collateral or any right, title or interest therein, except as permitted
under the Credit Agreement.
(g)    Liens. No Pledgor will create, incur or permit to exist any Liens upon or
with respect to the Pledged Collateral, other than the security interest of and
pledge to the Administrative Agent created by this Agreement or Permitted
Encumbrances.
(h)    Shareholders Agreements. No Pledgor will enter into any shareholders,
partners or members agreement, voting trust, proxy agreement or other agreement
or understanding which affects or relates to the voting or giving of written
consents with respect to any of the Pledged Collateral.
(i)    Issuance of Additional Shares. No Pledgor will consent to or approve, or
allow any Pledged Subsidiary to consent to or approve, the issuance to any
Person (other than a Pledgor) of any additional shares of any class of capital
stock or other ownership interests of such Pledged Subsidiary, or of any
securities convertible into or exchangeable for any such shares or other
ownership interests, or any warrants, options or other rights to purchase or
otherwise acquire any such shares or other ownership interests, except as
permitted under the Credit Agreement.
(j)    Securities Accounts. Each Pledgor will give the Administrative Agent
immediate notice of the establishment of (or any change in or to) any securities
account pertaining to any Pledged Collateral.
(k)    Compliance With Partnership Agreements, Operating Agreements and
Shareholders Agreements. Each Pledgor will comply in all material respects with
all of its obligations under each Partnership Agreement, Operating Agreement,
shareholders agreement or other equivalent or similar organizational agreement
relating to any Pledged Equity Interests and shall enforce all of its rights
with respect to any Pledged Equity Interests.




--------------------------------------------------------------------------------



(l)    Partnership Agreements, Operating Agreements or Similar Agreements. Each
Pledgor will take all actions necessary to cause each Operating Agreement
relating to Pledged LLC Interests, and each Partnership Agreement relating to
any Pledged Partnership Interests, to provide specifically at all times that:
(i) each Pledged LLC Interest and Pledged Partnership Interest is a security and
shall be governed by Article 8 of the applicable Uniform Commercial Code; (ii)
each certificate of membership or partnership representing the Pledged LLC
Interests and Pledged Partnership Interests shall bear a legend to the effect
that such membership interest or partnership interest is a security and is
governed by Article 8 of the applicable Uniform Commercial Code; and (iii) no
consent of any member, manager, partner or other Person shall be a condition to
the admission as a member or partner of the applicable Pledged Subsidiary of any
transferee (including the Administrative Agent) that acquires ownership of the
Pledged LLC Interests or Pledged Partnership Interests as a result of the
exercise by the Administrative Agent of any remedy hereunder or under applicable
law. Additionally, each Pledgor agrees that no Pledged LLC Interest or Pledged
Partnership Interest (A) shall be dealt in or traded on any securities exchange
or in any securities market, (B) shall constitute an investment company
security, or (C) shall be held by such Pledgor in a securities account. No
Pledgor will vote to enable or take any other action to amend or terminate, or
waive compliance with any of the terms of, any Partnership Agreement, Operating
Agreement or other equivalent or similar organizational agreement in any way
that materially changes the rights of such Pledgor with respect to any Pledged
Equity Interests in a manner adverse to the Administrative Agent or the Lenders,
that could reasonably be expected to adversely affect the validity, perfection
or priority of the Administrative Agent’s security interest therein, to cause or
permit any direct or indirect Subsidiary of such Pledgor to fail to opt-into
Article 8 of the UCC or to cause or permit any direct or indirect Subsidiary of
such Pledgor to issue or otherwise have outstanding any uncertificated capital
stock or other uncertificated ownership interests.
(m)    Future Pledgors. At such time following the date hereof as any direct or
indirect Subsidiary of any Pledgor is required to accede hereto pursuant to the
terms of Section 5.10(b) of the Credit Agreement, such Pledgor shall cause such
Subsidiary to execute and deliver to the Administrative Agent an Accession
Agreement and comply with Section 20.
(n)    Certificates of Pledged Equity Interests and Similar Agreements. Each
Pledgor shall cause certificates to be issued in respect of all Pledged Equity
Interests. Each Pledgor shall cause each Partnership Agreement, Operating
Agreement or other equivalent or similar organizational agreement of each of its
direct and indirect Pledged Subsidiaries at all times to be in a form reasonably
acceptable to the Administrative Agent.
(o)    Further Assurances. Each Pledgor will promptly, upon the written request
from time to time of the Administrative Agent, execute, acknowledge and deliver,
and file and record, all such financing statements and other documents and
instruments, and take all such action, as shall be reasonably necessary to carry
out the purposes of this Agreement.
SECTION 5    Administration of the Pledged Collateral.
(a)    Distributions and Voting Prior to an Event of Default. Unless an Event of
Default shall have occurred and be continuing: (i) the Pledgors shall be
entitled to receive and retain for their own account any cash dividend on or
other cash distribution, if any, in respect of the Pledged Collateral, to the
extent consistent with the Loan Documents; and (ii) the Pledgors shall have the
right to vote the Pledged Collateral and to retain the power to control the
direction, management and policies of the Pledged Subsidiaries to the same
extent as the Pledgors would if the Pledged Collateral were not pledged to the
Administrative Agent pursuant to this Agreement; provided, however, that in no
event shall the provisions of this Section 5(a) operate to limit such
distributions to the Borrower and the Company as may be required to make the
Restricted Payments otherwise permitted under the Credit Agreement; and
provided, further, however, that no vote shall be cast




--------------------------------------------------------------------------------



or consent, waiver or ratification given or action taken which would have the
effect of impairing the position or interest of the Administrative Agent in
respect of the Pledged Collateral or which would alter the voting rights with
respect to the stock of or other ownership interests in the Pledged Subsidiaries
or any Pledgor’s rights to control or otherwise direct the affairs of the
Pledged Subsidiaries in any material respect or violate any provision of this
Agreement, the Credit Agreement, any Guaranty or any other Loan Documents. If
applicable, a Pledgor shall be deemed the beneficial owner of all Pledged
Collateral of such Pledgor for purposes of Sections 13 and 16 of the Exchange
Act and agrees to file all reports required to be filed by beneficial owners of
securities thereunder. The Administrative Agent shall execute and deliver (or
cause to be executed and delivered) to the applicable Pledgor all such proxies
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and other rights which it is
entitled to exercise pursuant to this subsection (a) and to receive the
distributions which it is authorized to receive and retain pursuant to this
subsection (a).
(b)    General Authority upon an Event of Default. Upon the occurrence and
during the continuance of any Event of Default:
(i)    the Administrative Agent shall be entitled to receive all distributions
and payments of any nature with respect to the Pledged Collateral, to be held by
the Administrative Agent as part of the Pledged Collateral; provided, however,
that in no event shall the provisions of this Section 5(b) operate to limit such
distributions to the Borrower and the Company as may be required to make the
Restricted Payments otherwise permitted under the Credit Agreement; 
(ii)    the Administrative Agent shall have the right following prior written
notice to any Pledgor to vote or consent to take any action with respect to the
Pledged Collateral of such Pledgor and exercise all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
such Pledged Collateral as if the Administrative Agent were the absolute owner
thereof; and
(iii)    the Administrative Agent shall have the right, for and in the name,
place and stead of any Pledgor, to execute endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral of such Pledgor, to endorse any checks, drafts, money orders and
other instruments relating thereto, to sue for, collect, receive and give
acquittance for all moneys due or to become due in connection with the Pledged
Collateral and otherwise to file any claims, take any action or institute,
defend, settle or adjust any actions, suits or proceedings with respect to any
Pledged Collateral, execute any and all such other documents and instruments,
and do any and all such acts and things, as the Administrative Agent may deem
necessary or desirable to protect, collect, realize upon and preserve any
Pledged Collateral, to enforce the Administrative Agent’s rights with respect to
any Pledged Collateral and to accomplish the purposes of this Agreement.
(c)    Distributions to Be Held for the Administrative Agent. Distributions and
other payments which are received by any Pledgor but which it is not entitled to
retain as a result of the operation of subsection (a) or (b) shall be held in
trust for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Pledgor, and be forthwith paid over or delivered to
the Administrative Agent in the same form as so received.
(d)    Certain Other Administrative Matters. At any time and from time to time
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may cause any of the Pledged Collateral to be transferred
into its name or into the name of its nominee or nominees (subject to the
revocable rights specified in subsection (a)). At any time and from time to time
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to exchange certificated




--------------------------------------------------------------------------------



Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement.
(e)    Appointment of the Administrative Agent as Attorney-in-Fact. For the
purpose of enabling the Administrative Agent to exercise its rights under this
Section 5 or otherwise in connection with this Agreement, until the earlier of
Payment in Full and the delivery by the Borrower to the Administrative Agent of
evidence reasonably satisfactory to the Administrative Agent of the Asset Growth
Achievement in accordance with Section 5.10(c) of the Credit Agreement, each
Pledgor hereby (i) constitutes and appoints the Administrative Agent (and any of
the Administrative Agent’s officers, employees or agents designated by the
Administrative Agent) its true and lawful attorney-in-fact, with full power and
authority to execute any notice, assignment, endorsement or other instrument or
document, and to do any and all acts and things for and on behalf of such
Pledgor, which the Administrative Agent may reasonably deem necessary or
desirable to protect, collect, realize upon and preserve the Pledged Collateral,
to enforce the Administrative Agent’s rights with respect to the Pledged
Collateral and to accomplish the purposes hereof, and (ii) revokes all previous
proxies with regard to the Pledged Collateral and appoints the Administrative
Agent as its proxyholder with respect to the Pledged Collateral to attend and
vote at any and all meetings of the shareholders, partners or members of the
Pledged Subsidiaries held on or after the date of this proxy and prior to the
termination hereof, with full power of substitution to do so and agrees, if so
requested, to execute or cause to be executed appropriate proxies therefor. Each
such appointment is coupled with an interest and irrevocable so long as the
Lenders have any Commitments or the Secured Obligations have not been paid and
performed in full. Such Pledgor hereby ratifies, to the extent permitted by law,
all that the Administrative Agent shall lawfully and in good faith do or cause
to be done by virtue of and in compliance with this Section 5. Anything in this
Section 5(e) to the contrary notwithstanding, the Administrative Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 5(e) unless an Event of Default shall have occurred and be
continuing.
(f)    Partnership Agreements, Operating Agreements and Shareholder Agreements.
Anything herein to the contrary notwithstanding, (i) each Pledgor shall remain
liable under all Partnership Agreements, Operating Agreements, shareholder
agreements and other equivalent or similar organizational agreements to which it
is a party to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by the Administrative Agent of any of the rights
hereunder shall not release such Pledgor from any of its duties and obligations
under the Partnership Agreements, Operating Agreements, shareholder agreements
and other equivalent or similar organizational agreement, and (iii) the
Administrative Agent shall not have any obligation or liability under any
Partnership Agreements, Operating Agreements, shareholder agreements or other
equivalent or similar organizational agreements by reason of this Agreement, nor
shall the Administrative Agent be obligated to perform any of the obligations or
duties of such Pledgor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.
SECTION 6    The Administrative Agent Performance of Pledgor Obligations. If any
Pledgor fails to perform or comply with any of its obligations contained herein,
the Administrative Agent may perform or pay any obligation which any Pledgor has
agreed to perform or pay under or in connection with this Agreement, and such
Pledgor shall reimburse the Administrative Agent on demand for any amounts paid
by the Administrative Agent pursuant to this Section 6.
SECTION 7    The Administrative Agent’s Duties. Notwithstanding any provision
contained in this Agreement, the Administrative Agent shall have no duty to
exercise any of the rights, privileges or powers afforded to it and shall not be
responsible to any Pledgor or any other Person for any failure to do so or delay
in doing so. Beyond the exercise of reasonable care to assure the safe custody
of the Pledged Collateral while held hereunder and the accounting for moneys
actually received by the Administrative Agent hereunder,




--------------------------------------------------------------------------------



the Administrative Agent shall have no duty or liability to exercise or preserve
any rights, privileges or powers pertaining to the Pledged Collateral.
SECTION 8    Remedies.
(a)    Remedies. Upon the occurrence of any Event of Default, the Administrative
Agent shall have, in addition to all other rights and remedies granted to it in
this Agreement, the Credit Agreement, any Guaranty or any other Loan Document,
all rights and remedies of a secured party under the UCC and other applicable
laws. Without limiting the generality of the foregoing, each Pledgor agrees that
any item of the Pledged Collateral may be sold for cash or on credit or for
future delivery without assumption of any credit risk, in any number of lots at
the same or different times, at any exchange, brokers’ board or elsewhere, by
public or private sale, and at such times and on such terms, as the
Administrative Agent shall determine; provided, however, that such Pledgor shall
be credited with the net proceeds of sale only when such proceeds are finally
collected by the Administrative Agent. The Administrative Agent shall give each
Pledgor such notice of any private or public sales as may be required by the UCC
or other applicable law. Each Pledgor recognizes that the Administrative Agent
may be unable to make a public sale of any or all of the Pledged Collateral, by
reason of prohibitions contained in applicable securities laws or otherwise, and
expressly agrees that a private sale to a restricted group of purchasers for
investment and not with a view to any distribution thereof shall be considered a
commercially reasonable sale. The Administrative Agent and each of the Lenders
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Pledged Collateral so sold, free of any right or equity of redemption, which
right or equity of redemption each Pledgor hereby releases to the extent
permitted by law.
(b)    Application of Proceeds. The cash proceeds actually received from the
sale or other disposition or collection of Pledged Collateral, and any other
amounts of the Pledged Collateral (including any cash contained in the Pledged
Collateral) the application of which is not otherwise provided for herein, shall
be applied as provided in Article VII of the Credit Agreement. Any surplus
thereof which exists after payment and performance in full of the Secured
Obligations shall be promptly paid over to the Pledgors entitled thereto or
otherwise disposed of in accordance with the UCC or other applicable law. The
Pledgors (to the extent of their liability as obligors with respect to the
Secured Obligations) shall remain liable to the Lender Parties for any
deficiency which exists after any sale or other disposition or collection of
Pledged Collateral.
SECTION 9    Certain Waivers.
(a)    Each Pledgor waives, to the fullest extent permitted by law, (i) any
right of redemption with respect to the Pledged Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling of the Pledged
Collateral or other collateral or security for the Secured Obligations; (ii) any
right to require any Lender Party (A) to proceed against any Person, (B) to
exhaust any other collateral or security for any of the Secured Obligations,
(C) to pursue any remedy in any Lender Party’s power, or (D) to make or give any
presentments, demands for performance, notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any of the Pledged
Collateral, except as expressly provided herein or by any other Loan Document;
and (iii) all claims, damages, and demands against any Lender Party arising out
of the repossession, retention, sale or application of the proceeds of any sale
of the Pledged Collateral, except for any claims arising out of such Lender
Party’s gross negligence, bad faith or willful misconduct.
(b)    Each Pledgor waives any right it may have to require the Administrative
Agent to pursue any third person for any of the Secured Obligations. The
Administrative Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Pledged Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Pledged Collateral. The Administrative Agent
may sell the Pledged Collateral without giving any warranties as to the Pledged




--------------------------------------------------------------------------------



Collateral. The Administrative Agent may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Pledged Collateral. If the
Administrative Agent sells any of the Pledged Collateral upon credit, the
Pledgors will be credited only with payments actually made by the purchaser,
received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Pledged Collateral,
the Administrative Agent may resell the Pledged Collateral and the Pledgors
shall be credited with the proceeds of the sale.
(c)    Each Pledgor agrees that at any time and from time to time, without
notice to or the consent of such Pledgor, without incurring responsibility to
such Pledgor, and without impairing or releasing the security interests provided
for herein or otherwise impairing the rights of the Administrative Agent
hereunder, all as the Lender Parties may deem advisable: (i) the principal
amount of the Secured Obligations may be increased or decreased and additional
indebtedness or obligations of the Borrower, or obligations of any other Loan
Party, under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions or otherwise; (ii) the time, manner, place
or terms of any payment under the Loan Documents may be extended or changed,
including by an increase or decrease in the interest rate on the Loan Documents
or any fee or other amount payable under the Loan Documents, by an amendment,
modification or renewal of the Loan Documents or otherwise; (iii) the time for
the Borrower’s, or any other Loan Party’s, performance of or compliance with any
term, covenant or agreement on its part to be performed or observed under the
Loan Documents may be extended, or such performance or compliance waived, or
failure in or departure from such performance or compliance consented to, all in
such manner and upon such terms as the Lender Parties may deem proper; (iv) the
Lender Parties may discharge or release, in whole or in part, any Guarantor or
any other Person liable for the payment and performance of all or any part of
the Secured Obligations, and may permit or consent to any such action or any
result of such action, and shall not be obligated to demand or enforce payment
upon any of the Secured Obligations, nor shall any of the Lender Parties be
liable to any Pledgor for any failure to collect or enforce payment of the
Secured Obligations or to realize on any other collateral therefor; (v) in
addition to the Pledged Collateral, the Lender Parties may take and hold other
security (legal or equitable) of any kind, at any time, as collateral for the
Secured Obligations, and may, from time to time, in whole or in part, exchange,
sell, surrender, release, subordinate, modify, waive, rescind, compromise or
extend such security and may permit or consent to any such action or the result
of any such action, and may apply such security and direct the order or manner
of sale thereof; (vi) the Lender Parties may request and accept any guaranties
of the Secured Obligations and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; and (vii) the Lender Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
(including the right to accelerate the maturity of the Loan Documents and any
power of sale) granted by the Loan Documents or other security document or
agreement, or otherwise available to the Lender Parties, with respect to the
Secured Obligations, any of the Pledged Collateral or other security for any or
all of the Secured Obligations, even if the exercise of such right, remedy,
power or privilege affects or eliminates any right of subrogation or any other
right of any Pledgor against the Borrower or any other Person.
(d)    To the extent permitted by applicable law, each Pledgor waives and agrees
not to assert: (i) any right to require the Lender Parties to proceed against
the Borrower, any other Loan Party or any other Person, to proceed against or
exhaust any other security held for the Secured Obligations or to pursue any
other right, remedy, power or privilege of the Lender Parties whatsoever; (ii)
the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations; (iii) any defense arising
by reason of any lack of corporate or other authority or any other defense of
the Borrower, such Pledgor, any Loan Party or any other Person; (iv) any defense
based upon an election of remedies




--------------------------------------------------------------------------------



(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of such Pledgor or the right of
such Pledgor to proceed against the Borrower, and Loan Party or any other
obligor of the Secured Obligations for reimbursement; and (v) without limiting
the generality of the foregoing, to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties or which may
conflict with the terms of this Agreement, other than that of prior performance
or payment in full.
(e)    All rights of the Administrative Agent hereunder, and the obligations of
each Pledgor hereunder and the Lien created hereby, shall remain in full force
and effect without regard to, and shall not be impaired or affected by, (i) any
insolvency or bankruptcy, liquidation, winding up or dissolution of the
Borrower, such Pledgor, any other Loan Party or any other Person; (ii) any
limitation, discharge, or cessation of the liability of the Borrower, such
Pledgor, any other Loan Party or any other Person for any Secured Obligations
due to any statute, regulation or rule of law, or any invalidity or
unenforceability in whole or in part of any of the Secured Obligations or the
Loan Documents; (iii) any assignment or other transfer, in whole or in part, of
any Lender Party’s interests in and rights hereunder or in respect of the Loan
Documents; (iv) any claim, defense, counterclaim or setoff, other than that of
prior performance or payment in full, that the Borrower, any Pledgor, any other
Loan Party or any other Person may have or assert; or (v) any Lender Party’s
vote, claim, distribution, election, acceptance, action or inaction in any
bankruptcy or insolvency case related to the Secured Obligations.
(f)    Each Pledgor waives any and all notice of the creation, renewal,
modification, extension or accrual of the Secured Obligations. The Secured
Obligations shall conclusively be deemed to have been created, contracted,
incurred and permitted to exist in reliance upon this Agreement. Each Pledgor
waives promptness, diligence, presentment, protest, demand for payment, notice
of default, dishonor or nonpayment and all other notices to or upon the
Borrower, such Pledgor, any other Loan Party or any other Person with respect to
the Secured Obligations, except as otherwise expressly provided herein or in the
Credit Agreement.
(g)    No Pledgor shall have any right to require any Lender Party to obtain or
disclose any information with respect to: (i) the financial condition or
character of the Borrower or any other Loan Party or the ability of the Borrower
or any other Loan Party to pay and perform the Secured Obligations; (ii) the
Secured Obligations; (iii) other security for any or all of the Secured
Obligations; (iv) the existence or nonexistence of any guaranties (including any
Guaranty) of all or any part of the Secured Obligations; (v) any action or
inaction on the part of any Lender Party or any other Person; or (vi) any other
matter, fact or occurrence whatsoever.
(h)    Until the Secured Obligations shall be Paid in Full, no Pledgor shall
have, and no Pledgor shall directly or indirectly exercise, (A) any rights that
it may acquire by way of subrogation under or in respect of this Agreement or
otherwise, or (B) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Agreement.
SECTION 10    Notices. All notices or other written communications hereunder
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:
(a)    if to any Pledgor, to it at c/o Four Corners Operating Partnership, LP,
591 Redwood Highway, Suite 1150, Mill Valley, CA 94941, Attention of Mr. Gerry
Morgan and James L. Brat, Esq. (Email address:
gerry@fourcornerspropertytrust.com and jim@fourcornerspropertytrust.com); and




--------------------------------------------------------------------------------



(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, IL 60603-2300, Attention of Ryan Bowman (Email
address: jpm.agency.cri@jpmorgan.com and ryan.t.bowman@jpmorgan.com).
Each Pledgor and the Administrative Agent may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other party. All notices and other communications given to Pledgor or the
Administrative Agent in accordance with the provisions of this Agreement shall
be deemed to have been given on the date of receipt, in the case of email
notices, as evidenced by sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt function”).
SECTION 11    No Waiver; Cumulative Remedies. No failure on the part of any of
the Lender Parties to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to the Lender Parties.
SECTION 12    Costs and Expenses; Indemnification.
(a)    Costs and Expenses. Each of the Pledgors shall reimburse the
Administrative Agent and the Lenders within 10 Business Days after receipt of a
reasonably detailed invoice for all reasonable and documented out-of-pocket
costs, expenses and charges incurred by the Administrative Agent and the Lenders
in connection with the performance or enforcement of this Agreement, subject, in
each case, to the terms and limitations set forth in Section 9.03 of the Credit
Agreement. The obligations of the Pledgors under this Section shall survive the
termination of this Agreement.
(b)    Indemnification. Each Pledgor hereby jointly and severally agrees to
indemnify each Lender Party, any Affiliate thereof (and any agent thereof) and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each of them harmless from, any and
all losses, claims, damages, liabilities and related expenses with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.03(b) of the Credit Agreement.
(c)    Payment. All amounts due under this Section shall be payable not later
than 10 Business Days after receipt of a reasonably detailed invoice therefor.
(d)    Interest. Any amounts payable to the Lender Parties under this Section 12
or otherwise under this Agreement if not paid upon demand shall bear interest
from the date of such demand until paid in full, at the rate of interest set
forth in Section 2.12(c) of the Credit Agreement.
SECTION 13    Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of each Pledgor, the Administrative Agent, the Lenders and
their respective successors and assigns; provided that no Pledgor may assign or
transfer its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender (and any attempted
such assignment or transfer by any Pledgor without such consent shall be null
and void). Without limiting the generality of the foregoing, the Administrative
Agent and each Lender may assign, sell participations in or otherwise transfer
its rights under the Loan Documents to any other person or entity in accordance
with the terms of the Credit Agreement, and the other person or entity shall
then become vested with all the rights granted to the Administrative Agent or
such Lender, as applicable, in this Agreement or otherwise.




--------------------------------------------------------------------------------



SECTION 14    Governing Law; Jurisdiction; Consent to Service; Waiver of Right
to Jury Trial.
(a)    This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York
except as required by mandatory provisions of law and to the extent the validity
or perfection of the security interests hereunder, or the remedies hereunder, in
respect of any Pledged Collateral are governed by the law of a jurisdiction
other than New York.
(b)    Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each Pledgor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined solely
in such New York State or, to the extent permitted by law, in such federal
court. Each Pledgor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Pledgor or its properties in the courts of any jurisdiction.
(c)    Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
subsection (b) above. Each Pledgor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each Pledgor irrevocably consents to service of process in the manner
provided for notices herein. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
(e)    EACH PLEDGOR AND AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PLEDGOR AND AGENT, ON BEHALF
OF THE LENDERS, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR
ACCEPT THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 15    ENTIRE AGREEMENT; AMENDMENT.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED BY ANY PLEDGOR
EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH PLEDGOR, AGENT AND THE LENDERS WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER




--------------------------------------------------------------------------------



HEREOF AND THEREOF. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED BY EACH
PLEDGOR ARE INTENDED BY EACH PLEDGOR, AGENT AND THE LENDERS AS A FINAL AND
COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE OF DEALING
AMONG ANY PLEDGOR, AGENT AND THE LENDERS, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT EXECUTED BY ANY PLEDGOR. THERE ARE NO ORAL AGREEMENTS
BETWEEN ANY PLEDGOR, AGENT AND THE LENDERS.
(b)    No amendment or waiver of any provision of this Agreement, nor consent to
any departure by any Pledgor therefrom, shall be effective unless it is in
writing and signed by the Administrative Agent (acting with the requisite
consent of the Lenders as provided in the Credit Agreement) and each affected
Pledgor, and then the waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Administrative Agent to exercise, and no delay in exercising, any right
under this Agreement shall operate as a waiver or preclude any other or further
exercise thereof or the exercise of any other right.
SECTION 16    Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
SECTION 17    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 18    Incorporation of Provisions of the Credit Agreement. To the extent
the Credit Agreement contains provisions of general applicability to the Loan
Documents, such provisions are incorporated herein by this reference.
SECTION 19    No Inconsistent Requirements. Each Pledgor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms. In the event
of any conflict or inconsistency between the provisions of this Agreement and
the Credit Agreement, the provisions of the Credit Agreement shall control.
SECTION 20    Future Pledgors. At such time following the date hereof as any
Person (an “Acceding Pledgor”) is required to accede hereto pursuant to the
terms of Section 5.10(b) of the Credit Agreement, such Acceding Subsidiary shall
(and the Borrower and each applicable Pledgor shall cause such Acceding
Subsidiary to) execute and deliver to the Administrative Agent no later than the
next Quarterly Reporting Date (or such later date as the Administrative Agent
may agree in its sole discretion) an accession agreement substantially in the
form of Annex 2 (the “Accession Agreement”) and otherwise in form and substance
reasonably




--------------------------------------------------------------------------------



acceptable to the Administrative Agent, together with all schedules thereto,
signifying its agreement to be bound by the provisions of this Agreement as a
Pledgor to the same extent as if such Acceding Pledgor had originally executed
this Agreement as of the date hereof.
SECTION 21    Termination. This Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Pledgor hereunder shall automatically terminate upon (a) the Payment in
Full, (b) and the delivery by the Borrower to the Administrative Agent of
evidence reasonably satisfactory to the Administrative Agent of the Asset Growth
Achievement in accordance with Section 5.10(c) of the Credit Agreement. In the
case of any disposition of any Pledged Collateral in a transaction permitted
pursuant to Section 6.03 of the Credit Agreement, the Liens created hereby shall
be automatically released. At the request and sole expense of any Pledgor
following any such termination or release, the Administrative Agent shall
deliver to such Pledgor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Pledgor such documents as such
Pledgor shall reasonably request to evidence such termination or release.
SECTION 22    Limitation of Liability. To the extent permitted by applicable
law, no Pledgor shall assert, and each Pledgor hereby waives, any claim against
the Administrative Agent or any Lender on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
 
 
 
THE PLEDGORS


FOUR CORNERS OPERATING PARTNERSHIP, LP
By: FOUR CORNERS GP, LLC, its general partner


By:________________________________
Name:
Title:



 
FCPT KEYSTONE PROPERTIES 11, LLC


By: ________________________________
Name:
Title:







 
FCPT PA HOSPITALITY PROPERTIES 11, LLC


By: ________________________________
Name:
Title:



 
 





 
ADMINISTRATIVE AGENT


JPMORGAN CHASE BANK, N.A.




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------





SCHEDULE 1
to the Pledge Agreement


PLEDGED EQUITY INTERESTS


1.    Pledged LLC Interests. Interests in each limited liability company that is
a Pledged Subsidiary as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Number of Units
Date of Issuance of Units
Four Corners Operating Partnership, LP (DE)
FCPT Garden Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT Sunshine Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT SW Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT International Drive Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT Keystone Properties 11, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
Kerrow Holdings, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT Restaurant Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT Remington Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT Hospitality Properties, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT PA Hospitality Properties 11, LLC
10
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT Keystone Properties, LLC
89
November 9, 2015
Four Corners Operating Partnership, LP (DE)
FCPT PA Hospitality Properties, LLC
89
November 9, 2015
FCPT Keystone Properties 11, LLC
FCPT Keystone Properties, LLC
11
November 9, 2015
FCPT PA Hospitality Properties 11, LLC
FCPT PA Hospitality Properties, LLC
11
November 9, 2015

2.Pledged Partnership Interests. Interests in each general partnership, limited
partnership, limited liability partnership or other partnership that is a
Pledged Subsidiary as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Type of
Partnership Interest (e.g., general, limited)
Date of Issuance
or Formation
Number of Units or Other Ownership Interests
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



3.Pledged Shares. Capital stock of each Pledged Subsidiary being represented by
stock certificates as follows:
Pledgor (Jurisdiction of Organization)
Pledged Subsidiary
Certificate No.
Certificate Date
No. and Class
of Shares
None
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



ANNEX 1
to the Pledge Agreement
FORM OF PLEDGE SUPPLEMENT


To:    _________________, as the Administrative Agent


Re:
_________________



Ladies and Gentlemen:
This Pledge Supplement is made and delivered pursuant to Section 2 of that
certain Pledge Agreement dated as of November 9, 2015 (as amended, modified,
renewed or extended from time to time, the “Pledge Agreement”), made between
each Pledgor named in the signature pages thereof (each a “Pledgor” and
collectively, the “Pledgors”), JPMorgan Chase Bank, N.A. (“the Administrative
Agent”). All capitalized terms used in this Pledge Supplement and not otherwise
defined herein shall have the meanings assigned to them in either the Pledge
Agreement or the Credit Agreement.
The undersigned, ___________________________ [insert name of Pledgor], a
_____________________ [corporation, partnership, limited liability company,
etc.], confirms and agrees that all Pledged Collateral of the undersigned,
including the property described on the supplemental schedule attached hereto,
shall be and become part of the Pledged Collateral and shall secure all Secured
Obligations.
Schedule 1 to the Pledge Agreement is hereby amended by adding Schedule 1
attached hereto to the Pledge Agreement.
This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.
THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.


 
[PLEDGOR]
 
By
 
 
Title
 







--------------------------------------------------------------------------------



SUPPLEMENT TO SCHEDULE 1
to the Pledge Agreement
PLEDGED EQUITY INTERESTS
1.    Pledged LLC Interests.     Interests in each limited liability company
that is a Pledged Subsidiary as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Number of Units
Date of Issuance of Units
 
 
 
 
 
 
 
 

2.Pledged Partnership Interests. Interests in each general partnership, limited
partnership, limited liability partnership or other partnership that is a
Pledged Subsidiary as follows:
Pledgor (Jurisdiction of Organization)
Pledged Subsidiary
Type of
Partnership Interest (e.g., general, limited)
Date of Issuance
or Formation
Number of Units or Other Ownership Interests
 
 
 
 
 
 
 
 
 
 

3.Pledged Shares. Capital stock of each Pledged Subsidiary being represented by
stock certificates as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Certificate No.
Certificate Date
No. and Class
of Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



ANNEX 2
to the Pledge Agreement
FORM OF ACCESSION AGREEMENT


To:    _________________, as the Administrative Agent


Re:
_________________



Ladies and Gentlemen:
This Accession Agreement is made and delivered pursuant to Section 20 of that
certain Pledge Agreement dated as of November 9, 2015 (as amended, modified,
renewed or extended from time to time, the “Pledge Agreement”), made between
each Pledgor named in the signature pages thereof (each a “Pledgor” and
collectively, the “Pledgors”), and JPMorgan Chase Bank, N.A. (the “the
Administrative Agent”). All capitalized terms used in this Accession Agreement
and not otherwise defined herein shall have the meanings assigned to them in
either the Pledge Agreement or the Credit Agreement.
The undersigned, ___________________________ [insert name of acceding Pledgor],
a _____________________ [corporation, partnership, limited liability company,
etc.], hereby acknowledges for the benefit of the Lender Parties that it shall
be a “Pledgor” for all purposes of the Pledge Agreement effective from the date
hereof. The undersigned confirms that the representations and warranties set
forth in Section 3 of the Pledge Agreement are true and correct as to the
undersigned as of the date hereof.
Without limiting the foregoing, the undersigned hereby agrees to perform all of
the obligations of a Pledgor under, and to be bound in all respects by the terms
of, the Pledge Agreement, to the same extent and with the same force and effect
as if the undersigned were an original signatory thereto. The undersigned (i)
hereby grants to the Administrative Agent, for itself and on behalf of and for
the ratable benefit of the other Lender Parties, a security interest in all of
the undersigned’s right, title and interest in and to all “Pledged Collateral”
of the undersigned, in each case whether presently existing or owned or
hereafter arising or acquired and wherever located; and (ii) agrees that all
Pledged Collateral of the undersigned, including the property described on the
supplemental schedule attached hereto, shall become part of the Pledged
Collateral and shall secure all Secured Obligations
Schedule 1 to the Pledge Agreement is hereby amended by adding Schedule 1
attached hereto to the Pledge Agreement.
This Accession Agreement shall constitute a Loan Document under the Credit
Agreement.
THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement, as of
the date first above written.






--------------------------------------------------------------------------------



 
[PLEDGOR]
 
By
 
 
Title
 







--------------------------------------------------------------------------------



SUPPLEMENT TO SCHEDULE 1
to the Pledge Agreement
PLEDGED EQUITY INTERESTS
1.    Pledged LLC Interests. Interests in each limited liability company that is
a Pledged Subsidiary as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Number of Units
Date of Issuance of Units
 
 
 
 
 
 
 
 

2.Pledged Partnership Interests. Interests in each general partnership, limited
partnership, limited liability partnership or other partnership that is a
Pledged Subsidiary as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Type of
Partnership Interest (e.g., general, limited)
Date of Issuance
or Formation
Number of Units or Other Ownership Interests
 
 
 
 
 
 
 
 
 
 

3.Pledged Shares. Capital stock of each Pledged Subsidiary being represented by
stock certificates as follows:
Pledgor (Jurisdiction of Organization)
Pledged
Subsidiary
Certificate No.
Certificate Date
No. and Class
of Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





EXHIBIT H


FORM OF DARDEN LEASE


(Attached)




--------------------------------------------------------------------------------















LEASE AGREEMENT


by and between




[__________],
as Lessor


and


[__________],
as Lessee






Made as of [__________], 2015




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Article I BASIC LEASE TERMS    1
Section 1.01    Property Address    1
Section 1.02    Commencement Date    1
Section 1.03    Initial Term Expiration Date    1
Section 1.04    Extension Options    1
Section 1.05    Term Expiration Date (if fully extended)    1
Section 1.06    Base Annual Rent    1
Section 1.07    Rental Adjustment    1
Section 1.08    Adjustment Date    1
Section 1.09    Security Deposit    1
Section 1.10    Guarantor    2
Section 1.11    Lessee Tax Identification No    2
Section 1.12    Lessor Tax Identification No    2
Section 1.13    Definitions    2
Article II LEASE OF PROPERTY    9
Section 2.01    Lease    9
Section 2.02    Quiet Enjoyment    9
Section 2.03    Lessee’s Property    10
Article III LEASE TERM; EXTENSION    10
Section 3.01    Initial Term    10
Section 3.02    Extensions    10
Section 3.03    Notice of Exercise    10
Section 3.04    Fair Market Value Rent    11
Section 3.05    Arbitration    11




--------------------------------------------------------------------------------



Section 3.06    Removal of Lessee’s Property    12
Article IV RENTAL AND OTHER MONETARY OBLIGATIONS    13
Section 4.01    Base Monthly Rental    13
Section 4.02    Adjustments    13
Section 4.03    Additional Rental    13
Section 4.04    Rental To Be Net to Lessor    13
Section 4.05    Wire Transfer    13
Section 4.06    Late Charges; Default Interest    14
Section 4.07    Holdover    14
Section 4.08    Guaranty    14
Article V REPRESENTATIONS AND WARRANTIES OF LESSEE    14
Section 5.01    Organization, Authority and Status of Lessee    14
Section 5.02    Enforceability    14
Section 5.03    Property Condition    15
Section 5.04    Litigation    15
Section 5.05    Absence of Breaches or Defaults    15
Section 5.06    Licenses and Permits    15
Section 5.07    Compliance With OFAC Laws    15
Section 5.08    Solvency    15
Article VI TAXES AND ASSESSMENTS; UTILITIES; INSURANCE    15
Section 6.01    Taxes.    15
Section 6.02    Utilities    17
Section 6.03    Insurance.    17
Section 6.04    Tax and Insurance Impound    20
Article VII MAINTENANCE; ALTERATIONS    20
Section 7.01    Condition of Property; Maintenance    20
Section 7.02    Alterations and Improvements    21




--------------------------------------------------------------------------------



Section 7.03    Lessor Approvals    21
Section 7.04    Encumbrances    22
Section 7.05    Rooftop Installations    22
Article VIII USE OF THE PROPERTY; COMPLIANCE    22
Section 8.01    Use    22
Section 8.02    Alternative Use    23
Section 8.03    Compliance.    23
Section 8.04    Permitted Contest    23
Section 8.05    Environmental.    24
Article IX ADDITIONAL COVENANTS    26
Section 9.01    Performance at Lessee’s Expense    26
Section 9.02    Inspection    27
Section 9.03    Financial Information    27
Section 9.04    OFAC Laws    28
Section 9.05    Estoppel Certificates.    28
Article X RELEASE AND INDEMNIFICATION    29
Section 10.01    Release and Indemnification    29
Article XI CASUALTY AND CONDEMNATION    30
Section 11.01    Fire and Other Casualty.    30
Section 11.02    Condemnation.    32
Article XII DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF
DAMAGES    34
Section 12.01    Event of Default    34
Section 12.02    Remedies    35
Section 12.03    Default by Lessor    36
Section 12.04    Additional Equitable Rights; Mitigation    36
Section 12.05    Interest    36




--------------------------------------------------------------------------------



Article XIII MORTGAGE, SUBORDINATION AND ATTORNMENT    36
Section 13.01    No Liens    36
Section 13.02    Subordination    36
Section 13.03    Election To Declare Lease Superior    37
Section 13.04    Attornment    37
Section 13.05    Execution of Additional Documents    37
Section 13.06    Notice to Lender    37
Article XIV ASSIGNMENT    38
Section 14.01    Assignment by Lessor    38
Section 14.02    No Assignment by Lessee    38
Section 14.03    Cure Rights Upon Assignee Default    40
Article XV NOTICES    40
Section 15.01    Notices    40
Article XVI Right of First Offer    41
Section 16.01    First Offer    41
Section 16.02    Excluded Transaction    42
Section 16.03    Restrictions on Sale and Assignment    42
Article XVII    42
REIT PROTECTIONS    42
Section 17.01    Rents from Real Property    42
Article XVIII MISCELLANEOUS    43
Section 18.01    Force Majeure    43
Section 18.02    No Merger    43
Section 18.03    Interpretation    43
Section 18.04    Characterization    44
Section 18.05    Confidentiality    44
Section 18.06    Bankruptcy    45




--------------------------------------------------------------------------------



Section 18.07    Attorneys’ Fees    46
Section 18.08    Memoranda of Lease    46
Section 18.09    No Brokerage    46
Section 18.10    Waiver of Jury Trial and Certain Damages    47
Section 18.11    State-Specific Provisions    47
Section 18.12    Time Is of the Essence; Computation    47
Section 18.13    Waiver and Amendment    47
Section 18.14    Successors Bound    48
Section 18.15    Captions    48
Section 18.16    Other Documents    48
Section 18.17    Entire Agreement    48
Section 18.18    Forum Selection; Jurisdiction; Venue; Choice of Law    48
Section 18.19    Counterparts    48


EXHIBIT A
0
LEGAL DESCRIPTION
EXHIBIT B
0
STATE-SPECIFIC PROVISIONS
SCHEDULE 1.13
0
BASE ANNUAL RENT SCHEDULE
 
 
 







--------------------------------------------------------------------------------





LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made as of November [__], 2015 by and
between [__________], a [__________] (“Lessor”), whose address is [__________],
and [__________], a [__________] (“Lessee”), whose address is 1000 Darden Center
Drive, Orlando, Florida 32837.
In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:
Article I


BASIC LEASE TERMS
Section 1.01    Property Address. The street address of the Property is as
follows:________________________________________.
Section 1.02    Commencement Date. [__________], 2015.
Section 1.03    Initial Term Expiration Date. [__________], 20__.
Section 1.04    Extension Options. _______ extensions of ______ years each, as
described in Section 3.02.
Section 1.05    Term Expiration Date (if fully extended). [__________], 20__.
Section 1.06    Base Annual Rent. Initially the amount of $[__________], and as
increased as described in Article III and Article IV.
Section 1.07    Rental Adjustment. For the Initial Term and each Extension Term
other than the ________ (__th) and _____ (__th) Extension Terms, 1.5% per annum
as described in Section 4.02. For the first year of the _____ (__th) and ____
(__th) Extensions, the Fair Market Value Rent as determined in Article III and
thereafter 1.5% per annum, as described in Section 4.02.
Section 1.08    Adjustment Date. First anniversary of the Commencement Date,
unless the Commencement Date shall be other than the first day of the month, in
which case the Adjustment Date shall be first day of the first full month
following the anniversary of the Commencement Date and every annual anniversary
thereafter during the Lease Term (including any Extension Term).
Section 1.09    Security Deposit. None.
Section 1.10    Guarantor. [None] or [Darden Restaurants, Inc.].
Section 1.11    Lessee Tax Identification No. [__________].
Section 1.12    Lessor Tax Identification No. [__________].
Section 1.13    Definitions. The following terms shall have the following
meanings for all purposes of this Lease:




--------------------------------------------------------------------------------



(a)    “Acceptance Notice” has the meaning set forth in Section 16.01.
(b)    “Additional Rental” has the meaning set forth in Section 4.03.
(c)    “Adjustment Date” has the meaning set forth in Section 1.08.
(d)    “Affiliate” means (i) any Person which directly or indirectly controls,
is under common control with or is controlled by any other Person or (ii) any
ownership (direct or indirect) by one Person of ten percent (10%) or more of the
ownership interests of another Person. For purposes of this definition,
“controls,” “under common control with,” and “controlled by” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
(e)    “Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.
(f)    “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sec.
101 et seq., as amended.
(g)    “Base Annual Rental” means initially the amount $[__________] and as
increased as described on each Adjustment Date as set forth in Article III and
Article IV. For the convenience of the parties Base Annual Rental for each year
of the Initial Term and the first three (3) Extension Terms (if exercised) shall
be as set forth in Schedule 1.13.
(h)    “Base Monthly Rental” means an amount equal to 1/12 of the applicable
Base Annual Rental.
(i)    “Buildings” has the meaning set forth in the definition of
“Improvements”.
(j)    “Business Day” means any day other than a Saturday, Sunday or day on
which banks are required or authorized to close in the State of Florida.
(k)    “Casualty” means any loss of or damage to any property included within or
related to the Property or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.
(l)    “Change in Control” means, with respect to any Person other than a U.S.
Publicly Traded Entity for which this definition shall not apply, (i) a merger,
consolidation or transfer of the direct or indirect ownership interest of any
Person in which the stockholders of such Person immediately prior to such
transaction would own, in the aggregate, less than fifty percent (50%) of the
total combined voting power of all classes of capital stock of the surviving
Person normally entitled to vote for the election of directors of the surviving
or acquiring Person or (ii) the sale by any Person of all or substantially all
such Person’s assets in one transaction or in a series of related transactions.
(m)    “Code” means the Internal Revenue Code of 1986, as amended.
(n)    “Costs” means all reasonable costs and expenses incurred by a Person,
including, without limitation, reasonable attorneys’ fees and expenses, court
costs, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcripts, copies and other
similar




--------------------------------------------------------------------------------



costs and fees, brokerage fees, escrow fees, title insurance premiums, appraisal
fees, stamp taxes, recording fees and transfer taxes or fees, as the
circumstances require.
(o)    “Default Rate” means the lower of 12% per annum or the highest rate
permitted by law, whichever is less.
(p)    “Environmental Laws” means federal, state and local laws, ordinances,
common law requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Property.
(q)    “Environmental Liens” has the meaning set forth in Section 8.05(a)(i)(5).
(r)    “Event of Default” has the meaning set forth in Section 12.01.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(t)    “Expiration Date” has the meaning set forth in Section 3.01.
(u)    “Extension Option” has the meaning set forth in Section 3.02.
(v)    “Extension Term” has the meaning set forth in Section 3.02.
(w)    “Fixtures” means all equipment, machinery, fixtures and other items of
real property, including all components thereof, not constituting trade fixtures
or signage, now and hereafter permanently affixed to or incorporated into the
Improvements, including all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, ventilating, incineration, air and water pollution control,
waste disposal, underground tanks, air cooling and air-conditioning systems,
apparatus, sprinkler systems, fire and theft protection equipment, all of which,
to the greatest extent permitted by applicable Legal Requirements, are hereby
deemed to constitute real estate, together with all replacements, modifications,
alterations and additions thereto but excluding any items of Lessee’s Property.
(x)    “Force Majeure Event” has the meaning set forth in Section 18.01.
(y)    “Governmental Authority” means any governmental authority, agency,
department, commission, bureau, board, instrumentality, court or
quasi-governmental authority of the United States, any state or any political
subdivision thereof with authority to adopt, modify, amend, interpret, give
effect to or enforce any federal, state and local laws, statutes, ordinances,
rules or regulations, including common law, or to issue court orders.
(z)    [Omit when appropriate] “Guaranty” means that certain Guaranty of Lease
dated as of the date hereof given by Guarantor for the benefit of Lessor, as the
same may be amended from time to time.
(aa)    “Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to the Property or to Persons on or about the Property,
cause the Property to be in violation of any local, state or federal law or
regulation, (including without limitation, any Environmental Law), or are
defined as or included in the definition of “hazardous




--------------------------------------------------------------------------------



substances,” “hazardous wastes,” “hazardous materials,” “toxic substances,”
“contaminants,” “pollutants,” or words of similar import under any applicable
local, state or federal law or under the regulations adopted, orders issued, or
publications promulgated pursuant thereto, including, but not limited to: (i)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601, et seq.; (ii) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. § 1801, et seq.; (iii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv)
regulations adopted and publications promulgated pursuant to the aforesaid laws;
(b) asbestos in any form which is or could become friable, urea formaldehyde
foam insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million; (c) underground storage tanks; and (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or which may or could pose a hazard to the health and
safety of the occupants of the Property or the owners and/or occupants of any
adjoining property.
(bb)    “Improvements” means all buildings, structures and other improvements
and expansions thereof (collectively, the “Buildings”) of every kind now or
hereafter located on or under the Land, including, without limitation, the
restaurant commonly known as [ Brand ] (the “Restaurant”) located on the Land,
any and all alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines (on site and off site to the extent Lessor has obtained any interest
in the same), parking areas and roadways appurtenant thereto.
(cc)    “Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.
(dd)    “Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982-1984, as published by the United States Department of Labor’s Bureau
of Labor Statistics or any successor agency.
(ee)    “Initial Term” has the meaning set forth in Section 3.01.
(ff)    “Insolvency Event” means (a) a Person’s (i) failure to generally pay its
debts as such debts become due; (ii) admitting in writing its inability to pay
its debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person (i)
seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty (120)
days or any of the actions sought in such proceeding shall occur; or (c) any
Person taking any corporate action to authorize any of the actions set forth
above in this definition.
(gg)    “Insurance Premiums” shall have the meaning in Section 6.04.
(hh)    “Land” that certain land more particularly described on Exhibit A
including any rights, rights of way, easements, water rights, and Lessor’s
right, title and interest in and to all streets, alleys, strips and gores
abutting such land, if any.




--------------------------------------------------------------------------------



(ii)    “Late Term Damaged Property” has the meaning set forth in Section
11.01(b).
(jj)    “Law(s)” means any constitution, statute, rule of law, code, ordinance,
order, judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
(kk)    “Lease Term” shall have the meaning described in Section 3.01.
(ll)    “Legal Requirements” means the requirements of all present and future
Laws (including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to the Property, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or restoration of the Property, even if
compliance therewith necessitates structural changes or improvements or results
in interference with the use or enjoyment of the Property.
(mm)    “Lender” means any lender in connection with any loan secured by
Lessor’s interest in the Property, and any servicer of any loan secured by
Lessor’s interest in the Property.
(nn)    “Lessee Awards” has the meaning set forth in Section 11.01(c).
(oo)    “Lessee Damages” has the meaning set forth in Section 11.02(f).
(pp)    “Lessee’s Property” means (a) all trade fixtures, all moveable personal
property, furniture, equipment and machinery, inventory, operating supplies,
signs and other tangible personal property of every kind and nature, now or
hereafter located on the Land or used by Lessee in connection the operation of
its business at the Property (collectively, the “Personal Property”), (b) all
licenses, permits, approvals, development rights, certificates, variances,
consents, authorizations and similar documents now or hereafter necessary or
desirable for Lessee’s use, occupancy and operation of the Property
(collectively, the “Permits”), (c) all management, maintenance, repair, utility,
service and supply contracts now or hereafter affecting the Property
(collectively, the “Property Contracts”), (d) all leases and purchase money
security agreements for all equipment, machinery, vehicles, furniture or other
personal property now or hereafter located at the Property and used in the
operation of the Lessee’s business at the Property (“Equipment Leases”), (e) all
past, present or future trademarks, tradenames, service marks, copyrights,
websites and domain names all applications and rights, if any, to apply for the
protection of any of the foregoing, and all goodwill associated with the
operation of Lessee’s business (including, but not limited to, the design,
appearance and theme of the restaurant operating on the Property that identifies
the restaurant as a distinct brand, the restaurant menu, and employee uniforms,
collectively, the “Intellectual Property”); (f) any refunds of real estate taxes
with respect to any period prior to the Lease Term or during the Lease Term, (g)
refunds, rebates, or other claims, or any interest thereon with respect to any
period prior to the Lease Term or during the Lease Term, (h) monies on deposit
in any operating accounts, reserve accounts, or other accounts of Lessee with
respect to any period prior to the Lease Term or during the Lease Term, (i) any
Fixtures, personal property or equipment now or hereafter owned by a third party
lessor under any Equipment Lease, (j) deposits with utilities, vendors, or other
third parties with respect to any period prior to the Lease Term or during the
Lease Term, and (k) prepaid license and permit fees and other prepaid items with
respect to any period prior to the Lease Term or during the Lease Term.




--------------------------------------------------------------------------------



(qq)    “Losses” means any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).
(rr)    “Material Adverse Effect” means a material adverse effect on (a) any
Property, including, without limitation, the operation of the Property as a
Permitted Facility and/or the value of the Property; (b) the contemplated
business, condition, worth or operations of Lessee; (c) Lessee’s ability to
perform its obligations under this Lease; [or] (d) Lessor’s interests in the
Property or this Lease; [or (e) any Guarantor’s ability to perform its
obligations under each Guaranty.]
(ss)    “Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.
(tt)    “Mortgages” means, collectively, the mortgages, deeds of trust or deeds
to secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to the
Property, as such instruments may be amended, modified, restated or supplemented
from time to time and any and all replacements or substitutions.
(uu)    “OFAC Laws” means Executive Order 13224 issued by the President of the
United States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Commencement Date, and the present and future rules, regulations and
guidance documents promulgated under any of the foregoing, or under similar
laws, ordinances, regulations, policies or requirements of other states or
localities.
(vv)    “Offer” has the meaning set forth in Section 16.01.
(ww)    “Original Lessee” has the meaning set forth in Section 14.03.
(xx)    “Permitted Amounts” shall mean, with respect to any given level of
Hazardous Materials or Regulated Substances, that level or quantity of Hazardous
Materials or Regulated Substances in any form or combination of forms which does
not constitute a violation of any Environmental Laws and is customarily employed
in, or associated with, similar businesses located in the state where the
Property is located.
(yy)    “Permitted Facility” or “Permitted Facilities” means (i) any nationally
recognized casual or fine dining brand restaurant, (ii) any other regionally
recognized casual or fine dining brand restaurant with at least twenty-five (25)
units (not counting the Property) or (iii) any other casual or fine dining
restaurant concept operated by Darden Restaurants, Inc. or any Affiliate of
Darden Restaurants, Inc.
(zz)    “Permitted Transferee” means Person which (w) is the successor, by
merger, consolidation, sale of stock, liquidation or otherwise (directly or
indirectly), to all or substantially all of




--------------------------------------------------------------------------------



Lessee’s assets and liabilities or (x) controls or is controlled by or is under
common control with Lessee (directly or indirectly) or (y) is a franchisee of a
Person that controls, is controlled by or is under common control with Lessee,
or (z) is a Person that has or is controlled by or under common control with a
Person that has (1) a net worth as of the effective date of such assignment of
at least $10,000,000.00, (2) been engaged in the business of operation or
management of nationally or regionally recognized restaurants for at least five
(5) years, and (3) at least ten (10) restaurants in operation under management
or ownership.
(aaa)    “Person” means any individual, partnership, corporation, limited
liability company, trust, unincorporated organization, Governmental Authority or
any other form of entity.
(bbb)    “Proceeds Reserve” has the meaning set forth in Section 11.01(a).
(ccc)    “Property” means, collectively, the Land, the Improvements and the
Fixtures.
(ddd)    “Proprietary Information” means the business concept, operating
techniques, marketing methods, financial information (including Lessee’s
financial reports delivered to Lessor under Section 9.03), demographic
techniques, plans, site renderings, schedules, customer profiles, preference or
statistics, itemized costs, territories and development plans and all related
trade secrets or confidential or proprietary information treated as such by
Lessor or Lessee, whether by course of conduct, by letter or report or by use of
any appropriate proprietary stamp of legend designating such information item to
be confidential or proprietary, by communication to such effect made prior to or
at the time any such Proprietary Information is disclosed to Lessor or Lessee,
or otherwise.
(eee)    “Real Estate Taxes” has the meaning set forth in Section 6.04.
(fff)    “Regulated Substances” means “petroleum” and “petroleum-based
substances” or any similar terms described or defined in any of the
Environmental Laws and any applicable federal, state, county or local laws
applicable to or regulating USTs.
(ggg)    “REIT” means a real estate investment trust as defined in Sections 856
through 860 of the Code.
(hhh)    “Release” means any presence, release, deposit, discharge, emission,
leaking, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.
(iii)    “Remediation” means any response, remedial, removal, or corrective
action, any activity to cleanup, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Materials, Regulated Substances or USTs, any actions to
prevent, cure or mitigate any Release, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or any evaluation relating to any Hazardous
Materials, Regulated Substances or USTs.
(jjj)    “Rental” means, collectively, the Base Annual Rental and the Additional
Rental.
(kkk)    “Reserve” shall have the meaning in Section 6.04.
(lll)    “Restaurant” has the meaning set forth in the definition of
“Improvements”.
(mmm)    “SNDA” means subordination, nondisturbance and attornment agreement or
in the case of a ground lessor, a recognition agreement.




--------------------------------------------------------------------------------



(nnn)    “Spinoff Entity” means a Person(s) that acquire(s) all or substantially
all of the assets of a unit, division, group or operation that includes any of
(i) Lessee, (ii) Lessee’s direct or indirect parent, or (iii) no less than five
(5) restaurants operating under the same restaurant brand as is operating at the
Property as an ongoing concern (whether by acquisition of assets directly or the
acquisition of one or more Persons directly or indirectly hold such assets).
(ooo)    “Structural Alteration” means any alterations that would be reasonably
expected to affect any structural component of the Improvements; provided that
the following shall not constitute Structural Alterations: (i) alterations with
respect to Lessee’s brand imaging and trademarks on the façades of the
Improvements; (ii) alterations concerning any HVAC system or other building
system such as electrical, plumbing, mechanical, or engineering systems; and
(iii) emergency repairs.
(ppp)    “Successor Lessor” has the meaning set forth in Section 13.04.
(qqq)    “Threatened Release” means a substantial likelihood of a Release which
requires action to prevent or mitigate damage to the soil, surface waters,
groundwaters, land, stream sediments, surface or subsurface strata, ambient air
or any other environmental medium comprising or surrounding any Property which
may result from such Release.
(rrr)    “Turnover Amount” has the meaning set forth in Section 11.01(a).
(sss)    “U.S. Publicly Traded Entity” means an entity whose securities are
listed on a national securities exchange or quoted on an automated quotation
system in the United States or a wholly-owned subsidiary of such an entity.
(ttt)    “USTs” means any one or combination of tanks and associated product
piping systems used in connection with storage, dispensing and general use of
Regulated Substances.
Article II
LEASE OF PROPERTY
Section 2.01    Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Property, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.
Section 2.02    Quiet Enjoyment. So long as Lessee shall pay the Rental and
other Monetary Obligations provided in this Lease, and shall keep and perform
all of the terms, covenants and conditions on its part contained herein, Lessee
shall have, subject and to the terms and conditions set forth herein, the right
to the peaceful and quiet enjoyment and occupancy of the Property.
Section 2.03    Lessee’s Property. Lessee’s Property, whether or not by Legal
Requirements deemed to be part of the realty, shall remain the property of
Lessee and Lessor shall not have any lien on Lessee’s Property for the
performance of Lessee’s obligations under this Lease. Lessor hereby waives any
statutory or common law “landlord’s lien” or similar encumbrance right on
Lessee’s Property.




--------------------------------------------------------------------------------



Article III
LEASE TERM; EXTENSION
Section 3.01    Initial Term. The remaining term of this Lease (“Initial Term”)
shall expire at midnight on the last day of the month in which the ______th
anniversary of the Commencement Date occurs (unless the Commencement Date is the
first day of the month, in which case it shall expire at midnight on the day
prior to the ______th anniversary of the Commencement Date), i.e., [__________],
20__ (“Expiration Date”), unless terminated sooner as provided in this Lease and
as may be extended as provided herein. The time period during which this Lease
shall actually be in effect, including any Extension Term, is referred to as the
“Lease Term.”
Section 3.02    Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Property for _______ (__) additional successive periods of ______ (__)
years each (each, an “Extension Term”), pursuant to the terms and conditions of
this Lease then in effect. With respect to the _____ (__th) and _____ (__th)
Extension Terms, the Base Annual Rental during the first year of each such
Extension Term shall be an amount equal to the Fair Market Value Rent (as
hereinafter defined) as of the first day of such Extension Term (but in no event
less than the annual Base Annual Rental payable by Lessee during the last year
of the Extension Term then ending unless the parties agree otherwise) and shall
thereafter be increased by the Rental Adjustment on every annual anniversary
during such Extension Term.
Section 3.03    Notice of Exercise. Lessee may only exercise the applicable
Extension Option by giving written notice thereof to Lessor of its election to
do so no later than three hundred sixty-five (365) days prior to the Expiration
Date and three hundred sixty-five (365) days prior to the immediately preceding
Extension Term, as the case may be (the “Extension Notice”). If written notice
of the exercise of any Extension Option is not received by Lessor by the
applicable dates described above, then this Lease shall terminate on the last
day of the Initial Term or, if applicable, the last day of the Extension Term
then in effect. Upon the request of Lessor or Lessee, the parties hereto will,
at the expense of Lessee, execute and exchange an instrument in recordable form
setting forth the extension of the Lease Term in accordance with this Section
3.03.
Section 3.04    Fair Market Value Rent.
(a)     “Fair Market Value Rent” shall mean the fair market annual rental value
of the Property as of the Adjustment Date that is the first day of the _____
(__th) and _____ (__th) Extension Terms for lease of a Property with the
following characteristics: a triple net lease for a five year term with no more
than, as applicable, none or one (1) five-year extension option of comparable
restaurant space in a comparable traffic location located within a radius of
fifteen (15) miles of the Property, with the Property considered as vacant and
in its then “as is” condition but with all of Lessee’s Property removed, with
Lessor providing no services to Lessee, and an annual one percent (1.5%)
increase in base rent after the first year of the term. The calculation of Fair
Market Value Rent shall also take into account all other reasonable relevant
factors. Lessor shall advise Lessee (the “Rent Notice”) of Lessor’s
determination of Fair Market Value Rent within sixty (60) days of Lessee’s
delivery of the Extension Notice for the _______ (__th) and ____ (__th)
Extension Terms. If Lessee disputes Lessor’s determination of Fair Market Value
Rent, the dispute shall be resolved by arbitration as provided in Section 3.05.
If the Base Annual Rental payable during the ______ (___th) and ____ (__th)
Extension Terms is not determined prior to the Adjustment Date that is the first
day of the ____ (__th) and ____ (__th) Extension Terms, then, commencing on the
Adjustment Date that is the first Business Day of the _____ (__th) and ______
(__th) Extension Terms, Lessee shall pay Base Annual Rental in an




--------------------------------------------------------------------------------



amount equal to the Base Annual Rental payable by Lessee during the last year of
the prior Extension Term, as increased by one and one-half per cent (1.5%) (the
“Interim Rent”). Upon final determination of the Base Annual Rental for the
_____ (___th) and ____ (__th) Extension Terms (if after the commencement of such
Extension Term), Lessee shall commence paying such Base Annual Rental as so
determined, and within thirty (30) days after such determination Lessee shall
pay any deficiency in prior payments of Base Annual Rental or receive a credit
for any overage paid against the next Base Annual Rental payment due, as
applicable.
(b)    Notwithstanding the forgoing, If Lessor fails to timely deliver the Rent
Notice on or before the sixtieth (60th) day after Lessee has delivered the
applicable Extension Notice, Lessee shall have the right to deliver a second
Extension Notice (a "Reminder Notice") which shall state on the exterior of the
envelope containing such Reminder Notice (which is the case of a Remainder
Notice sent by nationally recognized courier service shall be the interior
envelope) in no less than 14 point type, in all capital letters "THIS IS A
REMINDER NOTICE WITH REGARD TO A TENANT'S EXERCISE OF AN EXTENSION NOTICE;
FAILURE TO RESPOND WITHIN 10 DAYS SHALL RESULT IN A MANDATORY RENT
DETERMINATION." If Lessor fails to send a Rent Notice within ten (10) days after
the receipt of the Reminder Notice, the Base Annual Rent for the applicable
Extension Term shall be Base Annual Rent payable by Lessee during the last year
of the Extension Term then ending, as increased by the Rental Adjustment and
Lessor shall have no right to object to such determination.
Section 3.05    Arbitration. If Lessee disputes Lessor’s determination of Fair
Market Value Rent pursuant to Section 3.04(a), Lessee shall give notice to
Lessor of such dispute within ten (10) Business Days after delivery of the Rent
Notice, and such dispute shall be determined by arbitration in accordance with
the then prevailing Expedited Procedures of the Arbitration Rules for the Real
Estate Industry of the American Arbitration Association or its successor for
arbitration of commercial disputes, except that the rules shall be modified as
follows:
(a)    In its demand for arbitration, Lessee shall specify the name and address
of the person to act as the arbitrator on Lessee’s behalf. The arbitrator shall
be a real estate broker with at least ten (10) years full-time commercial retail
brokerage experience who is familiar with the fair market value of first-class
restaurant space in the county in which the Property is located. Failure on the
part of Lessee to make the timely and proper demand for such arbitration shall
constitute a waiver of the right thereto and the Base Annual Rental shall be as
set forth in the Rent Notice. Within ten (10) Business Days after the service of
the demand for arbitration, Lessor shall give notice to Lessee specifying the
name and address of the person designated by Lessor to act as arbitrator on its
behalf, which arbitrator shall be similarly qualified. If Lessor fails to notify
Lessee of the appointment of its arbitrator within such ten (10) Business Day
period, and such failure continues for three (3) Business Days after Lessee
delivers a second notice to Lessor, then the arbitrator appointed by Lessee
shall be the arbitrator to determine the Fair Market Value Rent for the
Property.
(b)    If two arbitrators are chosen pursuant to Section 3.05(a), the
arbitrators so chosen shall meet within ten (10) Business Days after the second
arbitrator is appointed and shall seek to reach agreement on Fair Market Value
Rent. If, within twenty (20) Business Days after the second arbitrator is
appointed, the two arbitrators are unable to reach agreement on Fair Market
Value Rent, then the two arbitrators shall appoint a third arbitrator, who shall
be a competent and impartial person with qualifications similar to those
required of the first two arbitrators pursuant to Section 3.05(a). The third
arbitrator shall decide the dispute, if it has not been previously resolved, by
following the procedures set forth in Section 3.05(c). Subject to the limitation
set forth in Section 3.05(c) with respect to the delivery of a Revocation
Notice, each party shall pay the fees and expenses of its respective arbitrator
and both shall share the fees and expenses of the third arbitrator. Attorneys’
fees and expenses of counsel and of witnesses for the respective parties shall
be paid by the respective party engaging such counsel or calling such witnesses.




--------------------------------------------------------------------------------



(c)    Fair Market Value Rent shall be fixed by the third arbitrator in
accordance with the following procedures. Concurrently with the appointment of
the third arbitrator, each of the arbitrators selected by the parties shall
state, in writing, his or her determination of the Fair Market Value Rent
supported by the reasons therefor. The third arbitrator shall have the right to
consult experts and competent authorities for factual information or evidence
pertaining to a determination of Fair Market Value Rent, but any such
determination shall be made in the presence of both parties with full right on
their part to cross-examine. The third arbitrator shall conduct such hearings
and investigations as he or she deem appropriate and shall, within thirty (30)
days after being appointed, select which of the two proposed determinations most
closely approximates his or her determination of Fair Market Value Rent. The
third arbitrator shall have no right to propose a middle ground or any
modification of either of the two proposed determinations. The determination he
or she chooses as that most closely approximating his or her determination of
the Fair Market Value Rent shall constitute the decision of the third arbitrator
and shall be final and binding upon the parties. The third arbitrator shall
render the decision in writing with counterpart copies to each party (a "FMV
Notice"). The third arbitrator shall have no power to add to or modify the
provisions of this Lease. Upon the parties receipt of the FMV Notice in which
the arbitrator has selected Lessor's arbitrator's determination of Fair Market
Value Rent, Lessee shall have the one time right to revoke its exercise of the
applicable Extension Option, provided Lessee delivers notice of such revocation
to Lessor within five (5) business days after Lessee's receipt of such FMV
Notice (such period, the "Revocation Period" and such notice, the "Revocation
Notice"), time being of the essence with respect to Lessee's delivery of the
Revocation Notice and provided further that Lessee shall pay both parties' costs
and expenses in connection with the arbitration (including the fees and expenses
of the three arbitrators and witnesses). Promptly following receipt of the FMV
Notice after the expiration of the Revocation Period without the delivery of the
Revocation Notice (if applicable), the parties shall enter into an amendment to
this Lease evidencing the extension of the Lease Term for the _____ (___th) and
_____ (__th) Extension Terms and confirming the Base Annual Rental for the
Extension Term, but the failure of the parties to do so shall not affect the
effectiveness of the third arbitrator’s determination.
(d)    In the event of a failure, refusal or inability of any arbitrator to act,
his or her successor shall be appointed by him or her, but in the case of the
third arbitrator, his or her successor shall be appointed in the same manner as
that set forth herein with respect to the appointment of the original third
arbitrator.
Section 3.06    Removal of Lessee’s Property. Upon the expiration or earlier
termination of the Lease Term, Lessee may remove from the Property Lessee’s
Property and any other personal property belonging to Lessee. Lessee shall
repair any damage caused by such removal and shall leave the Property clean and
in good and working condition and repair inside and out, subject to normal wear
and tear, Casualty and condemnation. Any property of Lessee left on the Property
on the thirtieth (30th) day following the expiration of the Lease Term shall, at
Lessor’s option, automatically and immediately become the property of Lessor;
provided that in no event shall Lessor have any ownership of or use rights with
respect to any signage or operational property containing Lessee’s Intellectual
Property.
Article IV
RENTAL AND OTHER MONETARY OBLIGATIONS
Section 4.01    Base Monthly Rental. During the Lease Term, on or before the
first day of each calendar month, Lessee shall pay in advance the Base Monthly
Rental then in effect. If the Commencement Date is a date other than the first
day of the month, Lessee shall pay to Lessor on the Commencement Date the Base
Monthly Rental prorated by multiplying the Base Monthly Rental by a fraction,
the numerator of which is the number of days remaining in the month (including
the Commencement Date) for which Rental is being paid, and the denominator of
which is the total number of days in such month.




--------------------------------------------------------------------------------



Section 4.02    Adjustments. During the Lease Term (including any Extension Term
other than the ______ (__th) and ______ (__th) Extension Terms as provided below
and in Article III), on the first Adjustment Date and on each Adjustment Date
thereafter, the Base Annual Rental shall increase by an amount equal to the
Rental Adjustment. On the Adjustment Date that is the first day of the ______
(__th) and _____ (__th) Extension Terms, Base Annual Rental shall reset to the
Fair Market Value Rent (or the Interim Rent as provided in Section 3.04, if
applicable) and thereafter, on each subsequent Adjustment Date during such
Extension Term, the Base Annual Rental shall increase by an amount equal to the
Rental Adjustment.
Section 4.03    Additional Rental. Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental. Lessee shall
pay and discharge any Additional Rental when the same shall become due, provided
that amounts which are billed to Lessor or any third party, but not to Lessee,
shall be paid within thirty (30) days after Lessor’s demand for payment thereof
or, if later, when the same are due. In no event shall Lessee be required to pay
to Lessor any item of Additional Rental that Lessee is obligated to pay and has
paid to any third party pursuant to any provision of this Lease.
Section 4.04    Rental To Be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rental specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Property shall be performed and paid
by Lessee, including without limitation, common area maintenance charges, if
any, related to the Property. Lessee shall perform all of its obligations under
this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.
Section 4.05    Wire Transfer. Payments of the Base Monthly Rental, any
Additional Rental, impound payments (if any), sales tax or real property tax (if
any), and any other Monetary Obligations may at Lessee’s option be made by
electronic funds transfer to an account identified by Lessor in writing from
time to time.
Section 4.06    Late Charges; Default Interest. Any delinquent payment not made
within five (5) Business Days of the date due shall, in addition to any other
remedy of Lessor, incur a late charge of five percent (5%) (which late charge is
intended to compensate Lessor for the cost of handling and processing such
delinquent payment and should not be considered interest) and bear interest at
the Default Rate, such interest to be computed retroactively from and including
the date such payment was due through and including the date of the payment;
provided, however, in no event shall Lessee be obligated to pay a sum of late
charge and interest higher than the maximum legal rate then in effect.
Section 4.07    Holdover. If Lessee remains in possession of the Property after
the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay Rental and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred twenty-five percent (125%) of the last Base Monthly
Rental payable under this Lease, and Lessee shall comply with all the terms of
this Lease; provided that nothing herein nor the acceptance of Rental by Lessor
shall be deemed a consent to such holding over.
Section 4.08    Guaranty. On or before the execution of this Lease, Lessee shall
cause Guarantor to execute and deliver to Lessor the Guaranty.




--------------------------------------------------------------------------------



Article V


REPRESENTATIONS AND WARRANTIES OF LESSEE
The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor, as of the Commencement Date and upon the
exercise of each Extension Option as follows:
Section 5.01    Organization, Authority and Status of Lessee. Lessee has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of formation and is qualified as a foreign corporation to do
business in any jurisdiction where such qualification is required. All necessary
corporate action has been taken to authorize the execution, delivery and
performance by Lessee of this Lease. Lessee is not, and if Lessee is a
“disregarded entity,” the owner of such disregarded entity is not, a
“nonresident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate,” or any other “person” that is not a “United States
Person” as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Lease on behalf of Lessee is duly
authorized to do so.
Section 5.02    Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.
Section 5.03    Property Condition. Lessee has physically inspected the Property
and has examined title to the Property, and has found all of the same
satisfactory in all respects for all of Lessee’s purposes.
Section 5.04    Litigation. There are no suits, actions, proceedings or
investigations pending, or to Lessee’s knowledge, threatened against or
involving Lessee or the Property before any arbitrator or Governmental Authority
which might reasonably result in any Material Adverse Effect.
Section 5.05    Absence of Breaches or Defaults. Lessee is not in default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Property or any of Lessee’s property is subject or bound, which has
had, or could reasonably be expected to result in, a Material Adverse Effect.
The authorization, execution, delivery and performance of this Lease and the
documents, instruments and agreements provided for herein will not result in any
breach of or default under any document, instrument or agreement to which Lessee
is a party or by which Lessee or any of Lessee’s property is subject or bound.
Section 5.06    Licenses and Permits. Lessee has obtained all required licenses
and permits, both governmental and private, to use and operate the Property as a
Permitted Facility.
Section 5.07    Compliance With OFAC Laws. Neither Lessee [nor Guarantor] nor to
the actual knowledge of Lessee, any Person owning directly or indirectly any
interest in a Lessee [or Guarantor], is an individual or entity whose property
or interests are subject to being blocked under any of the OFAC Laws or is
otherwise in violation of any of the OFAC Laws; provided, however, that the
representation contained in this sentence shall not apply to any Person to the
extent such Person’s interest is in or through a U.S. Publicly Traded Entity.
Section 5.08    Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee [or Guarantor].




--------------------------------------------------------------------------------



Article VI
TAXES AND ASSESSMENTS; UTILITIES; INSURANCE
Section 6.01    Taxes.
(a)    Payment. Subject to the provisions of Section 6.01(a)(i) below, Lessee
shall pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, sales tax payable with respect to the Base Monthly Rent and all
ad valorem real property taxes and personal property taxes and general
assessments assessed against or imposed upon the Property or the personal
property located thereon, Lessee, or Lessor during the Lease Term related to or
arising out of this Lease and the activities of the parties hereunder
(collectively, “Taxes”). Notwithstanding the foregoing, in no event shall Taxes
include nor shall Lessee be required to pay any (i) net income taxes (however
denominated), gross receipts taxes (however denominated, that are imposed in
lieu of net income taxes), inheritance taxes, or franchise taxes of Lessor, or
(ii) any tax imposed with respect to the sale, exchange or other disposition by
Lessor, in whole or in part, of the Property or Lessor’s interest in this Lease.
Lessee shall be entitled to full benefit of all discounts, credits and/or
abatements that are made available by the taxing authority. Lessor shall
cooperate with Lessee and provide such information as is reasonably necessary
for Lessee to apply for, secure the approval of and maintain any available tax
exemptions or abatements relating to the Property or Lessee’s use thereof.
Further, the parties understand, acknowledge and agree that any economic
incentives provided by the city or state in which the Property is located
regarding Lessee’s development or use of the Property shall belong to and
directly benefit Lessee only.
(i)    Property taxes - Lessee shall receive the property tax bills directly
from, and pay such bills directly to, the applicable taxing authority. Within
fifteen (15) days after the date of Lessee’s receipt of a request from Lessor)
for evidence of Lessee’s timely and full payment of any property taxes on the
Property (which request shall occur no more than two (2) times in a calendar
year), Lessee shall forward to Lessor an official receipt therefor from the
taxing authority or, if no such receipt has been received by Lessee, other
reasonable evidence thereof. If Lessor receives any tax bill for the Property or
the personal property located thereon, then Lessor shall promptly provide the
same to Lessee and the parties shall work together to cause the taxing authority
to adjust its records so that all subsequent property tax bills, notices or
assessment notices for the Property or the personal property located thereon are
sent directly to Lessee, if possible.
(ii)    Sales Tax - Lessee shall pay and Lessor shall remit all sales tax
attributable to the Lease and the Property, if any, directly to the applicable
taxing authority. Within fifteen (15) days after the date of Lessor’s receipt of
a request from Lessee for evidence of Lessor’s timely and full payment of any
such sales tax (which request shall occur no more than two (2) times in a
calendar year) Lessor shall forward to Lessee an official receipt therefor from
the taxing authority or, if no such receipt has been received by Lessor, other
reasonable evidence thereof. If Lessee receives any sales tax notice or
assessment for the Lease, the Property or the personal property located thereon,
then Lessee shall promptly provide the same to Lessor and the parties shall work
together to cause the taxing authority to adjust its records so that all
subsequent bills, notices or assessment notices for the Property are sent
directly to Lessor, if possible.
(b)    Right to Contest. Lessee shall upon written request provide Lessor with
evidence reasonably satisfactory to Lessor that taxes and assessments have been
timely paid by Lessee. In the event Lessor receives a tax bill, Lessor shall use
commercially reasonable efforts to forward said bill to Lessee within fifteen
(15) days of Lessor’s receipt thereof. Lessee may, at its own expense, contest
or cause to be contested by appropriate legal proceedings conducted in good
faith and with due diligence, any above-described item or lien with respect
thereto, including, without limitation, the amount or validity or application,




--------------------------------------------------------------------------------



in whole or in part, of any such item, provided that (i) neither the Property
nor any interest therein would be in any danger of being sold, forfeited or lost
by reason of such proceedings; (ii) no Event of Default has occurred and is
continuing; (iii) if and to the extent required by the applicable taxing
authority, Lessee posts a bond or takes other steps acceptable to such taxing
authority that removes such lien or stays enforcement thereof; and (iv) if
requested by Lessor, Lessee shall promptly provide Lessor with copies of all
notices received or delivered by Lessee and filings made by Lessee in connection
with such proceeding. Lessor shall at the request of Lessee, execute or join in
the execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.
Lessor and Lessee will cooperate in good-faith basis in the response to any
informational requests, resolution of any tax audits or similar tax matters, and
will do so in a timely manner so as to avoid any disruption of the business
located on the Property.
Section 6.02    Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Property during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service unless caused by the
willful intentional actions of Lessor.
Section 6.03    Insurance.
(a)    Coverage. Throughout the Lease Term, Lessee shall maintain, with respect
to the Property, at its sole expense, the following types and amounts of
insurance:
(i)    Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, an amount equal to the
full replacement cost of the Property, which shall include coverage against all
risks of direct physical loss, including but not limited to loss by fire,
lightning, wind, and other risks normally included in the standard ISO special
form [and shall also include National Flood and Excess Flood insurance if the
Property is located within a 100-year floodplain (FEMA Zones A and V)] and
earthquake insurance if the Property is located within a moderate to high
earthquake hazard zone as determined by an approved insurance company set forth
in Section 6.03(b)(ix) below). Such policy shall also include coverage for wind
in the amount of the 250-year probable maximum loss, Ordinance or law limits
shall be in an amount reasonably determined by Lessee, but not less than
$2,000,000.00 for the loss of value of the undamaged portion of the Property and
no less than 25% of the replacement cost for costs to demolish and the increased
cost of construction.
(ii)    Commercial general liability insurance, including products and completed
operation liability, covering Lessee and benefitting Lessor as an additional
insured against bodily injury liability, property damage liability and personal
and advertising injury, liquor liability coverage, including without limitation
any liability arising out of the ownership, maintenance, repair, condition or
operation of every Property. Such insurance policy or policies shall contain a
broad form contractual liability endorsement under which the insurer agrees to
insure Lessee’s obligations under Article X hereof to the extent insurable, and
a “severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $3,000,000 per
occurrence for bodily injury and property damage, and $3,000,000 general
aggregate per location. Such limits of insurance can be acquired through
Commercial General liability and Umbrella liability policies.
(iii)    Workers’ compensation and Employers Liability insurance with
statutorily mandated limits covering all persons employed by Lessee on the
Property in connection with any work done on or about the Property.




--------------------------------------------------------------------------------



(iv)    Business interruption coverage. Such insurance is to follow form and may
be provided as part of the real property “all risk” or “special form” coverage
and is not to contain a co-insurance clause.
(v)    Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $1,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.
(vi)    Such additional and/or other insurance and in such amounts as at the
time is customarily carried by prudent owners or tenants with respect to
improvements and personal property similar in character, location and use and
occupancy to the Property; provided, however, such additional and/or other
insurance requirements will only apply when Lessee has changes in operations or
increases in hazards.
(b)    Insurance Provisions. All insurance policies shall:
(i)    provide for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents;
(ii)    be primary and provide that any “other insurance” clause in the
insurance policy shall exclude any policies of insurance maintained by Lessor
and the insurance policy shall not be brought into contribution with insurance
maintained by Lessor;
(iii)    contain a standard non-contributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;
(iv)    provide that the policy of insurance shall not be terminated, cancelled
or amended without at least thirty (30) days’ prior written notice to Lessor and
to any Lender covered by any standard mortgagee clause or endorsement;
(v)    provide that the insurer shall not have the option to restore the
Property if Lessor elects to terminate this Lease in accordance with the terms
hereof;
(vi)    be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;
(vii)    except for workers’ compensation insurance referred to in Section
6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender requested by
Lessor, as an “additional insured” with respect to general liability insurance
and real property insurance, and as a “loss payee” with respect to all real
property and rental value insurance, as appropriate and as their interests may
appear;
(viii)    be evidenced by delivery to Lessor and any Lender designated by Lessor
of an Acord Form 28 for property coverage (or any other commercially recognized
form) and an Acord Form 25 for commercial general liability, workers’
compensation and umbrella coverage (or any other commercially recognized form);
and
(ix)    be issued by insurance companies licensed to do business in the states
where the Property are located and which are rated no less than A-VIII by Best’s
Insurance Guide or are otherwise approved by Lessor.
(c)    Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition




--------------------------------------------------------------------------------



thereof by Lessee, or become void or in jeopardy by reason of the failure or
impairment of the capital of any insurer, Lessee shall immediately replace the
insurance coverages required in this Section 6.03; (ii) the minimum limits of
insurance coverage set forth in this Section 6.03 shall not limit the liability
of Lessee for its acts or omissions as provided in this Lease; (iii) Lessee
shall procure policies for all insurance for periods of not less than one year
and shall provide to Lessor and any servicer or Lender of Lessor certificates of
insurance or, upon Lessor’s request, duplicate originals of insurance policies
evidencing that insurance satisfying the requirements of this Lease is in effect
at all times; (iv) Lessee shall pay as they become due all premiums for the
insurance required by this Section 6.03; and (v) in the event that Lessee fails
to comply with any of the requirements set forth in this Section 6.03, within
ten (10) days of the giving of written notice by Lessor to Lessee, (A) Lessor
shall be entitled to procure such insurance; and (B) any sums expended by Lessor
in procuring such insurance shall be Additional Rental, shall be repaid by
Lessee, and, if such insurance is available from Lessee’s then-current insurance
carrier but Lessee fails to provide the required insurance, the reimbursement
due to Lessor shall bear interest thereon at the Default Rate from the time of
payment by Lessor until fully paid by Lessee immediately upon written demand
therefor by Lessor. Lessee shall maintain all insurance policies required in
Section 6.03 and such policies shall not be cancelled, invalidated or suspended
on account of the conduct of Lessee, its officers, directors, employees or
agents, or anyone acting for Lessee or any subtenant or other occupant of the
Property and shall comply with all policy conditions and warranties at all times
to avoid a forfeiture of all or a part of such insurance payment.
(d)    Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.
(e)    Self Insurance. As long as no Event of Default has occurred and is
continuing, Lessee may elect to self-insure any policy required by this Article
so long as the [aggregate] tangible net worth of Lessee [and Guarantor]
(determined by generally accepted accounting principles in effect as of the
Commencement Date) is in excess of $25,000,000.00. If Lessee elects to
self-insure, Lessee shall provide Lessor with a certificate executed by a
financial officer of Lessee evidencing the net worth required hereunder. The
beneficiaries of Lessee’s self-insurance shall be afforded no less protection
than if such self-insured portion was fully insured by an insurance company of
the quality and caliber required hereunder, including the provision of a legal
defense by attorneys reasonably acceptable to the beneficiaries and the payment
of claims within the same time period that a third-party insurance carrier would
have paid such claims. The waiver of subrogation provisions of Section
6.03(b)(i) shall be applicable to any self-insured exposure.
Section 6.04    Tax and Insurance Impound. Upon the occurrence and during the
continuance of an Event of Default, in addition to any other remedies
specifically set forth herein, Lessor may require Lessee to pay to Lessor on the
first day of each month the amount that Lessor reasonably estimates will be
necessary in order to accumulate with Lessor sufficient funds in an impound
account (which shall be deemed a trust fund) (the “Reserve”) for Lessor to pay
any and all ad valorem real estate taxes (“Real Estate Taxes”) and, provided
Lessee does not insure the Property under a “blanket policy” as permitted by
Section 6.03(d) or self-insure as permitted by Section 6.03(e), insurance
premiums (“Insurance Premiums”) for the Property for the ensuing twelve (12)
months, or, if due sooner, Lessee shall pay the required amount promptly upon
Lessor’s demand therefor. Lessor shall, upon prior written request of Lessee,
provide Lessee with evidence reasonably satisfactory to Lessee that payment of
the Real Estate Taxes and Insurance Premiums was made in a timely fashion. In
the event that the Reserve does not contain sufficient funds to timely pay any
Real Estate Taxes or Insurance Premiums, upon Lessor’s written notification
thereof, Lessee shall, within five (5) Business Days of such notice, provide
funds to Lessor in the amount of such deficiency. Lessor shall pay or cause to
be paid directly to the applicable taxing authorities and insurance company, as
the case may be,




--------------------------------------------------------------------------------



any Real Estate Taxes and Insurance Premiums then due and payable for which
there are funds in the Reserve; provided, however, that in no event shall Lessor
be obligated to pay any Real Estate Taxes or Insurance Premiums in excess of the
funds held in the Reserve, and Lessee shall remain liable for any and all Real
Estate Taxes, including fines, penalties, interest or additional costs imposed
by any taxing authority (unless incurred as a result of Lessor’s failure to
timely pay Real Estate Taxes for which it had funds in the Reserve) and
Insurance Premiums. Lessee shall cooperate fully with Lessor in assuring that
the Real Estate Taxes and Insurance Premiums are timely paid. Lessor shall
deposit all Reserve funds in accounts insured by any federal or state agency and
shall not commingle such funds with other funds and accounts of Lessor. Interest
or other gains from such funds, if any, shall be for the account of Lessee.
Lessor shall give to Lessee an annual accounting showing all credits and debits
to and from such impounded funds received from Lessee. In no event shall funds
held in the Reserve be used by Lessor for any other purpose other than for the
payment of Real Estate Taxes and Insurance Premiums; provided that such funds
shall be returned to Lessee in the following sentence). Notwithstanding the
above, if Lessee cures an Event of Default or Lessor waives an Event of Default,
and in either case this Lease remains in full force and effect, then no deposit
or impound of Real Estate Taxes or Insurance Premiums shall be required in
addition to those required for the first ensuing twelve (12)‑month period
following the Event of Default.
Article VII
MAINTENANCE; ALTERATIONS
Section 7.01    Condition of Property; Maintenance. Lessee hereby accepts the
Property “AS IS” and “WHERE IS” with no representation or warranty of Lessor as
to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the Improvements in good order and repair,
free from actual or constructive waste, including without limitation, the roof
and the HVAC and other electrical and mechanical systems; (b) the repair or
reconstruction of any Improvements damaged or destroyed by a Casualty except as
otherwise provided in this Lease; (c) subject to Section 7.02, making all
necessary structural, non-structural, exterior and interior repairs and
replacements to any Improvements, except as otherwise provided in this Lease;
and (d) paying all operating costs of the Property in the ordinary course of
business. Lessee waives any right to require Lessor to maintain, repair or
rebuild all or any part of the Property or make repairs at the expense of Lessor
pursuant to any Legal Requirements at any time in effect.
Section 7.02    Alterations and Improvements. During the Lease Term (and any
Extension Term), Lessee shall have the right to make any alterations or
improvements to the Property without Lessor’s consent except for Structural
Alterations. Any Structural Alterations to the Property shall require the
consent of Lessor, not to be unreasonably withheld, conditioned or delayed;
provided, however, Lessee may make any Structural Alteration without the consent
of Lessor if such Structural Alteration (a) is of equal or better quality than
any existing Improvement, (b) does not consist of adding any new structures or
reducing or enlarging any existing structures on the Property, and (c) does not
have a Material Adverse Effect. Notwithstanding the foregoing, Lessee may
undertake any alterations to the Property that are not Structural Alterations
without Lessor’s prior written consent. If Lessor’s consent is required
hereunder and Lessor consents to the making of any such alterations, the same
shall be made by Lessee at Lessee’s sole expense by a licensed contractor and
according to plans and specifications approved by Lessor. Any work at any time
commenced by Lessee on the Property shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements. With respect to any
alteration individually costing $250,000.00 or more, (x) at the commencement of
any such alteration, Lessee shall execute and file or record, as appropriate, a
“Notice of Non-Responsibility,” or any equivalent notice permitted under Legal
Requirements and (y) upon completion of any such alteration, Lessee shall upon
Lessor’s written request promptly provide Lessor with evidence of full payment
to all laborers and materialmen contributing to the alterations. Lessee shall
keep the Property free from any liens arising out




--------------------------------------------------------------------------------



of any work performed on, or materials furnished to, the Property. Any addition
to or alteration of the Property shall be deemed a part of the Property and
belong to Lessor, and Lessee shall execute and deliver to Lessor such
instruments as Lessor may require to evidence the ownership by Lessor of such
addition or alteration, excepting Lessee’s personal property, which shall remain
the property of Lessee.
Section 7.03    Lessor Approvals. With respect to any Structural Alteration
proposed by Lessee that requires Lessor’s prior approval pursuant to Section
7.02, Lessee shall deliver to Lessor approximate plans, specifications and a
budget for the proposed Structural Alteration, together with all materials and
any other information (and in such detail) as reasonably requested by Lessor in
order to evaluate such proposed Structural Alteration. Lessor shall have fifteen
(15) days after its receipt of all material information to either review and
approve such proposal or provide a reasonably detailed explanation of its
objections to such proposal. If Lessor provides a reasonably detailed
explanation of such objections, then Lessee shall resubmit such proposal
reflecting any acceptable changes, and Lessor shall have ten (10) days after its
receipt of such resubmitted proposal to approve such resubmitted proposal, such
approval not to be unreasonably withheld, conditioned, or delayed. If Lessor,
applying such discretion, does not approve such proposal, Lessee shall have the
right to resubmit such proposal, until approval by Lessor, in accordance with
the procedure set forth herein. Any Lessor approval of a proposed Structural
Alteration extends only to the proposed Structural Alteration as set forth in
the plans and specifications delivered to Lessor in accordance with this Section
7.03, subject to immaterial modifications. Lessee must resubmit to Lessor for
its approval in accordance with this Section 7.03 any proposed Structural
Alteration that does not satisfy the foregoing conditions, which re-submittal
shall indicate the changes from the plans and specifications and/or the
financial or other information with respect to the proposed Structural
Alteration delivered to Lessor in connection with this Section 7.03. Lessor’s
approval of any such proposal shall be deemed to have been given if a request
for approval is submitted to Lessor and Lessor does not respond by approving
such proposal or stating in reasonable details its objections to such proposal
within fifteen (15) days after Lessor’s receipt of all material information
required to be submitted with Lessee’s first submission, or ten (10) days after
Lessor’s receipt of any proposed revisions, as applicable
Section 7.04    Encumbrances. During the Lease Term, Lessor shall not place of
record or amend, modify or terminate any reciprocal or cross-easement agreement
or any other covenant, condition, restriction, or other item of record (other
than the mortgage and/or assignment of rents and leases and related UCC
financing statements in favor of a Lender, subject to Article XIII of this
Lease) in any way affecting the Property without Lessee’s consent, which consent
may be withheld in Lessee’s reasonable discretion. Lessor authorizes Lessee to
enforce any such agreement(s) on Lessor’s or Lessee’s behalf, and Lessor shall
cooperate and furnish any pertinent information needed toward Lessee’s
enforcement of same, at no cost or expense to Lessor other than any de minimis
cost or expense. Without Lessor’s prior written consent, Lessee shall not grant
any reciprocal or cross-easement agreement or any other covenant, condition,
restriction, or other item of record in any way affecting the Property. If under
the terms of any title exception in the nature of a condominium declaration or
reciprocal easement agreement, Lessor is entitled to appoint an officer, manager
or other representative to a management association, management board,
condominium board or similar organization then Lessee shall appoint such
officer, manager or representative who shall represent the interests of Lessor
and Lessee with respect to all matters voted on or decided by such board or
association. Lessor shall cooperate with Lessee, at no cost or expense to Lessor
other than any de minimis cost or expense, in placing of record or amending or
modifying any reciprocal or cross-easement agreement reasonably requested by
Lessee.
Section 7.05    Rooftop Installations. For the avoidance of doubt, Lessee, its
Affiliates, assignees, sublessees, licensees, telecommunications and/or energy
providers shall have the exclusive right to erect and maintain upon the
Property, including on the roof of the building, any telecommunications and
energy




--------------------------------------------------------------------------------



generation equipment and may also maintain equipment ancillary thereto anywhere
on the Property, including on the ground thereof. Lessee shall be responsible
for causing the maintenance and repair of the equipment and its removal prior to
the expiration of the Lease Term with respect to the Property.
Article VIII
USE OF THE PROPERTY; COMPLIANCE
Section 8.01    Use. If Lessee conducts business operations on the Property,
such business operations shall be conducted in a commercially reasonable manner
reasonably consistent with Lessee’s (and/or its Affiliates) past practice. If
Lessee discontinues operations at the Property such discontinuance shall be
conditioned on (a) Lessee giving written notice to Lessor as promptly as
practicable after Lessee ceases operations at the Property, (b) Lessee providing
adequate protection and maintenance of the Property during any period of
vacancy, and (c) Lessee complying in all material respects with all Legal
Requirements and otherwise complying in all material respects with the terms and
conditions of this Lease. Notwithstanding anything herein to the contrary,
Lessee shall pay the Rental as and when due under this Lease and shall perform
all of its other obligations under this Lease during any period in which Lessee
discontinues its business operations at the Property in whole or in part.
Section 8.02    Alternative Use. Lessee shall not, by itself or through any
assignment, sublease or other type of transfer, convert the Property to an
alternative use during the Lease Term without Lessor’s prior written consent,
provided that Lessee shall be permitted to change the concept or brand operated
on the Property so long as such brand or concept is a Permitted Facility and, in
such event, Lessee shall provide Lessor with written notice of any such change.
Section 8.03    Compliance.
(a)    Lessee’s use and occupation of the Property, and the condition thereof,
shall, at Lessee’s sole cost and expense, comply fully with all Legal
Requirements and all restrictions, covenants and encumbrances of record, and any
owner obligations under such Legal Requirements, or restrictions, covenants and
encumbrances of record, with respect to the Property, in either event, the
failure with which to comply could have a Material Adverse Effect.
(b)    Without in any way limiting the foregoing provisions, Lessee shall comply
with all Legal Requirements relating to anti-terrorism, trade embargos, economic
sanctions and Anti-Money Laundering Laws, as such may be amended from time to
time, and all regulations promulgated thereunder, as it affects the Property now
or hereafter in effect. Upon Lessor’s written request from time to time during
the Lease Term, Lessee shall certify in writing to Lessor that Lessee’s
representations, warranties and obligations under Section 5.07 and this Section
8.03(b) remain true and correct in all material respects and have not been
breached.
(c)    Lessee will use its best efforts to prevent any act or condition to exist
on or about the Property which will materially increase any insurance rate
thereon, except when such acts are required in the normal course of its business
and Lessee shall pay for such increase.
(d)    Lessee agrees that it will defend, indemnify and hold harmless the
Indemnified Parties from and against any and all Losses caused by, incurred or
resulting from Lessee’s failure to comply with its obligations under this
Section 8.03.
Section 8.04    Permitted Contest. Lessee shall not be required to pay any cost,
expense or charge or perform any obligation so long as Lessee contests in good
faith and at its own expense the amount or validity




--------------------------------------------------------------------------------



thereof by appropriate proceedings which shall operate to prevent the collection
thereof or realization thereon and the sale, foreclosure or forfeiture of the
Property or any part thereof to satisfy the same, and Lessee shall have
furnished any security as may be required in the applicable proceeding, and,
pending any such proceedings, Lessor shall not have the right to pay or perform
the same. Lessee further agrees that such contest shall be prosecuted to a final
conclusion diligently, that it will indemnify the Indemnified Parties against
any and all loss, costs and expenses, including reasonable attorneys’ fees, in
connection therewith, and that it will, promptly after the final determination
of such contest, fully pay any amounts determined to be payable thereon and/or
fully perform any obligations to be performed thereon, together will all
penalties, fines, interest, costs and expenses resulting from such contest. Upon
Lessee’s request, Lessor shall prosecute such contest, if required by Legal
Requirements, at no cost or expense to Lessor other than any de minimis cost or
expense
Section 8.05    Environmental.
(a)    Covenants.
(i)    Lessee covenants to Lessor during the Lease Term, subject to the
limitations of subsection (ii) below, as follows:
(1)    The Property and Lessee shall not be (1) in violation of any Remediation
required by any Governmental Authority, or (2) subject to any Remediation
obligations under any Environmental Laws. Lessee shall not be in violation of
any investigation or inquiry by any Governmental Authority.
(2)    All uses and operations on or of the Property, whether by Lessee or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.
(3)    There shall be no Releases in, on, under or from the Property, except in
Permitted Amounts.
(4)    There shall be no Hazardous Materials or Regulated Substances in, on or
under the Property, except in Permitted Amounts. Above and below ground storage
tanks installed by or used by Lessee shall be properly permitted and only used
as permitted.
(5)    Lessee shall keep the Property or cause the Property to be kept free and
clear of all Environmental Liens due to any act or omission of Lessee or any act
or omission of any other Person during the Lease Term.
(6)    Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Property to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2)
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off the Property), (3) is contrary to any material
requirement set forth in the insurance policies maintained by Lessee, (4)
constitutes a public or private nuisance or constitutes waste, (5) violates any
covenant, condition, agreement or easement applicable to the Property, or (6)
would result in any reopening or reconsideration of any prior investigation or
causes a new investigation by a Governmental Authority having jurisdiction over
any Property.
(7)    Lessee shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property as may be required by any Governmental Authority (including
but not limited to sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share




--------------------------------------------------------------------------------



with Lessor the reports and other results thereof, and Lessor and the other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof.
(8)    Lessee shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.05, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews.
(ii)    Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (1)
through (6) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to the Remediation of
any Release at the Property.
(b)    Notification Requirements. Lessee shall promptly notify Lessor in writing
upon Lessee obtaining actual knowledge of (i) any Releases or Threatened
Releases in, on, under or from the Property other than in Permitted Amounts, or
migrating towards the Property; (ii) any non-compliance with any Environmental
Laws related in any way to the Property; (iii) any actual or potential
Environmental Lien or activity use limitation; (iv) any required or proposed
Remediation of environmental conditions relating to the Property required by
applicable Governmental Authorities; and (v) any written or oral notice or other
communication of which Lessee becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Materials, Regulated Substances or above or below ground storage
tanks, or Remediation thereof at or on the Property, other than in Permitted
Amounts, possible liability of any Person relating to the Property pursuant to
any Environmental Law, other adverse environmental conditions in connection with
the Property, or any actual or potential administrative or judicial proceedings
in connection with anything referred to in this Section. Lessor shall promptly
notify Lessee in writing upon receipt of any written or oral notice with respect
to any matters identified in clause (v) above.
(c)    Remediation. Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Property prior to or
during the Lease Term and/or caused by the acts or omissions of Lessee or its
agents, employees or contractors at any time, and take any other reasonable
action deemed necessary by any Governmental Authority for protection of human
health or the environment.
(d)    Indemnification. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, or other environmental matters concerning
the Property; provided, however, the foregoing shall not apply to events
occurring after the Lease Term except where such event occurs as a result of the
acts or omissions of Lessee, its agents, employees, or contractors or as a
result of the acts or omissions of any agent, employee, or contractor of any
permitted sublessee or assignee of Lessee. The obligations of Lessee and the
rights and remedies of Lessor under this Section 8.05(d) shall survive the
termination, expiration and/or release of this Lease for a period of three (3)
years. Notwithstanding the foregoing and any other provision to the contrary in
the Lease, if at any time after the expiration or earlier termination of the
Lease, Lessee delivers to Lessor (collectively, the “Termination Deliveries”)
(a) a Phase I environmental report with respect to the Property in form and
substance and from an environmental consultant acceptable to Lessor in its
reasonable discretion (the “Report”) concluding that (i) there is no evidence
that there exists any adverse environmental condition upon such Property and
(ii) the Property is not subject to any imminent risk of contamination from any
off-site Hazardous Substances and (b) a written request to Lessor, concurrently




--------------------------------------------------------------------------------



with Lessee’s delivery of the Report to Lessor, requesting the Confirmation of
Termination (as hereinafter defined), then the liability of Lessee under this
Section 8.05(d) and Section 10.01 (but with respect to Section 10.01, only to
the extent the indemnification covers matters set forth in this Section) shall
terminate and cease on the date that the Termination Deliveries are delivered to
Lessor (the “Termination Date”). The Report shall be addressed to Lessor and
shall expressly state that Lessor is entitled to rely upon the information and
conclusions stated in the Report. If the foregoing conditions are satisfied,
Lessor shall deliver to Lessee a written confirmation (“Confirmation of
Termination”) stating that the Lessee’s obligation under this Section 8.05(d)
and Section 10.01 (with respect to the Hazardous Materials) have terminated on
the Termination Date (but the failure of Lessor to deliver such Confirmation of
Termination shall not affect Lessee’s release hereunder so long as Lessee has
delivered the Termination Deliveries).
(e)    UST Compliance. Lessee shall comply, in all material respects, with all
applicable federal, state and local regulations and requirements regarding above
and below ground storage tanks, including, without limitation, any of such
regulations or requirements which impose (i) technical standards, including,
without limitation, performance, leak prevention, leak detection, notification
reporting and recordkeeping; (ii) corrective action with respect to confirmed
and suspected Releases; and (iii) financial responsibility for the payment of
costs of corrective action and compensation to third parties for injury and
damage resulting from Releases. Lessee shall promptly notify Lessor, in writing,
upon receiving written notice of any and all enforcement, clean-up, remedial,
removal or other governmental or regulatory actions threatened, instituted or
completed pursuant to any of the Environmental Laws affecting the Property. Upon
any such Release from any USTs on, above or under the Property of any Hazardous
Materials or Regulated Substances, Lessee shall use all commercially reasonable
efforts to remedy such situation in accordance with all Environmental Laws.
Article IX
ADDITIONAL COVENANTS
Section 9.01    Performance at Lessee’s Expense. Lessee acknowledges and
confirms that Lessee shall reimburse Lessor for its reasonable and documented
fees, costs and expenses (including reasonable attorneys’ fees) in connection
with (a) any extension, renewal, modification, amendment and early termination
of this Lease requested by Lessee; (b) the procurement of consents, waivers and
approvals requested by Lessee with respect to the Property or any matter related
to this Lease; and (c) the review of any assignment or sublease or proposed
assignment or sublease or the preparation thereof, in each case as proposed by
Lessee.
Section 9.02    Inspection. Lessor and its authorized representatives shall have
the right, at reasonable times and upon giving not less than five (5) Business
Days prior written notice (except in the event of an emergency, in which case no
prior notice shall be required), to enter the Property or any part thereof and
inspect the same, provided Lessor shall not unreasonably interfere with Lessee’s
business activities at the Property, provided further that Lessor shall be
limited to two (2) inspections under this Section 9.02 in any twelve (12) month
period. Lessor shall not post any “for rent” or “for sale” signs on the Property
or any applicable portion thereof so long as the Lease has not expired or been
terminated.
Section 9.03    Financial Information. Lessee shall deliver to Lessor within
ninety (90) days after the end of each fiscal year of Lessee, complete financial
reports of Lessee including a balance sheet, profit and loss statement,
statement of cash flows and all other related reports for the fiscal period then
ended. The financial reports required hereunder shall be prepared in accordance
with GAAP. Lessee understands that Lessor will rely upon such financial reports
and Lessee represents that such reliance is reasonable. The financial reports
delivered to Lessor need not be audited, but Lessee shall deliver to Lessor
copies of any audited financial reports of Lessee which may be prepared,
promptly after they become available.




--------------------------------------------------------------------------------



Notwithstanding the foregoing, (i) so long as Lessee’s financial reports are
consolidated with the financial reports of any publicly traded company and so
long as such publicly traded company’s financial reports are available to the
public, Lessee’s obligations to deliver financial reports pursuant to this
Section 9.03 shall be and shall be deemed to be satisfied, and (ii) in the event
Lessee’s financial reports are consolidated with the financial reports of any
other company that is not publicly traded, Lessee’s obligations to deliver
financial statements pursuant to this Section 9.03, may be satisfied by Lessee
delivering to Lessor the applicable financial reports of such other company.
Notwithstanding the foregoing, Lessee shall deliver to Lessor: (i) within sixty
(60) days of the end of Lessee’s first fiscal year ending during the first (1st)
Lease year of this Lease, a written statement of total annual gross sales from
the business located on the Property for the last three (3) fiscal years of
Lessee ending on the last day of such fiscal year; (ii) thereafter within sixty
(60) days of the end of each of Lessee’s fiscal years during the Term of this
Lease, a written statement of total annual gross sales from the business located
on the Property for the last fiscal year of Lessee ending on the last day of
such fiscal year; and (iii) within sixty (60) days of the end of Lessee’s second
(2nd) fiscal quarter each year, a written statement of total gross sales from
the business located on the Property for the trailing twelve (12) month period
ending on the last day of Lessee’s second (2nd) fiscal quarter.
As a material inducement to Lessor’s willingness to enter into this Lease,
Lessee hereby acknowledges and agrees that Lessor may, from time to time and at
any time act or permit another Person to act as sponsor, settler, transferor or
depositor of, or a holder of interests in, one or more Persons or other
arrangements formed pursuant to a trust agreement, indenture, pooling agreement,
participation agreement, sale and servicing agreement, limited liability company
agreement, partnership agreement, articles of incorporation or similar agreement
or document; and permit one or more of such Persons or arrangements to offer and
sell stock, certificates, bonds, notes, other evidences of indebtedness or
securities that are directly or indirectly secured, collateralized or otherwise
backed by or represent a direct or indirect interest in whole or in part in any
of the assets, rights or properties described in, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”).  Lessee shall reasonably cooperate with Lessor and any direct
or indirect participant or investor in a proposed or completed Securitization,
with respect to all reasonable requests and due diligence procedures and to use
reasonable efforts to facilitate such Securitization, including, without
limitation, providing for inclusion in any prospectus or other Securities
offering material such documents, financial and other data, and other
information and materials which would customarily be required with respect to
Lessee by a purchaser, transferee, assignee, servicer, participant, investor or
rating agency involved with respect to such Securitization; provided, however,
that Lessee shall not be required to provide any Proprietary Information, any
information which has not previously been made public unless required by
applicable federal or state securities laws or any information which is not
otherwise required to be provided by Lessee under this Lease.  For
Securitization purposes only, Lessee shall upon request of Lessor, deliver to
Lessor and to any Person designated by Lessor, statements signed by an
authorized representative of Lessee confirming the written information provided
by Lessee pursuant to this Section as shall be reasonably requested by Lessor. 
Lessor shall pay Lessee's attorney fees and other out-of-pocket expenses
incurred in connection with the performance of its obligations under this
Section.
The provisions of Section 18.05 shall be applicable to the financial information
provided by Lessee to Lessor pursuant to this Section 9.03.
Section 9.04    OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing that any Person
owning (directly or indirectly) any interest in Lessee [or Guarantor], or any
director, officer, shareholder, member, manager or partner of any such holder is
a




--------------------------------------------------------------------------------



Person whose property or interests are subject to being blocked under any of the
OFAC Laws, or is otherwise in violation of any of the OFAC Laws, or is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, drug trafficking, terrorist-related activities or any violation of
the Anti-Money Laundering Laws, has been assessed civil penalties under these or
related laws, or has had funds seized or forfeited in an action under these or
related laws; provided, however, that the covenant in this Section 9.04 shall
not apply to any Person to the extent such Person’s interest is in or through a
U.S. Publicly Traded Entity.
Section 9.05    Estoppel Certificates.
(a)    At any time, and from time to time, Lessee shall, promptly and in no
event later than twenty (20) days after a request from Lessor or any Lender or
mortgagee of Lessor, execute, acknowledge and deliver to Lessor or such Lender
or mortgagee, as the case may be, a certificate in the form supplied by Lessor,
certifying: (a) that Lessee has accepted the Property; (b) that this Lease is in
full force and effect and has not been modified (or if modified, setting forth
all modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (c) the commencement and
expiration dates of the Lease Term; (d) the date to which the Rental has been
paid under this Lease and the amount thereof then payable; (e) whether there are
then any existing defaults by Lessor in the performance of its obligations under
this Lease, and, if there are any such defaults, specifying the nature and
extent thereof; (f) that no notice has been received by Lessee of any default
under this Lease which has not been cured, except as to defaults specified in
the certificate; (g) the capacity of the Person executing such certificate, and
that such Person is duly authorized to execute the same on behalf of Lessee; and
(h) that neither Lessor nor any Lender or mortgagee has actual involvement in
the management or control of decision making related to the operational aspects
or the day-to-day operation of the Property, including any handling or disposal
of Hazardous Materials or Regulated Substances.
(b)    At any time, and from time to time, Lessor shall, promptly and in no
event later than twenty (20) days after a request from Lessee or any Lender or
mortgagee of Lessee, execute, acknowledge and deliver to Lessee or such Lender
or mortgagee, as the case may be, a certificate in the form supplied by Lessee,
certifying: (a) that this Lease is in full force and effect and has not been
modified (or if modified, setting forth all modifications), or, if this Lease is
not in full force and effect, the certificate shall so specify the reasons
therefor; (b) the commencement and expiration dates of the Lease Term; (c) the
date to which the Rental has been paid under this Lease and the amount thereof
then payable; (d) whether there are then any existing defaults by Lessee in the
performance of its obligations under this Lease, and, if there are any such
defaults, specifying the nature and extent thereof; (e) that no notice has been
received by Lessor of any default under this Lease which has not been cured,
except as to defaults specified in the certificate; and (f) the capacity of the
Person executing such certificate, and that such Person is duly authorized to
execute the same on behalf of Lessor.
Article X
RELEASE AND INDEMNIFICATION
Section 10.01    Release and Indemnification. Lessee agrees to use and occupy
the Property at its own risk and hereby releases Lessor and Lessor’s agents and
employees from all claims for any damage or injury to the full extent permitted
by law. Lessee agrees that Lessor shall not be responsible or liable to Lessee
or Lessee’s employees, agents, customers, licensees or invitees for bodily
injury, personal injury or property damage occasioned by the acts or omissions
of any other lessee or any other Person. Lessee agrees that any employee or
agent to whom the Property or any part thereof shall be entrusted by or on
behalf of Lessee shall be acting as Lessee’s agent with respect to the Property
or any part thereof, and neither Lessor nor




--------------------------------------------------------------------------------



Lessor’s agents, employees or contractors shall be liable for any loss of or
damage to the Property or any part thereof (unless caused by Lessor or Lessor’s
agent). Lessee shall indemnify, protect, defend and hold harmless each of the
Indemnified Parties from and against any and all Losses (excluding Losses
suffered by an Indemnified Party arising out of the gross negligence or willful
misconduct of such Indemnified Party) caused by, incurred or resulting from
Lessee’s operations at the Property or by Lessee’s use and occupancy of the
Property, whether relating to its original design or construction, latent
defects, alteration, maintenance, use by Lessee or any Person thereon,
supervision or otherwise, or from any breach of, default under, or failure to
perform, any term or provision of this Lease by Lessee, its officers, employees,
agents or other Persons.
If Lessor shall fail to perform any covenant, term or condition of this Lease
upon Lessor's part to be performed under this Lease and if as a consequence of
such default Lessee shall recover a money judgment against Lessor, such judgment
shall be satisfied only out of the proceeds of sale received upon execution of
such judgment and levied thereon against the right, title and interest of Lessor
in the Property and out of rents or other income from such Property receivable
by Lessor, or out of the consideration received by Lessor from the sale or other
disposition of all or any part of Lessor's right, title and interest in the
Property, and neither Lessor nor any of its Indemnified Parties shall be liable
for any deficiency.
It is expressly understood and agreed that, subject to the limitation set forth
in Section 8.05 Lessee’s obligations under this Section shall survive the
expiration or earlier termination of this Lease for any reason whatsoever.
Article XI
CASUALTY AND CONDEMNATION
Section 11.01    Fire and Other Casualty.
(a)    Damage During Lease Term. If all or any part of the Property should be
damaged or destroyed by Casualty during the Lease Term from and after the
Commencement Date, then Lessee shall give prompt notice of the damage to Lessor
and except as otherwise provided in this Article, Lessee shall promptly
thereafter repair or restore the Property, or any such part thereof, to
substantially the same condition it was in prior to the Casualty (subject to any
changes to all or any such part of the Property that Lessee intends to make).
All Base Annual Rental and Additional Rent shall continue unabated after such
Casualty. All insurance proceeds recovered on account of any Casualty to all or
any part of the Property by Casualty shall be made available for payment of the
cost of the repair or restoration, the cost of collection of the insurance
proceeds, the cost of temporary safety measures to stabilize all or the
applicable part of the Property and the cost incurred to comply with applicable
Legal Requirements. If the amount of the insurance proceeds (exclusive of Lessee
Awards) is less than Seven Hundred Fifty Thousand and NO/100 Dollars
($750,000.00) (“Turnover Amount”), which amount shall be increased every three
(3) years by the increase in the Index over such period of time, such insurance
proceeds shall be turned over to Lessee and Lessee shall have the sole right to
adjust any and all claims with the insurer. If the insurance proceeds exceeds
the Turnover Amount, the entire insurance proceeds less the Turnover Amount and
any Lessee Awards shall be deposited in escrow (a “Proceeds Reserve”) with the
Lender of the senior Mortgage, or if there is no mortgage holder, then with a
bank mutually agreeable to Lessor and Lessee, with instructions to the escrow
holder that the escrow holder shall disburse the same to Lessee as the work of
repair or restoration progresses, upon certification by the architect or
engineer administering the work if the work is structural in nature, and
otherwise by Lessee, that the disbursements then requested, together with all
previous disbursements made from the insurance proceeds, do not exceed the cost
of repair or restoration already completed and paid for and that the balance in
the Proceeds Reserve is sufficient to pay for the estimated cost of completing
the repair or restoration. Such escrow arrangement shall also incorporate other
customary disbursement




--------------------------------------------------------------------------------



requirements imposed by institutional lenders, taking into consideration the
size and use of all or the part of the Property so affected and the nature of
the loss. To the extent that there exists any insurance deductible, any
self-insured retention amount, or any shortfall with respect to the amount of
insurance proceeds available to complete the repair or restoration, then the
Turnover Amount shall be reduced by the amount of any such insurance deductible,
self-insured retention amount, or shortfall (but not below zero) and Lessee
shall be obligated to advance from its owns funds any remaining insurance
deductible, self-insured retention amount or shortfall prior to the escrow
holder being obligated to make any disbursements by the escrow holder of any
escrow proceeds. Lessee shall also apply the Turnover Amount to the cost of the
repair or restoration prior to the escrow holder being obligated to make any
disbursements from the Proceeds Reserve. In no event shall funds held in the
Proceeds Reserve be used by Lessor for any other purpose other than for the
reimbursement of Lessee for amounts actually and properly expended by Lessee for
the repair and restoration of the Property following a Casualty or a
Condemnation (as provided below) or in the event that Lessee shall fail to
either undertake or complete such repair and restoration, to such Persons
engaged by Lessor to undertake such repair and restoration (provided that excess
funds shall be returned to Lessee in the following sentence). If the insurance
proceeds shall be greater than the cost of repair or restoration, the excess
shall be paid to Lessee. In no event shall the escrow requirements of this
Section 11.01(a) apply if Lessee is satisfying its insurance obligations under
Section 6 in accordance with Section 6.03(d) and/or Section 6.03(e). In no event
shall Lessee be required to deposit any Lessee Awards with the escrow holder.
(b)    Late Lease Term Termination Right. If during the last three (3) years of
the Initial Term or at any time during an Extension Term, the Buildings shall be
damaged by Casualty to the extent of twenty-five percent (25%) or more of their
insurable value (“Late Term Damaged Property”), then provided that no Event of
Default has occurred and is continuing, such Casualty is covered by the
insurance required to be maintained by Lessee under Section 6.03, Lessee may
elect to terminate this Lease by notice given to Lessor within sixty (60) days
of the damage or destruction. The termination shall become effective on the
twentieth (20th) day after the giving of the notice of termination and Lessee
shall not be obligated to repair or restore any damage or destruction to the
Property caused by the Casualty except that Lessee shall satisfy temporary
safety measures to vacate the Property and comply with applicable Legal
Requirements. All insurance proceeds excluding Lessee Awards and the amount of
any insurance deductible or self-insured retention for the Property (or an
equivalent sum in the case of self-insurance) shall be paid to, and be the
property of Lessor, provided, however, that Lessee shall be entitled to recover
from the insurance proceeds the cost of any temporary safety measures undertaken
by Lessee in order to vacate the Property.
(c)    Lessee Awards. Notwithstanding anything to the contrary contained herein,
in no event shall Lessor be entitled to proceeds of any insurance maintained by
Lessee for Lessee’s Property or any business interruption insurance maintained
by Lessee (“Lessee Awards”).
(d)    Adjustment of Losses. Provided Lessee has not elected to terminate the
Lease as permitted by Section 11.01(b), any net insurance proceeds relating to
such Casualty shall be adjusted solely by Lessee and, to the extent necessary to
accomplish such adjustment, Lessee is hereby authorized and empowered in the
name and on behalf of Lessor and otherwise, to file and prosecute Lessee’s
claim, if any, for net insurance proceeds on account of such Casualty.
Section 11.02    Condemnation.
(a)    Total Condemnation. If at any time during the Lease Term, all of the
Property or substantially all (i.e. - in excess of a Partial Condemnation as
described in (b) below) shall be appropriated by eminent domain or any other
similar action by a public authority (a “Condemnation”), this Lease shall
terminate. To the extent the taking authority has a right to rent or payment for
use and occupancy during




--------------------------------------------------------------------------------



that period, Lessee shall pay that amount to the taking authority and the
balance of the Base Annual Rental and other amounts payable hereunder shall be
paid to Lessor.
(b)    Partial Condemnation. If by Condemnation (any of the below, a “Partial
Condemnation”):
(i)    any part of the Buildings shall be appropriated and if as a result
thereof (and all previous takings with respect to the Property during the Lease
Term) the ground floor area of such Buildings shall be reduced to less than
ninety percent (90%) of the ground floor area of such Buildings as of the
Commencement Date, or
(ii)    a part of the parking areas with respect to the Property shall be
appropriated and if as a result thereof (and all previous takings with respect
to the Property during the Lease Term), the number of parking spaces on the
Property shall be reduced by fifteen percent (15%) or more from the number
existing as of the Commencement Date, or
(iii)    the Property shall cease to have access for pedestrians and motor
vehicles to and from the main access drive or roadway serving the Property, or
(iv)    there shall cease to be reasonable access for pedestrians between the
parking areas and the Buildings on the Property, or
(v)    there shall cease to be reasonable access for trucks to and from the
loading docks and truck areas serving the Property (unless substitute access,
loading docks or truck areas can reasonably be constructed at the Property),
then Lessee may, if Lessee so elects, terminate this Lease by giving Lessor
notice of the exercise of such election within twenty (20) days after the
receipt by Lessee of notice of the appropriation.
(c)    Termination. In the event of a termination pursuant to this Section
11.02, such termination shall be effective as of the time physical possession of
the Property is taken.
(d)    No Termination. If this Lease is not terminated as provided in this
Section 11.02, then the Lease Term with respect to the Property shall continue,
the net proceeds of the award that is payable on account of such condemnation
shall be paid to Lessee, Lessee shall promptly restore what may remain of the
unappropriated Property to substantially the same condition they were in
immediately prior to the taking, taking into consideration the reduction in
size, and, regardless of whether such net proceeds are sufficient to do so, and
all Base Annual Rental and Additional Rent shall continue unabated. If the
estimated cost of the repair or restoration equals or exceeds the Turnover
Amount, the entire net proceeds of the award relating to the condemnation or
taking, less the Turnover Amount and Lessee Damages, shall be deposited into
escrow with the senior Mortgagee, or if there is no mortgage holder, then with a
bank mutually agreeable to Lessor and Lessee, and the escrow and disbursement
provisions of Section 11.01(a) shall apply (including Lessee’s obligation
advance shortfall amounts prior to the funding of escrowed funds) to such net
proceeds and the repair or restoration.
(e)    Adjustment of Losses. Provided Lessee has not elected to terminate the
Lease as permitted by Section 11.02(b) or Section 11.02(g), any net proceeds
relating to a Partial or Temporary Condemnation shall be adjusted solely by
Lessee and, to the extent necessary to accomplish such adjustment, Lessee is
hereby authorized and empowered in the name and on behalf of Lessor and
otherwise, to file and prosecute Lessor’s and Lessee’s respective claims, if
any, for a net proceeds Award on account of such Condemnation.




--------------------------------------------------------------------------------



(f)    Damages. Except as set forth in Section 11.02(d), Section 11.02(e), and
Section 11.02(g), Lessee assigns to Lessor any and all rights it may have to
damages accruing on account of any appropriation by eminent domain for which
damages are payable and agrees to execute such instruments as may be requested
by Lessor to evidence the assignment; provided, however, Lessee may make a
separate claim for damages payable for any of Lessee’s Property, any so-called
special damages to Lessee for interruption to Lessee’s operations or otherwise,
or any damages for relocation (collectively, “Lessee Damages”).
(g)    Temporary Condemnation. In the event of any Condemnation taking for a
duration of one (1) year or less of all or any portion of the Property (a
“Temporary Condemnation”), Lessee shall have no right to terminate this Lease
and the Base Annual Rental and additional rent shall not be abated, but Lessee
shall be entitled to receive the entire award for the Temporary Condemnation,
unless the period of occupation and use by the condemning authorities shall
extend beyond the date of expiration of this Lease, in which case the award made
for the Temporary Condemnation shall be apportioned between Lessor and Lessee as
of the date of such expiration. Notwithstanding the foregoing to the contrary,
if (x) any Temporary Condemnation occurs during the last three (3) years of the
Initial Term or at any time during an Extension Term such Temporary Condemnation
is for a duration of more than thirty (30) days, and (z) such Temporary
Condemnation satisfies one of clauses (i) through (v) of Section 11.02(b), then
Lessee may, if Lessee so elects, terminate this Lease by giving Lessor notice of
the exercise of such election within twenty (20) days after receipt by Lessee of
notice of the appropriation. Upon such termination, Lessor shall be entitled to
receive the entire award for the Temporary Condemnation, less any Lessee
Damages.
Article XII
DEFAULT, CONDITIONAL LIMITATIONS,
REMEDIES AND MEASURE OF DAMAGES
Section 12.01    Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):
(a)    If Lessee defaults (i) in the payment of any monthly installment of Base
Monthly Rental and fails to cure the default within five (5) days after receipt
of notice of such default from Lessor; or (ii) in the payment of any other
amount owing under this Lease and fails to cure the default within thirty (30)
days after receipt of notice of such default from Lessor; and
(b)    If Lessee defaults in the performance of any obligation under this Lease
that cannot be cured by the payment of money and Lessee does not cure the
default within thirty (30) days (or if the default cannot reasonably be cured
within thirty (30) days, if Lessee shall not within thirty (30) days commence to
cure the default and thereafter diligently pursue the same to completion) after
Lessee’s receipt of notice from Lessor specifying in reasonable detail the
nature of the default (“First Default Notice”), Lessor shall give a second
notice of default (“Second Default Notice”). If Lessee does not cure the default
within thirty (30) days (or if such default cannot reasonably be cured within
the second thirty (30) day period, if Lessee shall not within the second thirty
(30) day period commence to cure such default and thereafter diligently pursue
the same to completion) after Lessee’s receipt of the Second Default Notice, and
such default results in a material adverse effect on the use, operation and
value of the Property, then a “Final Default” shall have occurred.
(c)    Upon the (i) filing by or for reorganization or arrangement under any Law
relating to bankruptcy or insolvency (unless, in the case of a petition filed
against Lessee or such Guarantor, the same




--------------------------------------------------------------------------------



is dismissed within sixty (60) days), (ii) appointment of a trustee or receiver
to take possession of substantially all of Lessee’s assets located in the
Property or of Lessee’s interest in this Agreement, where possession is not
restored to Lessee within sixty (60) days, (iii) attachment, execution or other
judicial seizure of substantially all of Lessee’s assets located in the Premises
or of Lessee’s interest in this Lease, (iv) Lessee’s or any Guarantor's
convening of a meeting of its creditors or any class thereof for the purpose of
effecting a moratorium upon or composition of its debts, or (v) Lessee’s or any
Guarantor's insolvency or failure, or admission of an inability, to pay debts as
they mature.
At any time prior to the occurrence of a Final Default, Lessee may elect to toll
the cure period on account of the default by commencing a declaratory judgment
action to determine whether the alleged default exists (“Proceeding”), provided
that Lessee shall be required to pay and perform all other obligations under
this Lease, including payment of Base Monthly Rental and Additional Rental.
Lessee shall prosecute the Proceeding expeditiously and in good faith. If the
court determines that the alleged default does not qualify as a default and such
determination becomes final, Lessee shall not be in default for the alleged
default. If the court determines that a default did occur and such determination
becomes final or if the Proceeding is dismissed by the court and such dismissal
becomes final, then as of the date of such determination or dismissal, the cure
period shall commence again and if cure has not been completed by the expiration
of the cure period, Lessor shall have all rights as provided herein for a Final
Default.
Section 12.02    Remedies. (a) Upon the occurrence of an Event of Default, with
or without notice or demand, except as otherwise expressly provided herein or
such other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall, as its sole and exclusive remedy options therefor, have the right
and option to either: (i) continue this Lease in effect and recover Rental from
Lessee from time to time as it falls due; (ii) terminate Lessee’s right to
possession of the Property, without terminating this Lease, and re-enter and
repossess the Property; (iii) terminate this Lease; (iv) if the default is
non-monetary, cure such default on behalf of Lessee (and the reasonable cost of
such curing shall be due and payable to Lessor, as Additional Rent, within ten
(10) days after the date of Lessee’s receipt of written notice of such costs
from Lessor); or (v) pursue any other remedies that may be provided for
elsewhere in this Lease or that may otherwise be available to Lessor in equity,
including, without limitation, injunctive relief or specific performance.
(b)    If Lessor elects to terminate Lessee’s right to possession of the
Property without terminating this Lease, then Lessee shall remain liable to
Lessor for the payment of Rental for the balance of the Initial Term (or
Extension Term, as applicable) as the same becomes due, and for the payment of
any and all reasonable costs incurred by Lessor in connection with a re-letting
of the Property, which re-letting shall be on such terms and conditions as are
commercially reasonable under the market conditions and circumstances at that
time; and any amounts received from such re-letting shall be applied against the
monetary obligations of Lessee under this Lease. Repossession by Lessor shall
not be construed as an election by Lessor to terminate this Lease unless Lessor
delivers written notice to Lessee expressly stating that Lessor is terminating
this Lease. For purposes of this Section 12.02, “reasonable costs” of re-letting
shall be deemed to include the following costs (but only to the extent such
costs are reasonable): costs to repair the Property, brokers’ fees and
reasonable attorneys’ fees incurred in connection with the negotiation of a
lease with the new lessee.
(c)    If Lessor elects to terminate this Lease, then damages shall be
determined in accordance with the following formula:
(i)    the amount of any unpaid Rental that is owed as of the date of
termination; plus




--------------------------------------------------------------------------------



(ii)    the net present value of the amount by which any unpaid Rental which
would have been owed after the termination date for the balance of the Initial
Term (or Extension Term, as applicable) exceeds the amount of rental loss that
Lessee proves could have been reasonably avoided through mitigation; plus
(iii)    any other amount necessary to compensate Lessor for all of the
detriment proximately caused by Lessee’s failure to perform its obligations
under this Lease, or which in the ordinary course of things would be likely to
result therefrom, including the reasonable cost of repairing the Property and
reasonable attorneys’ fees.
For purposes of clause (i) above, the amount owed “as of the date of
termination” shall be calculated by adding Interest. For purposes of clause (b)
above, the “net present value” shall be calculated by discounting the amount at
the rate of the then applicable “Prime Rate” (as quoted in The Wall Street
Journal or a successor publication if The Wall Street Journal is no longer
published) plus one percent (1%).
Section 12.03    Default by Lessor. If Lessor fails to perform any covenant or
agreement set forth in this Lease, then Lessor shall have thirty (30) days
following the date of its receipt of written notice thereof from Lessee to
commence the cure of such alleged failure (i.e., default), plus such additional
time as may reasonably be needed to complete the cure of the same. If, upon the
expiration of such 30-day period such default is not cured, or if such default
cannot reasonably be cured within such 30-day period and Lessor has not
commenced the cure of such default within such 30-day period (and thereafter
diligently prosecuted such curative action to completion), then Lessee may
without waiving any other rights or remedies that Lessee may have at law or in
equity, cure such default itself on behalf of Lessor and the actual, documented
costs thereof shall be due and payable to Lessee from Lessor upon demand by
Lessee. Any failure of Lessor to pay the amounts due to Lessee within ten (10)
days after the date of Lessor’s receipt of such demand shall entitle Lessor to
deduct such amounts, plus Interest, from any amounts due to Lessor under this
Lease, including Rental, until Lessee is repaid in full.
Section 12.04    Additional Equitable Rights; Mitigation. The rights of Lessor
and Lessee set forth in this Lease in the event of a default shall not preclude
either party from pursuing any available equitable rights and remedies,
including, but not limited to, specific performance and injunctive relief. In
the event of an uncured default, the non-defaulting party shall in each event
use reasonable efforts to mitigate its damages.
Section 12.05    Interest. Any sums not paid when due from one party to the
other shall bear interest from the date due until the date repaid in full at a
rate per annum (“Interest”) equal to the lesser of (a) the highest lawful rate
or (b) the then applicable “Prime Rate” (as quoted in The Wall Street Journal or
a successor publication if The Wall Street Journal is no longer published) plus
one percent (1%); provided, however, in no event shall such rate exceed twelve
percent (12%) per annum.
Article XIII
MORTGAGE, SUBORDINATION AND ATTORNMENT
Section 13.01    No Liens. Lessor’s interest in this Lease and/or the Property
shall not be subordinate to any liens or encumbrances placed upon the Property
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTY OR LESSEE’S




--------------------------------------------------------------------------------



LEASEHOLD INTEREST THEREIN, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.
This prohibition shall not prohibit Lessee from financing or encumbering all or
any portion of Lessee’s Property including granting a lien, encumbrance,
security interest thereon.
Section 13.02    Subordination. This Lease at all times shall be subordinate to
the lien of any and all ground leases and Mortgages now or hereafter placed upon
the Property by Lessor, provided the holder of any such ground lease or Mortgage
enters into an SNDA reasonably acceptable to such holder, Lessor and Lessee.
Lessee covenants and agrees to execute and deliver, upon demand, such further
instruments subordinating this Lease to the lien of any or all such ground
leases and Mortgages as shall be desired by Lessor, or any present or proposed
mortgagees under trust deeds, upon the condition that Lessee shall have the
right to remain in possession of the Property under the terms of this Lease,
notwithstanding any default in any or all such ground leases or Mortgages, or
after the foreclosure of any such Mortgages, so long as no Event of Default
shall have occurred and be continuing. Lessor agrees to provide Lessee with an
SNDA executed by each Lender holding a Mortgage, and Lessee agrees to promptly
execute and return such SNDA to Lessor.
Section 13.03    Election To Declare Lease Superior. If any mortgagee, receiver
or other secured party elects to have this Lease and the interest of Lessee
hereunder be superior to any Mortgage and evidences such election by notice
given to Lessee, then this Lease and the interest of Lessee hereunder shall be
deemed superior to any such Mortgage, whether this Lease was executed before or
after such Mortgage and in that event such mortgagee, receiver or other secured
party shall have the same rights with respect to this Lease as if it had been
executed and delivered prior to the execution and delivery of such Mortgage and
had been assigned to such mortgagee, receiver or other secured party.
Section 13.04    Attornment. In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to the Property, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as landlord under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease, and, subject to the provisions
of this Article XIII, this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of Lessor under this
Lease which accrue after the date that such Successor Lessor acquires title
(provided, however, the foregoing shall not limit Successor Lessor’s obligation
to correct any conditions that existed as of the date of attornment and that
violate Successor Lessor’s obligations as “Lessor” under the Lease). The
foregoing provision shall be self-operative and effective without the execution
of any further instruments.
Section 13.05    Execution of Additional Documents. Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver whatever instruments may be reasonably required for such purposes.
Section 13.06    Notice to Lender. Lessee shall give written notice to any
Lender having a recorded lien upon the Property or any part thereof of which
Lessee has been notified of any breach or default by Lessor of any of its
obligations under this Lease and give such Lender at least thirty (30) days
beyond any notice period to which Lessor might be entitled to cure such default
before Lessee may exercise any remedy with respect thereto.




--------------------------------------------------------------------------------



Article XIV


ASSIGNMENT
Section 14.01    Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease, Lessee
hereby agrees that Lessor may, subject to the provisions of Section 16.03 of
this Lease, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: the sale, assignment,
grant, conveyance, transfer, financing, re-financing, purchase or re-acquisition
of all, less than all or any portion of the Property or this Lease, Lessor’s
right, title and interest in this Lease, the servicing rights with respect to
any of the foregoing, or participations in any of the foregoing. Without in any
way limiting the foregoing, the parties acknowledge and agree that Lessor, in
its sole discretion, may assign this Lease or any interest herein to another
Person (including without limitation, a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code)) in order to maintain Lessor’s or any of
its Affiliates’ status as a REIT); provided, however, that Lessor shall be
required to (i) comply with any applicable legal requirements related to such
transfer, and (ii) give Lessee written notice of any such assignment; and
provided, further, that any such assignment shall be subject to all of the
rights of Lessee hereunder. In the event of any such sale or assignment other
than a security assignment, Lessee shall attorn to such purchaser or assignee
(so long as Lessor and such purchaser or assignee notify Lessee in writing of
such transfer and such purchaser or assignee expressly assumes in writing the
obligations of Lessor hereunder from and after the date of such assignment). At
the request of Lessor, Lessee will execute such documents confirming the sale,
assignment or other transfer and such other agreements as Lessor may reasonably
request, provided that the same do not increase the liabilities and obligations
of Lessee hereunder. Lessor shall be relieved, from and after the date of such
transfer or conveyance, of liability for the performance of any obligation of
Lessor contained herein, except for obligations or liabilities accrued prior to
such assignment or sale.
Section 14.02    No Assignment by Lessee. (a) Without the prior written consent
of Lessor, and except as provided in Section 14.02(b) below (any one of the
following, a “Consent-Needed Transaction”): (i) Lessee shall not assign,
transfer, convey, pledge or mortgage this Lease or any interest therein, whether
by operation of law or otherwise, in whole or in part; (ii) no Change in Control
shall occur; (iii) no equity or ownership interest in Lessee shall be pledged,
encumbered, hypothecated or assigned as collateral for any obligation of Lessee;
and (iv) Lessee shall not sublet all or any part of the Property. No assignment
of this Lease or subletting of the Property shall relieve Lessee of any of its
obligations under this Lease. If Lessor and any assignee of Lessee’s interest in
this Lease modify or amend this Lease without Lessee’s consent so as to increase
the obligations of Lessee, Lessee’s liability shall not be increased, but shall
continue as it existed prior to the modification or amendment. Renewals of any
sublease previously approved shall not require further approval. Lessor shall
approve or deny such request for consent as soon as practicable but no later
than fifteen (15) days after receipt of Lessee’s notice to Lessor requesting
consent together with all materials and any other information (and in such
reasonable detail) as may be reasonably necessary to evaluate the proposed
transaction and the affected parties. Lessor’s approval of any Consent-Needed
Transaction shall be deemed to have been given if a request for approval is
submitted to Lessor and Lessor does not respond by approving such proposed
Consent-Needed Transaction or stating in reasonable details its objections to
such proposed Consent-Needed Transaction within fifteen (15) days after Lessor’s
receipt of such request for approval and all materials and information required
by the immediately preceding sentence. Notwithstanding the foregoing, a mere
change or conversion of Lessee’s corporate form (as an example and without
limitation, a conversion from a corporation to a limited liability company or a
change of Lessee’s




--------------------------------------------------------------------------------



state of formation), at any time or from time to time during the Term, shall be
deemed not to be a Consent-Needed Transaction and Lessor shall have no right to
consent to any such change or conversion.
(b)    Notwithstanding anything to the contrary contained in this Section 14.02
and provided that no material Event of Default has occurred and is continuing,
Lessee (or any Affiliate of Lessee) shall have the right, without Lessor’s
consent, at any one time or multiple times during the Lease Term, to (i) assign
this Lease to an Affiliate of Lessee; (ii) assign this Lease or sublet the whole
of the Property to a Permitted Transferee; (iii) sublet all or a portion of the
Property to a Person under the control of Lessee solely for the purpose of such
entity obtaining a liquor license for the Restaurant; (iv) consummate a public
offering of common stock or other equity interests of Lessee, or any direct or
indirect controlling party of any of them (including any public offering of
common stock or other equity interests of Lessee, or any direct or indirect
controlling party of any of them that may result in a Change in Control) on a
nationally or regionally recognized exchange; (v) transfer, convey or pledge any
interest in a Person that is a U.S. Publicly Traded Entity (including a
transfer, conveyance or other transaction that results in the delisting of a
U.S. Publicly Traded Entity), whether by operation of law or otherwise, (vi)
assign or transfer this Lease to a Spinoff Entity notwithstanding that such
assignment or transfer may result in a Change in Control; or (vii) sublease,
license, or enter into a concession agreement, kiosk agreement or occupancy
agreement of all or any part of the Property if the use contemplated under any
such sublease, license, concession agreement, kiosk agreement or occupancy
agreement does not breach the provisions of Section 8.01 hereof and the term of
such sublease, license, concession agreement, kiosk agreement or occupancy
agreement does not exceed the Lease Term, as the same may have been extended;
provided that: (w) within thirty (30) days after Lessee’s entering into any
permitted sublease, license, concession agreement, kiosk agreement or occupancy
agreement, or assignment described in subsections (i) through (vi) of this
Section 14.02(b), Lessee shall provide Lessor with written notice thereof,
together with a copy of the executed sublease, license, concession agreement,
kiosk agreement or occupancy agreement, or assignment; (x) there are no material
uncured Events of Default at the time of consummating any of the above
transactions; (y) with respect to an assignment, the transferee of Lessee shall
assume the terms, conditions and provisions of this Lease and (z) no assignment
of this Lease or subletting of the Property shall relieve Lessee of any of its
obligations under this Lease. For purposes of this Section 14.02(b), the word
“controlling” means having the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of Lessee.
Section 14.03    Cure Rights Upon Assignee Default. Upon a default by an
assignee of Lessee’s interest in this Lease, Lessor shall not exercise any
rights or remedies on account of such default unless Lessor gives notice of such
default to the Lessee named herein or its successor by merger, consolidation or
stock sale (“Original Lessee”), as well as the tenant in possession, and the
opportunity to cure such default within the period of time permitted under the
default provisions of this Lease. If this Lease is terminated by Lessor
following such notice, then the Original Lessee shall not be liable for any
obligations under this Lease unless at the time of termination, Lessor offers
the Original Lessee a new lease for the balance of the Lease Term upon the
provisions contained in this Lease and any modification of this Lease consented
to by Original Lessee, conditioned upon the agreement of the Original Lessee to
cure any then existing defaults under this Lease which are susceptible to cure
by the Original Lessee and which are specified in Lessor’s offer to Original
Lessee.
Article XV
NOTICES
Section 15.01    Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) nationally recognized express overnight
delivery service; (c)




--------------------------------------------------------------------------------



certified or registered mail, return receipt requested; or (d) email, and shall
be deemed to have been delivered upon (i) receipt, if hand delivered; (ii) the
next Business Day, if delivered by a reputable nationally recognized express
overnight delivery service; (iii) upon receipt or refusal of acceptance of
delivery, if sent by certified or registered mail, return receipt requested; or
(iv) transmission, if delivered by email provided a confirming copy is
simultaneously sent by the method described in (b) above. Notices shall be
provided to the parties and addresses (or electronic mail addresses) specified
below:


If to Lessee:
[________________]
c/o: Darden Restaurants, Inc.
Attn: Property Law Administration Dept.
1000 Darden Center Drive
Orlando, FL 32837
Telephone No.: (407) 245-4000
 
 
 
With a copy to:
 
[________________]
c/o: Darden Restaurants, Inc.
Attn: General Counsel
1000 Darden Center Drive
Orlando, FL 32837
Telephone No.: (407) 245-4000
 
 
If to Lessor:
[________________]
[________________]
[________________]
[________________]
 
 
 
With a copy to:
 
[________________]
[________________]
[________________]
[________________]
 
 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
Article XVI
Right of First Offer
Section 16.01    First Offer. Provided that no material Event of Default has
occurred and is continuing, if Lessor shall desire to sell or convey the
Property to a third party that is not an Affiliate of Lessor, then Lessor shall
first give Lessee the right to purchase the Property for a price and on terms
and conditions




--------------------------------------------------------------------------------



determined by Lessor and set forth in a notice given to Lessee (the “Offer”).
Lessee shall have twenty (20) Business Days from receipt of the Offer within
which to elect to purchase the Property on the precise terms and conditions of
the Offer (except that if the Offer shall be in whole or in part for
consideration other than cash, Lessee shall have the right to pay in cash the
fair market value of such noncash consideration). If Lessee elects to so
purchase the Property, Lessee shall give to Lessor written notice thereof
(“Acceptance Notice”) and the closing shall be held within forty-five (45) days
after the date of the Acceptance Notice or such longer period of time as is set
forth in the Offer, whereupon Lessor shall convey the Property to Lessee. At the
closing, Lessor shall deliver to Lessee a special warranty deed (or local
equivalent) sufficient to convey to Lessee fee simple title to the Property free
and clear of all easements, rights-of-way, encumbrances, liens, covenants,
conditions, restrictions, obligations and liabilities, except for any such
matters in effect upon the acquisition of the Property by Lessor, such matters
created, suffered or consented to in writing by Lessee or arising by reason of
the failure of Lessee to have observed or performed any term, covenant or
agreement of this Lease to be observed or performed by Lessee, and the lien of
any taxes then affecting the Property; provided, however, that if the Offer
contemplates that the Property is to be conveyed subject to any existing
financing then the Property shall be conveyed subject to the mortgage or deed of
trust securing such financing unless Lessee elects to pay off such financing in
accordance with the terms of the applicable loan documents (provided that Lessee
shall not be responsible for payment of any late charges or other charges that
are not directly related to the payoff). If Lessee does not timely elect to
purchase the Property, Lessor shall, subject to Section 16.03, be free to sell
the Property to any other Person within twelve (12) months of Lessee’s rejection
or deemed rejection without being required to comply again with the foregoing
provisions of this Section 16.01, provided that, if Lessor intends to sell the
Property (i) after such twelve (12) month period, or (ii) within such twelve
(12) month period at a price less than ninety-five percent (95%) of the price
described in the Offer, Lessor shall give Lessee written notice, setting forth
the applicable purchase price and terms and conditions, and Lessee shall have
twenty (20) business days to elect in writing to purchase the Property at such
purchase price and on such terms and conditions. The right of first offer
granted by this Section 16.01 with respect to the Property shall not survive the
expiration or earlier termination of this Lease.
Section 16.02    Excluded Transaction. Notwithstanding anything to the contrary
herein, Lessee’s right of first offer shall not apply to (i) any transfer of the
Property to an Affiliate of Lessor, or (ii) any sale or conveyance of the
Property in a foreclosure sale (or similar proceeding) of a bona fide mortgage
or deed of trust or to any conveyance in lieu of foreclosure of such bona fide
mortgage or deed of trust.
Section 16.03    Restrictions on Sale and Assignment. So long as this Lease is
in effect, no Event of Default has occurred and is continuing and the Property
is then being operated as a Permitted Facility, Lessor agrees not to sell,
transfer, assign or otherwise convey the Property to (i) any nationally
recognized casual or fine dining brand restaurant or entity operating the same,
or (ii) any other regionally recognized casual or fine dining brand restaurant
or entity operating the same with at least twenty-five (25) units or (iii)
Affiliates of the above entities.
Article XVII
REIT PROTECTIONS
Section 17.01    Rents from Real Property. The parties hereto intend that the
Rental and other amounts paid by Lessee to Lessor hereunder will qualify as
"rents from real property" within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto and this Lease shall be interpreted
consistent with this intent.
Section 17.02    Lessee Assignment. Notwithstanding anything to the contrary
contained in this Lease, Lessee shall not without Lessor's advance written
consent (which consent shall not be




--------------------------------------------------------------------------------



unreasonably withheld) (i) sublet, assign or enter into a management arrangement
for the Property on any basis such that the rental or other amounts to be paid
by the subtenant, assignee or manager thereunder would be based, in whole or in
part, on either (x) the income or profits derived by the business activities of
the subtenant, assignee or manager or (y) any other formula such that any
portion of any amount received by Lessor may fail to qualify as "rents from real
property" within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto; (ii) sublet, assign or enter into a management
arrangement for the Property to any Person (other than a "taxable REIT
subsidiary" (within the meaning of Section 856(l) of the Code) of Lessor) in
which Lessor owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code); or (iii) sublet,
assign or enter into a management arrangement for the Property in any other
manner which could cause any portion of the amounts received by Lessor pursuant
to this Lease or any sublease to fail to qualify as "rents from real property"
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto, or which could cause any other income of Lessor to fail to
qualify as income described in Section 856(c)(2) of the Code. The requirements
of this Section 17.02 shall likewise apply to any further subleasing by any
sublessee.
Section 17.03    Lessee Cooperation. Notwithstanding anything to the contrary
contained in this Lease, upon request of Lessor, Lessee shall (a) cooperate with
Lessor in good faith and provide such documentation and/or information as may be
in Lessee's possession or under Lessee's control and otherwise readily available
to Lessee as shall be reasonably requested by Lessor in connection with Lessor’s
qualification as a REIT; and (b) take such reasonable action as may be requested
by Lessor from time to time to ensure that the Rental and other amounts paid by
Lessee to Lessor hereunder qualify as “rents from real property” within the
meaning of Sections 856(c) and (d) of the Code and the Treasury Regulations
thereunder and do not constitute, without limitation, either (x) amounts the
determination of which depends in whole or in part on the income or profits of
any person, within the meaning of Section 856(c)(1)(g) of the Code, or (y)
amounts attributable to personal property if, at the beginning and end of a
calendar year, such amounts exceed fifteen percent (15%) of the total Rental and
other amounts due hereunder, within the meaning of Section 856(d)(1)(C) of the
Code; provided that this Section 17.03 does not (i) increase Lessee's monetary
obligations under this Lease; (ii) materially and adversely increase Lessee's
non-monetary obligations under this Lease; or (iii) materially diminish Lessee's
rights under this Lease.
Article XVIII


MISCELLANEOUS
Section 18.01    Force Majeure. Any prevention, delay or stoppage due to
strikes, lockouts, acts of God, enemy or hostile governmental action, civil
commotion, Casualty beyond the control of the party obligated to perform (each,
a “Force Majeure Event”) shall excuse the performance by such party for a period
equal to any such prevention, delay or stoppage, expressly excluding, however,
the obligations imposed upon Lessee with respect to Rental and other Monetary
Obligations to be paid hereunder.
Section 18.02    No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
the Property by reason of the fact that the same person, corporation, firm or
other entity may acquire or hold or own, directly or indirectly, (a) this Lease
or the leasehold estate created by this Lease or any interest in this Lease or
in such leasehold estate, and (b) the fee estate or ownership of the Property or
any interest in such fee estate or ownership. No such merger shall occur unless
and until all persons, corporations, firms and other entities having any
interest in (i) this Lease




--------------------------------------------------------------------------------



or the leasehold estate created by this Lease, and (ii) the fee estate in or
ownership of the Property or any part thereof sought to be merged shall join in
a written instrument effecting such merger and shall duly record the same.
Section 18.03    Interpretation. Lessor and Lessee acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.
Section 18.04    Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:
(a)    Lessor and Lessee intend that (i) this Lease is a “true lease” for U.S.
federal income tax purposes, and is not a financing lease, capital lease,
mortgage, equitable mortgage, deed of trust, trust agreement, security agreement
or other financing or trust arrangement, and the economic realities of this
Lease are those of a true lease; and (ii) the business relationship created by
this Lease and any related documents is solely that of a long-term commercial
lease between Lessor and Lessee, the Lease has been entered into by both parties
in reliance upon the economic and legal bargains contained herein, and none of
the agreements contained herein is intended, nor shall the same be deemed or
construed, to create a partnership (de facto or de jure) between Lessor and
Lessee, to make them joint venturers, to make Lessee an agent, legal
representative, partner, subsidiary or employee of Lessor, nor to make Lessor in
any way responsible for the debts, obligations or losses of Lessee.
(b)    Lessor and Lessee covenant and agree that: (i) each will treat this Lease
as an operating lease pursuant to Statement of Financial Accounting Standards
No. 13, as amended, and as a true lease for state law reporting purposes and for
federal income tax purposes; (ii) each party will not take any action (nor
permit any action) or fail to take any action with respect to the preparation or
filing of any statement or disclosure to Governmental Authority, including
without limitation, any income tax return (including an amended income tax
return), to the extent that such action or such failure to take action would be
inconsistent with the intention of the parties expressed in this Section 18.04;
(iii) with respect to the Property, the Lease Term (including the first three
Extension Terms) is less than eighty percent (80%) of the estimated remaining
economic useful life of the Property; and (iv) the Base Annual Rental is the
fair market value for the use of the Property and was agreed to by Lessor and
Lessee on that basis, and the execution and delivery of, and the performance by
Lessee of its obligations under, this Lease do not constitute a transfer of all
or any part of the Property.
(c)    Lessee waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease. Lessee stipulates and agrees (i)
not to challenge the validity, enforceability or characterization of the lease
of the Property as a true lease; and (ii) not to assert or take or omit to take
any action inconsistent with the agreements and understandings set forth in this
Section 18.04.
Section 18.05    Confidentiality. The parties agree that, notwithstanding any
provision contained in this Lease, neither party, nor its respective agents,
representatives, employees, partners, members, officers or directors will
disclose the economic terms of this Lease or any Proprietary Information unless
prior consent to such disclosure is obtained from the other party, which consent
may be withheld at either party’s sole discretion. Each party shall hold in
strict confidence and shall disclose Proprietary Information, without the other
party’s consent being required, only to Lessor’s or Lessee’s employees, agents,
attorneys, accountants,




--------------------------------------------------------------------------------



consultants, investors, potential investors, lenders (including any participants
in any loan, any trustee in any securitization of any loan, or any statistical
rating agency assigning a rating to the securities issued by the trust in such
securitization), potential lenders, purchasers, potential purchasers and service
providers who have a reason to know such Proprietary Information in order to
assist or complete a transaction with Lessor or Lessee, as the case may be,
provided that Lessor and Lessee shall remain liable for any breach of the
provisions of this Section 18.05 by any of the parties for whom it is
responsible. Neither Lessor nor Lessee nor any of their respective employees,
agents, attorneys, accountants, consultants, investors, potential investors,
lenders or service providers shall disclose Proprietary Information to any other
person or entity except in connection with any tax, regulatory or loan
securitization obligations or use Proprietary Information for its or their
benefit or for any purpose not expressly agreed upon in writing by the party
originating the Proprietary Information. The obligation hereunder to maintain
the confidentiality of Proprietary Information and to refrain from use of
Proprietary Information for any purposes not agreed upon shall not expire. The
foregoing restriction on the dissemination of Proprietary Information shall not
apply to any Proprietary Information which (i) is disclosed in a printed
publication available to the public or is otherwise in the public domain through
no act of the party to whom the Proprietary Information has been provided, (ii)
is approved for release by written authorization of an officer of the party to
whom the Proprietary Information belongs, (iii) is required to be disclosed by
proper order of a court of competent jurisdiction after adequate notice to the
party to whom the Proprietary Information belongs in order to allow that party
to seek a protective order therefor or (iv) is required under any Legal
Requirement (including, without limitation, under the Securities Act or the
Exchange Act).
Section 18.06    Bankruptcy. As a material inducement to Lessor executing this
Lease, Lessee acknowledges and agrees that Lessor is relying upon (a) the
financial condition and specific operating experience of Lessee and Lessee’s
obligation to use the Property as a Permitted Facility; (b) Lessee’s timely
performance of all of its obligations under this Lease notwithstanding the entry
of an order for relief under the Bankruptcy Code for Lessee; and (c) all
defaults under this Lease being cured promptly and this Lease being assumed
within sixty (60) days of any order for relief entered under the Bankruptcy Code
for Lessee, or this Lease being rejected within such sixty (60)-day period and
the Property surrendered to Lessor. Accordingly, in consideration of the mutual
covenants contained in this Lease and for other good and valuable consideration,
Lessee hereby agrees that: (i) all obligations that accrue under this Lease
(including the obligation to pay the Rental), from and after an Insolvency Event
shall be timely performed exactly as provided in this Lease and any failure to
so perform shall be harmful and prejudicial to Lessor; (ii) any and all Rental
that accrue from and after an Insolvency Event and that are not paid as required
by this Lease shall, in the amount of such Rental, constitute administrative
expense claims allowable under the Bankruptcy Code with priority of payment at
least equal to that of any other actual and necessary expenses incurred after an
Insolvency Event; (iii) any extension of the time period within which Lessee may
assume or reject this Lease without an obligation to cause all obligations under
this Lease to be performed as and when required under this Lease shall be
harmful and prejudicial to Lessor; (iv) any time period designated as the period
within which Lessee must cure all defaults and compensate Lessor for all
pecuniary losses which extends beyond the date of assumption of this Lease shall
be harmful and prejudicial to Lessor; (v) any assignment of this Lease must
result in all terms and conditions of this Lease being assumed by the assignee
without alteration or amendment, and any assignment which results in an
amendment or alteration of the terms and conditions of this Lease without the
express written consent of Lessor shall be harmful and prejudicial to Lessor;
(vi) any proposed assignment of this Lease shall be harmful and prejudicial to
Lessor if made to an assignee[: (A)] that does not possess financial condition
adequate to operate Permitted Facilities upon the Property or operating
performance and experience characteristics satisfactory to Lessor equal to or
better than the financial condition, operating performance and experience of
Lessee as of the Commencement Date; [or (B) that does not provide guarantors of
the lease obligations with financial condition equal to or better than the
financial condition of the [Guarantor] as of the Commencement Date;] and (vii)
the rejection (or deemed rejection)




--------------------------------------------------------------------------------



of this Lease for any reason whatsoever shall constitute cause for immediate
relief from the automatic stay provisions of the Bankruptcy Code, and Lessee
stipulates that such automatic stay shall be lifted immediately and possession
of the Property will be delivered to Lessor immediately without the necessity of
any further action by Lessor. No provision of this Lease shall be deemed a
waiver of Lessor’s rights or remedies under the Bankruptcy Code or applicable
Law to oppose any assumption and/or assignment of this Lease, to require timely
performance of Lessee’s obligations under this Lease, or to regain possession of
the Property as a result of the failure of Lessee to comply with the terms and
conditions of this Lease or the Bankruptcy Code. Notwithstanding anything in
this Lease to the contrary, all amounts payable by Lessee to or on behalf of
Lessor under this Lease, whether or not expressly denominated as such, shall
constitute “rent” for the purposes of the Bankruptcy Code. For purposes of this
Section addressing the rights and obligations of Lessor and Lessee upon an
Insolvency Event, the term “Lessee” shall include Lessee’s successor in
bankruptcy, whether a trustee, Lessee as debtor in possession or other
responsible person.
Section 18.07    Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled from the non-prevailing party.
Section 18.08    Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessee’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Property, the Lease Term, but omitting the Rental
and such other terms of this Lease as Lessee may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.
Section 18.09    No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Property that may be entitled to a commission.
Each of Lessor and Lessee agrees to protect, indemnify, save and keep harmless
the other, against and from all liabilities, claims, losses, Costs, damages and
expenses, including attorneys’ fees, arising out of, resulting from or in
connection with their breach of the foregoing warranty and representation.
Section 18.10    Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE PROPERTY, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF THE OTHER
PARTY OR ANY OF THEIR SUCCESSORS WITH RESPECT TO




--------------------------------------------------------------------------------



ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY
LESSOR AND LESSEE OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.
Section 18.11    State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit B shall be deemed a part of and included
within the terms and conditions of this Lease.
Section 18.12    Time Is of the Essence; Computation. Time is of the essence
with respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.
Section 18.13    Waiver and Amendment. No provision of this Lease shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
No acceptance by Lessor of an amount less than the Rental and other Monetary
Obligations stipulated to be due under this Lease shall be deemed to be other
than a payment on account of the earliest such Rental or other Monetary
Obligations then due or in arrears nor shall any endorsement or statement on any
check or letter accompanying any such payment be deemed a waiver of Lessor’s
right to collect any unpaid amounts or an accord and satisfaction.
Section 18.14    Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.
Section 18.15    Captions. Captions are used throughout this Lease for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.
Section 18.16    Other Documents. Each of the parties agrees to sign such other
and further documents as may be reasonably necessary or appropriate to carry out
the intentions expressed in this Lease.
Section 18.17    Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.
Section 18.18    Forum Selection; Jurisdiction; Venue; Choice of Law. For
purposes of any action or proceeding arising out of this Lease, the parties
hereto expressly submit to the jurisdiction of all federal and state courts
located in the State in which the Property is located. Lessee consents that it
may be served in the State of Florida in accordance with applicable law.
Furthermore, Lessee and Lessor waive and agree not to assert in any such action,
suit or proceeding that it is not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought in an inconvenient forum
or that venue of the action, suit or proceeding is improper. This Lease shall be
governed by, and construed with, the laws of the applicable state in which the
Property is located, without giving effect to any state’s conflict of laws
principles.
Section 18.19    Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.
[Remainder of page intentionally left blank; signature page(s) to follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
 
 
Signed, sealed and delivered in the
presence of the following witnesses:




___________________________________
Signature of Witness
___________________________________
Printed Name of Witness




___________________________________
Signature of Witness
___________________________________
Printed Name of Witness
LESSOR:


_____________________________________,
a __________________________






By:__________________________________
Printed Name:_________________________
Title:________________________________
 



STATE OF ______________
COUNTY OF ____________


The foregoing instrument was acknowledged before me this _____ day of
___________, 2015, by ________________________________, as ______________ of
__________________________________, a ________________ corporation, on behalf of
the corporation. He (She) is personally known to me or has produced
___________________________ as identification.


(NOTARY SEAL)        
Notary Public Signature


    
(Name typed, printed or stamped)






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
Signed, sealed and delivered in the
presence of the following witnesses:




___________________________________
Signature of Witness
___________________________________
Printed Name of Witness




___________________________________
Signature of Witness
___________________________________
Printed Name of Witness
LESSEE:


_____________________________________,
a __________________________






By:__________________________________
Printed Name:_________________________
Title:________________________________

STATE OF FLORIDA
COUNTY OF ORANGE


The foregoing instrument was acknowledged before me this _____ day of
___________, 2015, by ________________________________, as ______________ of
__________________________________, a ________________ corporation, on behalf of
the corporation. He (She) is personally known to me or has produced
___________________________ as identification.


(NOTARY SEAL)        
Notary Public Signature


    
(Name typed, printed or stamped)








--------------------------------------------------------------------------------



EXHIBITS
EXHIBIT A
- LEGAL DESCRIPTION
EXHIBIT B
- STATE-SPECIFIC PROVISIONS
SCHEDULE 1.13
- BASE ANNUAL RENT SCHEDULE









--------------------------------------------------------------------------------



EXHIBIT A


LEGAL DESCRIPTION










--------------------------------------------------------------------------------



EXHIBIT B


STATE-SPECIFIC PROVISIONS








--------------------------------------------------------------------------------



SCHEDULE 1.13
BASE ANNUAL RENT SCHEDULE






--------------------------------------------------------------------------------





EXHIBIT I




ASSET TRANSFER CERTIFICATE
November 10, 2015
Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of November 9, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Four Corners
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Four
Corners Property Trust, Inc., Four Corners Property Trust, Inc., a Maryland
corporation, each lender from time to time party thereto, and JPMorgan Chase
Bank, N.A., as the Administrative Agent. Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Agreement.


The undersigned Gerald R. Morgan hereby certifies in his capacity as President
and Treasurer or Chief Financial Officer, as applicable, of each of:


(i) Four Corners Property Trust, Inc., a Maryland corporation (the “Company”),
(ii) Four Corners GP, LLC, a Delaware limited liability company, the general
partner of the Borrower (the “GP”), (iii) FCPT Garden Properties, LLC, a
Delaware limited liability company (“Garden”), (iv) FCPT Sunshine Properties,
LLC, a Delaware limited liability company (“Sunshine”), (v) FCPT SW Properties,
LLC, a Delaware limited liability company (“SW”), (vi) FCPT International Drive,
LLC, a Delaware limited liability company (“International’), (vii) FCPT
Restaurant Properties, LLC, a Delaware limited liability company (“Restaurant”),
(viii) FCPT Remington Properties, LLC, a Delaware limited liability company
(“Remington”), (ix) FCPT Hospitality Properties, LLC, a Delaware limited
liability company (“Hospitality”), (x) FCPT Keystone Properties 11, LLC, a
Delaware limited liability company (“Keystone 11”), (xi) FCPT PA Hospitality
Properties 11, LLC, a Delaware limited liability company (“PA 11”), (xii) FCPT
Keystone Properties, LLC, a Delaware limited liability company (“Keystone”), and
(xiii) FCPT PA Hospitality Properties, LLC, a Delaware limited liability company
(“PA”, and together with the Company, the GP, Garden, Sunshine, SW,
International, Restaurant, Remington, Hospitality, Keystone 11, PA 11, Keystone
and PA, the “Companies”) and not individually, on behalf of the Companies as of
the date hereof that:


1.    The Asset Transfers are effective as of the Effective Date in accordance
with the Asset Transfer Documents.


2.    No Default or Event of Default has occurred and is continuing under any of
the Transaction Documents.


3.    The grant of the security interests in the Pledged Collateral pursuant to
Section 2(a) of the Pledge Agreement is effective as of the Effective Date.


4.    True, complete and correct copies of each Initial Lease Document have been
provided to the Administrative Agent, and all such Initial Lease Documents have
been duly authorized, executed and delivered by each of the parties thereto.


5.    Attached as Exhibit A hereto are true, complete and correct copies of the
executed certificates or instruments representing all certificated Pledged
Collateral under the Pledge Agreement, together with




--------------------------------------------------------------------------------



original undated stock powers or indorsements executed in blank, with respect
thereto, and such certificates or instruments represent 100% of the issued and
outstanding Pledged Collateral as of the date hereof.






[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Asset Transfer Certificate
in his capacity as Secretary of each of the Companies, as of the date first
written above.




 
FOUR CORNERS OPERATING PARTNERSHIP, LP
By: FOUR CORNERS GP, LLC, its general partner


By:________________________________
Name:
Title:
 
FOUR CORNERS PROPERTY TRUST, INC.


By: ________________________________
Name:
Title:
 
 



FCPT GARDEN PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT SUNSHINE PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT SW PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:




FCPT INTERNATIONAL DRIVE, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:










--------------------------------------------------------------------------------



FCPT RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT REMINGTON PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT HOSPITALITY PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT KEYSTONE PROPERTIES 11, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT PA HOSPITALITY PROPERTIES 11, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:




FCPT KEYSTONE PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:


FCPT PA HOSPITALITY PROPERTIES, LLC,
a Delaware limited liability company


By:__________________________________
Name:
Title:






